

Exhibit 10.31
LEASE
595 MARKET STREET, INC.,
a Delaware corporation,
Landlord
and
LENDINGCLUB CORPORATION,
a Delaware corporation,
Tenant
for


Concourse Level Premises, Suite 100 Premises, Suites 200, 400, 1400, 1500, 1600,
1700 and 2250
595 Market Street
San Francisco, California
April 16, 2015





736057.06/WLA
888888-00365/4-16-15/sb/sb
 








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
Page


ARTICLE 1
BASIC LEASE PROVISIONS
1


ARTICLE 2
PREMISES; TERM; RENT
13


ARTICLE 3
USE AND OCCUPANCY
27


ARTICLE 4
CONDITION OF THE PREMISES
29


ARTICLE 5
ALTERATIONS
30


ARTICLE 6
REPAIRS
34


ARTICLE 7
INCREASES IN TAXES AND OPERATING EXPENSES
36


ARTICLE 8
REQUIREMENTS OF LAW
42


ARTICLE 9
SUBORDINATION
44


ARTICLE 10
SERVICES
47


ARTICLE 11
INSURANCE; PROPERTY LOSS OR DAMAGE
52


ARTICLE 12
EMINENT DOMAIN
57


ARTICLE 13
ASSIGNMENT AND SUBLETTING
59


ARTICLE 14
ACCESS TO PREMISES
66


ARTICLE 15
DEFAULT
67


ARTICLE 16
RIGHT TO CURE; FEES AND EXPENSES
70


ARTICLE 17
NO REPRESENTATIONS BY LANDLORD; LANDLORD'S APPROVAL
72


ARTICLE 18
END OF TERM
73


ARTICLE 19
QUIET ENJOYMENT
74


ARTICLE 20
NO SURRENDER; NO WAIVER
74


ARTICLE 21
WAIVER OF TRIAL BY JURY; COUNTERCLAIM
74


ARTICLE 22
NOTICES
75


ARTICLE 23
RULES AND REGULATIONS
75


ARTICLE 24
BROKER
76


ARTICLE 25
INDEMNITY
76


ARTICLE 26
MISCELLANEOUS
78


ARTICLE 27
ABATEMENT
84


ARTICLE 28
ARBITRATION
85


ARTICLE 30
LETTER OF CREDIT
87






736057.06/WLA
888888-00365/4-16-15/sb/sb
i








--------------------------------------------------------------------------------




Schedule of Exhibits
Exhibit A-1
Floor Plan
Exhibit A-2
Floor Plan of Alternate Premises
Exhibit B
Definitions
Exhibit C
Work Letter
Exhibit D
Design Standards
Exhibit E
Cleaning Specifications
Exhibit F
Rules and Regulations
Exhibit G
Form of Commencement Letter
Exhibit H-1
Location and Depiction of Exterior Building Signage and Electroluminescent Sign
Exhibit H-2
Location and Depiction of Glass Door Signage
Exhibit H-3
Location and Depiction of Stevenson Sign
Exhibit I
Form of Letter of Credit
Exhibit J
California Asbestos Annual Notice
Exhibit K
Form of SNDA



    
    





736057.06/WLA
888888-00365/4-16-15/sb/sb
ii








--------------------------------------------------------------------------------




LEASE
THIS LEASE is made as of April 16, 2015 ("Effective Date"), between 595 MARKET
STREET, INC., a Delaware corporation ("Landlord"), and LENDINGCLUB CORPORATION,
a Delaware corporation ("Tenant").
Landlord and Tenant hereby agree as follows:
ARTICLE 1

BASIC LEASE PROVISIONS
PREMISES
The Premises is comprised of (i) a portion of the basement level of the Building
(the "Concourse Level Premises") and a portion of the ground floor of the
Building (the "Suite 100 Premises"), (ii) the entire second (2nd) (the "Second
Floor Premises"), fourth (4th) (the "Fourth Floor Premises"), fourteenth (14th)
(the "Fourteenth Floor Premises"), fifteenth (15th) (the "Fifteenth Floor
Premises"), sixteenth (16th) (the "Sixteenth Floor Premises"), and seventeenth
(17th) (the "Seventeenth Floor Premises") floors of the Building, and (iii) a
portion of the Building, commonly known as Suite 2250 (the "Suite 2250
Premises"), and located on the twenty second (22nd) floor of the Building. An
outline of the Premises is shown on Exhibit A-1.
ALTERNATE PREMISES
If and only if Tenant is entitled to, and does, exercise its right contained in
Section 2.2(b)(v) below, the Alternate Premises shall be comprised of either (i)
the entire thirteenth (13th) floor of the Building (the "Thirteenth Floor
Alternate Premises"), or (ii) a portion of the sixth (6th) floor of the Building
commonly knowns as Suites 610 and 630 (the "Sixth Floor Alternate Premises") and
the Thirteenth Floor Alternate Premises, as provided in Section 2.2.(b)(v)
below. An outline of the Sixth Floor Alternate Premises and the Thirteenth Floor
Alternate Premises is shown on Exhibit A-2.
BUILDING
The building, fixtures, equipment and other improvements and appurtenances now
located or hereafter erected, located or placed upon the land known as 595
Market Street, San Francisco, California.
REAL PROPERTY
The Building, together with the plot of land upon which the Building and the
Common Areas stands.
DELIVERY DATE
The date on which Landlord tenders possession of the applicable portion of the
Premises to Tenant. Landlord anticipates delivering (i) the Concourse Level
Premises, the Suite 100 Premises and the Second Floor Premises on or before
January 1, 2016, (ii) the Fourth Floor Premises on or before March 1, 2017,
(iii) the Fourteenth


736057.06/WLA
888888-00365/4-16-15/sb/sb
1








--------------------------------------------------------------------------------




 
Floor Premises on or before June 1, 2016, (iv) the Fifteenth Floor, Premises and
the Sixteenth Floor Premises on or before January 1, 2016 (subject to the terms
of Section 2.2(b)(iv) below), (v) the Seventeenth Floor Premises on or before
October 1, 2015, (vi) the Suite 2250 Premises on or before June 1, 2015; and
(vii) the Alternate Premises on or before January 1, 2016 (if and only if Tenant
is entitled to, and does, exercise its right to lease the Alternate Premises
contained in Section 2.2(b)(v) below). The dates set forth in items (i) through
(vii) above shall each be referred to herein as an "Anticipated Delivery Date";
provided that, except with respect to a Tenant Requested Early Delivery (defined
below), for purposes of determining the Commencement Date for any portion of the
Premises, the Delivery Date for such portion of the Premises shall not be deemed
to be earlier than the Anticipated Delivery Date for such portion of the
Premises; and further provided that, with respect to a Tenant Requested Early
Delivery of any portion of the Premises, for purposes of determining the
Commencement Date, the Delivery Date may be earlier than the Anticipated
Delivery Date for such portion of the Premises. Landlord shall not have any
obligation whatsoever to tender possession of any portion of the Premises to
Tenant prior to the Anticipated Delivery Date specified above for such portion
of the Premises; provided, however, if Tenant requests early Delivery (as
defined in Section 2.2(a) below) of a particular portion of the Premises from
Landlord in writing (an "Early Delivery Request"), and if such portion of the
Premises is in a condition prior to the Anticipated Delivery Date such that
Landlord can give a factually correct Delivery Notice (as defined in Section
2.2(a) below) to Tenant with respect to such portion of the Premises, then
Landlord will use good faith efforts to Deliver such portion of the Premises to
Tenant prior to the Anticipated Delivery Date (any such early Delivery being
referred to herein as a "Tenant Requested Early Delivery").
COMMENCEMENT DATE
Concourse Level Premises, Suite 100 Premises and Second Floor Premises: The date
which is one hundred fifty (150) days following the applicable Delivery Date for
the Concourse Level Premises, the Suite 100 Premises and the Second Floor
Premises. The date upon which the term of Tenant's lease of (i) the Concourse
Level Premises commences shall be referred to herein as the "Concourse Level
Commencement Date", (ii) the Suite 100 Premises commences shall be referred to
as the "Suite 100 Commencement Date", and (iii) the Second Floor Premises
commences shall be referred to herein as the "Second Floor Commencement Date".
Fourth Floor Premises: The date (the "Fourth Floor Commencement Date") which is
ninety (90) days following the Delivery Date for the Fourth Floor Premises.




736057.06/WLA
888888-00365/4-16-15/sb/sb
2








--------------------------------------------------------------------------------




 


Fourteenth Floor Premises: The date (the "Fourteenth Floor Commencement Date")
which is ninety (90) days following the Delivery Date for the Fourteenth Floor
Premises.
Fifteenth Floor Premises and Sixteenth Floor Premises. The date which is ninety
(90) days following the applicable Delivery Date for the Fifteenth Floor
Premises and Sixteenth Floor Premises. The date upon which the term of Tenant's
lease of (i) the Fifteenth Floor Premises commences shall be referred to herein
as the "Fifteenth Floor Commencement Date", and (ii) the Sixteenth Floor
Premises commences shall be referred to herein as the "Sixteenth Floor
Commencement Date".
Seventeenth Floor Premises: The date (the "Seventeenth Floor Commencement Date")
which is ninety (90) days following the Delivery Date for the Seventeenth Floor
Premises.
Suite 2250 Premises: The Delivery Date for the Suite 2250 Premises (the "Suite
2250 Commencement Date").
Alternate Premises: The date (the "Alternate Premises Commencement Date") which
is ninety (90) days following the Delivery Date for the Alternate Premises (if
applicable).
The Concourse Level Commencement Date, the Suite 100 Commencement Date, the
Second Floor Commencement Date, the Fourth Floor Commencement Date, the
Fourteenth Floor Commencement Date, the Fifteenth Floor Commencement Date, the
Sixteenth Floor Commencement Date, the Seventeenth Floor Commencement Date, the
Suite 2250 Commencement Date, and the Alternate Premises Commencement Date (if
applicable) may each be referred to in the Lease as the "Commencement Date".
The actual Delivery Date, Commencement Date and the Expiration Date for each
portion of the Premises shall be confirmed in a notice in the form set forth in
Exhibit G attached hereto, pursuant to the terms of Section 2.2 below.


736057.06/WLA
888888-00365/4-16-15/sb/sb
3








--------------------------------------------------------------------------------




EXPIRATION DATE
The date which is the last day of the calendar month in which the day
immediately preceding the ten (10) year anniversary of the later to occur of the
(a) the Fifteenth Floor Commencement Date, and (b) the Sixteenth Floor
Commencement Date occurs, or the last day of any renewal or extended term, if
the Term of this Lease is extended in accordance with any express provision
hereof; provided that, if this Lease is terminated with respect to the Fifteenth
Floor Premises and the Sixteenth Floor Premises as provided in Section
2.2(b)(iv) below, then the "Expiration Date" shall be either (i) the date which
is the last day of the calendar month in which the day immediately preceding the
ten (10) year anniversary of the Alternate Premises Commencement Date occurs (if
and only if Tenant is entitled to, and does, exercise its right to lease the
Alternate Premises contained in Section 2.2(b)(v) below), or (ii) March 31, 2026
(if Tenant does not exercise its right to lease the Alternate Premises contained
in Section 2.2(b)(v) below).
TERM
The period commencing on the applicable Commencement Date for each applicable
portion of the Premises and ending on the Expiration Date.
PERMITTED USES
Executive and general offices and retail use, and all ancillary uses, inclusive,
at Tenant's option, of providing securities brokerage, banking and financial
services. All Permitted Uses shall be consistent with the character of the
Building as a first-class office building.
BASE YEAR
For Operating Expenses: Calendar year 2016.
For Taxes: The period commencing on July 1, 2016 and ending on June 30, 2017.
TENANT'S PROPORTIONATE SHARE
Concourse Level Premises: 2.20% (i.e., 9,361 / 425,909)
Suite 100 Premises: 0.14% (i.e., 584 / 425,909)
Second Floor Premises: 3.89% (i.e., 16,558 / 425,909)
Fourth Floor Premises: 3.54% (i.e., 15,097 / 425,909), provided that, with
respect to the Fourth Floor Premises only, Tenant's obligation to pay "Tenant's
Tax Payment," as that term is defined in Section 7.2(a) below, and "Tenant's
Operating Payment," as that term is defined in Section 7.3(a) below, shall
commence on the first (1st) anniversary of the Fourth Floor Commencement Date.
Fourteenth Floor Premises: 3.47% (i.e., 14,799 / 425,909)
Fifteenth Floor Premises: 3.46% (i.e., 14,729 / 425,909)




736057.06/WLA
888888-00365/4-16-15/sb/sb
4








--------------------------------------------------------------------------------




 
Sixteenth Floor Premises: 3.44% (i.e., 14,654 / 425,909)
Seventeenth Floor Premises: 3.46% (i.e., 14,755 / 425,909)
Suite 2250 Premises: 2.77% (i.e., 11,793 / 425,909)
Thirteenth Floor Alternate Premises (if applicable): 3.48% (i.e., 14,816 /
425,909)
Sixth Floor Alternate Premises (if applicable): 1.50% (i.e., 6,388 / 425,909)
AGREED AREA OF BUILDING
425,909 rentable square feet, as mutually agreed by Landlord and Tenant.
AGREED AREA OF PREMISES
Subject to the terms of Sections 2.2(b)(iv) (concerning the termination of this
Lease with respect to the Fifteenth Floor Premises and the Sixteenth Floor
Premises) and Section 2.2(b)(v) (concerning Tenant's potential right to lease
the Alternate Premises), 112,330 rentable square feet, as mutually agreed by
Landlord and Tenant, consisting of the following: (a) 9,361 rentable square feet
on the lower level of the Building comprising the Concourse Level Premises; (b)
584 rentable square feet on the ground floor of the Building comprising the
Suite 100 Premises; (c) 16,558 rentable square feet on the second (2nd) floor of
the Building, which shall be deemed to include the mezzanine level (the
"Mezzanine Level") located above the second floor of the Building, all of which
comprises the Second Floor Premises; (d) 15,097 rentable square feet on the
fourth (4th) floor of the Building comprising the Fourth Floor Premises; (e)
14,799 rentable square feet on the fourteenth (14th) floor of the Building
comprising the Fourteenth Floor Premises; (f) 14,729 rentable square feet on the
fifteenth (15th) floor of the Building comprising the Fifteenth Floor Premises;
(g) 14,654 rentable square feet on the sixteenth (16th) floor of the Building
comprising the Sixteenth Floor Premises; (h) 14,755 rentable square feet on the
seventeenth (17th) floor of the Building comprising the Seventeenth Floor
Premises; and (i) 11,793 rentable square feet on the twenty-second (22nd) floor
of the Building comprising the Suite 2250 Premises. In addition, Landlord and
Tenant mutually agree that (i) the Thirteenth Floor Alternate Premises contains
14,816 rentable square feet on the thirteenth (13th) floor of the Building, and
(ii) the Sixth Floor Alternate Premises contains 6,388 rentable square feet on
the sixth (6th) floor of the Building.


736057.06/WLA
888888-00365/4-16-15/sb/sb
5








--------------------------------------------------------------------------------






 
FIXED RENT FOR THE CONCOURSE LEVEL PREMISES
Period During
Lease Term
Per Annum
Per Month
Annual Fixed Rent Per Rentable
Square Foot
Concourse Level Commencement Date –
end of Lease Year 1*
$327,635.00
$27,302.92
$35.00
Lease Year 2*
$337,464.05
$28,122.00
$36.05
Lease Year 3*
$347,587.97
$28,965.66
$37.13
Lease Year 4*
$358,015.61
$29,834.63
$38.25
Lease Year 5
$368,756.08
$30,729.67
$39.39
Lease Year 6
$379,818.76
$31,651.56
$40.57
Lease Year 7
$391,213.32
$32,601.11
$41.79
Lease Year 8
$402,949.72
$33,579.14
$43.05
Lease Year 9
$415,038.22
$34,586.52
$44.34
Lease Year 10 –
initial Expiration Date
$427,489.36
$35,624.11
$45.67
*Subject to the terms set forth in Section 2.3(b) of this Lease, the Fixed Rent
for the Concourse Level Premises attributable to the first, thirteenth,
twenty-fifth and thirty-seventh full calendar months of the Term for the
Concourse Level Premises shall be abated.
FIXED RENT FOR THE SUITE 100 PREMISES
Period During
Lease Term
Per Annum
Per Month
Annual Fixed Rent Per Rentable
Square Foot
Suite 100 Commencement Date –
end of Lease Year 1*
$20,440.00
$1,703.33
$35.00
Lease Year 2*
$21,053.20
$1,754.43
$36.05
Lease Year 3*
$21,684.80
$1,807.07
$37.13
Lease Year 4*
$22,335.34
$1,861.28
$38.25
Lease Year 5
$23,005.40
$1,917.12
$39.39
Lease Year 6
$23,695.56
$1,974.63
$40.57
Lease Year 7
$24,406.43
$2,033.87
$41.79
Lease Year 8
$25,138.62
$2,094.89
$43.05
Lease Year 9
$25,892.78
$2,157.73
$44.34
Lease Year 10 –
initial Expiration Date
$26,669.56
$2,222.46
$45.67
*Subject to the terms set forth in Section 2.3(b) of this Lease, the Fixed Rent
for the Suite 100 Premises attributable to the first, thirteenth, twenty-fifth
and thirty-seventh full calendar months of the Term for the Suite 100 Premises
shall be abated.
 


736057.06/WLA
888888-00365/4-16-15/sb/sb
6








--------------------------------------------------------------------------------




 
FIXED RENT FOR SECOND FLOOR PREMISES
Period During
Lease Term
Per Annum
Per Month
Annual Fixed Rent Per Rentable
Square Foot
Second Floor Commencement Date –
end of Lease Year 1**
$1,101,107.00
$91,758.92
$66.50
Lease Year 2*
$1,134,140.21
$94,511.68
$68.50
Lease Year 3*
$1,168,164.42
$97,347.03
$70.55
Lease Year 4*
$1,203,209.35
$100,267.45
$72.67
Lease Year 5
$1,239,305.63
$103,275.47
$74.85
Lease Year 6
$1,276,484.80
$106,373.73
$77.09
Lease Year 7
$1,314,779.34
$109,564.95
$79.40
Lease Year 8
$1,354,222.72
$112,851.89
$81.79
Lease Year 9
$1,394,849.40
$116,237.45
$84.24
Lease Year 10 –
initial Expiration Date
$1,436,694.89
$119,724.57
$86.77
*Subject to the terms set forth in Section 2.3(b) of this Lease, the Fixed Rent
for the Second Floor Premises attributable to the first, thirteenth,
twenty-fifth and thirty-seventh full calendar months of the Term for the Second
Floor Premises shall be abated.
FIXED RENT FOR FOURTH FLOOR PREMISES
Period During
Lease Term
Per Annum
Per Month
Annual Fixed Rent Per Rentable
Square Foot
Fourth Floor Commencement Date –
end of Lease Year 1*
$1,003,950.50
$83,662.54
$66.50
Lease Year 2*
$1,034,069.02
$86,172.42
$68.50
Lease Year 3*
$1,065,091.09
$88,757.59
$70.55
Lease Year 4*
$1,097,043.82
$91,420.32
$72.67
Lease Year 5
$1,129,955.13
$94,162.93
$74.85
Lease Year 6
$1,163,853.79
$96,987.82
$77.09
Lease Year 7
$1,198,769.40
$99,897.45
$79.40
Lease Year 8
$1,234,732.48
$102,894.37
$81.79
Lease Year 9
$1,271,774.46
$105,981.20
$84.24
*Subject to the terms set forth in Section 2.3(b) of this Lease, the Fixed Rent
for the Fourth Floor Premises attributable to the first, thirteenth,
twenty-fifth and thirty-seventh full calendar months of the Term for the Fourth
Floor Premises shall be abated.
 


736057.06/WLA
888888-00365/4-16-15/sb/sb
7








--------------------------------------------------------------------------------




 
FIXED RENT FOR FOURTEENTH FLOOR PREMISES
Period During
Lease Term
Per Annum
Per Month
Annual Fixed Rent Per Rentable
Square Foot
Fourteenth Floor Commencement Date –
end of Lease Year 1*
$924,937.50
$77,078.13
$62.50
Lease Year 2*
$952,685.63
$79,390.47
$64.38
Lease Year 3*
$981,266.19
$81,772.18
$66.31
Lease Year 4*
$1,010,704.18
$84,225.35
$68.30
Lease Year 5
$1,041,025.30
$86,752.11
$70.34
Lease Year 6
1,072.256.06
$89,354.67
$72.45
Lease Year 7
$1,104,423.75
$92,035.31
$74.63
Lease Year 8
$1,137,556.46
$94,796.37
$76.87
Lease Year 9
$1,171,683.15
$97,640.26
$79.17
Lease Year 10 –
initial Expiration Date
$1,206,833.65
$100,569.47
$81.55
*Subject to the terms set forth in Section 2.3(b) of this Lease, the Fixed Rent
for the Fourteenth Floor Premises attributable to the first, thirteenth,
twenty-fifth and thirty-seventh full calendar months of the Term for the
Fourteenth Floor Premises shall be abated.
FIXED RENT FOR FIFTEENTH FLOOR PREMISES
Period During
Lease Term
Per Annum
Per Month
Annual Fixed Rent Per Rentable
Square Foot
Fifteenth Floor Commencement Date –
end of Lease Year 1*
$920,562.50
$76,713.54
$62.50
Lease Year 2*
$948,179.38
$79,014.95
$64.38
Lease Year 3*
$976,624.76
$81,385.40
$66.31
Lease Year 4*
$1,005,923.50
$83,826.96
$68.30
Lease Year 5
$1,036,101.20
$86,341.77
$70.34
Lease Year 6
$1,067,184.24
$88,932.02
$72.45
Lease Year 7
$1,099,199.77
$91,599.98
$74.63
Lease Year 8
$1,132,175.76
$94,347.98
$76.87
Lease Year 9
$1,166,141.03
$97,178.42
$79.17
Lease Year 10 –
initial Expiration Date
$1,201,125.26
$100,093.77
$81.55
 
 
 
 


736057.06/WLA
888888-00365/4-16-15/sb/sb
8








--------------------------------------------------------------------------------




 
*Subject to the terms set forth in Section 2.3(b) of this Lease, the Fixed Rent
for the Fifteenth Floor Premises attributable to the first, thirteenth,
twenty-fifth and thirty-seventh full calendar months of the Term for the
Fifteenth Floor Premises shall be abated.
 
FIXED RENT FOR SIXTEENTH FLOOR PREMISES
Period During
Lease Term
Per Annum
Per Month
Annual Fixed Rent Per Rentable
Square Foot
Sixteenth Floor Commencement Date –
end of Lease Year 1*
$915,875.00
$76,322.92
$62.50
Lease Year 2*
$943,351.25
$78,612.60
$64.38
Lease Year 3*
$971,651.79
$80,970.98
$66.31
Lease Year 4*
$1,000,801.34
$83,400.11
$68.30
Lease Year 5
$1,030,825.38
$85,902.12
$70.34
Lease Year 6
$1,061,750.14
$88,479.18
$72.45
Lease Year 7
$1,093,602.65
$91,133.55
$74.63
Lease Year 8
$1,126,410.73
$93,867.56
$76.87
Lease Year 9
$1,160,203.05
$96,683.59
$79.17
Lease Year 10 –
initial Expiration Date
$1,195,009.14
$99,584.09
$81.55
*Subject to the terms set forth in Section 2.3(b) of this Lease, the Fixed Rent
for the Sixteenth Floor Premises attributable to the first, thirteenth,
twenty-fifth and thirty-seventh full calendar months of the Term for the
Sixteenth Floor Premises shall be abated.
FIXED RENT FOR SEVENTEENTH FLOOR PREMISES
Period During
Lease Term
Per Annum
Per Month
Annual Fixed Rent Per Rentable
Square Foot
Seventeenth Floor Commencement Date –
end of Lease Year 1*
$922,187.50
$76,848.96
$62.50
Lease Year 2*
$949,853.13
$79,154.43
$64.38
Lease Year 3*
$978,348.72
$81,529.06
$66.31
Lease Year 4*
$1,007,669.18
$83,974.93
$68.30
Lease Year 5
$1,037,930.16
$86,494.18
$70.34
Lease Year 6
$1,069,068.06
$89,089.01
$72.45
Lease Year 7
$1,101,140.10
$91,761.68
$74.63
Lease Year 8
$1,134,174.31
$94,514.53
$76.87
Lease Year 9
$1,168,199.53
$97,349.96
$79.17
 
 
 
 


736057.06/WLA
888888-00365/4-16-15/sb/sb
9








--------------------------------------------------------------------------------




 
 
 
 
 
Lease Year 10
$1,203,245.52
$100,270.46
$81.55
Lease Year 11 –
initial Expiration Date
$1,239,342.89
$103,278.57
$83.99
*Subject to the terms set forth in Section 2.3(b) of this Lease, the Fixed Rent
for the Seventeenth Floor Premises attributable to the first, thirteenth,
twenty-fifth and thirty-seventh full calendar months of the Term for the
Seventeenth Floor Premises shall be abated.
FIXED RENT FOR THE SUITE 2250 PREMISES
Period During
Lease Term
Per Annum
Per Month
Annual Fixed Rent Per Rentable
Square Foot
Suite 2250 Commencement Date –
end of Lease Year 1
$719,373.00
$59,947.75
$61.00
Lease Year 2
$740,954.19
$61,746.18
$62.83
Lease Year 3
$763,182.82
$63,598.57
$64.71
Lease Year 4
$786,078.30
$65,506.53
$66.66
Lease Year 5
$809,660.65
$67,471.72
$68.66
Lease Year 6
$833,950.47
$69,495.87
$70.72
Lease Year 7
$858,968.98
$71,580.75
$72.84
Lease Year 8
$884,738.05
$73,728.17
$75.02
Lease Year 9
$911,280.19
$75,940.02
$77.27
Lease Year 10
$938,618.60
$78,218.22
$79.59
Lease Year 11 –
initial Expiration Date
$966,777.16
$80,564.76
$81.98
FIXED RENT FOR THIRTEENTH FLOOR ALTERNATE PREMISES (IF APPLICABLE)
Period During
Lease Term
Per Annum
Per Month
Annual Fixed Rent Per Rentable
Square Foot
Alternate Premises Commencement Date –
end of Lease Year 1*
$926,000.00
$77,166.67
$62.50
Lease Year 2*
$953,780.00
$79,481.67
$64.38
Lease Year 3*
$982,393.40
$81,866.12
$66.31
Lease Year 4*
$1,011,865.20
$84,322.10
$68.30
Lease Year 5
$1,042,221.16
$86,851.76
$70.34
Lease Year 6
$1,073,487.79
$89,457.32
$72.45
Lease Year 7
$1,105,692.43
$92,141.04
$74.63
Lease Year 8
$1,138,863.20
$94,905.27
$76.87
Lease Year 9
$1,173,029.10
$97,752.42
$79.17
 
 
 
 


736057.06/WLA
888888-00365/4-16-15/sb/sb
10








--------------------------------------------------------------------------------




 
 
 
 
 
Lease Year 10 –
initial Expiration Date
$1,208,219.97
$100,685.00
$81.55
*Subject to the terms set forth in Section 2.3(b) of this Lease, the Fixed Rent
for the Alternate Premises attributable to the first, thirteenth, twenty-fifth
and thirty-seventh full calendar months of the Term for the Alternate Premises
shall be abated.
FIXED RENT FOR SIXTH FLOOR ALTERNATE PREMISES (IF APPLICABLE)
Period During
Lease Term
Per Annum
Per Month
Annual Fixed Rent Per Rentable
Square Foot
Alternate Premises Commencement Date –
end of Lease Year 1*
$399,250.00
$33,270.83
$62.50
Lease Year 2*
$411,227.50
$34,268.96
$64.38
Lease Year 3*
$423,564.33
$35,297.03
$66.31
Lease Year 4*
$436,271.25
$36,355.94
$68.30
Lease Year 5
$449,359.39
$37,446.62
$70.34
Lease Year 6
$462,840.17
$38,570.01
$72.45
Lease Year 7
$476,725.38
$39,727.11
$74.63
Lease Year 8
$491,027.14
$40,918.93
$76.87
Lease Year 9
$505,757.95
$42,146.50
$79.17
Lease Year 10 –
initial Expiration Date
$520,930.69
$43,410.89
$81.55
*Subject to the terms set forth in Section 2.3(b) of this Lease, the Fixed Rent
for the Alternate Premises attributable to the first, thirteenth, twenty-fifth
and thirty-seventh full calendar months of the Term for the Alternate Premises
shall be abated.



ADDITIONAL RENT
All sums other than Fixed Rent payable by Tenant to Landlord under this Lease,
including Tenant's Tax Payment, Tenant's Operating Payment, late charges,
overtime or excess service charges, damages, and interest and other costs
related to Tenant's failure to perform any of its obligations under this Lease.
RENT
Fixed Rent and Additional Rent, collectively.
INTEREST RATE
The lesser of (i) 4% per annum above the then-current Base Rate, and (ii) the
maximum rate permitted by applicable Requirements.
LETTER OF CREDIT
Tenant shall deliver a Letter of Credit to Landlord in the amount of
$3,087,309.00, as the same may be reduced pursuant to Section 30.5 of the Lease.


736057.06/WLA
888888-00365/4-16-15/sb/sb
11








--------------------------------------------------------------------------------




TENANT'S ADDRESS FOR NOTICES
Lending Club Corporation, Inc. 
71 Stevenson Street, Suite 300
San Francisco, CA 94105 
Attn: Director of Facilities
With a copies to:
Lending Club Corporation, Inc.
71 Stevenson Street, Suite 300
San Francisco, CA 94105
Attn: General Counsel
and
Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, CA 94111
Attn: Jonathan M. Kennedy/Kathleen K. Bryski
LANDLORD'S ADDRESS FOR NOTICES
595 Market Street, Inc.
c/o Tishman Speyer Properties, L.P.
One Bush Street, Suite 450
San Francisco, California 94104
Attn: Managing Director
 
With copies to:
Tishman Speyer Properties, L.P.
45 Rockefeller Plaza
New York, New York 10111
Attn: Chief Legal Officer
and:
Tishman Speyer Properties, L.P.
45 Rockefeller Plaza
New York, New York 10111
Attn: Chief Financial Officer
TENANT'S BROKER
Avison Young – Northern California, Ltd.
LANDLORD'S AGENT
Tishman Speyer Properties, L.P. or any other person or entity designated at any
time and from time to time by Landlord as Landlord's Agent.
TENANT IMPROVEMENT ALLOWANCE


Concourse Level Premises: $561,660.00 (i.e., $60.00 per rentable square foot of
the Concourse Level Premises).
Suite 100 Premises: $35,040.00 (i.e., $60.00 per rentable square foot of the
Suite 100 Premises).




736057.06/WLA
888888-00365/4-16-15/sb/sb
12








--------------------------------------------------------------------------------




 
Second Floor Premises: $1,459,060.00 consisting of (i) $1,159,060.00 (i.e.,
$70.00 per rentable square foot of the Second Floor Premises) plus (ii) the
additional amount of $300,000.00 (which additional amount is referred to herein
as the "Second Floor Restroom Allowance").
Fourth Floor Premises: $905,820.00 (i.e., $60.00 per rentable square foot of the
Fourth Floor Premises).
Fourteenth Floor Premises: $887,940.00 (i.e., $60.00 per rentable square foot of
the Fourteenth Floor Premises).
Fifteenth Floor Premises: $810,095.00 (i.e., $55.00 per rentable square foot of
the Fifteenth Floor Premises).
Sixteenth Floor Premises: $805,970.00 (i.e., $55.00 per rentable square foot of
the Sixteenth Floor Premises).
Seventeenth Floor Premises: $811,525.00 (i.e., $55.00 per rentable square foot
of the Seventeenth Floor Premises).
Suite 2250 Premises: $678,615.00, consisting of (i) $648,615.00 (i.e., $55.00
per rentable square foot of the Suite 2250 Premises) plus (ii) the additional
amount of $30,000.00 (which additional amount is referred to herein as the
"Suite 2250 Demolition Allowance").
Thirteenth Floor Alternate Premises (if applicable): $814,880.00 (i.e., $55.00
per rentable square foot of the Thirteenth Floor Alternate Premises).
Sixth Floor Alternate Premises (if applicable): $351,340.00 (i.e., $55.00 per
rentable square foot of the Sixth Floor Alternate Premises).



All capitalized terms used in this Lease without definition are defined in
Exhibit B.
ARTICLE 2

PREMISES; TERM; RENT
Section 2.1    Lease of Premises. Subject to the terms of this Lease, Landlord
leases to Tenant and Tenant leases from Landlord the Premises for the Term.
Landlord and Tenant hereby agree that the rentable square feet and usable square
feet of the Premises and rentable square feet of the office area of the Building
have been calculated pursuant to the BOMA Standard for Measuring Floor Area in
Office Buildings, ANSI Z65.1-2010, and its accompanying guidelines (the "BOMA
Standard"), have been agreed to by Landlord and Tenant, are as stipulated in
Article 1 above and shall not be subject to remeasurement or modification during
the initial Term or any Renewal Term (defined in Section 2.7 below). In
addition, Landlord grants to Tenant the right to use, on a non-exclusive basis
and in common with others, the Common Areas.

736057.06/WLA
888888-00365/4-16-15/sb/sb
13








--------------------------------------------------------------------------------




Section 2.2    Commencement Date.
(a)    Generally. Upon the Effective Date, the terms and provisions hereof shall
be fully binding on Landlord and Tenant. The Term of this Lease with respect to
each portion of the Premises shall commence on the applicable Commencement Date
for such portion of the Premises. Unless sooner terminated or extended as may be
hereinafter provided, the Term with respect to the entirety of the Premises
shall end on the Expiration Date. Tenant hereby acknowledges that the portions
of the Premises located on the fourteenth (14th), fifteen (15th) and sixteenth
(16th) floors of the Building and commonly known as Suite 1400, Suite 1450,
Suite 1500 and Suite 1600 (the "Occupied Suites") are currently occupied by
existing tenants (each, an "Existing Tenant" and collectively, "Existing
Tenants"), and specifically, the fourteenth (14th) floor is occupied by two (2)
Existing Tenants (the "Fourteenth Floor Existing Tenants") and Suite 1500 and
Suite 1600 (collectively referred to as the "Suite 1500/1600 Occupied Suites")
are occupied by one Existing Tenant (the "Suite 1500/1600 Existing Tenant").
Accordingly, Tenant hereby acknowledges that Landlord's ability to deliver the
Occupied Suites to Tenant shall be conditioned upon Landlord terminating and/or
amending such Existing Tenants' leases of the applicable Occupied Suites and/or
exercising Landlord's relocation rights with respect to such Existing Tenants.
Landlord shall use commercially reasonable, diligent efforts either (i) to enter
into an agreement (each, an "Existing Tenant Agreement") with each Existing
Tenant to terminate and/or amend, as applicable, such Existing Tenant's lease of
the applicable Occupied Suite or, alternatively, (ii) to relocate any Existing
Tenant that Landlord has a right to relocate from such Existing Tenant's
Occupied Suite, all pursuant to timetables which accommodate Landlord's Delivery
of each portion of the Premises to Tenant by the Anticipated Delivery Date for
such portion. The terms of each Existing Tenant Agreement shall be determined by
Landlord in its sole discretion. However, (A) Landlord represents to Tenant
that, pursuant to the provisions of the leases to the Fourteenth Floor Existing
Tenants, Landlord has the right to relocate each of the Fourteenth Floor
Existing Tenants to alternate space in the Building in accordance with timing
guidelines which would allow Landlord to deliver the Fourteenth Floor Premises
to Tenant on or before the Anticipated Delivery Date for the Fourteenth Floor
Premises, subject to Unavoidable Delays (including, without limitation, any
Unavoidable Delays that delay Landlord's construction of improvements in such
alternate spaces); and (B) additionally, as of the Effective Date, Landlord has
tendered a draft lease termination agreement (the "Proposed Suite 1500/1600
Termination Agreement") to the Suite 1500/1600 Existing Tenant which reflects
economic terms that have been tentatively agreed to by Landlord and the Suite
1500/1600 Existing Tenant, including, without limitation, the obligation on the
part of the Suite 1500/1600 Existing Tenant to vacate the Fifteenth Floor
Premises and the Sixteenth Floor Premises in accordance with a schedule which
would allow Landlord to deliver the Fifteenth Floor Premises and Sixteenth Floor
Premises on or before the Anticipated Delivery Date therefor, except that the
Proposed Suite 1500/1600 Termination Agreement provides the Suite 1500/1600
Existing Tenant with two (2) options to extend the termination of its lease for
a period of thirty (30) days each (each a "Suite 1500/1600 Termination
Extension"). Landlord will use commercially reasonable, diligent efforts to
complete negotiations of, and to enter into with the Suite 1500/1600 Existing
Tenant, the Proposed Suite 1500/1600 Termination Agreement (which, if entered
into by Landlord and the Suite 1500/1600 Existing Tenant, shall constitute an
Existing Tenant Agreement), and thereafter to enforce its terms. Landlord will
promptly notify Tenant (which notice, notwithstanding anything to the contrary
contained in Article 22 below, may be given only by electronic mail to
ljansen@lendingclub.com, kschmidt@lendingclub.com and JKennedy@sflaw.com) of any
of the following: (w) if, at any time, Landlord executes an Existing Tenant
Agreement with an Existing Tenant, in which event such notice shall set forth
the agreed upon vacation date for such Existing Tenant pursuant to the
provisions of such Existing Tenant Agreement; (x) if negotiations with any
Existing Tenant regarding a proposed Existing Tenant Agreement are ceased or
suspended (provided that, if Landlord has elected to relocate either or both of
the Fourteenth Floor Existing Tenants pursuant to the terms of their respective
leases, then Landlord shall have no obligation to notify Tenant of such
election); (y) if Landlord exercises its relocation rights with either or both
of the Fourteenth Floor Existing Tenants, in which event such notice shall state
the anticipated effective date of such relocation; or (z) if, after Landlord and
the Suite 1500/1600 Existing Tenant have entered into an Existing Tenant
Agreement, the Suite 1500/1600 Existing Tenant exercises a Suite 1500/1600
Termination Extension, in which event such notice shall set forth the revised
anticipated date for termination of the Suite 1500/1600 Existing Tenant's

736057.06/WLA
888888-00365/4-16-15/sb/sb
14








--------------------------------------------------------------------------------




lease. Landlord shall not be liable for any damage whatsoever in the event that
Landlord cannot enter into an Existing Tenant Agreement with any of the Existing
Tenants despite such commercially reasonable, diligent efforts. In connection
with the foregoing, if Landlord does not tender possession of any portion of the
Premises to Tenant ("Delivery") on or before the applicable Anticipated Delivery
Date or any other particular date, for any reason whatsoever, except as
expressly set forth herein, Landlord shall not be liable for any damage thereby,
this Lease shall not be void or voidable thereby, Tenant shall have no right to
terminate this Lease, and the Term shall not commence until the applicable
Commencement Date. Landlord shall be deemed to have tendered possession of the
applicable portion of the Premises to Tenant upon the giving of a factually
correct notice by Landlord to Tenant (the "Delivery Notice") stating that (i)
Landlord has Substantially Completed the Base, Shell and Core Improvements
and/or the Landlord Work (as such terms are defined in Section 1 of the Work
Letter) to the extent that any such work is required to be Substantially
Completed on or before the applicable Delivery Date for the applicable portion
of the Premises, and (ii) to the extent, applicable, the applicable portion of
the Premises is available to Tenant to commence construction of the "Tenant
Improvements," as that term is defined in Section 2.1 of the Work Letter. Except
as expressly set forth herein, no failure to achieve Delivery on or before the
applicable Anticipated Delivery Date for each portion of the Premises or any
other particular date shall affect any other obligations of Tenant hereunder.
There shall be no postponement of the applicable Commencement Date for the
applicable portion of the Premises for (i) any delay in Delivery which results
from any Tenant Delay or (ii) any delays by Landlord in the performance of any
Punch List Items relating to the Base, Shell and Core Improvements or the
Landlord Work. At any time after the Commencement Date for each portion of the
Premises has been determined, Landlord may deliver to Tenant a notice in the
form as set forth in Exhibit G, attached hereto, as a confirmation only of the
information set forth therein, which Tenant shall execute (or make good faith
comments to) and return to Landlord within ten (10) Business Days of receipt
thereof.
(b)    Delay in Delivery. Notwithstanding the foregoing provisions of
Section 2.2(a) to the contrary, Landlord acknowledges that Tenant's ability to
construct the Tenant Improvements in, and to occupy, the Premises on a timely
basis and, accordingly, Landlord's timely Delivery, were a material inducement
to Tenant to enter into this Lease. Accordingly, the parties agree as follows:
(i)    First Outside Date. If Landlord fails to achieve Delivery of any portion
of the Premises as of the date that is ninety (90) days following the
Anticipated Delivery Date for such portion (the "First Outside Date"), then for
each day beyond the First Outside Date (and prior to the Second Outside Date)
that Landlord is unable to achieve Delivery of such portion of the Premises,
Tenant shall be afforded abatement of Fixed Rent payable hereunder for only such
portion of the Premises equal to one (1) day's Fixed Rent for such portion, such
abatement to be applied promptly following the Fixed Rent Abatement Period for
such portion of the Premises.
(ii)    Second Outside Date. For each day that Landlord fails to achieve
Delivery for such portion of the Premises beyond the date that is one hundred
fifty (150) days following the Anticipated Delivery Date for such portion (the
"Second Outside Date"), Tenant shall be entitled to an abatement of Fixed Rent
payable hereunder for only such portion of the Premises equal to two (2) days'
Fixed Rent for such portion, such abatement to be applied immediately following
the Fixed Rent Abatement Period for such portion of the Premises.
(iii)    Extension for Tenant Delay and Unavoidable Delay. The First Outside
Date and the Second Outside Date shall each be delayed on a day-for-day basis
for each day that Delivery of a portion of the Premises is delayed by (i) Tenant
Delay or (ii) Unavoidable Delays, provided that in no event will any such dates
be delayed due to Unavoidable Delays beyond forty five (45) days of Unavoidable
Delays. Notwithstanding the foregoing, if Landlord is unable to timely deliver
any portion of the Premises to Tenant because the Existing Tenant in such
portion of the Premises is holding over, then the per diem

736057.06/WLA
888888-00365/4-16-15/sb/sb
15








--------------------------------------------------------------------------------




credits against Fixed Rent described in Sections 2.2(b)(i) and (ii) above shall
not apply so long as Landlord (A) commenced unlawful detainer proceedings
against such Existing Tenant within fifteen (15) Business Days after the date on
which such Existing Tenant was obligated to vacate and surrender such portion of
the Premises, and (ii) thereafter diligently pursues completion of such unlawful
detainer proceedings.
(iv)    Suite 1500/1600 Occupied Suites. Additionally, with respect to the Suite
1500/1600 Occupied Suites, (i) if Landlord is unable to complete the Proposed
Suite 1500/1600 Termination Agreement (or any Existing Tenant Agreement) with
the Suite 1500/1600 Existing Tenant, Landlord shall not be subject to any of the
penalties set forth in this Section 2.2(b) with respect to Landlord's failure to
deliver the Fifteenth Floor Premises and/or the Sixteenth Floor Premises to
Tenant; and (ii) if and to the extent that Landlord is successful in completing
an Existing Tenant Agreement with the Suite 1500/1600 Existing Tenant pursuant
to which the date on which the Suite 1500/1600 Existing Tenant is required to
vacate the Suite 1500/1600 Occupied Suites is a date which follows the
Anticipated Delivery Date for the Fifteenth Floor Premises and the Sixteenth
Floor Premises, then, for the purposes of this Section 2.2(b), the Anticipated
Delivery Date for such portion of the Fifteenth Floor Premises and the Sixteenth
Floor Premises shall be deemed to be the business day immediately following the
date upon which the Suite 1500/1600 Existing Tenant is, pursuant to the
provisions of its Existing Tenant Agreement, required to vacate the Suite
1500/1600 Occupied Suites. Upon Tenant's request from time to time, Landlord
shall inform Tenant of the status of Landlord's discussions with the
Suite 1500/1600 Existing Tenant regarding an Existing Tenant Agreement. If
Landlord is unable to complete an Existing Tenant Agreement with the Suite
1500/1600 Existing Tenant on or before August 31, 2015, then this Lease shall
automatically terminate and be of no further force or effect only with respect
to the Fifteenth Floor Premises and the Sixteenth Floor Premises (such partial
termination being referred to herein as the "Suite 1500/1600 Termination"), and
Landlord and Tenant shall be relieved of their respective obligations under this
Lease with respect to the Fifteenth Floor Premises and the Sixteenth Floor
Premises (including, without limitation, Tenant's obligation to pay Rent with
respect to the Fifteenth Floor Premises and the Sixteenth Floor Premises, and
Landlord's obligation to provide that portion of the Tenant Improvement
Allowance related to the Fifteenth Floor Premises and the Sixteenth Floor
Premises); except that, in the event of the Suite 1500/1600 Termination, the
Fifteenth Floor Premises and the Sixteenth Floor Premises nevertheless shall be
and remain part of the Lower Bank First Offer Space (defined in Section 2.6
below) and shall be subject to the Right of First Offer (defined in Section 2.6
below), it being agreed that the Suite 1500/1600 Existing Tenant shall be a
Superior Rights Holder (defined in Section 2.6 below) with respect to the
Fifteenth Floor Premises and the Sixteenth Floor Premises. If Landlord is unable
to complete an Existing Tenant Agreement with the Suite 1500/1600 Existing
Tenant on or before August 31, 2015, Landlord shall promptly notify Tenant that
Landlord has been unable to enter into such agreement and that the Suite
1500/1600 Termination has occurred (the "Suite 1500/1600 Termination Notice").
(v)    Right to Lease Alternative Premises in the Event of Suite 1500/1600
Termination. If and only if this Lease is terminated with respect to the
Fifteenth Floor Premises and the Sixteenth Floor Premises in accordance with
Section 2.2(b)(iv) above, then Original Tenant and any Permitted Assignee shall
have a one-time right to lease the Alternate Premises, which shall consist (at
Tenant's election) of either (A) the entire Thirteenth Floor Alternate Premises,
or (B) the entire Thirteenth Floor Alternate Premises and the entire Sixth Floor
Alternate Premises. In no event may Tenant elect to lease (I) only a portion of
the Thirteenth Floor Alternate Premises, (II) only a portion of the Sixth Floor
Alternate Premises, or (III) the Sixth Floor Alternate Premises without leasing
the Thirteenth Floor Alternate Premises.

736057.06/WLA
888888-00365/4-16-15/sb/sb
16








--------------------------------------------------------------------------------




(A)    Method of Exercise. Tenant's right to lease the Alternate Premises shall
be exercised, if at all, only by the Original Tenant or a Permitted Assignee
(and not any other assignee, or any sublessee or other transferee of the
Original Tenant's interest in this Lease), and only by delivery of irrevocable
written notice to Landlord (the "Alternate Premises Exercise Notice") not
earlier than September 1, 2015, nor later than the later of (I) September 15,
2015, or (II) fifteen (15) days after Tenant's receipt of Landlord's Suite
1500/1600 Termination Notice, time being of the essence. Tenant shall specify in
the Alternate Premises Expansion Notice whether the Alternate Premises shall
include the Sixth Floor Alternate Premises (it being understood that the
Alternate Premises shall always include the Thirteenth Floor Alternate
Premises). Tenant's failure to specify in the Alternate Premises Expansion
Notice whether or not the Alternate Premises shall include the Sixth Floor
Alternate Premises shall be deemed an election by Tenant that the Alternate
Premises shall not include the Sixth Floor Alternate Premises.
(B)    Amendment to Lease. If Tenant timely exercises its right to lease the
Alternate Premises as set forth herein, then (I) the Alternate Premises shall be
added to and become part of the Premises for all purposes hereunder on the terms
and conditions applicable to the Alternate Premises as set forth in Article 1
above, and otherwise on the terms and conditions contained in this Lease, and
(II) within fifteen (15) days after Tenant's exercise, Landlord and Tenant shall
execute an amendment to this Lease for the Alternate Premises, upon the terms
and conditions as set forth in this Lease; provided, however, an otherwise valid
exercise of Tenant's right to lease the Alternate Premises shall be fully
effective whether or not a lease amendment is executed.
(C)    Termination of Right to Lease Alternate Premises. The rights contained in
this Section 2.2(b)(v) shall automatically terminate in its entirety and shall
be of no further force or effect (I) if Landlord enters into an Existing Tenant
Agreement with Suite 1500/1600 Existing Tenant on or before August 31, 2015, in
which event Landlord shall notify Tenant of the same, as provided in Section
2.2(a) above, or (II) upon the failure by Tenant to exercise its right by timely
delivering the Alternate Premises Exercise Notice.
Section 2.3    Payment of Rent.
(a)    In General. Tenant shall pay to Landlord, without notice or demand, and
without any set-off, counterclaim, abatement or deduction whatsoever, except as
may be expressly set forth in this Lease, in lawful money of the United States
by wire transfer of funds, (i) Fixed Rent in equal monthly installments, in
advance, on the first day of each month during the Term, commencing on the
Commencement Date, and (ii) Additional Rent, at the times and in the manner set
forth in this Lease. From time to time, on an annual basis, upon the written
request of Tenant, Landlord will deliver to Tenant a schedule of the Base Rent
payable by Tenant over the next-succeeding twelve (12) month period.
(b)    Fixed Rent Abatement Right. Notwithstanding anything in this Lease to the
contrary, Tenant shall be entitled to an abatement of Fixed Rent due for the
entire Premises, excluding only the Suite 2250 Premises, during the first (1st),
thirteenth (13th), twenty-fifth (25th) and thirty-seventh (37th) full calendar
months of the Term for each applicable portion of the Premises (each, the "Fixed
Rent Abatement Period"). Subject to the provisions of this Section 2.3(b), the
total amount of Fixed Rent abated during the Fixed Rent Abatement Period for
each applicable portion of the Premises pursuant to this Section 2.3(b) shall
be: (i) $114,225.21 with respect to the Concourse Level Premises; (ii) $7,126.11
with respect to the Suite 100 Premises; (iii) $383,885.08 with respect to the
Second Floor Premises; (iv) $350,012.87 with respect to the Fourth Floor
Premises; (v) $322,466.13 with respect to the Fourteenth Floor Premises; (vi)
$320,940.85

736057.06/WLA
888888-00365/4-16-15/sb/sb
17








--------------------------------------------------------------------------------




with respect to the Fifteenth Floor Premises; (vii) $319,306.61 with respect to
the Sixteenth Floor Premises; (viii) $321,507.38 with respect to the Seventeenth
Floor Premises; (ix) $322,836.56 with respect to the Thirteenth Floor Alternate
Premises (if applicable); and (x) $139,192.76 with respect to the Sixth Floor
Alternate Premises (if applicable). Landlord and Tenant acknowledge that
Tenant's right to receive Fixed Rent abatement under this Section 2.3(a) has
been granted to Tenant as additional consideration for Tenant's agreement to
enter into this Lease and comply with the terms and conditions otherwise
required under this Lease.
Section 2.4    First Month's Rent. Tenant shall pay one month's Fixed Rent for
each portion of the Premises upon the execution of this Lease ("Advance Rent"),
which Advance Rent shall be credited towards the installment of Fixed Rent due
for each such portion of the Premises for the first full calendar month of the
applicable Term following the expiration or earlier termination of the
applicable Fixed Rent Abatement Period for such portion of the Premises
(provided, however, that if this Lease terminates with respect to the Fifteenth
Floor Premises and the Sixteenth Floor Premises pursuant to Section 2.2(b)(iv)
above, then the portion of the Advance Rent attributable to the Fifteenth Floor
Premises and the Sixteenth Floor Premises shall be allocated as follows: (i) if
Tenant elects to add the Alternate Premises to the Premises pursuant to Section
2.2(b)(v), such Advance Rent shall be allocable to the first payment(s) of Fixed
Rent due with respect to the Alternate Premises, and (ii) if Tenant does not so
elect to add the Alternate Premises to the Premises, such Advance Rent shall be
allocable to the next payment(s) of Fixed Rent due hereunder as of October 1,
2015 and thereafter until the amount of such Advance Rent has been fully
applied). If the Commencement Date for each applicable portion of the Premises
is not the first day of a month, then on the applicable Commencement Date for
such applicable portion of the Premises Tenant shall pay prorated Fixed Rent for
the period from the applicable Commencement Date through the last day of such
month, and the Fixed Rent Abatement Period for such portion of the Premises
shall commence on the first day of the next succeeding calendar month.

736057.06/WLA
888888-00365/4-16-15/sb/sb
18








--------------------------------------------------------------------------------




Section 2.5    Contraction Option. Subject to the terms of this Section 2.5,
Tenant shall have the right (the "Contraction Option") to terminate Tenant's
lease of the Suite 2250 Premises effective as of the date set forth in Tenant's
Contraction Notice (defined below), provided that such date must be the last day
of a calendar month (the date so specified by Tenant, the "Contraction Date"),
upon prior written notice to Landlord (the "Contraction Notice") irrevocably
exercising the Contraction Option given at least six (6) months prior to the
Contraction Date. As consideration for such early termination of Tenant's lease
of the Suite 2250 Premises, Tenant shall be obligated to pay to Landlord (as
further provided below) a termination fee (the "Contraction Fee") equal to the
sum of (A) the unamortized cost (as of the Contraction Date) of the aggregate of
(1) the brokerage commissions paid by Landlord in connection with this Lease to
Tenant's Broker and Landlord's Agent (not to exceed an amount equal to $21.00
per rentable square foot of the Suite 2250 Premises), and (2) the portion of the
Tenant Improvement Allowance applicable to the Suite 2250 Premises excluding the
Suite 2250 Demolition Allowance (i.e., $648,615.00) that was disbursed by
Landlord pursuant to the provisions of the Work Letter, plus (B) an amount equal
to the Fixed Rent that, but for the termination provided for herein, Tenant
would have been obligated to pay with respect to the Suite 2250 Premises for the
six (6) month period immediately following the Contraction Date. For purposes of
clause (A) above, the amortization shall be computed on a straight line basis
over the period commencing on the Suite 2250 Commencement Date and ending on the
Expiration Date, with interest at the (non-compounded) rate of 7% per annum. The
first installment of the Contraction Fee (in an amount equal to fifty percent
(50%) of the Contraction Fee) shall be due and payable by Tenant to Landlord
concurrently with Tenant's delivery of the Contraction Notice, and timely
payment of such first installment of the Contraction Fee shall be a condition
precedent to the effectiveness of the Contraction Notice. The second installment
of the Contraction Fee (in an amount equal to fifty percent (50%) of the
Contraction Fee) shall be due and payable by Tenant to Landlord on or before the
Contraction Date, and timely payment of such second installment (at Landlord's
sole election) shall be a condition precedent to the effectiveness of such early
termination of Tenant's lease of the Suite 2250 Premises. Time is of the essence
with respect to the delivery of the Contraction Notice and the payment of the
Contraction Fee. In no event shall Tenant be entitled to exercise the
Contraction Option if Tenant is in Default at the time of Landlord's receipt of
the Contraction Notice (provided that if Tenant cures such Default, Tenant will
thereafter be entitled to exercise the Contraction Option, which will require
delivery of another Contraction Notice), or at Landlord's option, at the
Contraction Date (provided that if Landlord exercises such option, Landlord must
notify Tenant within five (5) Business Days after the Contraction Date).
Provided Tenant properly exercises (and is entitled to exercise) the Contraction
Option in accordance with the terms of this Section 2.5, then, effective as of
the Contraction Date, the lease of the Suite 2250 Premises shall automatically
terminate and be of no further force or effect, and Landlord and Tenant shall be
relieved of their respective obligations under this Lease with respect to the
Suite 2250 Premises, except for those obligations of either party set forth in
this Lease with respect to the period of Tenant's tenancy of the Suite 2250
Premises through the Contraction Date and such obligations of either party which
specifically survive the expiration or earlier termination of this Lease,
including, without limitation, the parties' respective indemnity obligations and
Tenant's obligation to pay all amounts owed by Tenant under this Lease with
respect to the Suite 2250 Premises up to and including the Contraction Date. The
Contraction Option shall be personal to the originally named Tenant under this
Lease (the "Original Tenant") and any Permitted Assignee, as that term is
defined in Section 13.8(a) of this Lease, and may not be exercised by any other
assignee, or any sublessee or other transferee of the Original Tenant's interest
in this Lease.
Section 2.6    Right of First Offer. Landlord hereby grants to the Original
Tenant and any Permitted Assignee a right of first offer (the "Right of First
Offer") on the terms and conditions contained in this Section 2.6, which shall
be ongoing with respect to all of the space located in the lower elevator bank
of the Building (i.e., on the second (2nd) through seventeenth (17th) floors of
the Building) ("Lower Bank First Offer Space"),

736057.06/WLA
888888-00365/4-16-15/sb/sb
19








--------------------------------------------------------------------------------




and which shall be a one-time right with respect to all of the space located on
the twenty-eighth (28th) through thirtieth (30th) floors of the Building ("Visa
First Offer Space," and together with Lower Bank First Offer Space,
collectively, "First Offer Space"). Notwithstanding the foregoing, the Right of
First Offer shall apply only after the expiration or earlier termination of any
then currently existing leases (including renewals, and irrespective of whether
any such renewal is pursuant to an express written provision in such tenant's
lease or whether such renewal is effectuated by a lease amendment or a new
lease) of the First Offer Space, and such Right of First Offer shall be
subordinate to all rights with respect to the First Offer Space which are set
forth in leases of space in the Building, either existing as of the Effective
Date or entered into after the Effective Date pursuant to Section 2.6(b) below
(after Tenant fails to exercise its Right of First Offer with respect thereto),
including any renewal, extension or expansion rights (including, but not limited
to, must-take, right of first offer, right of first negotiation, right of first
refusal, expansion option and other similar rights) set forth in such leases,
regardless of whether such renewal, extension or expansion rights are executed
strictly in accordance with their terms, or pursuant to a lease amendment or a
new lease (all such tenants under such leases are collectively referred to
herein as the "Superior Right Holders"). Landlord has informed Tenant that, as
of the Effective Date, the Visa First Offer Space is occupied by a subtenant
(the "Visa Subtenant"). Landlord agrees that, if Landlord desires to enter into
a direct lease with the Visa Subtenant which would allow the Visa Subtenant to
remain in the Visa First Offer Space beyond the date of expiration of Landlord's
existing direct lease of the Visa First Offer Space, then the Visa First Offer
Space shall be deemed to be available for lease to a third party (and such
direct lease with the Visa Subtenant shall not be deemed to be a renewal of the
currently existing lease) such that Landlord shall offer the Visa First Offer
Space to Tenant pursuant to a First Offer Notice (defined in Section 2.6(a)
below) prior to entering into any direct lease of the Visa First Offer Space
with the Visa Subtenant (unless such direct lease is subordinate to Tenant's
Right of First Offer). Tenant's Right of First Offer shall be on the terms and
conditions set forth in this Section 2.6.
(a)    Procedure for Offer. Landlord shall notify Tenant (a "First Offer
Notice") from time to time when Landlord determines that any portion of the
First Offer Space has become available for lease to a third party (such First
Offer Space that is described in a First Offer Notice being referred to herein
as "Offer Space"), provided that no Superior Right Holder wishes to lease such
Offer Space. Pursuant to such First Offer Notice, Landlord shall offer to lease
the available Offer Space to Tenant. The First Offer Notice shall describe the
Offer Space, shall state the anticipated date on which Landlord expects to
deliver possession of such Offer Space to Tenant (the "ROFO Target Delivery
Date") and shall set forth Landlord's proposed First Offer Rent (defined in
Section 2.6(b) below) and the other economic terms upon which Landlord is
willing to lease the Offer Space to Tenant.
(b)    Procedure for Acceptance. If Tenant wishes to exercise Tenant's Right of
First Offer with respect to the Offer Space described in a First Offer Notice,
then within ten (10) Business Days following delivery of such First Offer Notice
to Tenant (the "First Offer Exercise Window"), Tenant shall deliver written
notice to Landlord (a "First Offer Exercise Notice") irrevocably exercising its
Right of First Offer with respect to the entire Offer Space described in such
First Offer Notice on the terms contained in such First Offer Notice; provided,
however, if Tenant wishes to dispute Landlord's proposed First Offer Rent set
forth in such First Offer Notice, then Tenant's First Offer Exercise Notice
shall notify Landlord of such dispute, in which event Landlord and Tenant
thereafter shall negotiate and attempt to agree, using their respective good
faith efforts, upon the annual Fair Market Value (defined in Section 2.7(c)
below) of the Offer Space for the First Offer Term (defined in Section 2.6(d)
below) (such annual Fair Market Value of the Offer Space for the First Offer
Term being referred to herein as the "First Offer Rent"), and (i) if Landlord
and Tenant reach a written agreement upon such Fair Market Value, then the First
Offer Rent shall be such agreed upon Fair Market

736057.06/WLA
888888-00365/4-16-15/sb/sb
20








--------------------------------------------------------------------------------




Value, but (ii) if Landlord and Tenant do not reach agreement upon such Fair
Market Value within ten (10) Business Days after Landlord's receipt of Tenant's
First Offer Exercise Notice, then either party thereafter may demand, by
delivery of written notice to the other party, that the Fair Market Value of the
Offer Space for the First Offer Term be determined by arbitration pursuant to
the terms of Section 2.7(d) below (provided that neither party shall be bound by
any proposals or information given to the other party during negotiations in the
event that the Fair Market Value is determined by arbitration). If Tenant does
not timely deliver a First Offer Exercise Notice to Landlord within the ten (10)
Business Day period following delivery of such First Offer Notice, then Landlord
shall be free to lease the Offer Space described in such First Offer Notice to
anyone whom Landlord desires on any terms Landlord desires. Notwithstanding
anything to the contrary contained herein, Tenant must elect to exercise its
Right of First Offer, if at all, with respect to all of the Offer Space offered
by Landlord to Tenant at any particular time, pursuant to a First Offer Notice
and Tenant may not elect to lease only a portion of such Offer Space. Time is of
the essence with respect to the giving of the First Offer Exercise Notice.
(c)    Construction in Offer Space. Tenant shall accept the Offer Space in its
"as is" condition, subject to any construction, refurbishment or repainting
allowances, if any, granted in connection with the Offer Space as part of the
Concessions (defined in Section 2.7(c) below), and the construction of
improvements in the Offer Space shall be carried out in accordance with the
terms of Article 5 of this Lease. The terms of the Work Letter shall not apply
to the construction of any improvements in the First Offer Space.
(d)    Amendment to Lease. If Tenant timely exercises the Right of First Offer
as set forth herein, then, within fifteen (15) days thereafter (or, if later,
promptly following the determination of the First Offer Rent for the Offer Space
in question), Landlord and Tenant shall execute an amendment to this Lease for
such Offer Space upon the terms and conditions as set forth in the First Offer
Notice and this Section 2.6; provided, however, an otherwise valid exercise of
Tenant's Right of First Offer shall be fully effective whether or not a lease
amendment is executed. For purposes of calculating Tenant's obligations under
Article 7 of this Lease, Tenant's Proportionate Share with respect to any Offer
Space shall be equal to the percentage that the rentable square footage of such
Offer Space bears to the Agreed Area of the Building. Tenant shall commence
payment of Rent for such Offer Space, and the term of such Offer Space (the
"First Offer Term") shall commence, on the earlier of: (i) the date that is (A)
ninety (90) days after the date that Landlord delivers possession of such Offer
Space to Tenant, if such Offer Space is previously improved, or (ii) one hundred
twenty (120) days after the date that Landlord delivers possession such Offer
Space to Tenant, if such Offer Space is in shell condition, as the case may be,
and (ii) the date that Tenant commences business operations in such Offer Space
(as applicable, the "First Offer Commencement Date"); provided that, from and
after Landlord's delivery of possession, Tenant shall have access to such Offer
Space for the purposes of constructing tenant improvements therein; and further
provided that, any period between the delivery date of any Offer Space and the
First Offer Commencement Date for such Offer Space shall be taken into
consideration in the determination of the Fair Market Value of such Offer Space.
The First Offer Term shall expire coterminously with the Term; provided that, if
there would be less than two (2) years remaining in the current Term as of the
anticipated First Offer Commencement Date (based on the ROFO Target Delivery
Date specified in the First Offer Notice, as opposed to any later First Offer
Commencement Date arising out of Landlord's failure to deliver the applicable
First Offer Space to Tenant as of the applicable ROFO Target Delivery Date),
then as a condition for Tenant to have any rights with respect to a particular
Offer Space, the term for the Offer Space shall be for a period of five (5)
years (or longer if the parties mutually agree) and need not be coterminous with
the Term. If Landlord does not deliver possession of the applicable Offer Space
to Tenant on or prior to the date that is sixty (60) days after the applicable
ROFO Target Delivery Date (the "First Outside ROFO Delivery Date") for any
reason other than delays caused

736057.06/WLA
888888-00365/4-16-15/sb/sb
21








--------------------------------------------------------------------------------




by Tenant or Unavoidable Delays (provided that for the purposes of this Section
2.6(d), Unavoidable Delays shall not include any holdover of the existing
occupant(s) of the applicable Offer Space), then Tenant shall be entitled to a
per diem credit against the Fixed Rent payable for the applicable Offer Space,
to be applied following the commencement of Tenant's obligations hereunder with
respect to the applicable Offer Space, in an amount equal to the Fixed Rent
payable for the applicable Offer Space for the number of days from the First
Outside ROFO Delivery Date through the day immediately preceding the earlier of
the date of delivery of possession of such Offer Space or the Second Outside
ROFO Delivery Date. If Landlord does not deliver possession of the applicable
Offer Space to Tenant on or prior to the date that is one hundred twenty (120)
days after the applicable ROFO Target Delivery Date (the "Second Outside ROFO
Delivery Date") for any reason other than delays caused by Tenant Delay or
Unavoidable Delays (provided that for the purposes of this Section 2.6(d),
Unavoidable Delays shall not include any holdover of the existing occupant(s) of
the applicable Offer Space), then Tenant shall be entitled to a per diem credit
against the Fixed Rent payable for the applicable Offer Space, to be applied
following the commencement of Tenant's obligations hereunder with respect to the
applicable Offer Space, in an amount equal to two (2) days' Fixed Rent for the
applicable Offer Space from the Second Outside ROFO Delivery Date through the
day immediately preceding the date of delivery of possession of such Offer
Space. Notwithstanding the foregoing, if Landlord is unable to timely deliver
the Offer Space to Tenant because the existing tenant in the Offer Space is
holding over, then the per diem credits against Fixed Rent described above shall
not apply so long as Landlord (i) commenced unlawful detainer proceedings
against such holdover tenant within fifteen (15) Business Days after the ROFO
Target Delivery Date, and (ii) thereafter diligently pursues completion of such
unlawful detainer proceedings. The foregoing to the contrary notwithstanding, in
the event Landlord does not deliver possession of any Offer Space by the date
that is two hundred seventy (270) days after the ROFO Target Delivery Date for
such Offer Space, then Tenant shall have the right, by written notice to
Landlord delivered on or before the date that is two hundred ninety (290) days
after the ROFO Target Delivery Date (but prior to Landlord's delivery of the
Offer Space), to revoke its exercise of the Right of First Offer as to such
Offer Space. Upon delivery of such notice, Landlord's and Tenant's rights and
obligations with respect to such Offer Space shall terminate. In any event,
Landlord agrees to use diligent efforts to cause any tenant of the Offer Space
to timely vacate such Offer Space.
(e)    Termination of Right of First Offer. The rights contained in this
Section 2.6 shall be personal to the Original Tenant or a Permitted Assignee,
and may only be exercised by the Original Tenant or a Permitted Assignee (and
not any other assignee, or any sublessee or other transferee of the Original
Tenant's interest in this Lease) if this Lease then remains in full force and
effect and if Original Tenant or a Permitted Assignee occupies at least seventy
percent (70%) of the rentable area of the Premises as of the date of Tenant's
delivery of a First Offer Exercise Notice. The Right of First Offer granted
herein shall terminate as to any particular Offer Space upon the exercise by
Tenant of its Right of First Offer with respect to such Offer Space.
Furthermore, the Right of First Offer granted herein with respect to the Visa
First Offer Space shall terminate as to any particular portion of the Visa First
Offer Space offered by Landlord in a First Offer Notice upon the failure by
Tenant to exercise its Right of First Offer with respect thereto, it being
understood that the Right of First Offer with respect to the Visa First Offer
Space is a one-time right. In addition, the Right of First Offer granted herein
shall terminate in its entirety, and Tenant shall have no further rights with
respect to any First Offer Space not theretofore leased by Tenant, if at any
time during the Term Tenant fails to timely and properly exercise its Right of
First Offer with respect to any of the First Offer Space offered by Landlord in
five (5) consecutive First Offer Notices delivered to Tenant. However, with
respect to all of the Lower Bank First Offer Space, the Right of First Offer
granted herein shall be ongoing and Tenant shall have the continuing Right of
First Offer as set forth herein with respect to any Offer Space that is part of
the Lower Bank First Offer Space (i) if, following Tenant's failure to exercise
the Right of First

736057.06/WLA
888888-00365/4-16-15/sb/sb
22








--------------------------------------------------------------------------------




Offer with respect to such Offer Space, Landlord fails to lease such Offer Space
to a third party within the nine (9) month period following the date of
expiration of the First Offer Exercise Window (provided that, if Landlord is in
active negotiations with a third party proposed tenant regarding the leasing of
such Offer Space as of the expiration of such nine (9) month period, then
Landlord will promptly notify Tenant of such fact and shall have an additional
thirty (30) days following the expiration of such nine (9) month period within
which to execute a lease of such Offer Space with such third party, and Landlord
shall be obligated to re-offer the Offer Space to Tenant if and only if a lease
is not executed with such third party within such additional thirty (30) day
period); or (ii) if Landlord does lease such Offer Space to a third party within
the period prescribed by the foregoing item (i), then following the date of
expiration or sooner termination of such third party lease (subject to renewal
of such third party lease and irrespective of whether any such renewal is
pursuant to an express written provision in such third party lease or whether
such renewal is effectuated by a lease amendment or a new lease). Tenant shall
have the right to lease any Offer Space as provided in this Section 2.6, only
if, (A) as of the date of the attempted exercise of the Right of First Offer by
Tenant with respect to such Offer Space, or at Landlord's option (exercised by
notice to Tenant no later than ten (10) Business Days prior to the ROFO Target
Delivery Date), as of the ROFO Target Delivery Date for such Offer Space, Tenant
is not in Default under this Lease, and (B) Tenant has not been in Default more
than twice in the two (2) year period immediately preceding the date Tenant
delivers the First Offer Exercise Notice.
Section 2.7    Renewal Options.
(a)    Renewal Terms. The Original Tenant and any Permitted Assignee shall have
the right to renew the Term for the Renewal Premises (defined in Section 2.7(e)
below) for two (2) consecutive renewal terms of five (5) years each (each, a
"Renewal Term" and collectively, the "Renewal Terms"; and such rights to renew
the Term for the first Renewal Term and the second Renewal Term shall be
individually referred to herein as a "Renewal Option" and collectively referred
to herein as the "Renewal Options"). The first Renewal Term shall commence on
the day after the expiration of the initial Term and end on the day immediately
preceding the fifth (5th) anniversary of the commencement date of the first
Renewal Term, unless the first Renewal Term shall sooner terminate pursuant to
any of the terms of this Lease, or otherwise. The second Renewal Term shall
commence on the day after the expiration of the first Renewal Term and end on
the day immediately preceding the fifth (5th) anniversary of the commencement
date of the second Renewal Term, unless the second Renewal Term shall sooner
terminate pursuant to any of the terms of this Lease or otherwise. For purposes
of this Section 2.7, the commencement date of the first and second Renewal Terms
shall each be referred to herein as the "Renewal Term Commencement Date".
Tenant's Renewal Options set forth in this Section 2.7 shall be exercisable only
by written notice delivered by Tenant to Landlord as provided in Section 2.7(b)
below, provided that (i) at the time of the exercise of such right, Tenant is
not in Default hereunder, and (ii) Tenant has not been in Default more than
twice in the two (2) year period immediately preceding the date Tenant delivers
the Renewal Exercise Notice (as defined in Section 2.7(b) below). Time is of the
essence with respect to the giving of the Renewal Interest Notice (as defined in
Section 2.7(b) below) and the Renewal Exercise Notice. The applicable Renewal
Term shall be upon all of the agreements, terms, covenants and conditions of
this Lease, except that (a) the Rent for such Renewal Term shall be determined
as provided in Section 2.7(c) below, and (b) if Tenant exercises both Renewal
Options, Tenant shall have no further right to renew the Term unless otherwise
agreed to in writing by Landlord and Tenant. Upon the commencement of the
applicable Renewal Term, (1) such Renewal Term shall be added to and become part
of the Term, (2) any reference to "this Lease," "the Term," the "term of this
Lease" or any similar expression shall be deemed to include such Renewal Term,
and (3) the expiration date of the Renewal Term shall become the Expiration
Date. Any termination, cancellation or surrender of the entire interest of
Tenant under this Lease at any time during the Term shall automatically
terminate the

736057.06/WLA
888888-00365/4-16-15/sb/sb
23








--------------------------------------------------------------------------------




Renewal Options set forth in this Section 2.7. Notwithstanding any contrary
provision of this Section 2.7, in no event may Tenant exercise its second
Renewal Option if Tenant fails to timely exercise its first Renewal Option. The
rights contained in this Section 2.7 shall be personal to the Original Tenant
and any Permitted Assignee and may not be exercised by any other assignee, or
any sublessee or other transferee of the Original Tenant's interest in this
Lease.
(b)    Exercise of Renewal Options. The Renewal Options shall be exercised by
Tenant, if at all, only in the following manner: (i) not more than fifteen (15)
months prior to the expiration of the initial Term (with respect to the exercise
of the first Renewal Option) or the first Renewal Term (with respect to the
exercise of the second Renewal Option), as the case may be, Tenant shall deliver
written notice to Landlord ("Renewal Interest Notice") stating that Tenant is
interested in exercising the applicable Renewal Option and identifying the
Renewal Premises, in which event Landlord and Tenant thereafter shall negotiate
and attempt to agree, using their respective good faith efforts, upon the Fair
Market Value (as defined in Section 2.7(c) below) of the Renewal Premises for
purposes of determining the Renewal Rent (as that term is defined in Section
2.7(c) below) for the Renewal Premises during the applicable Renewal Term
(provided that neither party shall be bound by any proposals or information
given to the other party during such negotiations in the event that the Fair
Market Value is determined by arbitration in accordance with Section 2.7(d)
below); and (ii) if Tenant wishes to exercise such Renewal Option, then Tenant
shall irrevocably exercise such Renewal Option by delivering written notice
thereof to Landlord ("Renewal Exercise Notice") not less than twelve (12) months
prior to the expiration of the initial Term (with respect to the exercise of the
first Renewal Option) or the first Renewal Term (with respect to the exercise of
the second Renewal Option), as the case may be; provided that, if Landlord and
Tenant theretofore have not reached agreement in writing upon the Renewal Rent
for the Renewal Premises during the applicable Renewal Term, then the Renewal
Exercise Notice nevertheless shall be irrevocable and binding and the Term shall
be extended in accordance with Section 2.7(a) above; however, in such instance,
either (A) Tenant may demand that the Fair Market Value of the Renewal Premises
for purposes of determining the Renewal Rent for the Renewal Premises during the
applicable Renewal Term be resolved by arbitration as provided in Section 2.7(d)
below concurrently with Landlord's receipt of the Renewal Exercise Notice, in
which instance, Tenant shall be deemed to be the Demanding Party (as defined in
Section 2.7(d) below) and the Renewal Exercise Notice shall constitute Tenant's
demand for arbitration; or (B) at any time after Tenant's delivery of the
Renewal Exercise Notice, either Landlord or Tenant, by delivery of written
notice to the other, may demand that the Fair Market Value of the Renewal
Premises for purposes of determining the Renewal Rent for the Renewal Premises
during the applicable Renewal Term be resolved by arbitration as provided in
Section 2.7(d) below promptly following the other party's receipt of such demand
for arbitration. If Landlord and Tenant reach a written agreement upon such
Renewal Rent on or before the earlier to occur of (I) Tenant's delivery of the
Renewal Exercise Notice, and (II) the date that is twelve (12) months prior to
the expiration of the initial Term (with respect to the exercise of the first
Renewal Option) or the first Renewal Term (with respect to the exercise of the
second Renewal Option), as the case may, and if Tenant timely exercises the
applicable Renewal Option by delivery of the Renewal Exercise Notice, then the
Rent for the applicable Renewal Term shall be such agreed upon Renewal Rent.
(c)    Renewal Term Rent; Fair Market Value. The annual Rent payable for the
Renewal Premises during the applicable Renewal Term shall be equal to the annual
Fair Market Value of the Renewal Premises as of the applicable Renewal Term
Commencement Date (the "Renewal Rent"). "Fair Market Value" shall mean the fair
market annual rent (including additional rent and considering any "base year" or
"expense stop" applicable thereto), taking into account all escalations, at
which, as of the applicable Calculation Date (as hereinafter defined), tenants
are leasing space comparable in size, location and quality

736057.06/WLA
888888-00365/4-16-15/sb/sb
24








--------------------------------------------------------------------------------




to the Renewal Premises (or the Offer Space, if applicable) on a non-sublease,
non-encumbered, non-equity, non-expansion basis (except that in the case of
Offer Space, expansion transactions may be taken into account), for a term
comparable to the Renewal Term (or the First Offer Term, if applicable), in an
arm's-length transaction, which comparable space is located in the Building or
in the Comparable Buildings, and which comparable transactions (collectively,
the "Comparable Transactions") are entered into not earlier than six (6) months
prior to delivery of the Renewal Interest Notice (or six (6) months prior to
delivery of the First Offer Notice, if applicable), taking into consideration
the following concessions (the "Concessions"): (i) rental abatement concessions,
if any, being granted such tenants in connection with such comparable space;
(ii) tenant improvements or allowances provided or to be provided for such
comparable space, taking into account the existing improvements in the Renewal
Premises (or the Offer Space, if applicable); (iii) the Base Year for the
Renewal Term (or the First Offer Term, as applicable); provided that, the Base
Year will be adjusted to be the calendar year 2026 for the first Renewal Term
and the calendar year 2031 for the second Renewal Term, and (iv) other
reasonable monetary concessions being granted such tenants in connection with
such comparable space; provided, however, that in calculating the Fair Market
Value, no consideration shall be given to (A) the fact that Landlord is or is
not required to pay a real estate brokerage commission in connection with
Tenant's exercise of its right to lease the Renewal Premises during the
applicable Renewal Term (or its right to lease the Offer Space for the First
Offer Term, if applicable) or in connection with the Comparable Transactions or
the fact that landlords are or are not paying real estate brokerage commissions
in connection with such comparable space, and (B) with respect to the Renewal
Premises only, any period of rental abatement, if any, granted to tenants in
Comparable Transactions in connection with the initial design, permitting and
construction of tenant improvements in such comparable spaces, as opposed to
similar abatement periods granted to renewing tenants in Comparable Transactions
for "second generation" space (for example, a refurbishment period granted in a
renewal transaction that is a "Comparable Transaction"). "Calculation Date"
shall mean the applicable Renewal Term Commencement Date (or the First Offer
Commencement Date, if applicable). If the Rent payable during the applicable
Renewal Term (or the First Offer Term, if applicable) is not determined prior to
the applicable Calculation Date, then Tenant shall pay Rent in an amount equal
to the Interim Rent (as hereinafter defined) for the Renewal Premises (or the
Offer Space, if applicable). "Interim Rent" shall mean (x) with respect to a
Renewal Term, the Rent in effect during the last month of the initial Term
(prorated based on the rentable square feet of the Renewal Premises), or (y)
with respect to a First Offer Term, the proposed First Offer Rent for the First
Offer Space as set forth in the First Offer Notice. Upon final determination of
the Rent for the Renewal Term (or the First Offer Term, if applicable), Tenant
shall commence paying such Rent as so determined, and within thirty (30) days
after such determination Tenant shall pay any deficiency in prior payments of
Rent or, if the Rent as so determined shall be less than the Interim Rent,
Tenant shall be entitled to a credit against the next succeeding installments of
Rent in an amount equal to the difference between the total aggregate
installments of Interim Rent and the Rent as so determined that should have been
paid during such period.
(d)    Arbitration. If either party timely and properly demands that the Fair
Market Value of the Renewal Premises for the Renewal Term (or the Fair Market
Value of the Offer Space for the First Offer Term, as applicable) be resolved by
arbitration as provided in this Section 2.7(d) (such demanding party being
referred to herein as the "Demanding Party" and such other party being referred
to herein as the "Responding Party"), then the dispute regarding Fair Market
Value thereafter shall be determined as follows:
(i)    In its demand for arbitration, the Demanding Party shall specify the name
and address of the person to act as the arbitrator on the Demanding Party's
behalf. The arbitrator shall be an

736057.06/WLA
888888-00365/4-16-15/sb/sb
25








--------------------------------------------------------------------------------




MAI appraiser with at least ten (10) years of experience who is familiar with
the Fair Market Value of first-class office space in Comparable Buildings.
Within ten (10) Business Days after the service of the demand for arbitration,
the Responding Party shall give notice to the Demanding Party specifying the
name and address of the person designated by the Responding Party to act as
arbitrator on its behalf, which arbitrator shall be similarly qualified. If the
Responding Party fails to notify the Demanding Party of the appointment of its
arbitrator within such ten (10) Business Day period, and such failure continues
for five (5) Business Days after the Demanding Party delivers a second notice to
the Responding Party, then the arbitrator appointed by the Demanding Party shall
be the arbitrator to determine the Fair Market Value for the Renewal Premises
(or the Offer Space, if applicable).
(ii)    If two arbitrators are chosen pursuant to Section 2.7(d)(i) above, the
arbitrators so chosen shall meet within ten (10) Business Days after the second
arbitrator is appointed and shall seek to reach agreement on Fair Market Value.
If within twenty (20) Business Days after the second arbitrator is appointed the
two arbitrators are unable to reach agreement on Fair Market Value, then the two
arbitrators shall appoint a third arbitrator, who shall be a competent and
impartial person, who has not been retained by either party hereto or any
affiliate (except as a neutral third party arbitrator) during the immediately
preceding two (2) years, with qualifications similar to those required of the
first two arbitrators pursuant to Section 2.7(d)(i) above. If the arbitrators
are unable to agree upon such appointment within five (5) Business Days after
expiration of such twenty (20) Business Day period, the third arbitrator shall
be selected by the parties themselves. If the parties do not agree on the third
arbitrator within five (5) Business Days after expiration of the foregoing five
(5) Business Day period, then either party, on behalf of both, may request the
San Francisco office of JAMS to appoint such a qualified person as the third
arbitrator. The third arbitrator shall decide the dispute, if it has not been
previously resolved, by following the procedures set forth in Section
2.7(d)(iii) below. Each party shall pay the fees and expenses of its respective
arbitrator and both shall share the fees and expenses of the third arbitrator.
Attorneys' fees and expenses of counsel and of witnesses for the respective
parties shall be paid by the respective party engaging such counsel or calling
such witnesses.
(iii)    Fair Market Value shall be fixed by the third arbitrator in accordance
with the following procedures. Concurrently with the appointment of the third
arbitrator, each of the arbitrators selected by the parties shall state, in
writing, his or her determination of the Fair Market Value supported by the
reasons therefor. The third arbitrator shall have the right to consult experts
and competent authorities for factual information or evidence pertaining to a
determination of Fair Market Value, but any such determination shall be made in
the presence of both parties (and their respective arbitrators) with full right
on their part to cross-examine. The third arbitrator shall conduct such hearings
and investigations as he or she deems reasonably appropriate and shall, within
thirty (30) days after being appointed, select which of the two proposed
determinations most closely approximates his or her determination of Fair Market
Value. The third arbitrator shall have no right to propose a middle ground or
any modification of either of the two proposed determinations. The determination
he or she chooses as that most closely approximating his or her determination of
the Fair Market Value shall constitute the decision of the third arbitrator and
shall be final and binding upon the parties. The third arbitrator shall render
the decision in writing with counterpart copies to each party. The third
arbitrator shall have no power to add to or modify the provisions of this Lease.
Promptly following receipt of the third arbitrator's decision, the parties shall
enter into an amendment to this Lease, evidencing the extension of the Term for
the Renewal Term (or the lease of the Offer Space for the First Offer Term, if
applicable) and confirming the Rent for the Renewal Premises during the Renewal
Term (or the Rent for the Offer Space during the First Offer Term, if
applicable), but the failure of the parties to do so shall not affect the
effectiveness of the third arbitrator's determination.

736057.06/WLA
888888-00365/4-16-15/sb/sb
26








--------------------------------------------------------------------------------




(iv)    In the event of a failure, refusal or inability of any arbitrator to
act, his or her successor shall be appointed by him or her, but in the case of
the third arbitrator, his or her successor shall be appointed in the same manner
as that set forth herein with respect to the appointment of the original third
arbitrator.
(e)    Definition of Renewal Premises and Non-Renewal Premises. Tenant shall
have the right to exercise a Renewal Option with respect to less than all of the
then (i.e., as of the date of Tenant's delivery of a Renewal Interest Notice)
leased Premises (the "Entire Premises"), subject to the terms of this Section
2.7(e). If Tenant desires to exercise the applicable Renewal Option with respect
to less than the Entire Premises, the following terms and conditions shall apply
to Tenant's exercise of such Renewal Option: (i) concurrently with (and as a
part of) Tenant's delivery to Landlord of the Renewal Interest Notice, Tenant
shall designate the portion of the Entire Premises that Tenant is electing to
renew (the "Renewal Premises") and the portion of the Entire Premises that
Tenant is electing not to renew (the "Non-Renewal Premises"); (ii) the failure
to designate any Non-Renewal Premises in a Renewal Interest Notice shall be
deemed to be an election by Tenant that the Renewal Premises constitute the
Entire Premises; (iii) subject to the qualifications set forth below, the
Non-Renewal Premises shall consist of all of the space then leased by Tenant on
each of the floors designated by Tenant as part of the Renewal Premises; (iv)
Tenant cannot designate the Fifteenth Floor Premises as Renewal Premises without
designating the Sixteenth Floor Premises as Renewal Premises nor can Tenant
designate the Sixteenth Floor Premises as Renewal Premises without designating
the Fifteenth Floor Premises as Renewal Premises, (v) in no event shall the
Renewal Premises contain less than 78,631 rentable square feet (i.e., 70% of the
Agreed Area of the Premises); and (vi) if Tenant fails to expressly designate
the Non-Renewal Premises in Tenant's Renewal Interest Notice, then the Renewal
Premises shall automatically be deemed to be the Entire Premises.
ARTICLE 3    

USE AND OCCUPANCY
Section 3.1    Generally. Tenant shall use and occupy the Premises for the
Permitted Uses and for no other purpose. Tenant shall not use or occupy or
permit the use or occupancy of any part of the Premises in a manner constituting
a Prohibited Use. Tenant shall not do or permit anything to be done in or about
the Premises (including, without limitation, the installation or use of any
Alterations (defined in Section 5.1, below), Equipment (defined in Section 5.7,
below) or any other furniture, fixtures, equipment, or supplemental HVAC systems
in the Premises) which would reasonably be offensive or objectionable to
Landlord or other occupants of the Building, or unreasonably obstruct or
interfere with the rights of other tenants or occupants of the Building, or
injure or annoy them by reason of unreasonable noise, odors, or vibrations. If
Tenant uses the Premises for a purpose constituting a Prohibited Use, violating
any Requirement or the terms of this Article 3, or causing the Real Property to
be in violation of any Requirement or the terms of this Article 3, then Tenant
shall promptly discontinue such use upon notice of such violation. Tenant shall,
at Tenant's sole cost and expense, cure any violation of the terms of this
Article 3. Tenant, at its expense, shall procure and at all times maintain and
comply with the terms and conditions of all licenses and permits required for
the lawful conduct of the Permitted Uses in the Premises. Subject to the terms
of this Lease and Rules and Regulations and such security measures that Landlord
may reasonably deem necessary or desirable for the safety and security of the
Building or the Premises, Tenant shall have access to the Building and the
Premises twenty-four (24) hours per day, seven (7) days per week, subject to
full or partial closures which may be required from time to time for
construction, maintenance, repairs, actual or threatened

736057.06/WLA
888888-00365/4-16-15/sb/sb
27








--------------------------------------------------------------------------------




emergency or other events or circumstances which make it reasonably necessary to
temporarily restrict or limit access.
Section 3.2    Kitchen. Subject to Landlord's prior written approval of Plans
(as defined in Section 5.1(b) below) therefor, Tenant shall have the right to
use a portion of the Premises (other than the Suite 100 Premises and the Second
Floor Premises (although the Second Floor Premises may contain a conventional
pantry or break room)) for the operation of, and include in the Tenant
Improvements (or subsequent Alterations) the construction of, a
kitchen/cooking/dining facility (including a gas line of adequate capacity with
gas lines stubbed to the Premises with a local shut-off valve and a gas meter
connection) for Tenant's employees and guests only (in no event shall such
kitchen/cooking/dining facility be open to or serve the general public), on and
subject to the following terms and conditions: (i) Tenant shall be responsible,
at its sole cost and expense (subject to the application of the Tenant
Improvement Allowance), for obtaining all applicable permits, licenses and
governmental approvals necessary for the use of the Premises for such
kitchen/cooking/dining facility uses (including, without limitation, any
necessary approvals from the applicable health and/or fire departments, permits
required in connection with any venting or other air-removal/circulation system,
and any required fire-suppression systems), copies of which shall be delivered
to Landlord prior to Tenant's installation of any Tenant Improvements or other
Alterations in the Premises in connection with such kitchen/cooking/dining
facility uses; (ii) in the event such use requires any alterations or
improvements to the Building structure and/or the Building Systems (specifically
including, without limitation, in connection with the installation of any
venting or other air-removal/circulation system), Tenant shall be solely
responsible for all costs incurred in connection therewith (subject to the
application of the Tenant Improvement Allowance); (iii) Tenant shall take all
necessary actions and shall conduct its operations in the kitchen/cooking/dining
areas of the Premises so as to insure that no liquid seeps from the Premises to
the space of any other tenant or to any other portion of the Building,
including, without limitation, through the floor of the Premises; (iv) Tenant
shall not permit any emission or emanation of noise, odors or vibrations from
the kitchen/cooking/dining areas of the Premises; (v) the kitchen/cooking/dining
areas of the Premises and the equipment contained therein must at all times be
adequately ventilated and filtered and any odors must be exhausted and dispersed
in a manner acceptable to Landlord; (vi) if requested by Landlord, Tenant shall
install grease traps of sufficient size and design to catch grease, fat and oils
disposed into the sinks located in the Premises before entry into the Building's
sewer system, and Tenant shall keep such grease traps clean and operational at
all times; (vii) Tenant shall cause to be provided pest eradication and control
services, as required by Landlord in its reasonable discretion, with respect to
the Premises; (viii) all trash generated from Tenant's kitchen/cooking/dining
use shall be stored in covered containers to prevent the emission or emanation
of odors from the Premises, shall be sealed in double plastic bags (or otherwise
sealed in a manner prescribed by or acceptable to Landlord), and shall be
deposited by Tenant daily (or more often if required by Landlord in its
reasonable discretion) in the area of the Real Property designated by Landlord
from time to time; and if Landlord reasonably determines that additional trash
removal from the Real Property shall be required as a result of Tenant's trash
generated from Tenant's kitchen/cooking/dining use, then Tenant shall pay to
Landlord, within thirty (30) days after billing and as Additional Rent, the cost
of any such additional trash removal from the Real Property plus Landlord's
reasonable costs incurred in connection with Landlord's coordination of such
additional trash removal (including, without limitation, the cost of the
acquisition, operation and maintenance of any equipment or other property which
is acquired to facilitate such additional trash removal), all as reasonably
determined by Landlord; and (ix) in connection with Tenant's
kitchen/cooking/dining use of the Premises, Tenant shall maintain high standards
of sanitation and shall maintain the Premises at all times in a clean and
sanitary manner in compliance with all applicable health and sanitation
Requirements and with any reasonable health and safety guidelines promulgated by
Landlord.

736057.06/WLA
888888-00365/4-16-15/sb/sb
28








--------------------------------------------------------------------------------




Section 3.3    Fitness/Wellness Center. Subject to Landlord's prior written
approval of Plans therefor, Tenant shall have the right to use all or any
portion of the Concourse Level Premises only for the operation of, and include
in the Tenant Improvements (or subsequent Alterations) the construction of, a
fitness/wellness center and associated dressing rooms and showers for Tenant's
employees and guests only (in no event shall such fitness/wellness center be
open to or serve the general public), on and subject to the following terms and
conditions: (i) Tenant shall be responsible, at its sole cost and expense
(subject to the application of the Tenant Improvement Allowance), for obtaining
all applicable permits, licenses and governmental approvals necessary for the
use of the Premises for such fitness/wellness center use (including, without
limitation, any necessary approvals from the applicable health and/or fire
departments), copies of which shall be delivered to Landlord prior to Tenant's
installation of any Alterations in the Premises in connection with such
fitness/wellness center use; (ii) in the event such use requires any alterations
or improvements to the Building structure and/or the Building Systems, Tenant
shall be solely responsible for all costs incurred in connection therewith
(subject to the application of the Tenant Improvement Allowance); (iii) Tenant
shall take all necessary actions and shall conduct its operations in the
fitness/wellness center areas of the Premises so as to insure that no liquid
seeps from the Premises to the space of any other tenant or to any other portion
of the Building, including, without limitation, through the floor of the
Premises; (iv) Tenant shall not permit any emission or emanation of noise, odors
or vibrations from the fitness/wellness center areas of the Premises; and (v) in
connection with Tenant's fitness/wellness center use of the Premises, Tenant
shall maintain high standards of sanitation and shall maintain the Premises at
all times in a clean and sanitary manner in compliance with all applicable
health and sanitation Requirements and with any reasonable health and safety
guidelines promulgated by Landlord. At no time during the Term (as the same may
be extended) shall Tenant's fitness center or any portion thereof be located on
a floor of the Premises which is directly above a floor of the Building that is
not then leased in its entirety by Tenant.
Section 3.4    Bicycle Storage Area. As part of the Tenant Improvements or as a
subsequent Alteration, Tenant shall have the right to construct bicycle storage
facilities in the Concourse Level Premises and, thereafter, Tenant's employees
and visitors shall have the right to bring bicycles into the Concourse Level
Premises (only through the loading dock for the Building and using only the
shuttle freight elevator between the loading dock and the basement level of the
Building) for the purposes of storing the same within any such bicycle storage
facilities constructed by Tenant.
ARTICLE 4    

CONDITION OF THE PREMISES

736057.06/WLA
888888-00365/4-16-15/sb/sb
29








--------------------------------------------------------------------------------




Tenant has fully inspected the Premises, and agrees, except as otherwise
specifically provided in this Lease and the Work Letter, (i) to accept
possession of the applicable portion of Premises on the applicable Delivery
Date, and (ii) that Landlord has no obligation to perform any work, supply any
materials, incur any expense or make any alterations or improvements to prepare
the Premises for Tenant's occupancy. The occupancy by Tenant (or any person or
entity claiming by, through or under Tenant) of any part of the Premises for the
conduct of its business (as opposed to for purposes of constructing the Tenant
Improvements, installing Tenant's Property or conducting Tenant's physical move
into the Premises) shall be conclusive evidence, as against Tenant, that
Landlord has Substantially Completed any work to be performed by Landlord under
this Lease in connection with such portion of the Premises, Tenant has accepted
possession of such portion of the Premises in its then current condition, and at
the time such possession was taken, the applicable portion of the Premises, the
Building and the Real Property were in a good and satisfactory condition as
required by this Lease, subject to any items identified in the Warranty
Walk-Through (described in the Work Letter).
ARTICLE 5    

ALTERATIONS
Section 5.1    Tenant's Alterations. (a) Tenant shall not make any alterations,
additions or other physical changes in or about the Premises (collectively,
"Alterations") other than De Minimus Alterations (defined below), without
Landlord's prior consent, which consent, except as otherwise set forth herein,
shall not be unreasonably withheld, conditioned or delayed if such Alterations
(i) are non-structural and do not affect any Building Systems in a material way
(the installation of low-voltage wiring will not be deemed to materially
"affect" Building Systems), (ii) affect only the Premises and are not visible
from outside of the Premises, (iii) do not affect the certificate of occupancy
issued for the Building or the Premises, and (iv) do not violate any
Requirement. As used herein "De Minimus Alterations" shall mean Alterations
which (i) do not contain a Design Problem, (ii) do not require a building or
construction permit, and (iii) cost less than $100,000.00 for a particular job
of work. Tenant hereby acknowledges and agrees that, notwithstanding any
provision to the contrary set forth herein, Landlord is particularly concerned
with Tenant Improvements and Alterations to the Suite 100 Premises and the
Second Floor Premises that may be visible from the exterior of the Premises (as
well as all additions or modifications to any furniture, fixtures, equipment or
other personal property located in, and visible from the exterior of, the Suite
100 Premises and/or the Second Floor Premises), all of which shall be subject to
Landlord's prior written approval, which approval shall not be unreasonably
withheld conditioned reasonable approval; provided, however, Tenant acknowledges
that it shall be deemed reasonable for Landlord to withhold its approval to any
such Alterations (or any such furniture, fixtures, equipment or other personal
property) that would be visible from the exterior of the Suite 100 Premises
and/or the Second Floor Premises and that are not consistent with the quality
and style of the Building and Real Property. Landlord hereby approves the
conceptual plan for the Second Floor Premises attached hereto as Schedule 3 to
Exhibit C; provided, however, said conceptual plan is merely a hypothetical
example of improvements and personal property that Landlord would reasonably
approve and is not intended to constitute any obligation on the part of Tenant
to construct or install all or any portion of the improvements and personal
property shown thereon.
(b)    Plans and Specifications. Prior to making any Alterations, Tenant, at its
expense, shall (i) submit to Landlord for its approval, detailed plans and
specifications ("Plans") of each proposed Alteration (other than De Minimus
Alterations), and with respect to any Alteration materially affecting any
Building System, evidence that the Alteration has been designed by, or reviewed
and approved by, Landlord's

736057.06/WLA
888888-00365/4-16-15/sb/sb
30








--------------------------------------------------------------------------------




designated engineer for the affected Building System, (ii) obtain all permits,
approvals and certificates required by any Governmental Authorities, (iii)
furnish to Landlord duplicate original policies or certificates of worker's
compensation (covering all persons to be employed by Tenant, and Tenant's
contractors and subcontractors in connection with such Alteration) and
commercial general liability (including property damage coverage) and business
auto insurance and Builder's Risk coverage (as described in Article 11) all in
such form, with such companies, for such periods and in such amounts as Landlord
may reasonably require, naming Landlord, Landlord's Agent, any Lessor and any
Mortgagee as additional insureds, and (iv) at Landlord's written request,
furnish to Landlord reasonably satisfactory evidence of Tenant's ability to
complete and to fully pay for such Alterations (other than De Minimus
Alterations). Tenant shall give Landlord not less than 5 Business Days' notice
prior to performing any De Minimus Alteration, which notice shall contain a
description of such De Minimus Alteration. Landlord agrees to respond to any
request by Tenant for approval of Alterations which approval is required
hereunder within ten (10) Business Days after delivery of Tenant's written
request and the items described in clauses (ii) through (iv) above; Landlord's
response shall be in writing and, if Landlord withholds its consent to any
Alterations, Landlord shall specify in reasonable detail in Landlord's notice of
disapproval, the basis for such disapproval, and the changes to Tenant's plans
which would be required in order to obtain Landlord's approval. If Landlord
fails to notify Tenant of Landlord's approval or disapproval within such ten
(10) Business Day period, Tenant shall have the right to provide Landlord with a
second written request for approval (a "Second Request") that contains the
following statement in bold and capital letters: "THIS IS A SECOND REQUEST FOR
APPROVAL PURSUANT TO THE PROVISIONS OF SECTION 5.1(b) OF THE LEASE. IF LANDLORD
FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE,
THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE WORK DESCRIBED HEREIN." If
Landlord fails to respond to such Second Request within five (5) Business Days
after receipt by Landlord, the Alterations in question shall be deemed approved
by Landlord.
(c)    Governmental Approvals. Tenant, at its expense, shall, as and when
required, promptly obtain certificates of partial and final approval of such
Alterations required by any Governmental Authority and shall furnish Landlord
with copies thereof, together with "as-built" Plans for such Alterations
prepared on an AutoCAD Computer Assisted Drafting and Design System (or such
other system or medium as Landlord may accept), using naming conventions issued
by the American Institute of Architects in June, 1990 (or such other naming
conventions as Landlord may accept) and magnetic computer media of such record
drawings and specifications translated in DFX format or another format
acceptable to Landlord.
Section 5.2    Manner and Quality of Alterations. All Alterations shall be
performed (a) in a good and workmanlike manner and free from defects, (b)
substantially in accordance with the Plans, and by contractors approved by
Landlord (such approval not to be unreasonably withheld, conditioned or
delayed), (c) in compliance with all Requirements, the terms of this Lease and
all construction procedures and regulations then prescribed by Landlord, and (d)
at Tenant's expense. All materials and equipment shall be of first quality and
at least equal to the applicable standards for the Building then established by
Landlord, and no such materials or equipment (other than Tenant's Property)
shall be subject to any lien or other encumbrance. Upon completion of any
Alterations hereunder, Tenant shall provide Landlord with copies of all
construction contracts, proof of payment for all labor and materials, and final
unconditional waivers of lien from all contractors, subcontractors, materialmen,
suppliers and others having lien rights with respect to such Alterations, in the
form prescribed by California law. In addition, Tenant shall cause a Notice of
Completion to be recorded in the Office of the Recorder of the county in which
the Real Property is located in accordance with Section 8182 of the Civil Code
of the State of California or any successor statute.

736057.06/WLA
888888-00365/4-16-15/sb/sb
31








--------------------------------------------------------------------------------




Section 5.3    Removal of Tenant's Property. Tenant's Property shall remain the
property of Tenant and Tenant may remove the same at any time on or before the
Expiration Date. On or before the Expiration Date, Tenant shall, unless
otherwise directed by Landlord (prior to Tenant's commencement of such removal
work), at Tenant's expense, remove any Specialty Alterations and close up any
slab penetrations (other than normal floor corings) in the Premises created by
or on behalf of Tenant, which will not include any slab penetrations existing as
of the Delivery of the applicable portion of the Premises to Tenant (provided
that Landlord notifies Tenant as to whether Landlord will require the removal of
any Specialty Alteration in the Premises at the time Landlord approves or
consents to such Specialty Alteration (which, in the case of any Tenant
Improvements would be at the time Landlord approves the Final Space Plan
pursuant to Section 3.2 of the Work Letter if the Final space Plan depicts such
Specialty Alterations and, if not, at the time Landlord approves the Final
Working Drawings pursuant to Section 3.3 of the Work Letter)). Tenant shall
repair and restore, in a good and workmanlike manner, any damage to the Premises
or the Real Property caused by Tenant's removal of any Alterations or Tenant's
Property or by the closing of any slab penetrations, and upon default thereof,
Tenant shall reimburse Landlord for Landlord's cost of repairing and restoring
such damage. Any Specialty Alterations or Tenant's Property not so removed shall
be deemed abandoned and Landlord may retain or remove and dispose of same, and
repair and restore any damage caused thereby, at Tenant's cost and without
accountability to Tenant. All other Alterations shall become Landlord's property
upon termination of this Lease.
Section 5.4    Mechanic's Liens. Tenant, at its expense, shall discharge any
lien or charge recorded or filed against the Real Property in connection with
any work done or claimed to have been done by or on behalf of, or materials
furnished or claimed to have been furnished to, Tenant, within ten (10) Business
Days after Tenant's receipt of notice thereof by payment, filing the bond
required by law or otherwise in accordance with applicable Requirements.
Section 5.5    Labor Relations. Tenant shall not employ, or permit the
employment of, any contractor, mechanic or laborer, or permit any materials to
be delivered to or used in the Building, if, in Landlord's sole judgment, such
employment, delivery or use will interfere or cause any conflict with other
contractors, mechanics or laborers engaged in the construction, maintenance or
operation of the Building by Landlord, Tenant or others. If such interference or
conflict occurs, upon Landlord's request, Tenant shall cause all contractors,
mechanics or laborers causing such interference or conflict to leave the
Building immediately.
Section 5.6    Tenant's Costs. Tenant shall pay to Landlord, within thirty (30)
days following demand therefor, all reasonable out-of-pocket third-party
expenses paid to Landlord's architects and engineers for review of Tenant's
plans in connection with Tenant's Alterations, including costs incurred in
connection with (a) Landlord's review of the Alterations (including review of
requests for approval thereof) and (b) the provision of Building personnel after
Ordinary Business Hours during the performance of any Alteration, to operate
elevators or otherwise to facilitate Tenant's Alterations. In addition, Tenant
shall pay to Landlord, upon demand, an administrative fee in an amount equal to
three percent (3%) of the so-called "hard" costs of any Alterations up to One
Hundred Thousand Dollars ($100,000.00), and two percent (2%) of those so-called
"hard" costs of such Alterations that are in excess of One Hundred Thousand
Dollars ($100,000.00). At Landlord's request, Tenant shall deliver to Landlord
reasonable supporting documentation evidencing the hard and soft costs incurred
by Tenant in designing and constructing any Alterations.
Section 5.7    Tenant's Equipment. Tenant shall provide written notice to
Landlord (which may be delivered via personal delivery to Landlord's property
management (but not leasing) office) prior to moving

736057.06/WLA
888888-00365/4-16-15/sb/sb
32








--------------------------------------------------------------------------------




any heavy machinery, heavy equipment, freight, bulky matter or fixtures
(collectively, "Equipment") into or out of the Building and shall pay to
Landlord any reasonable costs actually incurred by Landlord in connection
therewith. If such Equipment requires special handling, Tenant agrees (a) to
employ only persons holding all necessary licenses to perform such work, (b) all
work performed in connection therewith shall comply with all applicable
Requirements and (c) such work shall be done only during hours designated by
Landlord.
Section 5.8    Compliance. The approval of Plans, or consent by Landlord to the
making of any Alterations, does not constitute Landlord's representation that
such Plans or Alterations comply with any Requirements or the terms of Article 3
of this Lease (i.e., that the same shall not obstruct or interfere with the
rights of other tenants or occupants of the Building, or injure or annoy them by
reason of noise, odors, or vibrations). Landlord shall not be liable to Tenant
or any other party in connection with Landlord's approval of any Plans, or
Landlord's consent to Tenant's performing any Alterations, and Tenant's waiver
and indemnity set forth in this Lease shall specifically apply to the Plans or
Alterations. In connection with the foregoing, in the event that any Alterations
made by or on behalf of Tenant (or the use thereof) obstruct or interfere with
the rights of other tenants or occupants of the Building, or injure or annoy
them by reason of noise, odors, or vibrations, then Tenant shall, at Tenant's
sole cost and expense, promptly make all necessary alterations or improvements
to the Premises to terminate any such obstruction, interference, injury or
annoyance. Tenant shall be liable for all loss and damage resulting from
Tenant's violation of the terms of this Section 5.8. If any Alterations made by
or on behalf of Tenant require Landlord to make any alterations or improvements
to any part of the Real Property in order to comply with any Requirements, then,
unless such alterations or improvements are necessary because Landlord failed to
complete the Landlord Work applicable to the portion of the Premises affected,
Tenant shall pay all costs and expenses incurred by Landlord in connection with
such alterations or improvements.
Section 5.9    Floor Load. Tenant shall not place a load upon any floor of the
Premises that exceeds the "live load" for such floor (which ranges between 50 to
70 pounds per square foot). Landlord reserves the right to reasonably approve
the position of all Equipment which Tenant wishes to place within the Premises,
and to place limitations on the weight thereof.
Section 5.10    Mezzanine Level. Tenant shall have the right to make alterations
to the Mezzanine Level, as a part of the Tenant Improvements in accordance with
the terms of the Work Letter or as an Alteration in accordance with the terms of
this Article 5. Landlord shall have the right to remeasure the rentable and
usable square footage of the Mezzanine Level following the completion of such
work. In connection with the foregoing, Tenant hereby acknowledges and agrees
that such remeasurement shall be calculated pursuant to the BOMA Standard, and
that the "rentable" square footage of the Second Floor Premises shall be equal
to the product of the usable square footage of the Second Floor Premises,
measured pursuant to the BOMA Standard, and 1.1294. Promptly following any such
remeasurement, Landlord will deliver to Tenant Landlord's calculation of the
revised rentable square footage of the Second Floor Premises for Tenant's
confirmation and approval (not to be unreasonably withheld, conditioned or
delayed). In the event that Tenant disputes Landlord's calculation, Tenant shall
advise Landlord in writing of such dispute, in which event Landlord and Tenant
shall endeavor, using their respective good faith efforts, to resolve such
dispute, and if the dispute cannot be resolved by the parties, thereafter the
matter shall proceed to resolution by arbitration pursuant to the procedures set
forth in Article 28, below. In the event that the performance of any such work
increases the rentable (and usable) square footage of the Mezzanine Level, then
the rentable (and usable) square footage of the Second Floor Premises shall
revised to include any such increase in the rentable (and usable) square footage
of the Mezzanine Level, and all amounts, percentages and figures appearing or
referred to in this Lease in connection with the Second Floor Premises shall be
modified in

736057.06/WLA
888888-00365/4-16-15/sb/sb
33








--------------------------------------------------------------------------------




accordance with such determination. If Tenant does not alter the square footage
of the Mezzanine Level, there shall be no remeasurement of Mezzanine Level. For
avoidance of doubt, creating slab penetrations in the Mezzanine Level will not
be deemed to alter the rentable area of the Mezzanine Level.
ARTICLE 6    

REPAIRS
Section 6.1    Landlord's Repair and Maintenance. Landlord shall maintain or
cause to be maintained in first-class condition and repair, and commensurate
with the levels and standards of maintenance at Comparable Buildings, the
structural portions of the Building, the roof, roof membrane, foundations,
floors and exterior walls and windows of the Building, the Building Systems, all
Building hardware, light fixtures and ballasts, the Premises Systems, the Common
Areas, all exterior landscaping and parking areas; and all portions of the
Building the maintenance of which is not the express obligation of Tenant or
other occupants of the Building. In connection therewith, Landlord will ensure
that the Base Building HVAC system meets current Title 24 standards. As part of
Landlord's maintenance of the Building Systems, Landlord shall implement and
carry out throughout the Term an ongoing program of regular and preventative
maintenance of all Building Systems, such program to include the periodic
replacement of HVAC filters in accordance with manufacturers' specifications and
the monitoring of HVAC system settings (i.e., relative humidity and percentage
of outside air to ensure compliance with the specifications of the equipment
manufacturers and the design of the HVAC system) and shall in any event use
commercially reasonable, diligent efforts to cause the Building HVAC System and
indoor air quality of the Common Areas within the Building and the Premises to
meet for the entire Lease Term, the standards (including both the requirements
of the Ventilation Rate Procedure and Indoor Air Quality Procedure) and the
maintenance requirements, recommendations and guidelines contained therein,
promulgated by the American Society of Heating, Refrigerating and Air
Conditioning Engineers in effect as of the Effective Date, and any laws,
ordinances, rules or regulations now in effect or hereafter promulgated by any
governmental authority having jurisdiction over the Building or persons
occupying or working in the Building relating to office building indoor air
quality.
Section 6.2    Tenant's Repair and Maintenance. Tenant shall promptly, at its
expense and in compliance with Article 5 including, without limitation, the
requirement that any repairs affecting any Building System be reviewed and
approved by Landlord's designated engineer for the affected Building System,
make all nonstructural repairs to the Premises and the fixtures, equipment and
appurtenances therein (including all Premises Fixtures) as and when needed to
preserve the Premises in good working order and condition, except for reasonable
wear and tear and damage which is Landlord's obligation to repair pursuant to
the express provisions of this Lease. Subject to Section 11.2 below, all damage
to the Building or to any portion thereof, the Premises Systems, or to any
Premises Fixtures, requiring structural or nonstructural repair caused by or
resulting from any act, omission, neglect or improper conduct of a Tenant Party
or the moving of Tenant's Property or Equipment into, within or out of the
Premises by a Tenant Party, shall be repaired at Tenant's expense by (i) Tenant,
if the required repairs are nonstructural in nature and do not affect any
Building System, or (ii) Landlord, if the required repairs are structural in
nature, involve replacement of exterior window glass or affect any Building
System (provided, however, that if the cost of any such work described in this
clause (ii) is anticipated to exceed One Hundred Thousand Dollars ($100,000.00),
then Landlord shall competitively bid the work in question to at least two (2)
qualified contractors (or subcontractors, as the case may be) in order to insure
that such work is performed at commercially competitive rates; provided further,
however, that Landlord shall not be required to competitively bid such

736057.06/WLA
888888-00365/4-16-15/sb/sb
34








--------------------------------------------------------------------------------




work if Landlord reasonably determines that not utilizing a particular
contractor to perform such work could void any warranty in place with respect to
the Building, in which event Landlord may use such contractor). All Tenant
repairs shall be of good quality utilizing new construction materials.
Section 6.3    Reserved Rights. Landlord reserves the right to make all changes,
alterations, additions, improvements, repairs or replacements to the Real
Property, including the Building Systems, including changing the arrangement or
location of entrances or passageways, doors and doorways, corridors, elevators,
stairs, toilets or other Common Areas (collectively, "Work of Improvement"), as
Landlord deems necessary or desirable, and to take all materials into the
Premises required for the performance of such Work of Improvement, provided that
(a) the level of any Building service shall not decrease in any material respect
from the level required of Landlord in this Lease as a result thereof (other
than temporary changes in the level of such services during the performance of
any such Work of Improvement), and (b) Tenant is not deprived of access to and
use of the Premises or any material portion of the Premises. Landlord will
provide Tenant with at least fifteen (15) days' prior notice (except in the case
of an emergency, in which case no prior notice shall be required) of any
anticipated Work of Improvement if such Work of Improvement will interfere with
Tenant's ability to (i) conduct business in the Premises, (ii) gain access to
and from the Premises, or (iii) use or have access to and egress from the
parking area, and will perform such work as quickly as reasonably possible.
Landlord shall use diligent efforts to ensure that the performance of any such
Work of Improvement shall not interfere with Tenant's use of the Premises (or
any portion thereof) for Tenant's business purposes (such efforts to include
limiting the performance of any such work which might be disruptive to weekends
or the evening and the cleaning of any work area affecting Tenant's access to or
use of the Premises prior to the commencement of the next business day). To the
extent that Landlord installs, maintains, uses, repairs or replaces pipes,
cables, ductwork, conduits, utility lines, and/or wires through hung ceiling
space, exterior perimeter walls and column space, adjacent to and in demising
partitions and columns, in or beneath the floor slab or above, below, or through
the Premises, then in the course of making any such installation or repair: (w)
Landlord shall not interfere unreasonably with or interrupt the business
operations of Tenant within the Premises; (x) Landlord shall not reduce Tenant's
usable space, except to a de minimus extent, if the same are not installed
behind existing walls or ceilings; (y) Landlord shall box in any of the same
installed adjacent to existing walls with construction materials substantially
similar to those existing in the affected area(s) of the Premises; and (z)
Landlord shall repair all damage caused by the same and restore such area(s) of
the Premises to the condition existing immediately prior to such work. Except as
set forth in Article 27, there shall be no Rent abatement or allowance to Tenant
for a diminution of rental value, no actual or constructive eviction of Tenant,
in whole or in part, no relief from any of Tenant's other obligations under this
Lease, and no liability on the part of Landlord by reason of inconvenience,
annoyance or injury to business arising from Landlord, Tenant or others
performing, or failing to perform, any Work of Improvement. In connection with
any Work of Improvement, Landlord will provide security at all times to the
extent that any such Work of Improvement is carried out after normal business
hours, and will provide Tenant with a work plan for all such Work of Improvement
(including durations/schedules as to when any such work will take place). If and
to the extent Tenant reasonably requests (by written notice to Landlord
delivered promptly after Tenant's receipt of Landlord's work plan) that Landlord
alter Landlord's schedule for the Work of Improvement so as minimize disruption
to Tenant's business, then Landlord and Tenant shall promptly meet and confer in
good faith in an effort to arrive at a reasonable, mutually acceptable schedule
for the performance of such Work of Improvement.





736057.06/WLA
888888-00365/4-16-15/sb/sb
35








--------------------------------------------------------------------------------






ARTICLE 7    

INCREASES IN TAXES AND OPERATING EXPENSES
Section 7.1    Definitions. For the purposes of this Article 7, the following
terms shall have the meanings set forth below:
(f)    "Assessed Valuation" shall mean the amount for which the Real Property is
assessed by the County Assessor of San Francisco, California, for the purpose of
imposition of Taxes.
(g)    "Base Operating Expenses" shall mean the Operating Expenses for the Base
Year.
(h)    "Base Taxes" shall mean the Taxes payable for the Base Year.
(i)    "Comparison Year" shall mean each calendar year commencing subsequent to
the Base Year in which all or any portion of the Term falls, through and
including the calendar year in which the Term expires.
(j)    "Operating Expenses" shall mean the aggregate of all costs and expenses
paid or incurred by or on behalf of Landlord in connection with the ownership,
operation, repair and maintenance of the Real Property, including the fair
market rental value of Landlord's Building management (but not leasing) office
(not to exceed 1,200 rentable square feet; and, provided, that if the personnel
located in such management office perform management responsibilities for
properties other than the Real Property, such rental value, as well as the wages
and other costs associated with such employees, shall be equitably allocated
among the properties so served, and Operating Expenses will only contain the
equitable allocation of such costs attributable to the Real Property) and
capital improvements, capital repairs or capital replacements incurred after the
Base Year only if such capital item either (i) is reasonably intended to result
in a net reduction in Operating Expenses (as for example, a labor-saving
improvement), provided the amount included in Operating Expenses in any
Comparison Year shall not exceed an amount equal to the savings reasonably
anticipated to result from the installation and operation of such improvement,
and/or (ii) is made during any Comparison Year in compliance with Requirements
(except for such capital improvements, capital repairs or capital replacements
to remedy a condition existing prior to the Commencement Date, which a federal,
state or municipal Governmental Authority, if it had knowledge of such condition
prior to the Commencement Date, would have then required to be remedied pursuant
to the then-current applicable Requirements in their form existing, and as
interpreted, as of the Commencement Date) (collectively, "Permitted Capital
Expenditures"). The cost of such Permitted Capital Expenditures shall, subject
to the limitation set forth in clause (i) above, be amortized (with interest at
the Base Rate) on a straight-line basis over the useful life of the improvement
in question, as reasonably determined by Landlord, and the amount included in
Operating Expenses in any Comparison Year shall be equal to the annual amortized
amount. Operating Expenses shall not include any Excluded Expenses. If during
all or part of the Base Year or any Comparison Year, Landlord shall not furnish
any particular item(s) of work or service (the cost of which would otherwise
constitute an Operating Expense) to any occupable portions of the Building for
any reason, then, for purposes of computing Operating Expenses for such period,
the amount included in Operating Expenses for such period shall be increased by
an amount equal to the costs and expenses that would have been reasonably
incurred by Landlord during such period if Landlord had furnished such item(s)
of work or service to such portion of the Building. Landlord shall exclude from
Operating Expenses for the Base Year any non-

736057.06/WLA
888888-00365/4-16-15/sb/sb
36








--------------------------------------------------------------------------------




recurring items (and, if any such non-recurring items occurring during the Base
Year continue to affect or be applicable for any period following the Base Year,
if the cost of the same is excluded by Landlord from Base Year Operating
Expenses, such cost shall similarly be excluded from Operating Expenses during
any such period following the Base Year if such non-recurring item(s) continue
to be incurred by Landlord). If any Substantial Item (defined below) of
Operating Expenses is not included in Base Year Operating Expenses, but is
included in Operating Expenses for a subsequent Comparison Year due to a change
in insurance requirements or in Landlord policy, then Base Year Operating
Expenses shall be adjusted to include the amount which would have been paid for
such Substantial Item had such change in insurance requirements or Landlord
policy been in effect during the Base Year. Similarly, if any Substantial Item
of Operating Expenses is included in Base Year Operating Expenses but is
subsequently removed from Operating Expenses due to a change in insurance
requirements or in Landlord policy (for example, if Landlord maintains
earthquake insurance coverage during the Base Year, but subsequently declines to
carry such coverage), then Base Year Operating Expenses shall be retroactively
adjusted to remove the amount which had been previously included for such
Substantial Item. As used herein, any item of Operating Expenses which, in the
applicable year in which such item is either first included in Operating
Expenses or first removed from Operating Expenses, is equal to or greater than
One Hundred Thousand Dollars ($100,000.00), will be deemed a "Substantial Item".
In determining the amount of Operating Expenses for the Base Year or any
Comparison Year, if less than 95% of the Building rentable area is occupied by
tenants with all tenants paying full rent (as contrasted with free rent,
half-rent and the like) at any time during any such Base Year or Comparison
Year, Operating Expenses shall be determined for such Base Year or Comparison
Year to be an amount equal to the like expenses which would normally be expected
to be incurred had such occupancy been 95% with all tenants paying full rent
throughout the Base Year or such Comparison Year. If at any time during the Term
Landlord is required to make a deductible payment under Landlord's policy of
earthquake insurance, any such deductible payment shall, for the purposes of
inclusion in Operating Expenses, be treated as a Permitted Capital Expenditure,
provided that the "useful life" associated therewith shall be deemed to be ten
(10) years.
Notwithstanding anything in this Section 7.1(e) to the contrary, in no event
shall Controllable Expenses (defined below) for any Comparison Year exceed 105%
of the Controllable Expenses incurred for the prior Comparison Year, which cap
shall be calculated on a cumulative or compounded basis. Other than with respect
to Controllable Expenses, Operating Expenses shall not be subject to any cap.
"Controllable Expenses" shall mean all Operating Expenses other than Union Costs
(defined below), Taxes, Permitted Capital Expenditures and increases in
Operating Expenses attributable to increases in insurance rates or utility
rates. "Union Costs" shall mean Operating Expenses that are union costs,
expenses and fees related to engineering, security, cleaning and/or janitorial
services provided to tenants' premises, the Building and/or the Real Property.
(k)    "Statement" shall mean a statement containing a comparison of (i) Base
Taxes and the Taxes for any Comparison Year, or (ii) Base Operating Expenses and
the Operating Expenses for any Comparison Year. Any Statement delivered pursuant
to clause (ii) above shall be in a form substantially consistent with the form
attached hereto as Exhibit L.
(l)    "Taxes" shall mean (a) all real estate taxes, assessments, sewer and
water rents, rates and charges and other governmental levies, impositions or
charges, whether general, special, ordinary, extraordinary, foreseen or
unforeseen (including transit taxes, leasehold taxes or taxes based upon the
receipt of rent, including gross receipts or sales taxes applicable to the
receipt of rent), which may be assessed, levied or imposed upon all or any part
of the Real Property, and (b) all expenses (including

736057.06/WLA
888888-00365/4-16-15/sb/sb
37








--------------------------------------------------------------------------------




reasonable attorneys' fees and disbursements and experts' and other witnesses'
fees) incurred in contesting any of the foregoing or the Assessed Valuation of
the Real Property (but such expenses will not be included in Base Taxes if
incurred during the Base Tax Year). Taxes for the Base Year and each Comparison
Year shall be calculated as if the Building were assessed for the entire
applicable year. Taxes shall not include (i) interest or penalties incurred by
Landlord as a result of Landlord's late payment of Taxes, (ii) franchise,
transfer, gift, inheritance, estate or net income taxes imposed upon Landlord,
(iii) any items included as Operating Expenses, and (iv) any taxes directly
payable by Tenant pursuant to the provisions of this Lease and any amounts
payable by other Building occupants pursuant to the provisions of their leases,
including provisions which are similar to Section 7.2(d) of this Lease. If
Landlord elects to pay any assessment in annual installments, then (A) such
assessment shall be deemed to have been so divided and to be payable in the
maximum number of installments permitted by law, and (B) there shall be deemed
included in Taxes for each Comparison Year the installments of such assessment
becoming payable during such Comparison Year, together with interest payable
during such Comparison Year on such installments and on all installments
thereafter becoming due as provided by law, all as if such assessment had been
so divided. If at any time the methods of taxation prevailing on the Effective
Date shall be altered so that in lieu of or as an addition to the whole or any
part of Taxes, there shall be assessed, levied or imposed (1) a tax, assessment,
levy, imposition or charge based on the income or rents received from the Real
Property whether or not wholly or partially as a capital levy or otherwise, (2)
a tax, assessment, levy, imposition or charge measured by or based in whole or
in part upon all or any part of the Real Property and imposed upon Landlord, (3)
a license fee measured by the rents, or (4) any other tax, assessment, levy,
imposition, charge or license fee however described or imposed, including
business improvement district impositions, then all such taxes, assessments,
levies, impositions, charges or license fees or the part thereof so measured or
based shall be deemed to be Taxes. Notwithstanding anything to the contrary set
forth in this Lease, if and only if Landlord successfully obtains a reduction in
Base Taxes as a result of a Proposition 8 (described below) appeal, then the
amount of Taxes for the Base Year and any Comparison Year shall be calculated
without taking into account any decreases in the real estate taxes obtained in
connection with Proposition 8 (adopted by the voters of the State of California
in the November 1978 election), and, in such event, the Taxes in the Base Year
and/or any Comparison Year may be greater than those actually incurred by
Landlord, but shall, nonetheless, be the Taxes for purposes of this Lease;
provided that (x) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be included in the calculation of Taxes for
purposes of this Lease, and (y) tax refunds under Proposition 8 shall not be
deducted from Taxes, but rather shall be the sole property of Landlord; and
further provided that, Landlord and Tenant acknowledge and agree that nothing
contained in this sentence is intended to in any way affect the inclusion in
Taxes of the statutory two percent (2%) annual increase in Taxes (as such
statutory increase may be modified by subsequent legislation), or the inclusion
or exclusion of Taxes pursuant to the terms of Proposition 13 (adopted by the
voters of the State of California in the June 1978 election). Otherwise, if
Landlord does not successfully obtain a reduction in Base Taxes as a result of a
Proposition 8 appeal, then Taxes for any Comparison Year shall be calculated
taking into account any decreases in the real estate taxes obtained in
connection with Proposition 8; provided that, if Taxes for any Comparison Year
are reduced to an amount which is less than Base Taxes, then Tenant's Tax
Payment for such Comparison Year shall be Zero Dollars ($0.00), but Tenant shall
not be entitled to any payment from Landlord or credit against Rent or other
amounts due hereunder on account of the difference between Base Taxes and the
Taxes for such Comparison Year.
Section 7.2    Tenant's Tax Payment. (f) If the Taxes payable for any Comparison
Year exceed the Base Taxes, Tenant shall pay to Landlord Tenant's Proportionate
Share of such excess ("Tenant's Tax Payment"); provided, however, that with
respect to the Fourth Floor Premises, Tenant shall not be obligated to make any
Tenant's Tax Payment with respect to any portion of the first (1st) Comparison
Year which occurs

736057.06/WLA
888888-00365/4-16-15/sb/sb
38








--------------------------------------------------------------------------------




prior to the first (1st) anniversary of the Fourth Floor Commencement Date. For
each Comparison Year, Landlord shall furnish to Tenant a statement setting forth
Landlord's reasonable estimate of Tenant's Tax Payment for such Comparison Year
(the "Tax Estimate"). Tenant shall pay to Landlord on the 1st day of each month
during such Comparison Year an amount equal to 1/12 of the Tax Estimate for such
Comparison Year. If Landlord furnishes a Tax Estimate for a Comparison Year
subsequent to the commencement thereof, then (i) until the 1st day of the 1st
month which commences at least thirty (30) days following the date on which the
Tax Estimate is furnished to Tenant, Tenant shall pay to Landlord on the 1st day
of each month an amount equal to the monthly sum payable by Tenant to Landlord
under this Section 7.2 during the last month of the preceding Comparison Year,
(ii) promptly after the Tax Estimate is furnished to Tenant or together
therewith, Landlord shall give notice to Tenant stating whether the installments
of Tenant's Tax Estimate previously made for such Comparison Year were greater
or less than the installments of Tenant's Tax Estimate to be made for such
Comparison Year in accordance with the Tax Estimate, and (x) if there shall be a
deficiency, Tenant shall pay the amount thereof within thirty (30) days after
demand therefor, or (y) if there shall have been an overpayment, Landlord shall
credit the amount thereof against subsequent payments of Rent due hereunder, and
(iii) on the 1st day of the 1st month which commences at least thirty (30) days
following the date on which the Tax Estimate is furnished to Tenant, and on the
1st day of each month thereafter throughout the remainder of such Comparison
Year, Tenant shall pay to Landlord an amount equal to 1/12 of the Tax Estimate.
Landlord shall have the right, upon not less than 30 days prior written notice
to Tenant, to reasonably adjust the Tax Estimate from time to time during any
Comparison Year.
(g)    As soon as reasonably practicable after Landlord has determined the Taxes
for a Comparison Year, Landlord shall furnish to Tenant a Statement for such
Comparison Year. If the Statement shall show that the sums paid by Tenant under
Section 7.2(a) exceeded the actual amount of Tenant's Tax Payment for such
Comparison Year, Landlord shall credit the amount of such excess against
subsequent payments of Rent due hereunder (or, if this Lease shall expire prior
to the full crediting of such excess against Rent due hereunder, Landlord shall,
within thirty (30) days following the later of the date of such expiration of
this Lease or the date of delivery of the Statement to Tenant, deliver to Tenant
a check in the amount of any remaining excess which was not previously credited
against Rent payable hereunder). If the Statement for such Comparison Year shall
show that the sums so paid by Tenant were less than Tenant's Tax Payment for
such Comparison Year, Tenant shall pay the amount of such deficiency within
thirty (30) days after delivery of the Statement to Tenant.
(h)    Only Landlord may institute proceedings to reduce the Assessed Valuation
of the Real Property and the filings of any such proceeding by Tenant without
Landlord's consent shall constitute an Event of Default. If the Taxes payable
for the Base Year are increased or reduced (whether by Landlord obtaining a
reduction as a result of a Proposition 8 appeal (in which instance the
penultimate sentence of Section 7.1(g) above shall apply), or by Landlord
receiving a supplemental assessment attributable to the reassessment of the
Building, then the Base Taxes shall be correspondingly revised, the Additional
Rent previously paid or payable on account of Tenant's Tax Payment hereunder for
all Comparison Years shall be recomputed on the basis of such increase or
reduction, and (x) if there shall be a deficiency, Tenant shall pay to Landlord
within thirty (30) days after being billed therefor, any deficiency between the
amount of such Additional Rent previously computed and paid by Tenant to
Landlord, and the amount due as a result of such recomputations, or (y) if there
shall have been an overpayment, then Landlord shall credit the amount of such
excess against subsequent payments of Rent due hereunder (or, if this Lease
shall expire prior to the full crediting of such excess against Rent due
hereunder, Landlord shall, within thirty (30) days following the later of the
date of such expiration of this Lease or the date of delivery of the Statement
to Tenant, deliver to Tenant a check in the amount of any remaining excess which
was not previously credited against Rent

736057.06/WLA
888888-00365/4-16-15/sb/sb
39








--------------------------------------------------------------------------------




payable hereunder). If Landlord receives a refund of Taxes for any Comparison
Year, Landlord shall credit against subsequent payments of Rent due hereunder,
an amount equal to Tenant's Proportionate Share of the refund, net of any
expenses incurred by Landlord in achieving such refund, which amount shall not
exceed Tenant's Tax Payment paid for such Comparison Year. Landlord shall not be
obligated to file any application or institute any proceeding seeking a
reduction in Taxes or the Assessed Valuation. The benefit of any exemption or
abatement relating to all or any part of the Real Property shall accrue solely
to the benefit of Landlord and Taxes shall be computed without taking into
account any such exemption or abatement, but only to the extent that any such
abatement or exemption is for the benefit of and is passed through to a
particular tenant of the Building entitled to such exemption or abatement (other
than Tenant).
(i)    Tenant shall be responsible for any applicable occupancy or rent tax now
in effect or hereafter enacted and, if such tax is payable by Landlord, Tenant
shall promptly pay such amounts to Landlord, upon Landlord's demand.
(j)    Tenant shall be obligated to make Tenant's Tax Payment regardless of
whether Tenant may be exempt from the payment of any Taxes as the result of any
reduction, abatement or exemption from Taxes granted or agreed to by any
Governmental Authority, or by reason of Tenant's diplomatic or other tax-exempt
status.
Section 7.3    Tenant's Operating Payment. (a) If the Operating Expenses payable
for any Comparison Year exceed the Base Operating Expenses, Tenant shall pay to
Landlord Tenant's Proportionate Share of such excess ("Tenant's Operating
Payment"); provided, however, that with respect to the Fourth Floor Premises,
Tenant shall not be obligated to make any Tenant's Operating Payment with
respect to any portion of the first (1st) Comparison Year which occurs prior to
the first (1st) anniversary of the Fourth Floor Commencement Date. For each
Comparison Year, Landlord shall furnish to Tenant a statement setting forth
Landlord's reasonable estimate of Tenant's Operating Payment for such Comparison
Year (the "Expense Estimate"). Tenant shall pay to Landlord on the 1st day of
each month during such Comparison Year an amount equal to 1/12 of the Expense
Estimate. If Landlord furnishes an Expense Estimate for a Comparison Year
subsequent to the commencement thereof, then (i) until the 1st day of the 1st
month which commences at least thirty (30) days following the date on which the
Expense Estimate is furnished to Tenant, Tenant shall pay to Landlord on the 1st
day of each month an amount equal to the monthly sum payable by Tenant to
Landlord under this Section 7.3 during the last month of the preceding
Comparison Year, (ii) promptly after the Expense Estimate is furnished to Tenant
or together therewith, Landlord shall give notice to Tenant stating whether the
installments of Tenant's Operating Payment previously made for such Comparison
Year were greater or less than the installments of Tenant's Operating Payment to
be made for such Comparison Year in accordance with the Expense Estimate, and
(x) if there shall be a deficiency, Tenant shall pay the amount thereof within
thirty (30) days after demand therefor, or (y) if there shall have been an
overpayment, Landlord shall credit the amount thereof against subsequent
payments of Rent due hereunder, and (iii) on the 1st day of the 1st month which
commences at least thirty (30) days following the date on which the Expense
Estimate is furnished to Tenant, and on the 1st day of each month thereafter
throughout the remainder of such Comparison Year, Tenant shall pay to Landlord
an amount equal to 1/12 of the Expense Estimate. Landlord shall have the right,
upon not less than 30 days prior written notice to Tenant, to reasonably adjust
the Expense Estimate from time to time during any Comparison Year.
(b)    On or before May 1st of each Comparison Year, Landlord shall furnish to
Tenant a Statement for the immediately preceding Comparison Year. If the
Statement shows that the sums paid by Tenant under Section 7.3(a) exceeded the
actual amount of Tenant's Operating Payment for such

736057.06/WLA
888888-00365/4-16-15/sb/sb
40








--------------------------------------------------------------------------------




Comparison Year, Landlord shall credit the amount of such excess against
subsequent payments of Rent due hereunder (or, if this Lease shall expire prior
to the full crediting of such excess against Rent due hereunder, Landlord shall,
within thirty (30) days following the later of the date of such expiration of
this Lease or the date of delivery of the Statement to Tenant, deliver to Tenant
a check in the amount of any remaining excess which was not previously credited
against Rent payable hereunder). If the Statement shows that the sums so paid by
Tenant were less than Tenant's Operating Payment for such Comparison Year,
Tenant shall pay the amount of such deficiency within thirty (30) days after
delivery of the Statement to Tenant.
Section 7.4    Non-Waiver; Disputes. (a) Landlord's failure to render any
Statement on a timely basis with respect to any Comparison Year shall not
prejudice Landlord's right to thereafter render a Statement with respect to such
Comparison Year or any subsequent Comparison Year, nor shall the rendering of a
Statement prejudice Landlord's right to thereafter render a corrected Statement
for that Comparison Year. Notwithstanding the foregoing provisions of this
Section 7.4(a), Tenant shall not be responsible for Tenant's Proportionate Share
of any Operating Expenses attributable to any Comparison Year which are first
billed to Tenant more than two (2) calendar years after the date of expiration
of such Comparison Year, provided that Tenant shall be responsible for Tenant's
Proportionate Share of any Operating Expenses for any Comparison Year if the
same are first levied by any governmental authority or by any public utility
companies following the date that is two (2) calendar years following the
expiration of such Comparison Year.
(b)    At any time, and from time to time, Landlord, following written request
by Tenant, shall meet and confer with Tenant in order to review, on an informal
basis, the contents of any Statement and any discrepancies or questions Tenant
may perceive or have with respect to such Statement. In addition, within 2 years
after receipt of a Statement by Tenant, an independent certified public
accountant from a nationally recognized public accounting firm who has previous
experience in reviewing financial operating records ("Tenant's Auditor") may,
after reasonable notice to Landlord, inspect, copy and review Landlord's
financial operating records at Landlord's offices in San Francisco. In
connection with any inspection of Landlord's financial operating records
conducted under this Section 7.4, Tenant, Tenant's Auditor and any Binding
Auditor (defined below) shall execute and deliver to Landlord a confidentiality
agreement, in form and substance reasonably satisfactory to Landlord, whereby
such parties agree not to disclose to any third party any of the information
obtained in connection with such review. Each Statement sent to Tenant shall be
conclusively binding upon Tenant unless Tenant (i) pays to Landlord when due the
amount set forth in such Statement, without prejudice to Tenant's right to
dispute such Statement, and (ii) within 2 years after such Statement is sent,
sends a notice to Landlord objecting to such Statement and specifying the
reasons therefor; the existence of a "dispute" on the part of Tenant will not be
a condition precedent to the exercise of Tenant's audit right, however. Tenant
agrees that Tenant will not employ, in connection with any review or audit of
Landlord's financial operating records or dispute with respect to Tenant's Tax
Payment or Tenant's Operating Payment under this Lease, any person or entity who
is to be compensated, in whole or in part, on a contingency fee basis. Upon
request by Landlord, in order to verify the non-contingency fee relationship,
Tenant shall provide Landlord with a copy of Tenant's engagement agreement with
Tenant's Auditor. If the parties are unable to resolve any dispute as to the
correctness of such Statement within 30 days following such notice of objection,
either party may refer the issues raised to a nationally recognized public
accounting firm selected by Landlord and reasonably acceptable to Tenant (the
"Binding Auditor"), and the decision of such Binding Auditor shall be
conclusively binding upon Landlord and Tenant. Tenant shall pay the fees and
expenses of Tenant's Auditor and the Binding Auditor relating to such procedure,
unless the Binding Auditor determines that Landlord overstated Operating
Expenses or Taxes by more than 5% for such

736057.06/WLA
888888-00365/4-16-15/sb/sb
41








--------------------------------------------------------------------------------




Comparison Year, in which case Landlord shall pay such fees and expenses. Except
as provided in this Section 7.4, Tenant shall have no right whatsoever to
dispute, by judicial proceeding or otherwise, the accuracy of any Statement.
Section 7.5    Proration. If the Commencement Date is not January 1, and
provided that the Commencement Date does not occur in the Base Year, Tenant's
Tax Payment and Tenant's Operating Payment for the Comparison Year in which the
Commencement Date occurs shall be apportioned on the basis of the number of days
in the year from the Commencement Date to the following December 31. If the
Expiration Date occurs on a date other than December 31st, Tenant's Tax Payment
and Tenant's Operating Payment for the Comparison Year in which such Expiration
Date occurs shall be apportioned on the basis of the number of days in the
period from January 1st to the Expiration Date. Upon the expiration or earlier
termination of this Lease, any Additional Rent under this Article 7 shall be
adjusted or paid within 30 days after submission of the Statement for the last
Comparison Year. Landlord shall have the right, from time to time, to equitably
allocate some or all of the Taxes and/or Operating Expenses for the Real
Property among different portions or occupants of the Real Property (the "Cost
Pools"), in Landlord's reasonable discretion (provided that such allocation is
performed on a reasonably consistent basis, year-over-year). Such Cost Pools may
include, but shall not be limited to, the office space tenants of the Real
Property and the retail space tenants of the Real Property. The Taxes and/or
Operating Expenses allocable to each such Cost Pool shall be allocated to such
Cost Pool and charged to the tenants within such Cost Pool in an equitable
manner.
Section 7.6    No Reduction in Rent. In no event shall any decrease in Operating
Expenses or Taxes in any Comparison Year below the Base Operating Expenses or
Base Taxes, as the case may be, result in a reduction in the Fixed Rent or any
component of Additional Rent payable hereunder.
ARTICLE 8    

REQUIREMENTS OF LAW
Section 8.1    Compliance with Requirements.
(k)    Tenant's Compliance. Tenant, at its expense, shall comply with all
Requirements applicable to the Premises and/or Tenant's use or occupancy
thereof; provided, however, that Tenant shall not be obligated to comply with
any Requirements requiring any structural alterations to the Building or
material modifications to the Building Systems unless the application of such
Requirements arises from (i) the specific manner and/or nature of Tenant's use
or occupancy of the Premises, as distinct from general office use, (ii)
Alterations made by Tenant, to the extent such Alterations are not normal and
customary business office improvements similar to those constructed by office
tenants of Comparable Buildings (Tenant shall not, however, be responsible for
the cost of complying with Requirements to the extent that any such compliance
is required as a result of the Base, Shell and Core failing to comply with
Requirements in effect as of the date of Delivery), or (iii) a breach by Tenant
of any provisions of this Lease. Any repairs or alterations required for
compliance with applicable Requirements for which Tenant is responsible pursuant
to this Section 8.1(a) shall be made at Tenant's expense (1) by Tenant in
compliance with Article 5 if such repairs or alterations are nonstructural and
do not materially affect any Building System, and to the extent such repairs or
alterations do not materially affect areas outside the Premises, or (2) by
Landlord if such repairs or alterations are structural or materially affect any
Building System, or to the extent such repairs or alterations materially affect
areas outside the Premises; provided, that if the cost of any such work
described in this

736057.06/WLA
888888-00365/4-16-15/sb/sb
42








--------------------------------------------------------------------------------




clause (2) is reasonably anticipated to exceed One Hundred Thousand Dollars
($100,000.00), then Landlord shall competitively bid such work to at least two
(2) qualified general contractors (or subcontractors, as applicable) so as to
ensure that Landlord pays competitive prices for such work; provided further,
however, that Landlord shall not be required to competitively bid such work if
Landlord reasonably determines that not utilizing a particular contractor to
perform such work could void any warranty in place with respect to the Building,
in which event Landlord may use such contractor. If Tenant obtains knowledge of
any failure to comply with any Requirements applicable to the Premises, Tenant
shall give Landlord prompt notice thereof. Tenant, at Tenant's expense, may
contest by appropriate proceedings in good faith the applicability of any
Requirement affecting the Premises, provided that (i) the Real Property or any
part thereof (including the Premises) shall not be subject to being condemned or
vacated by reason of non-compliance or otherwise by reason of such contest, (ii)
no unsafe or hazardous condition remains unremedied as a result of such contest,
(iii) such non‑compliance or contest shall not prevent Landlord from obtaining
any and all permits and licenses then required by applicable Requirements in
connection with the operation and improvement of the Building, and (iv) the
certificate of occupancy for the Building (or any portion) is subject to being
suspended by reason such of non-compliance or contest.
(l)    Hazardous Materials. Tenant shall not cause or permit (i) any Hazardous
Materials to be brought into the Real Property, (ii) the storage or use of
Hazardous Materials in or about the Premises or the Real Property (subject to
the second grammatical sentenced of this Section 8.1(b)), or (iii) the escape,
disposal or release of any Hazardous Materials within or in the vicinity of the
Real Property. Nothing herein shall be deemed to prevent Tenant's use of any
Hazardous Materials customarily used in the ordinary course of office work,
provided such use is in accordance with all Requirements. Tenant shall be
responsible, at its expense, for all matters directly or indirectly based on, or
arising or resulting from the presence of Hazardous Materials in the Real
Property which is caused or permitted by a Tenant Party. Tenant shall provide to
Landlord copies of all communications received by Tenant with respect to any
Requirements relating to Hazardous Materials, and/or any claims made in
connection therewith. Landlord or its agents may perform environmental
inspections of the Premises at any time.
(m)    Landlord's Compliance. As between Landlord and Tenant, Landlord shall be
responsible for complying with (or cause to be complied with) all Requirements
applicable to the Building which are not the obligation of Tenant hereunder;
provided, however, Tenant's right to enforce Landlord's obligation to comply
with Requirements shall be limited to circumstances in which non-compliance
would (a) prohibit Tenant from obtaining or maintaining a certificate of
occupancy or its equivalent for the Premises, (b) unreasonably and materially
affect the safety of Tenant's employees or create a significant health hazard
for Tenant's employees, or (c) materially impair Tenant's use and occupancy of,
or access to, the Premises or any material portion for the Permitted Use. All
costs incurred by Landlord in connection with this Section 8.1(c) shall be
included in Operating Expenses to the extent permitted under Section 7.1 of this
Lease. For purposes of Section 1938 of the California Civil Code, Landlord
hereby discloses to Tenant, and Tenant hereby acknowledges, that the Premises
have not undergone inspection by a Certified Access Specialist (CASp).
(n)    Landlord's Insurance. Tenant shall not cause or permit any action or
condition that would (i) to Tenant's knowledge, invalidate or conflict with
Landlord's insurance policies or be inconsistent with the recommendations of any
of the issuers of such policies (in the event of any such action where Tenant
did not have knowledge of the violation or conflict, Landlord will give notice
to Tenant of any such action and a reasonable period in which to cure the same),
(ii) violate applicable rules, regulations and guidelines of the Fire
Department, Fire Insurance Rating Organization or any other authority having

736057.06/WLA
888888-00365/4-16-15/sb/sb
43








--------------------------------------------------------------------------------




jurisdiction over the Real Property, (iii) cause an increase in the premiums of
insurance for the Real Property over that payable with respect to Comparable
Buildings, or (iv) result in Landlord's insurance companies' refusing to insure
the Real Property or any property therein in amounts and against risks as
reasonably determined by Landlord. If insurance premiums increase as a result of
Tenant's failure to comply with the provisions of this Section 8.1, Tenant shall
promptly cure such failure and shall reimburse Landlord for the increased
insurance premiums paid by Landlord as a result of such failure by Tenant.
Section 8.2    Fire and Life Safety. If necessary, Tenant shall install and
thereafter maintain in good order and repair a sprinkler, fire-alarm and
life-safety system in the Premises in accordance with this Lease including,
without limitation, the provisions of Section 6.2 respecting any repairs
affecting any Building System, the Rules and Regulations and all Requirements.
If the Fire Insurance Rating Organization or any Governmental Authority or any
of Landlord's insurers requires or recommends any modifications and/or
alterations be made or any additional equipment be supplied in connection with
the sprinkler system or fire alarm and life-safety system serving the Building
by reason of Tenant's non-office operations within the Premises, any Alterations
performed by Tenant which are not normal and typical office Alterations or the
location of the partitions, Tenant's Property, or other contents of the
Premises, Landlord (to the extent outside of the Premises) or Tenant (to the
extent within the Premises) shall make such modifications and/or Alterations,
and supply such additional equipment, in either case at Tenant's expense.
ARTICLE 9    

SUBORDINATION
Section 9.1    Subordination and Attornment.
(c)    This Lease is subject and subordinate to all Mortgages and Superior
Leases, and, at the request of any Mortgagee or Lessor, Tenant shall attorn to
such Mortgagee or Lessor, its successors in interest or any purchaser in a
foreclosure sale.
(d)    If a Lessor or Mortgagee or any other person or entity shall succeed to
the rights of Landlord under this Lease, whether through possession or
foreclosure action or the delivery of a new lease or deed, then at the request
of the successor landlord and upon such successor landlord's written agreement
to accept Tenant's attornment and to recognize Tenant's interest under this
Lease, Tenant shall be deemed to have attorned to and recognized such successor
landlord as Landlord under this Lease. The provisions of this Section 9.1 are
self-operative and require no further instruments to give effect hereto;
provided, however, that following a request from any successor landlord
accompanied by a Non-Disturbance Agreement (defined in Section 9.6, below),
Tenant shall make good faith comments (if any) to such Non-Disturbance Agreement
within five (5) Business Days of such request and Tenant shall use commercially
reasonable, good faith efforts to negotiate and execute such Non-Disturbance
Agreement within fifteen (15) Business Days of such request. Subject to the
foregoing, Tenant shall promptly execute and deliver the Non-Disturbance
Agreement that such successor landlord may reasonably request (i) evidencing
such attornment, (ii) setting forth the terms and conditions of Tenant's
tenancy, and (iii) containing such other terms and conditions as may be required
by such Mortgagee or Lessor, provided such terms and conditions do not increase
the Rent, materially increase Tenant's other obligations or materially and
adversely affect Tenant's rights under this Lease. Upon such attornment this
Lease shall continue in full force and effect as a direct lease between such
successor landlord and Tenant upon all of the terms, conditions and covenants
set forth in this Lease except that such successor landlord shall not be

736057.06/WLA
888888-00365/4-16-15/sb/sb
44








--------------------------------------------------------------------------------




(i)    liable for any act or omission of Landlord (except to the extent such act
or omission continues beyond the date when such successor landlord succeeds to
Landlord's interest and Tenant gives notice of such act or omission);
(ii)    subject to any defense, claim, counterclaim, set-off or offset which
Tenant may have against Landlord;
(iii)    bound by any prepayment of more than one month's Rent to any prior
landlord (other than the required pre-payment of Fixed Rent described in Section
2.4 above);
(iv)    bound by any obligation to make any payment to Tenant which was required
to be made prior to the time such successor landlord succeeded to Landlord's
interest;
(v)    bound by any obligation to perform any work or to make improvements to
the Premises except for (x) repairs and maintenance required to be made by
Landlord under this Lease, and (y) repairs to the Premises as a result of damage
by fire or other casualty or a partial condemnation pursuant to the provisions
of this Lease, but only to the extent that such repairs can reasonably be made
from the net proceeds of any insurance or condemnation awards, respectively,
actually made available to such successor landlord;
(vi)    bound by any modification, amendment or renewal of this Lease (other
than a modification, amendment or renewal reflecting the exercise by Tenant of a
right or option expressly set forth in this Lease) made without successor
landlord's consent;
(vii)    liable for the repayment of any security deposit or surrender of any
letter of credit, unless and until such security deposit actually is paid or
such letter of credit is actually delivered to such successor landlord; or
(viii)    liable for the payment of any unfunded tenant improvement allowance,
refurbishment allowance or similar obligation.
(e)    Following any request from Landlord from time to time, Tenant shall make
good faith comments (if any), within five (5) Business Days of such request, to
any documents or instruments that may be reasonably required by any Mortgagee or
Lessor to confirm any subordination, and Tenant shall use commercially
reasonable, good faith efforts to negotiate and execute and such documents or
instruments within fifteen (15) Business Days of such request.
Section 9.2    Mortgage or Superior Lease Defaults. Any Mortgagee may elect that
this Lease shall have priority over the Mortgage and, upon notification to
Tenant by such Mortgagee, this Lease shall be deemed to have priority over such
Mortgage, regardless of the date of this Lease. In connection with any financing
of the Real Property, Tenant shall consent to any reasonable modifications of
this Lease requested by any lending institution, provided such modifications do
not increase the Rent, materially increase the other obligations, or materially
and adversely affect the rights, of Tenant under this Lease.
Section 9.3    Tenant's Termination Right. As long as any Superior Lease or
Mortgage exists, Tenant shall not seek to terminate this Lease by reason of any
act or omission of Landlord until (a) Tenant shall have given notice of such act
or omission to all Lessors and/or Mortgagees, and (b) a reasonable period of
time shall have elapsed following the giving of notice of such default and the
expiration of any

736057.06/WLA
888888-00365/4-16-15/sb/sb
45








--------------------------------------------------------------------------------




applicable notice or grace periods (unless such act or omission is not capable
of being remedied within a reasonable period of time), during which period such
Lessors and/or Mortgagees shall have the right, but not the obligation, to
remedy such act or omission and thereafter diligently proceed to so remedy such
act or omission. If any Lessor or Mortgagee elects to remedy such act or
omission of Landlord, Tenant shall not seek to terminate this Lease so long as
such Lessor or Mortgagee is proceeding with reasonable diligence to effect such
remedy.
Section 9.4    Provisions. The provisions of this Article 9 shall (a) inure to
the benefit of Landlord, any future owner of the Building or the Real Property,
Lessor or Mortgagee and any sublessor thereof and (b) apply notwithstanding
that, as a matter of law, this Lease may terminate upon the termination of any
such Superior Lease or Mortgage.
Section 9.5    Future Condominium Declaration. This Lease and Tenant's rights
hereunder are and will be subject and subordinate to any condominium
declaration, by-laws and other instruments (collectively, the "Declaration")
which may be recorded regardless of the reason therefor, in order to permit a
condominium form of ownership of the Building pursuant to the California
Subdivision Map Act or any successor Requirement, provided that the Declaration
does not by its terms increase the Rent, materially increase Tenant's non-Rent
obligations or materially and adversely affect Tenant's rights under this Lease
and provided that any condominium association established pursuant to such
Declaration must agree in the Declaration to honor all of Tenant's lease terms
and fulfill all of the obligations of Landlord hereunder. At Landlord's request,
and subject to the foregoing proviso, Tenant will execute and deliver to
Landlord an amendment of this Lease confirming such subordination and modifying
this Lease to conform to such condominium regime.
Section 9.6    Non-Disturbance Agreements. Landlord hereby agrees to use
reasonable efforts to obtain for Tenant, within ten (10) Business Days following
the full execution and delivery of this Lease, a commercially reasonable
subordination, non-disturbance and attornment agreement (an "SNDA"), in the form
attached hereto as Exhibit K, from all existing Mortgagees and Lessors, in the
standard form customarily employed by such Mortgagees and/or Lessors, provided
that Landlord shall have no liability to Tenant and the subordination of this
Lease as provided in this Article 9 shall be unaffected if it is unable to
obtain any such agreements. Tenant shall reimburse Landlord, within thirty (30)
days after demand therefor, for Landlord's out-of-pocket costs, including
reasonable attorneys' fees and disbursements, incurred in connection with any
negotiation or revision of such mortgagee's or Lessor's standard form of
subordination, non-disturbance and attornment agreement, but Landlord will bear
the cost of any basic fee or charge imposed for the production of any such form.
As a condition to Tenant's agreement hereunder to subordinate Tenant's interest
in this Lease to any future Mortgage and/or any Superior Lease made between
Landlord and such Mortgagee and/or Lessor, Landlord shall obtain from each
Mortgagee or Lessor a commercially reasonable agreement, in recordable form and
in the standard form customarily employed by such Mortgagee or Lessor, pursuant
to which such Mortgagee or Lessor shall agree that if and so long as no Default
hereunder shall have occurred and be continuing, the leasehold estate granted to
Tenant and the rights of Tenant pursuant to this Lease to quiet and peaceful
possession of the Premises shall not be terminated, modified, affected or
disturbed by any action which such Mortgagee may take to foreclose any such
Mortgage, or which such Lessor shall take to terminate such Superior Lease, as
applicable, and that any successor landlord shall recognize this Lease as being
in full force and effect as if it were a direct lease between such successor
landlord and Tenant upon all of the terms, covenants, conditions and options
granted to Tenant under this Lease, except as otherwise provided in Section
9.1(b) hereof (any such agreement, a "Non-Disturbance Agreement").

736057.06/WLA
888888-00365/4-16-15/sb/sb
46








--------------------------------------------------------------------------------




ARTICLE 10    

SERVICES
Section 10.1    Electricity. Subject to any Requirements or any public utility
rules or regulations governing energy consumption, Landlord shall make or cause
to be made, customary arrangements with utility companies and/or public service
companies to furnish electric current to the Premises for Tenant's use in
accordance with the Design Standards, attached hereto as Exhibit D. If Landlord
reasonably determines by the use of an electrical consumption survey or by other
reasonable means that Tenant is using electric current (including overhead
fluorescent fixtures) in excess of five (5) watts per usable area in the
Premises per month, as determined on a monthly basis ("Excess Electrical
Usage"), then Landlord shall have the right to charge Tenant an amount equal to
Landlord's reasonable estimate of Tenant's Excess Electrical Usage, and shall
have the further right to install an electric current meter, sub-meter or check
meter in the Premises (a "Meter") to measure the amount of electric current
consumed in the Premises. The cost of such Meter, special conduits, wiring and
panels needed in connection therewith and the installation, maintenance and
repair thereof shall be paid by Tenant. In such event, Tenant shall pay to
Landlord, from time to time, but no more frequently than monthly, for its Excess
Electrical Usage at the Premises (at the actual cost charged by the utility
provider), plus Landlord's reasonable out-of-pocket costs of maintaining and
repairing such Meter. The rate to be paid by Tenant for submetered electricity
shall include any taxes or other charges in connection therewith.
Section 10.2    Excess Electricity. Tenant shall at all times comply with the
rules and regulations of the utility company supplying electricity to the
Building. Tenant shall not use any electrical equipment which, in Landlord's
reasonable judgment, would exceed the capacity of the electrical equipment
(i.e., panels, transformers and related infrastructure) serving the Premises. If
Landlord determines that Tenant's electrical requirements necessitate
installation of any additional risers, feeders or other electrical distribution
equipment (collectively, "Electrical Equipment"), or if Tenant provides Landlord
with evidence reasonably satisfactory to Landlord of Tenant's need for excess
electricity and requests that additional Electrical Equipment be installed,
Landlord shall, at Tenant's expense (provided that if the cost of such work
would exceed one hundred thousand dollars ($100,000.00), Landlord shall cause
such work to be competitively bid to at least two (2) qualified subcontractors
to ensure that Tenant pays commercially competitive prices therefor; provided
further, however, that Landlord shall not be required to competitively bid such
work if Landlord reasonably determines that not utilizing a particular
subcontractor to perform such work could void any warranty in place with respect
to the Building, in which event Landlord may use such subcontractor), install
such additional Electrical Equipment, provided that Landlord, in its sole
judgment, determines that (a) such installation is practicable and necessary,
(b) such additional Electrical Equipment is permissible under applicable
Requirements, and (c) the installation of such Electrical Equipment will not
cause permanent damage to the Building or the Premises, cause or create a
hazardous condition, entail excessive or unreasonable alterations, interfere
with or limit electrical usage by other tenants or occupants of the Building or
exceed the limits of the switchgear or other facilities serving the Building, or
require power in excess of that available from the utility provider serving the
Building.
Section 10.3    Elevators. Landlord shall provide passenger elevator service to
the Premises 24 hours per day, 7 days per week; provided, however, Landlord may
reasonably limit passenger elevator service during times other than Ordinary
Business Hours. Landlord shall provide at least one freight elevator serving the
Premises, available upon Tenant's prior request, on a non-exclusive "first come,
first serve" basis

736057.06/WLA
888888-00365/4-16-15/sb/sb
47








--------------------------------------------------------------------------------




with other Building tenants, on all Business Days from 7:00 a.m. to 3:30 p.m.,
which hours of operation are subject to change.
Section 10.4    Heating, Ventilation and Air Conditioning. Landlord shall
furnish to the Premises heating, ventilation and air-conditioning ("HVAC") in
accordance with the Design Standards set forth in Exhibit D during Ordinary
Business Hours. Landlord shall have access to all air-cooling, fan, ventilating
and machine rooms and electrical closets and all other mechanical installations
of Landlord (collectively, "Mechanical Installations"), and Tenant shall not
construct partitions or other obstructions which may interfere with Landlord's
access thereto or the moving of Landlord's equipment to and from the Mechanical
Installations. No Tenant Party shall at any time enter the Mechanical
Installations or tamper with, adjust, or otherwise affect such Mechanical
Installations. Landlord shall not be responsible if the HVAC System fails to
provide cooled or heated air, as the case may be, to the Premises in accordance
with the Design Standards by reason of (i) any equipment installed by, for or on
behalf of Tenant, which has an electrical load in excess of the average
electrical load and human occupancy factors for the HVAC System as designed, or
(ii) any rearrangement of partitioning or other Alterations made or performed
by, for or on behalf of Tenant. Landlord, at its sole cost and expense, shall
provide MechoShade Cutting Edge EcoVeil 3% (1566) Fabric window shades
("Building Standard Shades") in the Fourth Floor Premises, the Fourteenth Floor
Premises, the Fifteenth Floor Premises, the Sixteenth Floor Premises, the
Seventeenth Floor Premises and the Suite 2250 Premises, as of the applicable
Commencement Date for each such portion of the Premises. After the Commencement
Date for each applicable portion of the Premises, Tenant shall maintain and
repair the Building Standard Shades in such portion of the Premises. Tenant
shall have the right to install Building Standard Shades in the Second Floor
Premises as part of the Tenant Improvements (in which event Tenant may apply the
Tenant Improvement Allowance to the cost thereof in accordance with the Work
Letter) or as subsequent Alterations. Tenant shall keep operable windows in the
Premises closed, and lower the blinds when necessary because of the sun's
position, whenever the HVAC System is in operation or as and when required by
any Requirement. Tenant shall cooperate with Landlord and shall abide by the
rules and regulations which Landlord may reasonably prescribe for the proper
functioning and protection of the HVAC System.
Section 10.5    Overtime Freight Elevators and HVAC. The Fixed Rent does not
include any charge to Tenant for the furnishing of any freight elevator service
or HVAC to the Premises during any periods other than as set forth in Section
10.3 and Section 10.4 ("Overtime Periods"). If Tenant desires any such services
during Overtime Periods, Tenant shall deliver notice to the Building office
(which may be hand-delivered) requesting such services at least 24 hours prior
to the time Tenant requests such services to be provided; provided, however,
that Landlord shall use reasonable efforts to arrange such service on such
shorter notice as Tenant shall provide. On a single weekend during which Tenant
initially moves into the Premises for the conduct of its business, upon 5 days'
prior notice from Tenant to Landlord, Landlord shall make available to Tenant
non-exclusive freight elevator service in accordance with Landlord's then
current rules and regulations applicable thereto from 8:00 p.m. on the "move-in"
Friday until 7:00 p.m. on Sunday at no cost to Tenant. If Landlord furnishes
freight elevator service during Overtime Periods, Tenant shall pay to Landlord
the cost thereof at the then established rates for such services in the
Building. If Tenant uses any HVAC service during Overtime Periods, Tenant shall
pay to Landlord the Actual Cost for such service. "Actual Cost" shall mean the
actual cost incurred by Landlord (to the extent not duplicative of costs
included in Operating Expenses), as reasonably determined by Landlord, including
reasonable administration costs and depreciation, but without charge for
overhead or profit.

736057.06/WLA
888888-00365/4-16-15/sb/sb
48








--------------------------------------------------------------------------------




Section 10.6    Cleaning. Landlord shall cause the Premises (including any
pantries or break rooms, but excluding any kitchen/cooking/dining facility or
other portions of the Premises used for the storage, preparation, service or
consumption of food or beverages, and excluding any portions of the Premises
used as an exhibition area or classroom, for storage, as a shipping room, mail
room or similar purposes, for private bathrooms, showers or exercise facilities,
as a trading floor, or primarily for operation of computer, data processing,
reproduction, duplicating or similar equipment) to be cleaned, substantially in
accordance with the standards set forth in Exhibit E. Any areas of the Premises
which Landlord is not required to clean hereunder or which require additional
cleaning shall be cleaned, at Tenant's expense, by Landlord's cleaning
contractor, at rates which shall be competitive with rates of other cleaning
contractors providing comparable services to Comparable Buildings. Landlord's
cleaning contractor and its employees shall have access to the Premises at all
times except between 8:00 a.m. and 5:30 p.m. on weekdays which are not Observed
Holidays.
Section 10.7    Water. Landlord shall provide water in the core lavatories on
each floor of the Building and normal water for any pantries or break rooms
located in the Premises (subject to any necessary extension of plumbing to such
pantries or break rooms by Tenant), but Landlord shall not provide water to any
other portions of the Premises, including any kitchen/cooking/dining facility.
If Tenant requires water for any additional purposes, Tenant shall pay for the
cost of bringing water to the Premises and Landlord may install a meter to
measure the water. Concurrently with Landlord's review and approval of any plans
for Tenant Improvements or subsequent Alterations, Landlord will inform Tenant
if Landlord, based on such review, believes that Tenant is likely to consume
water at an above-standard level sufficient to necessitate the installation of a
water meter as described herein. Tenant shall pay the cost of such installation,
and for all maintenance, repairs and replacements thereto, and for the
reasonable charges of Landlord for the water so consumed.
Section 10.8    Refuse Removal. Landlord shall provide refuse removal services
at the Building for ordinary office refuse and rubbish. Tenant shall pay to
Landlord, Landlord's reasonable charge for such removal to the extent that the
refuse generated by Tenant exceeds the refuse customarily generated by general
office tenants. Tenant shall not dispose of any refuse in the Common Areas, and
if Tenant does so, Tenant shall be liable for Landlord's reasonable charge for
such removal.
Section 10.9    Risers/Conduit. Subject to Landlord's rules, regulations, and
restrictions and the terms of this Lease and applicable Requirements, Landlord
shall permit Tenant, at no additional charge to Tenant, to utilize Tenant's
Share of the existing Building risers, raceways, and shafts available for use by
the tenants and occupants of the Building to the extent (i) there is available
space in the Building risers, raceways, and/or shafts for Tenant's use, which
availability shall be determined by Landlord in Landlord's reasonable discretion
(in connection therewith, if necessary, Tenant shall be permitted to install
conduit from the Building's MPOE to the base Building riser, subject to the last
sentence of this Section 10.9), and (ii) Tenant's requirements are consistent
with the requirements of a typical general office user. Tenant may only use
Landlord's riser management vendor for the Building to provide services to
Tenant through the use of the Building risers, raceways, and shafts, unless
Landlord approves any alternate riser vendor proposed by Tenant. Landlord shall
have the right to reasonably dictate the routing of all cabling and conduit in
the Building and Real Property to (but not within) the Premises.
Section 10.10    Telecommunications. If Tenant requests that Landlord grant
access to the Building to a telecommunications service provider designated by
Tenant for purposes of providing telecommunications services to Tenant, Landlord
shall use its good faith efforts to respond to such request

736057.06/WLA
888888-00365/4-16-15/sb/sb
49








--------------------------------------------------------------------------------




within 10 days. Tenant shall have the right to select its own telecommunications
provider for the Premises subject to the following conditions: (i) such
telecommunications provider customarily performs similar services in Comparable
Buildings; and (ii) such telecommunications provider executes Landlord's
standard form of license agreement.
Section 10.11    Service Interruptions. Landlord reserves the right to suspend
any service when necessary, by reason of Unavoidable Delays, accidents or
emergencies, or for any Work of Improvement which, in Landlord's reasonable
judgment, is necessary or appropriate, until such Unavoidable Delay, accident or
emergency shall cease or such Work of Improvement is completed and Landlord
shall not be liable for any interruption, curtailment or failure to supply
services. Landlord shall use reasonable efforts to minimize interference with
Tenant's use and occupancy of the Premises as a result of any such interruption,
curtailment or failure of or defect in such service, or change in the supply,
character and/or quantity of, electrical service, and to restore any such
services, remedy such situation and minimize any interference with Tenant's
business. Landlord will additionally provide Tenant with reasonable advance
written notice of any planned or anticipated interruption of any services
pursuant to the provisions of this Section 10.11. Except as set forth in Article
27, the exercise of any such right or the occurrence of any such failure by
Landlord shall not constitute an actual or constructive eviction, in whole or in
part, entitle Tenant to any compensation, abatement or diminution of Rent,
relieve Tenant from any of its obligations under this Lease, or impose any
liability upon Landlord or any Indemnified Party by reason of inconvenience to
Tenant, or interruption of Tenant's business, or otherwise. Landlord shall not
be liable in any way to Tenant for any failure, defect or interruption of, or
change in the supply, character and/or quantity of, electric service furnished
to the Premises for any reason except if attributable to the gross negligence or
willful misconduct of Landlord.
Section 10.12    Access Control. Landlord shall provide reasonable
access-control services for the Building and in the Building Parking Facility in
a first-class manner materially consistent with the services provided by
landlords of the Comparable Buildings. Landlord acknowledges that, at a minimum,
(i) the main lobby of the Building shall contain a security console connected to
Building security cameras and monitored by a professional security company
retained by Landlord twenty-four (24) hours per day, seven (7) days per week,
(ii) access to the passenger elevators in the main lobby of the Building shall
be through an electronic turnstile gate activated by Landlord-approved
electronic access cards programmed and monitored by Landlord's professional
security company or Property Manager and (iii) the passenger elevators shall be
subject to "destination" controls such that access can be granted or denied to
any floor by programming the electronic access control cards accordingly.
Notwithstanding any provision in this Section 10.12 to the contrary, Landlord
shall in no event be liable for personal injury or property damage for any error
with regard to the admission to or exclusion from the Building or Real Property
of any person. On or before the Delivery Date, Landlord shall deliver to Tenant
one (1) Building key card per 150 rentable square feet of the Premises, at no
charge to Tenant. Tenant shall have the right to hand-deliver written notice to
Landlord's property management office requesting additional key cards, from time
to time, provided that such notice shall include payment in an amount equal to
Five and 00/100 Dollars ($5.00) per key card requested therein. Tenant shall pay
Five and 00/100 Dollars ($5.00) for each key card requested to replace lost
cards
Section 10.13    Access to Fire Stairs. Subject to Landlord's reasonable rules
and regulations and any and all Requirements, Tenant shall have the
non-exclusive right (the "Stairwell Right") during the Term to use the Building
stairwell between the full floors of the Building leased by Tenant (the
"Stairwell") solely for purposes of ingress and egress from and between Tenant's
leased premises on such floors of the Building. Subject to the terms of Article
5 above and Section 10.14 below and receipt by Tenant of all applicable
approvals from all applicable Government Authorities, Tenant, at its sole cost
and expense, may (i) install

736057.06/WLA
888888-00365/4-16-15/sb/sb
50








--------------------------------------------------------------------------------




and maintain a separate security access system (the "Stairwell Security System")
on the interior of the Stairwell which will limit Stairwell access to Tenant's
leased Premises to Landlord's and Tenant's authorized users and (ii) perform
upgrades to the finishes in the Stairwell. Such Stairwell Security System shall
be deemed part of Tenant's Security System (as defined in Section 10.15 below)
and shall be subject to the terms and conditions of Section 10.15 of this Lease.
Except as expressly set forth herein, Tenant shall have no right to alter or
change the Stairwell in any manner whatsoever. Tenant's use of the Stairwell
shall not disturb the use and quiet enjoyment of other tenants and occupants in
the Building, and if Tenant's use does disturb such use and/or quiet enjoyment,
upon notice from Landlord, Tenant shall immediately cease Tenant's use of the
Stairwell (except in the event of an emergency). The costs of Building standard
cleaning and maintenance of the Stairwell performed by Landlord shall be
included in Operating Expenses. The costs of any above-Building standard
cleaning and maintenance of the Stairwell performed by Landlord and arising from
Tenant's use of the same (which cleaning and maintenance would not otherwise
have been required but for Tenant's use of the Stairwell) shall be reimbursed to
Landlord by Tenant (and not included in Operating Expenses) within thirty (30)
days following demand therefor. Tenant acknowledges and agrees that Tenant's use
of the Stairwell and the installation, operation and maintenance of the
Stairwell Security System shall be at Tenant's sole risk and Landlord shall have
no liability whatsoever in connection therewith. Tenant hereby waives any and
all claims against Landlord for any damages arising from Tenant's exercise of
its rights under this Section 10.13. Furthermore, as a material inducement to
Landlord to grant the rights set forth in this Section 10.13, Tenant hereby
agrees to defend, indemnify and hold Landlord harmless, from and against any and
all Losses arising in any manner from Tenant's use of the Stairwell (except to
the extent arising as a result of the negligence or willful misconduct of
Landlord or Landlord's employees or contractors) and/or from the installation,
operation and maintenance of the Stairwell Security System or the upgrade of
finishes in the Stairwell.
Section 10.1    Energy Disclosure Requirements. Tenant acknowledges that,
pursuant to California Public Resources Code Section 25402.10 and the
regulations adopted pursuant thereto (collectively, together with any future law
or regulation regarding disclosure of energy efficiency data with respect to the
Real Property, "Energy Disclosure Requirements"), Landlord may be required in
the future to disclose information concerning Tenant's energy usage to certain
third parties, including, without limitation, prospective purchasers, lenders
and tenants of the Building ("Tenant Energy Use Disclosure"). Landlord has
installed a Building Management System ("BMS") which has the capacity to read
and monitor energy consumption. Tenant shall have the right to tie into the BMS
by installing, at Tenant's cost and as part of the Tenant Improvements or as a
subsequent Alteration, Siemens DEM meters that are compliant with the BMS
(including all appropriate local floor hardware and front-end programming).
Tenant shall cooperate with Landlord with respect to any Tenant Energy Use
Disclosure. Without limiting the generality of the foregoing, Tenant shall,
within ten (10) days following request from Landlord, disclose to Landlord all
information requested by Landlord in connection with such Tenant Energy Use
Disclosure, including, but not limited to, the amount of power or other
utilities consumed within the Premises for which the meters for such utilities
are in Tenant's name, the number of employees working within the Premises, the
operating hours for Tenant's business in the Premises, and the type and number
of equipment operated by Tenant in the Premises. Tenant acknowledges that this
information shall be provided on a non-confidential basis and may be provided by
Landlord to the applicable utility providers, the California Energy Commission
(and other governmental entities having jurisdiction with respect to the Energy
Disclosure Requirements), and any third parties to whom Landlord is required to
make any Tenant Energy Use Disclosure. Tenant hereby (A) consents to all such
Tenant Energy Use Disclosures, and (B) acknowledges that Landlord shall not be
required to notify Tenant of any Tenant Energy Use Disclosure. Tenant agrees
that none of the "Parties," as that term is defined in Section 26.3, below,
shall be liable for, and Tenant hereby releases the Parties

736057.06/WLA
888888-00365/4-16-15/sb/sb
51








--------------------------------------------------------------------------------




from, any and all loss, cost, damage, expense and liability relating to, arising
out of and/or resulting from any Tenant Energy Use Disclosure. In addition,
Tenant represents to Landlord that any and all information provided by Tenant to
Landlord pursuant to this paragraph shall be, to Tenant's knowledge, true and
correct in all material respects, Tenant acknowledges that Landlord shall rely
on such information. The terms of this paragraph shall survive the expiration or
earlier termination of this Lease.
Section 10.2    Tenant's Security System. Tenant may, at its own expense,
install its own security system ("Tenant's Security System") in the Premises as
a part of the Tenant Improvements in accordance with the Work Letter or as
Alterations pursuant to Article 5 above, subject to Landlord's prior written
consent, which consent shall not be unreasonably withheld or delayed; provided,
however, that (A) in the event Tenant's Security System ties into the Building
security system, Tenant shall coordinate the installation and operation of
Tenant's Security System with Landlord to assure that Tenant's Security System
is compatible with the Building security system and the systems and equipment of
the Building, and (B) to the extent that Tenant's Security System is not
compatible with the Building security system or the systems and equipment of the
Building, Tenant shall not be entitled to install or operate it. Tenant shall be
solely responsible, at Tenant's sole cost and expense, for the monitoring,
operation and removal of Tenant's Security System, provided that,
notwithstanding the foregoing, Tenant may install any security system it desires
that does not require linkage with the Building security system and which does
not affect the Building security system and which does not (i) create (a) an
adverse effect on the structural integrity of the Building, (b) a non-compliance
with any applicable Requirements, (c) an adverse effect on the Building Systems,
(d) an effect on the exterior appearance of the Building, or (e) unreasonable
interference with the normal and customary office operations of any other tenant
in the Building, or (ii) adversely affect Landlord's ability to operate the
Building. Tenant shall provide Landlord with any information reasonably required
regarding Tenant's Security System in the event access to the Premises is
necessary in an emergency. At Landlord's option, upon the expiration or earlier
termination of the Term, Landlord may require Tenant to remove Tenant's Security
System and repair all damage to the Building resulting from such removal, at
Tenant's sole cost and expense.
ARTICLE 11    

INSURANCE; PROPERTY LOSS OR DAMAGE
Section 11.1    Tenant's Insurance. (a) Prior to the Delivery Date, and
continuing thereafter throughout the Term, Tenant, at its expense, shall obtain
and maintain in full force and effect the following insurance policies
throughout the Term:
(v)    Commercial General Liability ("CGL") Insurance on an occurrence basis
covering liability arising from premises operations, independent contractors,
product-completed operations, personal injury, advertising injury, bodily
injury, death and/or property damage occurring in or about the Building, under
which Tenant is insured and Landlord, Landlord's Agent and any Lessors and any
Mortgagees whose names have been furnished to Tenant are included as additional
insureds (the "Insured Parties"). Such insurance shall provide primary coverage
without contribution from any other insurance or self-insurance carried by or
for the benefit of the Insured Parties, and such insurance shall include blanket
broad-form contractual liability coverage. The minimum limits of liability
applying exclusively to the Premises shall be a combined single limit with
respect to each occurrence in an amount of not less than Five Million and No/100
Dollars ($5,000,000.00); Landlord acknowledges that Tenant's current (as of the
date of this Lease) coverage, consisting of $1,000,000 of primary occurrence
coverage, with a per-location aggregate limit of $10,000,000, and a $15,000,000
umbrella liability policy, satisfies the foregoing requirement. If CGL contains

736057.06/WLA
888888-00365/4-16-15/sb/sb
52








--------------------------------------------------------------------------------




a general aggregate limit, it shall apply separately to this location. Landlord
shall retain the right to require Tenant to increase such coverage from time to
time to that amount of insurance which in Landlord's reasonable judgment is then
being customarily required by landlords for similar office space in Comparable
Buildings; provided, however, that Landlord shall not be allowed to require
Tenant to modify Tenant's coverage more than once in any twenty four (24) month
period, and not during the initial twenty four (24) months of the Term. There
shall be no deductible or self-insurance without the prior written consent of
Landlord;
(vi)    All-Risk ("Special Form") Commercial Property Insurance (Including
Earthquake Sprinkler Leakage) insuring Tenant's Property (as defined in Exhibit
B) and the Tenant-Insured Improvements (as defined in Exhibit B), for the full
replacement cost thereof, having a deductible amount, if any, not in excess of
Twenty-Five Thousand and No/100 Dollars ($25,000.00) without the prior written
consent of Landlord, and Flood coverage insuring Tenant's Property and the
Tenant-Insured Improvements with a minimum limit in an amount of not less than
Five Million and No/100 Dollars ($5,000,000.00), having a deductible amount, if
any, not in excess of Fifty Thousand and No/100 Dollars ($50,000.00) without the
prior written consent of Landlord. Earthquake sprinkler leakage coverage
insuring Tenant's Property and the Tenant-Insured Improvements with a limit as
close to the full replacement cost of such property covered as is reasonably
available shall be provided. The Insured Parties shall be included as loss
payee(s) with respect to the Tenant-Insured Improvements;
(vii)    Builder's Risk in place at any time when Tenant is performing any
Alteration, until completion thereof, on an "All Risk" basis, including a
permission to complete and occupy endorsement, and including flood and
earthquake sprinkler leakage coverage, for full replacement cost covering the
interest of Landlord and Tenant (and their respective contractors and
subcontractors) in all work incorporated in the Building and all materials and
equipment in or about the Premises, or evidence of such coverage under the
property insurance policies set forth in (ii) above (at Tenant's option,
Tenant's contractor performing such work will obtain such coverage). The Insured
Parties shall be named as additional insureds;
(viii)    Workers' Compensation Benefits Insurance and Employer's Liability
Insurance, with Worker's Compensation Benefits Insurance as required by law and
Employer's Liability Insurance with a limit not less than One Million and No/100
Dollars ($1,000,000.00) each accident for bodily injury by accident and One
Million and No/100 Dollars ($1,000,000.00) each employee for bodily injury by
disease. A deductible or self-insured retention for such policy shall not exceed
Twenty-Five Thousand and No/100 Dollars ($25,000.00) without the prior written
consent of Landlord;
(ix)    Business Interruption Insurance;
(x)    Commercial Automobile Liability Insurance (if the Tenant is operating a
fleet out of the leased Premises) covering any auto including owned, hired, and
non-owned autos with a combined single limit with respect to each occurrence in
an amount of not less than One Million and No/100 Dollars ($1,000,000.00). The
Commercial auto policy shall include contractual liability coverage. The Insured
Parties shall be included as additional insureds; and
(xi)    such other insurance in such amounts as the Insured Parties may
reasonably require from time to time, provided that the same is commensurate
with the levels and types of coverage being required to be maintained by similar
tenants in Comparable Buildings; provided, however, that Landlord shall not be
allowed to require Tenant to modify Tenant's coverage more than once in any
twenty four (24) month period, and not during the initial twenty four (24)
months of the Term.

736057.06/WLA
888888-00365/4-16-15/sb/sb
53








--------------------------------------------------------------------------------




(b)    Either Tenant's insurer or Tenant shall provide the Insured Parties with
not less than (30) days' prior written notice in advance of any termination of
the policies (or ten (10) days in the case of termination due to non-payment of
premium). All insurance required hereunder shall be effected under valid and
enforceable policies issued by reputable insurers authorized to do business in
the State of California and rated in AM Best's Insurance Guide, or any successor
thereto as having an AM Best's Rating of "A-" or better and a Financial Size
Category of at least "VII" or better, or, if such ratings are not then in
effect, the equivalent thereof or such other financial rating as Landlord may at
any time consider appropriate.
(c)    On or prior to the Commencement Date, Tenant shall deliver to Landlord
appropriate certificates of insurance that evidence insurance required to be
covered by this Article 11, the waivers of subrogation required by Section 11.2
below, the Insured Parties are included as additional insureds/loss payees as
required pursuant to this Article 11, and the CGL is primary, non-contributory,
and not excess of any other valid and collectible insurance. Evidence of each
renewal or replacement policies shall be delivered by Tenant to Landlord at
least ten (10) days after the expiration of the policies.
(d)    By requiring insurance herein, Landlord does not represent that coverage
and limits will necessarily be adequate to protect Tenant, and such coverage and
limits shall not be deemed a limitation on or transfer of Tenant's liability
under the indemnities granted to Landlord in this contract.
(e)    All rights that inure to the benefit of the Landlord shall not be
prejudiced by the expiration of the Lease.
(f)    Tenant may satisfy the limits of liability required herein with a
combination of umbrella and/or excess policies of insurance where applicable,
provided that such policies comply with all of the provisions hereof (including,
without limitation, with respect to scope of coverage and naming of the Insured
Parties as additional insureds).
Section 11.2    Landlord's Insurance. Landlord shall insure the Building during
the period following the Effective Date and thereafter during the Term against
loss or damage due to fire and other casualties covered within the
classification of fire and extended coverage, vandalism coverage and malicious
mischief, sprinkler leakage, water damage and special extended coverage.
Landlord shall carry CGL insurance with a combined single limit of liability
with respect to each occurrence in an amount of not less than $5 million and
No/100 Dollars ($5,000,000.00). Such coverage shall be in such amounts, from
such companies, and on such other terms and conditions, as Landlord may from
time to time reasonably determine. Such insurance coverage shall include
coverage for earthquake and additional hazards, rental loss coverage and, at
Landlord's option, one or more loss payee endorsements in favor of any
Mortgagees. Notwithstanding the foregoing provisions of this Section 11.2, the
coverage and amounts of insurance carried by Landlord in connection with the
Building shall, at a minimum, be commensurate with the forms, types and amounts
of insurance coverage which are carried by landlords of Comparable Buildings.
Section 11.3    Waiver of Subrogation. Notwithstanding any other provision of
this Lease to the contrary, Landlord and Tenant shall have no liability to one
another, or to any insurer, by way of subrogation or otherwise, on account of
any loss or damage to their respective property, the Premises or its contents or
the Building, regardless of whether such loss or damage is caused by the
negligence of Landlord or Tenant, arising out of any of the perils or casualties
insured against by the property insurance policies carried, or required to be
carried, by the parties pursuant to this Lease, but only to the extent covered
by such insurance policies carried, or required to be carried, by the parties
pursuant to this Lease. In addition, Landlord and Tenant shall have no liability
to one another for any deductible amount carried under any policy, except with

736057.06/WLA
888888-00365/4-16-15/sb/sb
54








--------------------------------------------------------------------------------




respect to Tenant's reimbursement of deductible amounts to Landlord as a part of
Operating Expenses in accordance with Article 7 above. The insurance policies
obtained by Landlord and Tenant pursuant to this Lease, shall permit waivers of
subrogation which the insurer may otherwise have against the non-insuring party.
In the event the policy or policies do not include blanket waiver of subrogation
prior to loss, either Landlord or Tenant shall, at the request of the other
party, arrange and deliver to the requesting party a waiver of subrogation
endorsement in such form and content as may reasonably be required by the
requesting party or its insurer. Tenant acknowledges that Landlord shall not
carry insurance on, and shall not be responsible for, (i) damage to any
Tenant-Insured Improvements, (ii) Tenant's Property, and (iii) any loss suffered
by Tenant due to interruption of Tenant's business.
Section 11.4    Restoration. (a)    If the Premises are damaged by fire or other
casualty, or if the Building is damaged such that Tenant is deprived of
reasonable access to or use of the Premises (including if the Building Systems
are damaged in a manner which prevents Tenant from using the Premises, whether
the Premises is damaged or not), Landlord will endeavor, within thirty (30) days
following the date of the damage, to deliver to Tenant an estimate of the time
necessary to repair the damage in question such that the Premises may be used by
and accessible to Tenant and the Building and Common Areas operable as a
first-class office building; such notice will be based upon the review and
opinions of Landlord's architect and contractor ("Landlord's Completion
Notice"). In such event, subject to the provisions of this Article 11, the
damage shall be repaired by Landlord, to substantially the condition of the
Premises prior to the damage, subject to the provisions of any Mortgage or
Superior Lease, but Landlord shall have no obligation to repair or restore (i)
Tenant's Property or (ii) except as provided in Section 11.3(b), any
Tenant-Insured Improvements. So long as Tenant is not in Default in the payment
or performance of its obligations under this Section 11.3, and provided Tenant
timely delivers to Landlord either Tenant's Restoration Payment (as hereinafter
defined) or the Restoration Security (as hereinafter defined) or Tenant
expressly waives any obligation of Landlord to repair or restore any of Tenant's
Tenant-Insured Improvements, then until the restoration of the Premises is
Substantially Completed or would have been Substantially Completed but for
Tenant Delay, Fixed Rent, Tenant's Tax Payment and Tenant's Operating Payment
shall be reduced in the proportion by which the area of the part of the Premises
which is not usable (or accessible ) and is not used by Tenant bears to the
total area of the Premises; such period of abatement or reduction shall, if
Landlord does not repair the Tenant-Insured Improvements, continue for such
period as may be reasonably necessary, but in no event to exceed one hundred
eighty (180) days, for Tenant to have access to the Premises for the purposes of
reconstructing Tenant-Insured Improvements and, following such reconstruction,
move into the Premises over the course of one (1) weekend.
(b)    As a condition precedent to Landlord's obligation to repair or restore
any Tenant-Insured Improvements, Tenant shall (i) pay to Landlord upon demand a
sum ("Tenant's Restoration Payment") equal to the amount, if any, by which (A)
the cost, as estimated by a reputable independent contractor designated by
Landlord and approved by Tenant (such approval not to be unreasonably withheld,
conditioned or delayed), of repairing and restoring all Alterations and
improvements in the Premises (including the Tenant Improvements) to their
condition prior to the damage, exceeds (B) the cost of restoring the Premises
with Building Standard Installations, or (ii) furnish to Landlord security (the
"Restoration Security") in form and amount reasonably acceptable to Landlord to
secure Tenant's obligation to pay all costs in excess of the costs of restoring
the Premises with Building Standard Installations. If Tenant shall fail to
deliver to Landlord either (1) Tenant's Restoration Payment or the Restoration
Security, as applicable, or (2) a waiver by Tenant, in form satisfactory to
Landlord, of all of Landlord's obligations to repair or restore any of the
Tenant-Insured Improvements, in either case within 15 days after Landlord's
demand therefor,

736057.06/WLA
888888-00365/4-16-15/sb/sb
55








--------------------------------------------------------------------------------




Landlord shall have no obligation to restore any Tenant-Insured Improvements and
Tenant shall be responsible for the performance of such work.
Section 11.5    Landlord's Termination Right. Notwithstanding anything to the
contrary contained in Section 11.3, if (i) in Landlord's reasonable judgment, as
set forth in Landlord's Completion Notice, the repairs cannot reasonably be
completed so as to render the Premises suitable for occupancy within two hundred
seventy (270) days after the date of discovery of the damage (when such repairs
are made without the payment of overtime or other premiums), (ii) any Mortgagee
shall require that the insurance proceeds or any portion thereof be used to
retire the Mortgage debt, or any Lessor shall terminate the Superior Lease, as
the case may be, (iii) more than Three Million Dollars ($3,000,000.00) of the
cost of repair of the damage is not covered, except for deductible amounts by
Landlord's insurance policies, or (iv) the damage materially affects the
Building and occurs during the last twelve (12) months of the Term, then in any
of such events, Landlord may, not later than 60 days following the date of the
damage, terminate this Lease by notice to Tenant. If this Lease is so
terminated, (a) the Term shall expire upon the 30th day after such notice is
given, (b) Tenant shall vacate the Premises and surrender the same to Landlord,
(c) Tenant's liability for Rent shall cease as of the date of the damage, and
(d) any prepaid Rent for any period after the date of the damage shall be
refunded by Landlord to Tenant.
Section 11.6    Tenant's Termination Right. If the Premises are damaged by fire
or other casualty and are rendered not reasonably usable for Tenant's business
purposes thereby, or if the Building shall be so damaged that Tenant shall be
deprived of reasonable access to the Premises, and if, pursuant to Landlord's
Completion Notice, the restoration shall not be substantially completed on or
before the date which is two hundred seventh (270) days following the date of
such damage or destruction, Tenant shall have the right to terminate this Lease
by giving written notice (the "Termination Notice") to Landlord not later than
thirty (30) days following receipt of Landlord's Completion Notice. If Tenant
gives a Termination Notice, this Lease shall be deemed cancelled and terminated
as of the date of the damage as if such date were the Expiration Date, and Rent
shall be apportioned and shall be paid or refunded, as the case may be up to and
including the date of such damage or destruction. Notwithstanding the foregoing,
if Tenant was entitled to but elected not to exercise its right to terminate
this Lease and Landlord does not substantially complete the repair and
restoration of the Premises on or before the date (the "Outside Restoration
Date") within two (2) months after the expiration of the estimated period of
time set forth in Landlord's Completion Notice (which period shall be extended
to the extent of any delays (x) caused by Tenant or (y) caused by Unavoidable
Delays (up to a maximum of ninety (90) days of additional delay due to
Unavoidable Delays), then Tenant shall have the right to terminate this Lease
(such right being referred to as the "Completion Failure Termination Right") by
written notice to Landlord within thirty (30) days after the expiration of such
period, as the same may be so extended; provided, however, if at any time and
from time to time Landlord reasonably determines that Landlord will not be able
to substantially complete the repair and restoration on or before the Outside
Completion Date, then Landlord may deliver written notice to Tenant (a "Revised
Landlord's Completion Notice") setting forth a revised estimate of the Outside
Completion Date, in which event Tenant shall have the right, exercisable by
delivery of a Termination Notice to Landlord within forty-five (45) days after
Tenant's receipt of such Revised Landlord's Completion Notice, to terminate the
Lease, but if Tenant does not timely exercise such right, then the Outside
Completion Date shall be automatically extended to the date set forth in
Landlord's Completion Notice for purposes of Tenant's Completion Failure
Termination Right. Additionally, if the Premises, or any part thereof, or any
portion of the Building necessary for Tenant's use of the Premises, are damaged
or destroyed during the last twelve (12) months of the Term, or any extension
thereof and the estimated time to repair exceeds ninety (90) days, either
Landlord or Tenant may terminate this Lease by giving written notice thereof to
the other party within thirty (30) days after the date of the casualty, in which

736057.06/WLA
888888-00365/4-16-15/sb/sb
56








--------------------------------------------------------------------------------




case this Lease shall terminate as of the later of the date of the casualty or
the date of Tenant's vacation of the Premises.
Section 11.7    Intentionally Omitted.
Section 11.8    Landlord's Liability. Any Building employee to whom any property
shall be entrusted by or on behalf of Tenant shall be deemed to be acting as
Tenant's agent with respect to such property and neither Landlord nor its agents
shall be liable for any damage to such property, or for the loss of or damage to
any property of Tenant by theft or otherwise. None of the Insured Parties shall
be liable for any injury or damage to persons or property or interruption of
Tenant's business resulting from fire or other casualty, any damage to persons
or property caused by other tenants or persons in the Building or by
construction of any private, public or quasi-public work, or any damage to
property caused by latent defect in the Premises or in the Real Property (except
that Landlord shall be required to repair the same to the extent provided in
Article 6). Except as expressly set forth in Section 11.5 above, no penalty
shall accrue for delays which may arise by reason of adjustment of casualty
insurance on the part of Landlord or Tenant, or for any Unavoidable Delays
arising from any repair or restoration of any portion of the Building, provided
that Landlord shall use reasonable efforts to minimize interference with
Tenant's use and occupancy of the Premises during the performance of any such
repair or restoration.




ARTICLE 12    

EMINENT DOMAIN
Section 12.1    Taking.
(a)    Total Taking. If all or substantially all of the Real Property, the
Building or the Premises shall be acquired or condemned for any public or
quasi-public purpose (a "Taking"), this Lease shall terminate and the Term shall
end as of the earlier of (i) the date possession is taken or (ii) the date of
the vesting of title, and Rent shall be prorated and adjusted as of such date.
(b)    Partial Taking. Upon a Taking of only a part of the Real Property, the
Building or the Premises then, except as hereinafter provided in this Article
12, this Lease shall continue in full force and effect, provided that from and
after the earlier of (i) the date possession is taken or (ii) the date of the
vesting of title, Fixed Rent and Tenant's Proportionate Share shall be modified
to reflect the reduction of the Premises and/or the Building as a result of such
Taking.
(c)    Landlord's Termination Right. Whether or not the Premises are affected,
Landlord may, by notice to Tenant, terminate this Lease upon a Taking of all or
a portion of the Real Property, the Building or the Premises. However, that
Landlord shall only have the right to terminate this Lease as provided above if
Landlord terminates the leases of all other tenants in the Building similarly
affected by the taking and provided further that to the extent that the Premises
and Tenant's ability to use and occupy the same are not materially adversely
affected by such taking and Landlord continues to operate the Building as an
office building, Landlord may not terminate this Lease.

736057.06/WLA
888888-00365/4-16-15/sb/sb
57








--------------------------------------------------------------------------------




(d)    Tenant's Termination Right. If the part of the Real Property so Taken
contains more than 20% of the total area of the Premises occupied by Tenant
immediately prior to such Taking, or if, by reason of such Taking, Tenant no
longer has reasonable means of access to 20% or more of the total area of the
Premises, Tenant may terminate this Lease by notice to Landlord given within 30
days following the date upon which Tenant is given notice of such Taking. If
Tenant so notifies Landlord, this Lease shall end and expire upon the 30th day
following the giving of such notice. If a part of the Premises shall be so Taken
and this Lease is not terminated in accordance with this Section 12.1 Landlord,
without being required to spend more than it collects as an award, shall,
subject to the provisions of any Mortgage or Superior Lease, restore that part
of the Premises not so Taken to a self-contained rental unit substantially
equivalent (with respect to character, quality, appearance and services) to that
which existed immediately prior to such Taking, excluding Tenant's Property and
any Tenant-Insured Improvements.
(e)    Apportionment of Rent. Upon any termination of this Lease pursuant to the
provisions of this Article 12, Rent shall be apportioned as of, and shall be
paid or refunded up to and including, the date of such termination.
Section 12.2    Awards. Upon any Taking, Landlord shall receive the entire award
for any such Taking, and Tenant shall have no claim against Landlord or the
condemning authority for the value of any unexpired portion of the Term or
Tenant's Alterations; and Tenant hereby assigns to Landlord all of its right in
and to such award. Nothing contained in this Article 12 shall be deemed to
prevent Tenant from making a separate claim in any condemnation proceedings for
the then value of any Tenant's Property or Tenant-Insured Improvements included
in such Taking and for any moving expenses, provided any such award is in
addition to, and does not result in a reduction of, the award made to Landlord.
Section 12.3    Temporary Taking. If all or any part of the Premises is Taken
temporarily during the Term for any public or quasi-public use or purpose,
Tenant shall give prompt notice to Landlord and the Term shall not be reduced or
affected in any way and Tenant shall continue to pay all Rent payable by Tenant
without reduction or abatement and to perform all of its other obligations under
this Lease, except to the extent prevented from doing so by the condemning
authority, and Tenant shall be entitled to receive any award or payment from the
condemning authority for such use, which shall be received, held and applied by
Tenant as a trust fund for payment of the Rent falling due.



















736057.06/WLA
888888-00365/4-16-15/sb/sb
58








--------------------------------------------------------------------------------




ARTICLE 13    

ASSIGNMENT AND SUBLETTING
Section 13.1    Consent Requirements.
(a)    No Transfers. Except as expressly set forth herein, Tenant shall not
assign, mortgage, pledge, encumber, or otherwise transfer this Lease, whether by
operation of law or otherwise, and shall not sublet, or permit, or suffer the
Premises or any part thereof to be used or occupied by others (whether for desk
space, mailing privileges or otherwise), without Landlord's prior consent in
each instance. Any assignment, sublease, mortgage, pledge, encumbrance or
transfer in contravention of the provisions of this Article 13 shall be void
and, if not cured or rescinded within thirty (30) days following notice from
Landlord, shall constitute a Default.
(b)    Collection of Rent. If, without Landlord's consent, this Lease is
assigned, or any part of the Premises is sublet or occupied by anyone other than
Tenant pursuant to a transaction which required Landlord's consent or this Lease
is encumbered (by operation of law or otherwise), Landlord may collect rent from
the assignee, subtenant or occupant, and apply the net amount collected to the
Rent herein reserved. No such collection shall be deemed a waiver of the
provisions of this Article 13, an acceptance of the assignee, subtenant or
occupant as tenant, or a release of Tenant from the performance of Tenant's
covenants hereunder, and in all cases Tenant shall remain fully liable for its
obligations under this Lease.
(c)    Further Assignment/Subletting. Landlord's consent to any assignment or
subletting shall not relieve Tenant from the obligation to obtain Landlord's
consent to any further assignment or subletting. In no event shall any permitted
subtenant assign or encumber its sublease or further sublet any portion of its
sublet space, or otherwise suffer or permit any portion of the sublet space to
be used or occupied by others without the prior written consent of Landlord
which shall be granted or withheld in accordance with the remaining provisions
of this Article 13 in the same manner as Landlord's consent will be granted or
withheld with respect to a Transfer (defined below); provided, however, that
with respect to any proposed sub-sub-sublease of any portion of the Premises,
Landlord may grant or withhold its consent to such sub-sub-sublease in
Landlord's sole and absolute discretion.
Section 13.2    Tenant's Notice. If Tenant desires to assign this Lease or
sublet all or any portion of the Premises (sometimes referred to herein as a
"Transfer"), Tenant shall give notice thereof to Landlord, which shall be
accompanied by: (a) a true and complete statement reasonably detailing the
identity of the proposed assignee or subtenant ("Transferee"), the nature of its
business and its proposed use of the Premises, and (i) with respect to an
assignment of this Lease, the date Tenant desires the assignment to be
effective, and (ii) with respect to a sublet of all or a part of the Premises, a
description of the portion of the Premises to be sublet, the commencement date
of such sublease and the rent per rentable square foot Tenant will ask for such
portion of the Premises ("Tenant's Asking Rate"); (b) current financial
information with respect to the Transferee, including its most recent financial
statements; (c) all of the terms of the proposed Transfer and the consideration
therefor (including letters of intent and lease proposals), together with a copy
of all existing executed and/or proposed documentation pertaining to the
proposed Transfer, including the final operative documents executed to evidence
such Transfer (including, without limitation, the final assignment agreement or
final sublease agreement, as applicable) and such other agreements incidental or
related to such Transfer, provided that Landlord shall have the right to require
Tenant to utilize Landlord's standard Transfer consent documents in connection
with Landlord's consent to such Transfer;

736057.06/WLA
888888-00365/4-16-15/sb/sb
59








--------------------------------------------------------------------------------




and (d) any other information Landlord may, within ten (10) days following
Tenant's delivery of the information described in clauses (a) through (c) above,
reasonably request (collectively, the "Transfer Request Documents").
Section 13.3    Landlord's Consent. Landlord shall not unreasonably withhold its
consent to any proposed Transfer and will respond to Tenant's Transfer Notice
within ten (10) Business Days following delivery by Tenant of all of the items
described in clauses (a) through (d) of Section 13.2 above. If Landlord fails to
timely deliver to Tenant notice of Landlord's consent, or the withholding of
consent, to a proposed Transfer, Tenant may send a second (2nd) notice to
Landlord, which notice must contain the following inscription, in bold faced
lettering: "SECOND NOTICE DELIVERED PURSUANT TO ARTICLE 13 OF LEASE - - FAILURE
TO TIMELY RESPOND WITHIN FIVE (5) BUSINESS DAYS SHALL RESULT IN DEEMED APPROVAL
OF TRANSFER." If Landlord fails to deliver notice of Landlord's consent, or the
withholding of Landlord's consent, to the Transfer within five (5) Business Days
after Landlord's receipt of such second notice, then Landlord shall be deemed to
have approved the Transfer in question. If Landlord at any time timely delivers
notice to Tenant or Landlord's withholding of consent to a proposed assignment
or sublease, Landlord shall specify in reasonable detail in such notice, the
basis for such withholding of consent. Without limitation as to other reasonable
grounds for withholding consent, the parties hereby agree that it shall be
reasonable under this Lease and under any applicable law for Landlord to
withhold consent to any proposed Transfer where one or more of the conditions
specified in Section 13.4 below is not satisfied.
Section 13.4    Conditions to Assignment/Subletting.
(a)    Landlord's consent to the proposed assignment or subletting shall not be
unreasonably withheld or delayed, provided that:
(i)    in Landlord's reasonable judgment, the Transferee is engaged in a
business or activity, and the Premises will be used in a manner, which (1) is in
keeping with the then standards of the Building, (2) complies with the Permitted
Uses, and (3) does not violate any restrictions set forth in this Lease, any
Mortgage or Superior Lease or any negative covenant as to use of the Premises
required by any other lease in the Building;
(ii)    in the case of a proposed assignment, the Transferee is reputable with
sufficient financial means to perform all of its obligations under this Lease;
(iii)    intentionally omitted;
(iv)    intentionally omitted;
(v)    there shall be not more than 2 subtenants in each floor of the Premises;
(vi)    intentionally omitted;
(vii)    Tenant shall, upon demand, reimburse Landlord for all reasonable
expenses incurred by Landlord in connection with such assignment or sublease,
including any investigations as to the acceptability of the Transferee and all
legal costs reasonably incurred in connection with the granting of any requested
consent, up to a maximum of $3,000.00 per transaction for a Transfer in the
ordinary course of business;
(viii)    intentionally omitted;

736057.06/WLA
888888-00365/4-16-15/sb/sb
60








--------------------------------------------------------------------------------




(ix)    the proposed Transfer is either a sublease or a non-collateral complete
assignment;
(x)    the proposed Transfer would not cause Landlord to be in violation of any
Requirements or any other lease, Mortgage, Superior Lease or agreement to which
Landlord is a party and would not give a tenant of the Real Property a right to
cancel its lease;
(xi)    the Transferee shall not be either a governmental agency or an
instrumentality thereof, nor shall the Transferee be entitled, directly or
indirectly, to diplomatic or sovereign immunity, regardless of whether the
Transferee agrees to waive such diplomatic or sovereign immunity, and shall be
subject to the service of process in, and the jurisdiction of the courts of, the
County of San Francisco, and State of California;
(xii)    intentionally omitted; and
(xiii)    Landlord has received assurances acceptable to Landlord in its sole
discretion that all past due amounts owing from Tenant to Landlord, if any, will
be paid and all defaults on the part of Tenant, if any, will be cured prior to
the effective date of the proposed Transfer.
The parties hereby agree, without limitation as to other reasonable grounds for
withholding consent, that it shall be reasonable under this Lease and under
applicable Requirements for Landlord to withhold consent to any proposed
Transfer based upon any of the foregoing criteria.
(b)    With respect to each and every subletting and/or assignment approved by
Landlord under the provisions of this Lease:
(i)    the form of the proposed assignment or sublease shall be reasonably
satisfactory to Landlord;
(ii)    no sublease shall be for a term ending later than one day prior to the
Expiration Date;
(iii)    no Transferee shall take possession of any part of the Premises until
an executed counterpart of such sublease or assignment has been delivered to
Landlord and approved by Landlord as provided in Section 13.4(a); and
(iv)    each sublease shall be subject and subordinate to this Lease and to the
matters to which this Lease is or shall be subordinate; and Tenant and each
Transferee shall be deemed to have agreed that upon the occurrence and during
the continuation of an Event of Default hereunder, Tenant has hereby assigned to
Landlord, and Landlord may, at its option, accept such assignment of, all right,
title and interest of Tenant as sublandlord under such sublease, together with
all modifications, extensions and renewals thereof then in effect and such
Transferee shall, at Landlord's option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be (A)
liable for any previous act or omission of Tenant under such sublease, (B)
subject to any counterclaim, offset or defense not expressly provided in such
sublease or which theretofore accrued to such Transferee against Tenant, (C)
bound by any previous modification of such sublease not consented to by Landlord
or by any prepayment of more than one month's rent, (D) bound to return such
Transferee's security deposit, if any, except to the extent Landlord shall
receive actual possession of such deposit and such Transferee shall be

736057.06/WLA
888888-00365/4-16-15/sb/sb
61








--------------------------------------------------------------------------------




entitled to the return of all or any portion of such deposit under the terms of
its sublease, or (E) obligated to make any payment to or on behalf of such
Transferee, or to perform any work in the sublet space or the Real Property, or
in any way to prepare the subleased space for occupancy, beyond Landlord's
obligations under this Lease. The provisions of this Section 13.4(b)(iv) shall
be self-operative, and no further instrument shall be required to give effect to
this provision, provided that the Transferee shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
such subordination and attornment.
Section 13.5    Binding on Tenant; Indemnification of Landlord. Notwithstanding
any assignment or subletting or any acceptance of rent by Landlord from any
Transferee, Tenant and any guarantor shall remain fully liable for the payment
of all Rent due and for the performance of all the covenants, terms and
conditions contained in this Lease on Tenant's part to be observed and
performed, and any default under any term, covenant or condition of this Lease
by any Transferee or anyone claiming under or through any Transferee shall be
deemed to be a default under this Lease by Tenant. Tenant shall indemnify,
defend, protect and hold harmless Landlord from and against any and all Losses
resulting from any claims that may be made against Landlord by the Transferee or
anyone claiming under or through any Transferee or by any brokers or other
persons or entities claiming a commission or similar compensation in connection
with the proposed assignment or sublease, irrespective of whether Landlord shall
give or decline to give its consent to any proposed assignment or sublease, or
if Landlord shall exercise any of its options under this Article 13.
Section 13.6    Tenant's Failure to Complete. If Landlord consents to a proposed
assignment or sublease and Tenant fails to execute and deliver to Landlord such
assignment or sublease within 90 days after the giving of such consent, or the
amount of space subject to any such sublease varies by more than 10% from that
specified in the notice given by Tenant to Landlord pursuant to Section 13.2, or
the net effective rent payable under such sublease is less than 95% of Tenant's
Asking Rate, or if there are any changes in the terms and conditions of the
proposed assignment or sublease such that Landlord would initially have been
entitled to refuse its consent to such Transfer under this Article 13, then
Tenant shall again comply with all of the provisions and conditions of Sections
13.2 and 13.4 before assigning this Lease or subletting all or part of the
Premises.
Section 13.7    Profits. If Tenant enters into any assignment or sublease
permitted hereunder or consented to by Landlord, Tenant shall, within 60 days of
Landlord's consent to such assignment or sublease (or if such assignment or
sublease is permitted hereunder without Landlord's prior consent, within 60 days
of the effective date of such assignment or sublease), deliver to Landlord a
list of Tenant's reasonable third-party brokerage fees, improvement allowances
provided by Tenant or construction costs incurred by Tenant in improving the
subject space, legal fees and architectural fees paid or to be paid in
connection with such transaction and, in the case of any sublease, any actual
costs incurred by Tenant in separately demising the sublet space (collectively,
"Transaction Costs"), together with a list of all of Tenant's Property to be
transferred to such Transferee; provided, however, that Transaction Costs shall
not include any rent paid by Tenant to Landlord, including with respect to the
period Tenant is marketing the premises or any portion thereof for sublease. The
Transaction Costs shall be amortized, on a straight-line basis, over the term of
any sublease. Tenant shall deliver to Landlord evidence of the payment of such
Transaction Costs promptly after the same are paid. In consideration of such
assignment or subletting, Tenant shall pay to Landlord:
(a)    In the case of an assignment, on the effective date of the assignment,
50% of all sums and other consideration paid to Tenant by the Transferee for or
by reason of such assignment (including

736057.06/WLA
888888-00365/4-16-15/sb/sb
62








--------------------------------------------------------------------------------




key money, bonus money and any sums paid for services rendered by Tenant to the
Transferee materially in excess of fair market value for such services and sums
paid for the sale or rental of Tenant's Property, less the then fair market or
rental value thereof, as reasonably determined by Landlord) after first
deducting the Transaction Costs; or
(b)    In the case of a sublease, 50% of any consideration payable under the
sublease to Tenant by the Transferee which exceeds on a per square foot basis
the Fixed Rent, Tenant's Tax Payment and Tenant's Operating Payment accruing
during the term of the sublease in respect of the sublet space (together with
any sums paid for services rendered by Tenant to the Transferee materially in
excess of fair market value for such services and sums paid for the sale or
rental of Tenant's Property, less the then fair market or rental value thereof,
as reasonably determined by Landlord) after first deducting the monthly
amortized amount of Transaction Costs. The sums payable under this clause shall
be paid by Tenant to Landlord monthly as and when paid by the subtenant to
Tenant.
The amount payable under this Section 13.7 with respect to any particular
Transfer is sometimes referred to herein as the "Transfer Premium." Landlord or
its authorized representatives shall have the right at all reasonable times to
audit the books, records and papers of Tenant relating to any Transfer, and
shall have the right to make copies thereof. If the Transfer Premium respecting
any Transfer shall be found understated, Tenant shall, within thirty (30) days
after demand, pay the deficiency, and if understated by more than two percent
(2%), Tenant shall pay Landlord's costs of such audit.
Section 13.8    Transfers.
(a)    Related Entities. If Tenant is a legal entity, the transfer (by one or
more transfers), directly or indirectly, by operation of law or otherwise, of a
majority of the stock or other beneficial ownership interest in Tenant or of all
or substantially all of the assets of Tenant (collectively, "Ownership
Interests") shall be deemed a voluntary assignment of this Lease; provided,
however, that the provisions of this Article 13 shall not apply to the transfer
of Ownership Interests in Tenant if and so long as Tenant is publicly traded on
a nationally recognized stock exchange or to a public offering of Tenant's stock
on a nationally recognized stock exchange. For purposes of this Article the term
"transfers" shall be deemed to include (x) the issuance of new Ownership
Interests which results in a majority of the Ownership Interests in Tenant being
held by a person or entity which does not hold a majority of the Ownership
Interests in Tenant on the Effective Date (y) the sale, mortgage, hypothecation
or pledge of more than an aggregate of fifty percent (50%) of Tenant's net
assets, and (z) except as provided below, the sale or transfer of all or
substantially all of the assets of Tenant in one or more transactions or the
merger, consolidation or conversion of Tenant into or with another business
entity. The provisions of Sections 13.1(a), 13.2, 13.4, 13.6, and 13.7 of this
Lease shall not apply to an assignment to a Related Entity (defined below) or
transactions with a business entity into or with which Tenant is merged,
consolidated or converted or to which all or substantially all of Tenant's
assets are transferred so long as (i) such transfer was made for a legitimate
independent business purpose and not for the purpose of transferring this Lease,
(ii) the successor to Tenant has a tangible net worth computed in accordance
with generally accepted accounting principles consistently applied (and
excluding goodwill, organization costs and other intangible assets) that is at
least equal to Three Hundred Million Dollars ($300,000,000.00), (iii) proof
satisfactory to Landlord of such net worth is delivered to Landlord at least 10
days prior to the effective date of any such transaction (provided that if such
prior notice is precluded by applicable law or confidentiality agreement, Tenant
will provide such proof as soon as reasonably possible, but in no event later
than five (5) Business Days after the effective date of such transaction), (iv)
any such transfer shall be subject and subordinate to all of the terms and
provisions of this Lease, and the transferee

736057.06/WLA
888888-00365/4-16-15/sb/sb
63








--------------------------------------------------------------------------------




shall assume, in a written document reasonably satisfactory to Landlord and
delivered to Landlord upon or prior to the effective date of such transfer, all
the obligations of Tenant under this Lease, (v) Tenant and any guarantor shall
remain fully liable for all obligations to be performed by Tenant under this
Lease, (vi) such transfer does not cause Landlord to be in default under any
existing lease at the Real Property, and (vii) Tenant notifies Landlord in
writing of any such transfer at least ten (10) days prior to the effective date
of such transfer (provided that if such prior notice is precluded by applicable
law or confidentiality agreement, Tenant will provide such notice as soon as
reasonably possible, but in no event later than five (5) Business Days after the
effective date of such transaction) and promptly supplies Landlord with any
documents or information described above or as requested by Landlord regarding
such transfer or such transferee (including, without limitation, the operative
transfer agreements) (any such transaction satisfying the foregoing conditions
shall be referred to herein as an "Exempt Transaction"). Tenant may also, upon
prior notice to Landlord, as an Exempt Transaction, sublet all or part of the
Premises for any Permitted Uses, to any business entity which controls, is
controlled by, or is under common control with the Original Tenant (a "Related
Entity"), provided the Related Entity is in Landlord's reasonable judgment of a
character and engaged in a business which is in keeping with the standards for
the Building and for so long as such entity remains a Related Entity, in which
event the provisions of Sections 13.1(a), 13.2, 13.4, 13.6 and 13.7 of this
Lease shall not apply to such sublease. Any such sublease to a Related Entity
shall not be deemed to vest in any such Related Entity any right or interest in
this Lease nor shall it relieve, release, impair or discharge any of Tenant's
obligations hereunder. For the purposes hereof, "control" shall be deemed to
mean ownership of not less than 25% of all of the Ownership Interests of such
corporation or other business entity. Any assignee or resulting Tenant as a
result of an Exempt Transaction or any Related Entity to which Tenant's entire
interest under this Lease is assigned shall be referred to herein as a
"Permitted Assignee." Notwithstanding the foregoing, Tenant shall have no right
to assign this Lease or sublease all or any portion of the Premises without
Landlord's consent pursuant to this Section 13.8 if Tenant is not the initial
Tenant herein named or a person or entity who acquired Tenant's interest in this
Lease in a transaction approved by Landlord, or if a Default by Tenant exists
under this Lease.
(b)    Applicability. The limitations set forth in this Section 13.8 shall apply
to Transferee(s) and guarantor(s) of this Lease, if any, and any transfer by any
such entity in violation of this Section 13.8 shall be a transfer in violation
of Section 13.1.
(c)    Modifications, Takeover Agreements. Any modification, amendment or
extension of a sublease and/or any other agreement by which a landlord of a
building other than the Building, or its affiliate, agrees to assume the
obligations of Tenant under this Lease shall be deemed a sublease for the
purposes of Section 13.1 hereof.
Section 13.9    Assumption of Obligations. No assignment or transfer shall be
effective unless and until the Transferee executes, acknowledges and delivers to
Landlord an agreement in form and substance reasonably satisfactory to Landlord
whereby the Transferee (a) assumes Tenant's obligations under this Lease and (b)
agrees that, notwithstanding such assignment or transfer, the provisions of
Section 13.1 hereof shall be binding upon it in respect of all future
assignments and transfers.
Section 13.10    Tenant's Liability. The joint and several liability of Tenant
and any successors-in-interest of Tenant and the due performance of Tenant's
obligations under this Lease shall not be discharged, released or impaired by
any agreement or stipulation made by Landlord, or any grantee or assignee of
Landlord, extending the time, or modifying any of the terms and provisions of
this Lease, or by any waiver

736057.06/WLA
888888-00365/4-16-15/sb/sb
64








--------------------------------------------------------------------------------




or failure of Landlord, or any grantee or assignee of Landlord, to enforce any
of the terms and provisions of this Lease.
Section 13.11    Listings in Building Directory. The listing of any name other
than that of Tenant on the doors of the Premises, the Building directory or
elsewhere shall not vest any right or interest in this Lease or in the Premises,
nor be deemed to constitute Landlord's consent to any assignment or transfer of
this Lease or to any sublease of the Premises or to the use or occupancy thereof
by others. Any such listing shall constitute a privilege revocable in Landlord's
discretion by notice to Tenant.
Section 13.12    Lease Disaffirmance or Rejection. If at any time after an
assignment by Tenant named herein, this Lease is not affirmed or is rejected in
any bankruptcy proceeding or any similar proceeding, or upon a termination of
this Lease due to any such proceeding, Tenant named herein, upon request of
Landlord given after such disaffirmance, rejection or termination (and actual
notice thereof to Landlord in the event of a disaffirmance or rejection or in
the event of termination other than by act of Landlord), shall (a) pay to
Landlord all Rent and other charges due and owing by the assignee to Landlord
under this Lease to and including the date of such disaffirmance, rejection or
termination, and (b) as "tenant," enter into a new lease of the Premises with
Landlord for a term commencing on the effective date of such disaffirmance,
rejection or termination and ending on the Expiration Date, at the same Rent and
upon the then executory terms, covenants and conditions contained in this Lease,
except that (i) the rights of Tenant named herein under the new lease shall be
subject to the possessory rights of the assignee under this Lease and the
possessory rights of any persons or entities claiming through or under such
assignee or by virtue of any statute or of any order of any court, (ii) such new
lease shall require all defaults existing under this Lease to be cured by Tenant
named herein with due diligence, and (iii) such new lease shall require Tenant
named herein to pay all Rent which, had this Lease not been so disaffirmed,
rejected or terminated, would have become due under the provisions of this Lease
after the date of such disaffirmance, rejection or termination with respect to
any period prior thereto. If Tenant named herein defaults in its obligations to
enter into such new lease for a period of 10 days after Landlord's request,
then, in addition to all other rights and remedies by reason of default, either
at law or in equity, Landlord shall have the same rights and remedies against
Tenant named herein as if it had entered into such new lease and such new lease
had thereafter been terminated as of the commencement date thereof by reason of
Tenant's default thereunder.
Section 13.13    Consultants/Clients - Desk Sharing. Landlord acknowledges that
Tenant may, from time to time, have vendors, clients or consultants performing
work on behalf of Tenant occupy one or more desks or offices within the Premises
on a temporary basis (and, for such purpose, Landlord may request that said
individuals be issued Building access cards) but that such temporary
"desk‑sharing" shall not constitute a Transfer hereunder so long as (i) Tenant
does not charge any such individuals or entities rent for the use said desks or
offices, (ii) Tenant does not separately demise any space so occupied by such
individuals or entities, and (iii) no more than five thousand (5,000) rentable
square feet of the Premises, in the aggregate, is utilized by such parties at
any one time.







736057.06/WLA
888888-00365/4-16-15/sb/sb
65








--------------------------------------------------------------------------------




ARTICLE 14    

ACCESS TO PREMISES
Section 14.1    Landlord's Access. (c) Landlord, Landlord's agents and utility
service providers servicing the Real Property may erect, use and maintain
concealed ducts, pipes and conduits in and through the Premises provided such
use does not cause the usable area of the Premises to be reduced beyond a de
minimus amount and subject to the terms and conditions or Section 6.3 above.
Landlord shall promptly repair any damage to the Premises caused by any work
performed pursuant to this Article 14.
(d)    Landlord, any Lessor or Mortgagee and any other party designated by
Landlord and their respective agents shall have the right to enter the Premises
at all reasonable times, upon reasonable notice (which notice may be oral)
except in the case of emergency (in which event no notice shall be required), to
examine the Premises, to show the Premises to prospective purchasers,
Mortgagees, Lessors or (during the final twelve (12) months of the Term) tenants
and their respective agents and subject to the terms and conditions or Section
6.3 above, representatives or others and to perform Work of Improvement to the
Premises or the Real Property. Notwithstanding anything to the contrary set
forth in this Article 14, Tenant may designate in writing certain reasonable
areas of the Premises as "Secured Areas" should Tenant require such areas for
the purpose of securing certain valuable property or confidential information.
In connection with the foregoing, Landlord shall not enter such Secured Areas
except in the event of an emergency. Landlord need not clean any area designated
by Tenant as a Secured Area and shall only maintain or repair such secured areas
to the extent (i) such repair or maintenance is required in order to maintain
and repair the Base Building; (ii) as required by Requirements, or (iii) in
response to specific requests by Tenant and in accordance with a schedule
reasonably designated by Tenant, subject to Landlord's reasonable approval.
(e)    All parts (except surfaces facing the interior of the Premises) of all
walls, windows and doors bounding the Premises, all balconies, terraces and
roofs adjacent to the Premises, all space in or adjacent to the Premises used
for shafts, stacks, stairways, mail chutes, conduits and other mechanical
facilities, Building Systems, Building facilities and Common Areas are not part
of the Premises, and Landlord shall have the use thereof and access thereto
through the Premises for the purposes of Building operation, maintenance,
alteration and repair.
Section 14.2    Building Name. Landlord has the right at any time to change the
name, number or designation by which the Building is commonly known.
Section 14.3    Light and Air. If at any time any windows of the Premises are
temporarily darkened or covered over by reason of any Work of Improvement, any
of such windows are permanently darkened or covered over due to any Requirement
or there is otherwise a diminution of light, air or view by another structure
which may hereafter be erected (whether or not by Landlord), Landlord shall not
be liable for any damages and Tenant shall not be entitled to any compensation
or abatement of any Rent, nor shall the same release Tenant from its obligations
hereunder or constitute an actual or constructive eviction.





736057.06/WLA
888888-00365/4-16-15/sb/sb
66








--------------------------------------------------------------------------------




ARTICLE 15    

DEFAULT
Section 15.1    Tenant's Defaults. Each of the following events shall be a
"Default" hereunder:
(a)    Tenant fails to pay any installment of Rent and such failure continues
for five (5) Business Days following notice of non-payment from Landlord; or
(b)    Except as otherwise specifically set forth in this Section 15.1, Tenant
fails to observe or perform any other term, covenant or condition of this Lease
and such failure continues for more than 30 days (or 5 Business Days with
respect to a failure under Article 9 or Section 26.10) after notice by Landlord
to Tenant of such default, or if such default (other than a default under
Article 9 or Section 26.10) is of a nature that it cannot be completely remedied
within 30 days, failure by Tenant to commence to remedy such failure within said
30 days, and thereafter diligently prosecute to completion all steps necessary
to remedy such default; or
(c)    If Landlord applies or retains any part of the security held by it
hereunder (if any), and Tenant fails to deposit with Landlord the amount so
applied or retained by Landlord, or if Landlord draws on any Letter of Credit
(as hereinafter defined), in part or in whole, and Tenant fails to provide
Landlord with a replacement Letter of Credit, within 10 Business Days after
notice by Landlord to Tenant stating the amount applied, retained or drawn, as
applicable; or
(d)    Tenant files a voluntary petition in bankruptcy or insolvency, or is
adjudicated a bankrupt or insolvent, or files any petition or answer seeking any
reorganization, liquidation, dissolution or similar relief under any present or
future federal bankruptcy act or any other present or future applicable federal,
state or other statute or law, or makes an assignment for the benefit of
creditors or seeks or consents to or acquiesces in the appointment of any
trustee, receiver, liquidator or other similar official for Tenant or for all or
any part of Tenant's property; or
(e)    A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a trustee, receiver or
liquidator of Tenant, or of the whole or any substantial part of its property,
without the consent of Tenant, or approving a petition filed against Tenant
seeking reorganization or arrangement of Tenant under the bankruptcy laws of the
United States, as now in effect or hereafter amended, or any state thereof, and
such order, judgment or decree shall not be vacated or set aside or stayed
within 60 days from the date of entry thereof.
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by applicable Requirements.
Section 15.2    Landlord's Remedies. (c) Upon the occurrence of a Default,
Landlord, at its option, and without limiting the exercise of any other right or
remedy Landlord may have on account of such Default, and without any further
demand or notice, may give to Tenant 5 days' notice of termination of this
Lease, in which event this Lease and the Term shall come to an end and expire
(whether or not the Term shall have commenced) upon the expiration of such 5 day
period with the same force and effect as if the date set forth in the notice was
the Expiration Date stated herein; and Tenant shall then quit and surrender the
Premises to Landlord, but Tenant shall remain liable for damages as provided in
this Article 15, and/or, to the extent

736057.06/WLA
888888-00365/4-16-15/sb/sb
67








--------------------------------------------------------------------------------




permitted by law, Landlord may remove all persons and property from the
Premises, which property shall be stored by Landlord at a warehouse or elsewhere
at the risk, expense and for the account of Tenant.
(d)    If Landlord elects to terminate this Lease, pursuant to Section 1951.2 of
the California Civil Code, Landlord shall be entitled to recover from Tenant the
aggregate of:
(i)    The worth at the time of award of the unpaid rent earned as of the date
of the termination hereof;
(ii)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after the date of termination hereof until the time
of award exceeds the amount of such rental loss that Tenant proves could have
been reasonably avoided;
(iii)    The worth at the time of award of the amount by which the unpaid rent
for the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; and
(iv)    Any other amount necessary to compensate Landlord for the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom; and
(v)    Any other amount which Landlord may hereafter be permitted to recover
from Tenant under applicable Requirements to compensate Landlord for the
detriment caused by Tenant's default.
For the purposes of this Section 15.2(b), "rent" shall be deemed to be and to
mean all sums of every nature required to be paid by Tenant pursuant to the
terms of this Lease, whether to Landlord or to others, the "time of award" shall
mean the date upon which the judgment in any action brought by Landlord against
Tenant by reason of such Event of Default is entered or such earlier date as the
court may determine; the "worth at the time of award" of the amounts referred to
in Sections 15.2(b)(i) and 15.2(b)(ii) shall be computed by allowing interest on
such amounts at the Interest Rate; and the "worth at the time of award" of the
amount referred to in Section 15.2(b)(iii) shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus 1% per annum. Tenant agrees that such charges shall be
recoverable by Landlord under California Code of Civil Procedure Section 1174(b)
or any similar, successor or related provision of law.
Section 15.3    Recovering Rent as It Comes Due. Upon any Event of Default, in
addition to any other remedies available to Landlord at law or in equity or
under this Lease, Landlord shall have the remedy described in California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee's breach
and abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease, Landlord may, from time to
time, enforce all of its rights and remedies under this Lease, including the
right to recover all Rent as it becomes due. Such remedy may be exercised by
Landlord without prejudice to its right thereafter to terminate this Lease in
accordance with the other provisions contained in this Article 15. Landlord's
reentry to perform acts of maintenance or preservation of, or in connection with
efforts to relet, the Premises, or any portion thereof, or the appointment of a
receiver upon Landlord's initiative to protect Landlord's interest under this
Lease shall not terminate Tenant's right to possession of the Premises or any
portion thereof and, until Landlord elects to terminate this Lease, this Lease
shall continue in full force and Landlord may pursue all its remedies hereunder.
Nothing in this Article 15 shall be deemed to affect Landlord's

736057.06/WLA
888888-00365/4-16-15/sb/sb
68








--------------------------------------------------------------------------------




right to indemnification, under the indemnification clauses contained in this
Lease, for Losses arising from events occurring prior to the termination of this
Lease.
Section 15.4    Reletting on Tenant's Behalf. If Tenant abandons the Premises or
if Landlord elects to reenter or takes possession of the Premises pursuant to
any legal proceeding or pursuant to any notice provided by Requirements, and
until Landlord elects to terminate this Lease, Landlord may, from time to time,
without terminating this Lease, recover all Rent as it becomes due pursuant to
Section 15.3 and/or relet the Premises or any part thereof for the account of
and on behalf of Tenant, on any terms, for any term (whether or not longer than
the Term), and at any rental as Landlord in its reasonable discretion may deem
advisable, and Landlord may make any Work of Improvement to the Premises in
connection therewith. Tenant hereby irrevocably constitutes and appoints
Landlord as its attorney-in-fact, which appointment shall be deemed coupled with
an interest and shall be irrevocable, for purposes of reletting the Premises
pursuant to the immediately preceding sentence. If Landlord elects to so relet
the Premises on behalf of Tenant, then rentals received by Landlord from such
reletting shall be applied:
(a)    First, to reimburse Landlord for the costs and expenses of such reletting
(including costs and expenses of retaking or repossessing the Premises, removing
persons and property therefrom, securing new tenants, and, if Landlord maintains
and operates the Premises, the costs thereof) ("Costs of Reletting"; provided,
that if the term of any such reletting extends beyond the scheduled expiration
of the Term, only a portion of such costs of Reletting shall be payable by
Tenant, such portion to be equal to such costs multiplied by a fraction, the
denominator of which is the number of calendar months in the term of such
reletting and the numerator of which is the number of calendar months from the
commencement of such term to the scheduled expiration date of the Term) and
necessary or reasonable Work of Improvement.
(b)    Second, to the payment of any indebtedness of Tenant to Landlord other
than Rent due and unpaid hereunder.
(c)    Third, to the payment of Rent due and unpaid hereunder, and the residue,
if any, shall be held by Landlord and applied in payment of other or future
obligations of Tenant to Landlord as the same may become due and payable.
Should the rentals received from such reletting, when applied in the manner and
order indicated above, at any time be less than the total amount owing from
Tenant pursuant to this Lease, then Tenant shall pay such deficiency to
Landlord, and if Tenant does not pay such deficiency within 5 days of delivery
of notice thereof to Tenant, Landlord may bring an action against Tenant for
recovery of such deficiency or pursue its other remedies hereunder or under
California Civil Code Section 1951.8, California Code of Civil Procedure Section
1161 et seq., or any similar, successor or related Requirements.
Section 15.5    General. (c) All rights, powers and remedies of Landlord
hereunder and under any other agreement now or hereafter in force between
Landlord and Tenant shall be cumulative and not alternative and shall be in
addition to all rights, powers and remedies given to Landlord at law or in
equity. The exercise of any one or more of such rights or remedies shall not
impair Landlord's right to exercise any other right or remedy including any and
all rights and remedies of Landlord under California Civil Code Section 1951.8,
California Code of Civil Procedure Section 1161 et seq., or any similar,
successor or related Requirements.
(d)    If, after Tenant's vacation of the Premises, Tenant leaves behind any of
Tenant's Property, then Landlord shall store such Tenant's Property at a
warehouse or any other location at the risk,

736057.06/WLA
888888-00365/4-16-15/sb/sb
69








--------------------------------------------------------------------------------




expense and for the account of Tenant, and such property shall be released only
upon Tenant's payment of such charges, together with moving and other costs
relating thereto and all other sums due and owing under this Lease. If Tenant
does not reclaim such Tenant's Property within the period permitted by law,
Landlord may sell such Tenant's Property in accordance with law and apply the
proceeds of such sale to any sums due and owing hereunder, or retain said
Property, granting Tenant credit against sums due and owing hereunder for the
reasonable value of such Property.
(e)    To the extent permitted by law, Tenant hereby waives all provisions of,
and protections under, any Requirement to the extent same are inconsistent and
in conflict with specific terms and provisions hereof.
Section 15.6    Interest. If any payment of Rent is not paid when due, interest
shall accrue on such payment, from the date such payment became due until paid
at the Interest Rate. Tenant acknowledges that late payment by Tenant of Rent
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of such costs being extremely difficult and impracticable to fix. Such
costs include, without limitation, processing and accounting charges, and late
charges that may be imposed on Landlord by the terms of any note secured by a
Mortgage covering the Premises. Therefore, in addition to interest, if any
amount is not paid when due, a late charge equal to 5% of such amount shall be
assessed; provided, however, that on 2 occasions during any calendar year of the
Term, Landlord shall give Tenant notice of such late payment and Tenant shall
have a period of 5 days thereafter in which to make such payment before any late
charge is assessed. Such interest and late charges are separate and cumulative
and are in addition to and shall not diminish or represent a substitute for any
of Landlord's rights or remedies under any other provision of this Lease.
Section 15.7    Other Rights of Landlord. If Tenant fails to pay any Additional
Rent when due, Landlord, in addition to any other right or remedy, shall have
the same rights and remedies as in the case of a Default by Tenant in the
payment of Fixed Rent. If Tenant is in arrears in the payment of Rent, Tenant
waives Tenant's right, if any, to designate the items against which any payments
made by Tenant are to be credited, and Landlord may apply any payments made by
Tenant to any items Landlord sees fit, regardless of any request by Tenant.
Landlord reserves the right, without liability to Tenant and without
constituting any claim of constructive eviction, to suspend furnishing or
rendering to Tenant any property, material, labor, utility or other service,
whenever Landlord is obligated to furnish or render the same at the expense of
Tenant, in the event that (but only for so long as) Tenant is in arrears in
paying Landlord for such items for more than 5 days after notice from Landlord
to Tenant demanding the payment of such arrears.
ARTICLE 16    

RIGHT TO CURE; FEES AND EXPENSES
Section 16.1    Landlord's Rights. If Tenant is in breach in the performance of
its obligations under this Lease, Landlord, without waiving such breach, may
perform such obligations at Tenant's expense: (a) immediately, and without
notice, in the case of emergency or if the breach (i) materially interferes with
the use by any other tenant of the Building, (ii) materially interferes with the
efficient operation of the Building, (iii) results in a violation of any
Requirement, or (iv) results or will result in a cancellation of any insurance
policy maintained by Landlord, and (b) in any other case if such breach
continues after 10 Business Days from the date Landlord gives notice of
Landlord's intention to perform the defaulted obligation; provided, however,
that in the case of breach which cannot reasonably be cured within ten (10)
Business Days, if

736057.06/WLA
888888-00365/4-16-15/sb/sb
70








--------------------------------------------------------------------------------




Tenant has commenced the cure of such breach since such ten (10) Business Day
period and is diligently prosecuting such cure, Landlord shall not have the
right to perform such obligation unless Tenant ceases to prosecute such cure.
All costs and expenses incurred by Landlord in connection with any such
performance by it and all costs and expenses, including reasonable counsel fees
and disbursements, incurred by Landlord in any action or proceeding (including
any unlawful detainer proceeding) brought by Landlord or in which Landlord is a
party to enforce any obligation of Tenant under this Lease and/or right of
Landlord in or to the Premises or as a result of any default by Tenant under
this Lease, shall be paid by Tenant to Landlord on demand, with interest thereon
at the Interest Rate from the date incurred by Landlord. Except as expressly
provided to the contrary in this Lease, all costs and expenses which, pursuant
to this Lease, are incurred by Landlord and payable to Landlord by Tenant, and
all charges, amounts and sums payable to Landlord by Tenant for any property,
material, labor, utility or other services which, pursuant to this Lease, are
attributable directly to Tenant's use and occupancy of the Premises or presence
at the Building, or at the request and for the account of Tenant, are provided,
furnished or rendered by Landlord, shall become due and payable by Tenant to
Landlord within 30 days after receipt of Landlord's invoice for such amount.
Section 16.2    Tenant's Rights. Notwithstanding any of the provisions of this
Lease to the contrary, if Tenant provides notice (which may be telephonic to the
Building's property management office in the event of an Emergency) to Landlord
of an event or circumstance which requires the action of Landlord with respect
to repair and/or maintenance pertaining to the Premises or any full floor leased
in its entirety by Tenant, which event or circumstance materially or adversely
affects the conduct of Tenant's business from the Premises (or any material
portion), and Landlord fails to commence corrective action within a reasonable
period of time, given the circumstances, after the receipt of such notice, but
in any event not later than five (5) Business Days after receipt of such notice,
then Tenant may proceed to take the required action upon delivery of an
additional one (1) Business Day's notice to Landlord specifying that Tenant is
taking such required action (provided, however, that the initial five (5)
Business Day notice and the subsequent one (1) Business Day notice shall not be
required in the event of an "Emergency", as that term is defined, below), and if
such action is not commenced by Landlord within such one (1) Business Day period
and thereafter diligently pursued to completion, then Tenant shall be entitled
to take such action in the manner described below and shall be further entitled
to prompt reimbursement by Landlord of Tenant's reasonable costs and expenses in
taking such action plus interest thereon at the Interest Rate. If Tenant takes
any such action, Tenant shall use only those contractors used by Landlord in the
Building for work unless such contractors are unwilling or unable to perform, or
timely perform such work, in which event Tenant may utilize the services of any
other qualified contractor which normally and regularly performs similar work in
Comparable Buildings. Promptly following completion of any work taken by Tenant
pursuant to this Section 16.2, Tenant shall deliver a detailed invoice of the
work completed, the materials used and the costs relating thereto. If Landlord
does not deliver a detailed written objection to Tenant within thirty (30) days
after receipt of an invoice from Tenant, and such failure continues for a period
of five (5) Business Days after Tenant's delivery of a second written notice to
Landlord that contains the following statement in bold and capital letters:
"THIS IS A SECOND REQUEST FOR REIMBURSEMENT PURSUANT TO THE PROVISIONS OF
SECTION 16.2 OF THE LEASE. IF LANDLORD FAILS TO MAKE REIMBURSEMENT OR OBJECT TO
TENANT'S REQUEST WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE,
THEN TENANT SHALL BE ENTITLED TO OFFSET AGAINST RENT.", then Tenant shall be
entitled to deduct from Rent next due and payable by Tenant under this Lease,
the amount set forth in such invoice. If, however, Landlord delivers to Tenant,
within thirty (30) days after receipt of Tenant's invoice, a written objection
to the payment of such invoice, setting forth with reasonable particularity
Landlord's reasons for its claim that such action did not have to be taken by
Landlord pursuant to this Lease or that the charges are excessive (in which case
Landlord shall pay the amount it contends would not have been excessive), then
Tenant shall not then be

736057.06/WLA
888888-00365/4-16-15/sb/sb
71








--------------------------------------------------------------------------------




entitled to such deduction from Rent. In the event that Tenant does not agree
with such an objection, Tenant shall advise Landlord in writing of the same and
thereafter the matter shall proceed to resolution by arbitration pursuant to the
procedures set forth in Article 28, below. For purposes of this Section 16.2, an
"Emergency" shall mean an event threatening immediate and material danger to
people located in the Building or immediate, material damage to the Building,
Building Systems, Building structure, Premises, or creates a realistic
possibility of an immediate and material interference with, or immediate and
material interruption of a material aspect of Tenant's business operations.
ARTICLE 17    

NO REPRESENTATIONS BY LANDLORD; LANDLORD'S APPROVAL
Section 17.1    No Representations. Except as expressly set forth herein,
Landlord and Landlord's agents have made no warranties, representations,
statements or promises with respect to the Building, the Real Property or the
Premises and no rights, easements or licenses are acquired by Tenant by
implication or otherwise. Tenant is entering into this Lease after full
investigation and is not relying upon any statement or representation made by
Landlord not embodied in this Lease.
Section 17.2    No Money Damages. Wherever in this Lease Landlord's consent or
approval is required, if Landlord refuses to grant such consent or approval,
whether or not Landlord expressly agreed that such consent or approval would not
be unreasonably withheld, Tenant shall not make or exercise, and Tenant hereby
waives, any claim for money damages (including any claim by way of set-off,
counterclaim or defense) and/or any right to terminate this Lease based upon
Tenant's claim or assertion that Landlord unreasonably withheld or delayed its
consent or approval. Tenant's sole remedy shall be an action or proceeding to
enforce such provision, by specific performance, injunction or declaratory
judgment. However, if Landlord withholds its consent to a proposed Transfer and
if Tenant believes that Landlord unreasonably withheld its consent to any
proposed Transfer, Tenant shall have the right to have the matter submitted to
an Expedited Arbitration Proceeding. The term "Expedited Arbitration Proceeding"
shall mean a binding arbitration proceeding conducted in the City of San
Francisco administered by JAMS pursuant to the JAMS Streamlined Arbitration
Rules & Procedures; provided, however, that with respect to any such
arbitration, (i) the list of arbitrators referred to in Rule 12(d) shall be
returned within five (5) Business Days from the date of mailing; (ii) within
four (4) business days after receipt of the disclosures regarding the selected
arbitrator required by Rule 12(i) the parties shall notify JAMS (or its
successor) by telephone or electronic mail of any objections to the arbitrator
appointed and, subject to clause (vii) below, shall have no right to object if
the arbitrator so appointed was on the list submitted by JAMS (or its successor)
and was not objected to in accordance with Rule 12(i) as modified by clause (i)
above; (iii) the notification of the hearing referred to in Rule 14 shall be
four (4) Business Days in advance of the hearing; (iv) the hearing shall be held
within seven (7) Business Days after the appointment of the arbitrator; (v) the
arbitrator shall have no right to award damages or vary, modify or waive any
provision of this Lease; (vi) the decision of the arbitrator shall be final and
binding on the parties; and (vii) the arbitrator shall not have been employed by
either party (or their respective Affiliates) during the period of five (5)
years prior to the date of the Expedited Arbitration Proceeding. In no event
shall Landlord or the Parties (as that term is defined in Section 26.3, below)
be liable for, and Tenant, on behalf of itself and all other Tenant Parties,
hereby waives any claim for, any indirect, consequential or punitive damages,
including loss of profits or business opportunity, arising under or in
connection with the Lease Documents; similarly, except in the case of Tenant's
violation of provisions of this Lease regarding the use, storage or disposal of
hazardous substances or any violation of the provisions of Section 18.2 below,
in no event Tenant or any Tenant Parties be liable to Landlord or the Parties
for any

736057.06/WLA
888888-00365/4-16-15/sb/sb
72








--------------------------------------------------------------------------------




indirect, consequential or punitive damages, including loss of profits or
business opportunity arising under or in connection with the Lease Documents.
Section 17.3    Reasonable Efforts. For purposes of this Lease, "reasonable
efforts" by Landlord shall not include an obligation to employ contractors or
labor at overtime or other premium pay rates or to incur any other overtime
costs or additional expenses whatsoever.
ARTICLE 18    

END OF TERM
Section 18.1    Expiration. Upon the expiration or other termination of this
Lease, Tenant shall quit and surrender the Premises to Landlord vacant, broom
clean and in good order and condition, ordinary wear and tear and damage for
which Tenant is not responsible under the terms of this Lease excepted, and
Tenant shall remove all of Tenant's Property and Specialty Alterations to the
extent required pursuant to the provisions of Article 5.
Section 18.2    Holdover Rent. Landlord and Tenant recognize that Landlord's
damages resulting from Tenant's failure to timely surrender possession of the
Premises may be substantial, may exceed the amount of the Rent payable
hereunder, and will be impossible to accurately measure. Accordingly, if
possession of the Premises is not surrendered to Landlord on the Expiration Date
or sooner termination of this Lease, in addition to any other rights or remedies
Landlord may have hereunder or at law, Tenant shall pay to Landlord for each
month (or any portion thereof) during which Tenant holds over in the Premises
after the Expiration Date or sooner termination of this Lease, a sum equal to
(i) one hundred percent (100%) of Tenant's Proportionate Share of Operating
Expenses and Taxes attributable to the Premises plus (ii) the Fixed Rent payable
hereunder as of such Expiration Date or early termination, which Fixed Rent
shall be multiplied by the holdover multiplier (which shall mean one hundred
twenty percent (120%) during the first thirty (30) days of any such holdover,
one hundred twenty-five percent (125%) for the next-succeeding thirty (30) days
of any holdover, and one hundred fifty percent (150%) during the remaining
pendency of any such holdover); provided, however, that if Tenant shall have
vacated and surrendered any full floor comprising the Premises in accordance
with the terms of this Lease, such holdover rent shall only be payable by Tenant
with respect to the floor(s) on which Tenant remains in occupancy beyond such
expiration or earlier termination. Additionally, provided Landlord notifies
Tenant that Landlord has entered into a lease for all or any part of the
Premises with a New Tenant (defined below) and will require delivery of the
Premises on a timely basis, if and to the extent that Tenant fails to vacate the
applicable portion of the Premises within thirty (30) days following the later
to occur of (x) the delivery by Landlord of such notice and (y) the expiration
or earlier termination of this Lease, Tenant shall be liable to Landlord for (1)
any payment or rent concession which Landlord may be required to make to any
tenant obtained by Landlord for all or any part of the Premises (a "New Tenant")
in order to induce such New Tenant not to terminate its lease by reason of the
holding-over by Tenant, and (2) the loss of the benefit of the bargain if any
New Tenant shall terminate its lease by reason of the holding-over by Tenant,
and (c) indemnify Landlord against all claims for damages by any New Tenant. No
holding-over by Tenant, nor the payment to Landlord of the amounts specified
above, shall operate to extend the Term hereof. Nothing herein contained shall
be deemed to permit Tenant to retain possession of the Premises after the
Expiration Date or sooner termination of this Lease, and no acceptance by
Landlord of payments from Tenant after the Expiration Date or sooner termination
of this Lease shall be deemed to be other than on account of the amount to be
paid by Tenant in accordance with the provisions of this Section 18.2.

736057.06/WLA
888888-00365/4-16-15/sb/sb
73








--------------------------------------------------------------------------------




ARTICLE 19    

QUIET ENJOYMENT
Provided this Lease is in full force and effect and no Event of Default then
exists, Tenant may peaceably and quietly enjoy the Premises without hindrance by
Landlord or any person lawfully claiming through or under Landlord, subject to
the terms and conditions of this Lease and to all Superior Leases and Mortgages.
ARTICLE 20    

NO SURRENDER; NO WAIVER
Section 20.1    No Surrender or Release. No act or thing done by Landlord or
Landlord's agents or employees during the Term shall be deemed an acceptance of
a surrender of the Premises, and no provision of this Lease shall be deemed to
have been waived by Landlord, unless such waiver is in writing and is signed by
Landlord.
Section 20.2    No Waiver. The failure of either party to seek redress for
violation of, or to insist upon the strict performance of, any covenant or
condition of this Lease, or any of the Rules and Regulations, shall not be
construed as a waiver or relinquishment for the future performance of such
obligations of this Lease or the Rules and Regulations, or of the right to
exercise such election but the same shall continue and remain in full force and
effect with respect to any subsequent breach, act or omission. The receipt by
Landlord of any Rent payable pursuant to this Lease or any other sums with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly Rent herein stipulated shall be deemed to be other than
a payment on account of the earliest stipulated Rent, or as Landlord may elect
to apply such payment, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such Rent or pursue any other remedy
provided in this Lease.
ARTICLE 21    

WAIVER OF TRIAL BY JURY; COUNTERCLAIM
Section 21.1    Jury Trial Waiver. THE PARTIES HEREBY AGREE THAT THIS LEASE
CONSTITUTES A WRITTEN CONSENT TO WAIVER OF TRIAL BY JURY PURSUANT TO THE
PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 631 AND EACH PARTY DOES
HEREBY CONSTITUTE AND APPOINT THE OTHER PARTY ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT, WHICH APPOINTMENT IS COUPLED WITH AN INTEREST, AND EACH PARTY
DOES HEREBY AUTHORIZE AND EMPOWER THE OTHER PARTY, IN THE NAME, PLACE AND STEAD
OF SUCH PARTY, TO FILE THIS LEASE WITH THE CLERK

736057.06/WLA
888888-00365/4-16-15/sb/sb
74








--------------------------------------------------------------------------------






OR JUDGE OF ANY COURT OF COMPETENT JURISDICTION AS A STATUTORY WRITTEN CONSENT
TO WAIVER OF TRIAL BY JURY.
LANDLORD'S INITIALS: _____
TENANT'S INITIALS: _____

Section 21.2    Waiver of Counterclaim. If Landlord commences any summary
proceeding against Tenant, Tenant will not interpose any counterclaim of any
nature or description in any such proceeding (unless failure to interpose such
counterclaim would preclude Tenant from asserting in a separate action the claim
which is the subject of such counterclaim), and will not seek to consolidate
such proceeding with any other action which may have been or will be brought in
any other court by Tenant.
ARTICLE 22    

NOTICES
Except as otherwise expressly provided in this Lease, all consents, notices,
demands, requests, approvals or other communications given under this Lease
shall be in writing and shall be deemed sufficiently given or rendered if
delivered by hand (provided a signed receipt is obtained) or if sent by
registered or certified mail (return receipt requested) or by a nationally
recognized overnight delivery service making receipted deliveries, addressed to
Landlord and Tenant as set forth in Article 1, and to any Mortgagee or Lessor
who shall require copies of notices and whose address is provided to Tenant, or
to such other address(es) as Landlord, Tenant or any Mortgagee or Lessor may
designate as its new address(es) for such purpose by notice given to the other
in accordance with the provisions of this Article 22. Any such approval,
consent, notice, demand, request or other communication shall be deemed to have
been given on the date of receipted delivery, refusal to accept delivery or when
delivery is first attempted but cannot be made due to a change of address for
which no notice is given or 3 Business Days after it shall have been mailed as
provided in this Article 22, whichever is earlier; notwithstanding the
foregoing, if, pursuant to the provisions of the immediately preceding sentence,
any notice would be deemed given on a weekend or holiday, such notice shall
instead be deemed given on the next-succeeding Business Day.
ARTICLE 23    

RULES AND REGULATIONS
All Tenant Parties shall observe and comply with the Rules and Regulations, as
reasonably supplemented or amended from time to time; provided, however, that
Tenant shall not be required to comply with any new (or amended) Rule or
Regulation until the date that is ten (10) Business Days after written notice of
such new (or amended) Rule or Regulation has been delivered to Tenant. Landlord
reserves the right, from time to time, to adopt additional commercially
reasonable Rules and Regulations and to amend the Rules and Regulations then in
effect. Nothing contained in this Lease shall impose upon Landlord any
obligation to enforce the Rules and Regulations or terms, covenants or
conditions in any other lease against any other Building tenant, and Landlord
shall not be liable to Tenant for violation of the same by any other tenant, its
employees, agents, visitors or licensees, provided that Landlord shall enforce
the Rules or Regulations against Tenant in a non-discriminatory fashion. In the
event of any conflict between the Rules

736057.06/WLA
888888-00365/4-16-15/sb/sb
75








--------------------------------------------------------------------------------




and Regulations (as currently in effect or as subsequently amended or issued)
and the terms of this Lease, the terms and provisions of this Lease shall
control.
ARTICLE 24    

BROKER
Landlord has retained Landlord's Agent as leasing agent in connection with this
Lease and Landlord will be solely responsible for any fee that may be payable to
Landlord's Agent. Landlord agrees to pay a commission to Tenant's Broker
pursuant to a separate agreement. Each of Landlord and Tenant represents and
warrants to the other that neither it nor its agents have dealt with any broker
in connection with this Lease other than Landlord's Agent and Tenant's Broker.
Each of Landlord and Tenant shall indemnify, defend, protect and hold the other
party harmless from and against any and all Losses which the indemnified party
may incur by reason of any claim of or liability to any broker, finder or like
agent (other than Landlord's Agent and Tenant's Broker) arising out of any
dealings claimed to have occurred between the indemnifying party and the
claimant in connection with this Lease, and/or the above representation being
false. In addition, Tenant acknowledges that Landlord is obligated, pursuant to
that certain commission agreement between Landlord and Tenant's Broker
concerning this Lease (the "Commission Agreement"), to pay a commission to
Tenant's Broker in connection with additional space in the Building (including,
without limitation, any Offer Space, if applicable) leased by Tenant, provided
that Tenant confirms to Landlord in writing that Tenant's Broker is then
Tenant's exclusive representative with respect to such space. If Landlord pays a
commission to Tenant's Broker as required by the Commission Agreement, then
Tenant shall indemnify, defend, protect and hold Landlord harmless from and
against any and all Losses which Landlord may incur by reason of any claim of or
liability to any broker, finder or like agent (other than Landlord's Agent and
Tenant's Broker) arising out of any dealings claimed to have occurred between
Landlord and the claimant in connection with Tenant's lease of such space. If
Tenant does not confirm to Landlord in writing that Tenant's Broker is then
Tenant's exclusive representative with respect to such space, then Tenant shall
indemnify, defend, protect and hold Landlord harmless from and against any and
all Losses which Landlord may incur by reason of any claim of or liability to
Tenant's Broker arising out of Tenant's lease of such space.
ARTICLE 25    

INDEMNITY
Section 25.1    Waiver of Liability. Neither Landlord nor any of its Indemnitees
shall be liable or responsible in any way for, and Tenant hereby waives all
claims against the Indemnitees with respect to or arising out of (a) any death
or any injury of any nature whatsoever that may be suffered or sustained by
Tenant or any employee, licensee, invitee, guest, agent or customer of Tenant or
any other person, from any causes whatsoever except to the extent such injury or
death is caused by the negligence or willful misconduct of the Indemnitees; or
(b) any loss or damage or injury to any property outside or within the Premises
belonging to Tenant or its employees, agents, customers, licensees, invitees,
guests or any other person; except to the extent such injury or damage is to
property not covered by insurance carried (or required to be carried) by Tenant
and is caused by the negligence or willful misconduct of the Indemnitees.
Subject to the foregoing, none of the Indemnitees shall be liable for any damage
or damages of any nature whatsoever to persons or property caused by explosion,
fire, theft or breakage, by sprinkler, drainage or plumbing systems (except, in
the case of damage or injury to persons, to the extent caused by the negligence
or willful misconduct of the Indemnitee), by failure for any cause to supply
adequate drainage (except, in

736057.06/WLA
888888-00365/4-16-15/sb/sb
76








--------------------------------------------------------------------------------




the case of damage or injury to persons, to the extent caused by the negligence
or willful misconduct of the Indemnitee), by the interruption of any public
utility or service, by steam, gas, water, rain or other substances leaking,
issuing or flowing into any part of the Premises, by natural occurrence, acts of
the public enemy, riot, strike, insurrection, war, court order, requisition or
order of governmental body or authority, or for any damage or inconvenience
which may arise through repair, maintenance or alteration of any part of the
Building, or by anything done or omitted to be done by any tenant, occupant or
person in the Building. In addition, none of the Indemnitees shall be liable for
any loss or damage for which Tenant is required to insure.
Section 25.2    Tenant's Indemnity. Tenant shall not do or permit to be done any
act or thing upon the Premises or the Real Property which may subject Landlord
to any liability or responsibility for injury, damages to persons or property or
to any liability by reason of any violation of any Requirement, and shall
exercise such control over the Premises as to fully protect Landlord against any
such liability. Except to the extent of any such injury or damage resulting from
the negligence or willful misconduct of Landlord or Landlord's agents,
contractors or employees, and subject to Section 11.3, Tenant shall indemnify,
defend, protect and hold harmless each of the Indemnitees from and against any
and all Losses, resulting from any claims (i) against the Indemnitees arising
from any act, omission or negligence of any Tenant Party, (ii) against the
Indemnitees arising from any accident, injury or damage to any person or to the
property of any person and occurring in or about the Premises, and (iii) against
the Indemnitees resulting from any breach, violation or nonperformance of any
covenant, condition or agreement of this Lease on the part of Tenant to be
fulfilled, kept, observed or performed.
Section 25.3    Landlord's Indemnity. Subject to Section 11.3, Landlord shall
indemnify, defend, protect and hold harmless Tenant from and against all Losses
incurred by Tenant arising from (i) any accident, injury or damage to any person
or the property of any person in or about the Common Areas (specifically
excluding the Premises) to the extent attributable to the negligence or willful
misconduct of Landlord or its employees or agents, and (ii) any accident, injury
or damage to any person (but not to the property of any person) in or about the
Premises to the extent attributable to the negligence or willful misconduct of
Landlord or its employees or agents.
Section 25.4    Defense and Settlement. If any claim, action or proceeding is
made or brought against any Indemnitee, then upon demand by an Indemnitee,
Tenant, at its sole cost and expense, shall resist or defend such claim, action
or proceeding in the Indemnitee's name (if necessary), by attorneys approved by
the Indemnitee, which approval shall not be unreasonably withheld (attorneys for
Tenant's insurer shall be deemed approved for purposes of this Section 25.4).
Notwithstanding the foregoing, an Indemnitee may retain its own attorneys to
participate or assist in defending any claim, action or proceeding involving
potential liability in excess of the amount available under Tenant's liability
insurance carried under Section 11.1 for such claim and Tenant shall pay the
reasonable fees and disbursements of such attorneys. If Tenant fails to
diligently defend or if there is a legal conflict or other conflict of interest,
then Landlord may retain separate counsel at Tenant's expense. Notwithstanding
anything herein contained to the contrary, Tenant may direct the Indemnitee to
settle any claim, suit or other proceeding provided that (a) such settlement
shall involve no obligation on the part of the Indemnitee other than the payment
of money, (b) any payments to be made pursuant to such settlement shall be paid
in full exclusively by Tenant at the time such settlement is reached, (c) such
settlement shall not require the Indemnitee to admit any liability, and (d) the
Indemnitee shall have received an unconditional release from the other parties
to such claim, suit or other proceeding.

736057.06/WLA
888888-00365/4-16-15/sb/sb
77








--------------------------------------------------------------------------------




ARTICLE 26    

MISCELLANEOUS
Section 26.1    Delivery. This Lease shall not be binding upon Landlord or
Tenant unless and until Landlord shall have executed and delivered a fully
executed copy of this Lease to Tenant.
Section 26.2    Transfer of Real Property. Landlord's obligations under this
Lease shall not be binding upon the Landlord named herein to the extent arising
after the sale, conveyance, assignment or transfer (collectively, a "Landlord
Transfer") by such Landlord (or upon any subsequent landlord after the Landlord
Transfer by such subsequent landlord) of its interest in the Building or the
Real Property, as the case may be and the assumption by the transferee of the
obligations of Landlord hereunder, and in the event of any such Landlord
Transfer and assumption, Landlord (and any such subsequent Landlord) shall be
entirely freed and relieved of all covenants and obligations of Landlord
hereunder arising from and after the date of the Landlord Transfer.
Section 26.3    Limitation on Liability. The liability of Landlord for
Landlord's obligations under this Lease and any other documents executed by
Landlord and Tenant in connection with this Lease (collectively, the "Lease
Documents") shall be limited to Landlord's interest in the Real Property (which
shall be deemed to include the rental income from the Real Property, the
proceeds of any sale of all or any portion of the Real Property by Landlord as
well as any insurance or condemnation proceeds to the extent actually received
by Landlord and not subject to any superior rights of third parties), and Tenant
shall not look to any other property or assets of Landlord or the property or
assets of any direct or indirect partner, member, manager, shareholder,
director, officer, principal, employee or agent of Landlord (collectively, the
"Parties") in seeking either to enforce Landlord's obligations under the Lease
Documents or to satisfy a judgment for Landlord's failure to perform such
obligations; and none of the Parties shall be personally liable for the
performance of Landlord's obligations under the Lease Documents.
Section 26.4    Rent. All amounts payable by Tenant to or on behalf of Landlord
under this Lease, whether or not expressly denominated Fixed Rent, Tenant's Tax
Payment, Tenant's Operating Payment, Additional Rent or Rent, shall constitute
rent for the purposes of Section 502(b)(6) of the United States Bankruptcy Code.
Section 26.5    Entire Document. This Lease (including any Schedules and
Exhibits referred to herein and all supplementary agreements provided for
herein) contains the entire agreement between the parties and all prior
negotiations and agreements are merged into this Lease. All of the Schedules and
Exhibits attached hereto are incorporated in and made a part of this Lease,
provided that in the event of any inconsistency between the terms and provisions
of this Lease and the terms and provisions of the Schedules and Exhibits hereto,
the terms and provisions of this Lease shall control.
Section 26.6    Governing Law. This Lease shall be governed in all respects by
the laws of the State of California.
Section 26.7    Unenforceability. If any provision of this Lease, or its
application to any person or entity or circumstance, shall ever be held to be
invalid or unenforceable, then in each such event the remainder of this Lease or
the application of such provision to any other person or entity or any other
circumstance (other than those as to which it shall be invalid or unenforceable)
shall not be thereby affected, and each provision hereof shall remain valid and
enforceable to the fullest extent permitted by law.

736057.06/WLA
888888-00365/4-16-15/sb/sb
78








--------------------------------------------------------------------------------




Section 26.8    Lease Disputes. (a) Tenant agrees that all disputes arising,
directly or indirectly, out of or relating to this Lease, and all actions to
enforce this Lease, shall be dealt with and adjudicated in the state courts of
the State of California or the United States District Court for the Northern
District of California and for that purpose hereby expressly and irrevocably
submits itself to the jurisdiction of such courts. Tenant agrees that so far as
is permitted under applicable law, this consent to personal jurisdiction shall
be self-operative and no further instrument or action, other than service of
process in one of the manners specified in this Lease, or as otherwise permitted
by law, shall be necessary in order to confer jurisdiction upon it in any such
court.
(b)    To the extent that Tenant has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, Tenant irrevocably waives
such immunity in respect of its obligations under this Lease.
Section 26.9    Landlord's Agent. Unless Landlord delivers notice to Tenant to
the contrary, Landlord's Agent is authorized to act as Landlord's agent in
connection with the performance of this Lease, and Tenant shall be entitled to
rely upon correspondence received from Landlord's Agent. Tenant acknowledges
that Landlord's Agent is acting solely as agent for Landlord in connection with
the foregoing; and neither Landlord's Agent nor any of its direct or indirect
partners, members, managers, officers, shareholders, directors, employees,
principals, agents or representatives shall have any liability to Tenant in
connection with the performance of this Lease, and Tenant waives any and all
claims against any and all of such parties arising out of, or in any way
connected with, this Lease, the Building or the Real Property.
Section 26.10    Estoppel. Within ten (10) Business Days following request from
Landlord, any Mortgagee or any Lessor, Tenant shall deliver to Landlord a
statement executed and acknowledged by Tenant, in form reasonably satisfactory
to Landlord, (a) stating the Commencement Date and the Expiration Date, and that
this Lease is then in full force and effect and has not been modified (or if
modified, setting forth all modifications), (b) setting forth the date to which
the Fixed Rent and any Additional Rent have been paid, together with the amount
of monthly Fixed Rent and Additional Rent then payable, (c) stating whether or
not, to Tenant's actual knowledge, Landlord is in default under this Lease, and,
if Landlord is in default, setting forth the specific nature of all such
defaults, (d) stating the amount of the Letter of Credit, if any, and/or the
Security Deposit, if any, under this Lease, (e) stating whether there are any
subleases or assignments affecting the Premises, (f) stating the address of
Tenant to which all notices and communications under the Lease shall be sent,
and (g) responding to any other matters reasonably requested by Landlord, such
Mortgagee or such Lessor. Tenant acknowledges that any statement delivered
pursuant to this Section 26.10 may be relied upon by any purchaser or owner of
the Real Property or the Building, or all or any portion of Landlord's interest
in the Real Property or the Building or any Superior Lease, or by any Mortgagee,
or assignee thereof or by any Lessor, or assignee thereof; provided, however,
that in no event shall any such certificate be deemed to amend or revise the
express revisions of this Lease. Similarly, within ten (10) Business Days
following a request by Tenant, Landlord agrees to deliver to Tenant a similar
statement (provided, that for the purposes of such statement, clause (c) shall
be written to state that Landlord will state whether or not, to Landlord's
actual knowledge, Tenant is in Default under this Lease) which may be relied
upon by any entity extending financing to Tenant, engaged in a merger or
acquisition transaction with Tenant or proposing to engage in any sublease or
assignment transaction with Tenant.
Section 26.11    Certain Interpretational Rules. For purposes of this Lease,
whenever the words "include", "includes", or "including" are used, they shall be
deemed to be followed by the words "without

736057.06/WLA
888888-00365/4-16-15/sb/sb
79








--------------------------------------------------------------------------------




limitation" and, whenever the circumstances or the context requires, the
singular shall be construed as the plural, the masculine shall be construed as
the feminine and/or the neuter and vice versa. This Lease shall be interpreted
and enforced without the aid of any canon, custom or rule of law requiring or
suggesting construction against the party drafting or causing the drafting of
the provision in question. The captions in this Lease are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope of this Lease or the intent of any provision hereof.
Section 26.12    Parties Bound. The terms, covenants, conditions and agreements
contained in this Lease shall bind and inure to the benefit of Landlord and
Tenant and, except as otherwise provided in this Lease, to their respective
legal representatives, successors, and assigns.
Section 26.13    Memorandum of Lease. This Lease shall not be recorded; however,
at Landlord's request, Landlord and Tenant shall promptly execute, acknowledge
and deliver a memorandum with respect to this Lease sufficient for recording and
Landlord may record the memorandum. Within 10 days after the end of the Term,
Tenant shall enter into such documentation as is reasonably required by Landlord
to remove the memorandum of record.
Section 26.14    Counterparts. This Lease and any other Lease Documents may be
executed in 2 or more counterparts, which may be delivered electronically, via
facsimile or by other means. Each party may rely upon signatures delivered
electronically or via facsimile as if such signatures were originals. Each party
that delivers counterparts electronically or via facsimile shall endeavor
thereafter to deliver counterparts containing original signatures to the other
party; however, the failure to deliver counterparts containing original
signatures shall not affect the validity of any counterparts previously
delivered electronically or via facsimile. Each counterpart of this Lease (or of
any of the other Lease Documents, as the case may be) shall be deemed to be an
original thereof, and all such counterparts (including those delivered
electronically or via facsimile), when taken together, shall constitute one and
the same instrument.
Section 26.15    Survival. All obligations and liabilities of Landlord or Tenant
to the other which accrued before the expiration or other termination of this
Lease, and all such obligations and liabilities which by their nature or under
the circumstances can only be, or by the provisions of this Lease may be,
performed after such expiration or other termination, shall survive the
expiration or other termination of this Lease. Without limiting the generality
of the foregoing, the rights and obligations of the parties with respect to any
indemnity under this Lease, and with respect to any Rent and any other amounts
payable under this Lease, shall survive the expiration or other termination of
this Lease.
Section 26.16    Code Waivers. Tenant hereby waives any and all rights under and
benefits of Subsection 1 of Section 1931, 1932, Subdivision 2, 1933, Subdivision
4, 1938 (Tenant hereby acknowledging that the Premises has not undergone
inspection by a Certified Access Specialist), 1941, 1942 and 1950.7 (to the
extent providing that a Landlord may only claim from a security deposit only
those sums reasonably necessary to remedy defaults in the payment of rent, to
repair damage caused by a tenant or to clean the premises) of the California
Civil Code, Section 1265.130 of the California Code of Civil Procedure (allowing
either party to petition a court to terminate a lease in the event of a partial
taking), and Section 1174(c) of the California Code of Civil Procedure and
Section 1951.7 of the California Civil Code (providing for Tenant's right to
satisfy a judgment in order to prevent a forfeiture of this Lease or requiring
Landlord to deliver written notice to Tenant of any reletting of the Premises),
and any similar law, statute or ordinance now or hereinafter in effect.
Section 26.17    Intentionally Omitted.

736057.06/WLA
888888-00365/4-16-15/sb/sb
80








--------------------------------------------------------------------------------




Section 26.18    Inability to Perform. Neither party shall incur any liability
to the other party with respect to, nor shall either party be responsible for,
any failure to perform any of such party's obligations hereunder (other than
payment obligations or obligations that can be cured by the payment of money) if
such failure is caused by any Unavoidable Delay; provided, however, this Lease
and the obligation of Tenant to pay Rent hereunder shall not be affected,
impaired or excused by any Unavoidable Delays. Each party shall use reasonable
efforts to promptly notify the other party of any Unavoidable Delay which
prevents such party from fulfilling any of its obligations under this Lease.
Section 26.19    Intentionally Omitted.
Section 26.20    Financial Statements. Within ten (10) Business Days after
Landlord's written request from time to time, Tenant shall deliver to Landlord
(i) Tenant's audited financial statements for the most recently completed fiscal
year or (ii) if audited statements for Tenant are not prepared, then unaudited
financial statements for the most recent fiscal year of Tenant which shall be
certified to be true and correct by Tenant's Chief Financial Officer. Upon
Landlord's request, Tenant shall provide such additional information as Landlord
may reasonably request to enable Landlord to assess the credit-worthiness of
Tenant as a tenant of the Building. Landlord shall endeavor to ensure that all
financial statements furnished by Tenant are kept confidential by Landlord and
any Mortgagee or prospective purchaser that may receive the same, and that such
statements are used only for the purpose of assessing the credit-worthiness of
Tenant as a tenant of the Building. Notwithstanding anything in this Section
26.20 to the contrary, Landlord's requests for information under this Section
26.20 shall be limited to those instances whereby (i) Landlord is in the process
of financing, refinancing or selling the Real Property, (ii) Tenant is in
monetary Default under this Lease, (iii) any event described in Sections 15.1(d)
or (e) above (but without regard to the 60 day period for vacation, set aside or
stay described in Section 15.1(e)) has occurred, or (iv) Tenant proposes to make
any Transfer. Notwithstanding the foregoing, for so long as Tenant is an entity
subject to reporting requirements of the Securities Exchange Commission ("SEC")
similar to those applicable to publicly-traded companies, and provided that the
foregoing financial information of Tenant is readily available to the public
(e.g., via the SEC's website at www.sec.gov), then Tenant shall not be required
to deliver the foregoing financial information to Landlord. Landlord shall
endeavor to ensure that all financial statements furnished by Tenant are kept
confidential by Landlord and any Mortgagee or prospective purchaser that may
receive the same, and that such statements are used only for the purpose of
assessing the credit-worthiness of Tenant as a tenant of the Building.
Section 26.21    Development of the Real Property.
(a)    In General. Landlord reserves the right to subdivide all or a portion of
the Real Property. Tenant agrees to execute and deliver, upon demand by Landlord
and in the form requested by Landlord, any additional documents needed to
conform this Lease to the circumstances resulting from such subdivision. If
portions of the Real Property or property adjacent to the Real Property
(collectively, the "Other Improvements") are owned or later acquired by an
entity other than Landlord or an affiliate of Landlord, Landlord, at its option,
may enter into an agreement with the owner or owners of any or all of the Other
Improvements to provide (i) for reciprocal rights of access and/or use of the
Real Property and the Other Improvements, (ii) for the common management,
operation, maintenance, improvement and/or repair of all or any portion of the
Real Property and the Other Improvements, provided that Tenant's rights under
this Lease are not materially impaired, (iii) for the allocation of a portion of
the Operating Expenses and Taxes to the Other Improvements and the operating
expenses and taxes for the Other Improvements to the Real Property, and (iv) for
the use or improvement of the Other Improvements and/or the Real Property in

736057.06/WLA
888888-00365/4-16-15/sb/sb
81








--------------------------------------------------------------------------------




connection with the improvement, construction, and/or excavation of the Other
Improvements and/or the Real Property. Nothing contained herein shall be deemed
or construed to limit or otherwise affect Landlord's right to convey all or any
portion of the Real Property or any other of Landlord's rights described in this
Lease.
(b)    Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, the Building, or any part of the Real Property and that
no representations respecting the condition of the Premises or the Real Property
have been made by Landlord to Tenant except as may be specifically set forth
herein or in the Work Letter. However, Tenant hereby acknowledges that Landlord
may during the Term renovate, improve, alter, or modify (collectively, the
"Renovations") the Real Property, the Building and/or the Premises, including
without limitation the Common Areas, the Building Systems, the roof and
structural portions of the Building, which Renovations may include, without
limitation, (i) modifying the Common Areas and tenant spaces to comply with
applicable Requirements, including regulations relating to the physically
disabled, seismic conditions, and building safety and security, and (ii)
installing new floor covering, lighting, and wall coverings in the Common Areas,
and in connection with any Renovations, Landlord may, among other things, erect
scaffolding or other necessary structures in the Building, limit or eliminate
access to portions of the Real Property, including portions of the Common Areas,
or perform work in the Building, which work may create noise, dust or leave
debris in the Building. Tenant hereby agrees that such Renovations and
Landlord's actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor, except as set forth in Article
27, entitle Tenant to any abatement of Rent. Landlord shall use commercially
reasonable efforts to minimize interference with Tenant's business operations
and shall, to the extent practical, perform any work on Tenant's floor(s) after
normal working hours; for such purposes, the provisions of Section 17.3 above
shall not be deemed to limit Landlord's obligation to minimize interference to
Tenant's business operations. Landlord shall have no responsibility or for any
reason be liable to Tenant for any direct or indirect injury to or interference
with Tenant's business arising from the Renovations, nor shall Tenant be
entitled to any compensation or damages from Landlord for loss of the use of the
whole or any part of the Premises or of Tenant's personal property or
improvements resulting from the Renovations or Landlord's actions in connection
with such Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord's actions.
Section 26.22    Tax Status of Beneficial Owner. Tenant recognizes and
acknowledges that Landlord and/or certain beneficial owners of Landlord may from
time to time qualify as real estate investment trusts pursuant to the Tax Code
and that avoiding (a) the loss of such status, (b) the receipt of any income
derived under any provision of this Lease that does not constitute "rents from
real property" (in the case of real estate investment trusts), and (c) the
imposition of income, penalty or similar taxes (each an "Adverse Event") is of
material concern to Landlord and such beneficial owners. In the event that this
Lease or any document contemplated hereby could, in the opinion of counsel to
Landlord, result in or cause an Adverse Event, Tenant agrees to cooperate with
Landlord in negotiating an amendment or modification thereof and shall at the
request of Landlord execute and deliver such documents reasonably required to
effect such amendment or modification; provided that Landlord agree to reimburse
Tenant for Tenant's commercially reasonable attorneys' fees incurred in the
review and negotiation of any such amendment or modification. Any amendment or
modification pursuant to this Section 26.22 shall be structured so that the
economic results to Landlord and Tenant shall be substantially similar to those
set forth in this Lease without regard to such amendment or modification.
Without limiting any of Landlord's other rights under this Section 26.22,
Landlord may waive the receipt of any amount payable to Landlord hereunder and
such waiver shall constitute

736057.06/WLA
888888-00365/4-16-15/sb/sb
82








--------------------------------------------------------------------------------




an amendment or modification of this Lease with respect to such payment. Tenant
expressly covenants and agrees not to enter into any sublease or assignment
which provides for rental or other payment for such use, occupancy, or
utilization based in whole or in part on the net income or profits derived by
any person from the property leased, used, occupied, or utilized (other than an
amount based on a fixed percentage or percentages of receipts or sales), and
that any such purported sublease or assignment shall be absolutely void and
ineffective as a conveyance of any right or interest in the possession, use,
occupancy, or utilization of any part of the Premises.
Section 26.23    Authority. If Tenant is a corporation, trust, limited liability
company or partnership, each individual executing this Lease on behalf of Tenant
hereby represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so. In such event, Tenant shall, within ten
(10) days after execution of this Lease, deliver to Landlord satisfactory
evidence of such authority, and, upon demand by Landlord, Tenant shall also
deliver to Landlord satisfactory evidence of (i) good standing in Tenant's state
of formation and (ii) qualification to do business in California.
Section 26.24    Confidentiality. Each party hereto acknowledges that the
content of this Lease and any related documents are confidential information and
shall keep such confidential information strictly confidential and shall not
disclose such confidential information to any person or entity other than, in
the case of Tenant, its respective financial, legal, and space planning
consultants, and in the case of Landlord, Landlord's Agents, current and
prospective Mortgagees and Lessors, prospective purchasers, appraisers and
financial and legal consultants. Without limiting the generality of the
foregoing, the parties agree not to post on the internet (including on their
website) or otherwise make public any copy of this Lease. Notwithstanding
anything to the contrary contained herein, a party shall be permitted to
disclose the contents of this Lease and any related documents to the extent
required by any governmental or regulatory agency (including, without
limitation, the Securities Exchange Commission), but such party shall (unless
prohibited by such governmental or regulatory agency) redact all material
business terms contained in this Lease, including, without limitation, all Rent
amounts, the existence of (and the amount of) the Fixed Rent abated pursuant to
Section 2.3 above, and the existence of (and the terms of) any contraction,
termination, expansion, first offer and renewal rights. If a party hereto is
requested or required to make any disclosure pursuant to the immediately
preceding sentence, such party shall provide the other with prompt notice of
such request or requirement so the Landlord, at its option, may seek an
appropriate protective order or a waiver from such governmental or regulatory
agency. If, failing the entry of a protective order or receipt of a written
waiver, Tenant is, in the opinion of its counsel, compelled to disclose
confidential information, then Tenant may disclose that portion of such
confidential information that it is compelled to disclose. In any event, Tenant
will not oppose any action by Landlord to obtain an appropriate protective order
or other reliable assurance that confidential treatment will be afforded such
confidential information.
Section 26.25    Hazardous Substance Disclosure. California law requires
landlords to disclose to tenants the presence or potential presence of certain
Hazardous Materials. Accordingly, Tenant is hereby advised that occupation of
the Premises and use of the common areas of the Real Property may lead to
exposure to Hazardous Materials such as, but not limited to, gasoline, diesel
and other vehicle fluids, vehicle exhaust, office maintenance fluids, tobacco
smoke, and building materials containing chemicals, such as formaldehyde. In
addition, California's Proposition 65, Health and Safety Code Section 25249.6
et. seq., requires notice that some of these Hazardous Materials are known by
the State of California to cause cancer or reproductive harm. Further, Landlord
has advised Tenant that there is asbestos-containing materials ("ACM") in the
Building. Attached hereto as Exhibit J is a disclosure statement regarding ACM
in the

736057.06/WLA
888888-00365/4-16-15/sb/sb
83








--------------------------------------------------------------------------------




Building. By execution of this Lease, Tenant acknowledges that the notices and
warnings set forth above satisfy the requirements of California Health and
Safety Code Sections 25249.6 et. seq., 25359.7 and 25915.5 et. seq., and any
related and/or successor statues.
ARTICLE 27    

ABATEMENT
In the event that Tenant is prevented from using, and does not use, the Premises
or any portion thereof, as a result of (i) any repair, maintenance or alteration
(x) performed by Landlord (including any Work of Improvement), or (y) which
Landlord failed to perform, after the Lease Commencement Date and which was
required to be performed by Landlord pursuant to this Lease, or (ii) any failure
to provide services, utilities or access to the Premises as required by this
Lease (either such set of circumstances as set forth in items (i) or (ii),
above, to be known as an "Abatement Event"), then Tenant shall give Landlord
notice of such Abatement Event, and if such Abatement Event continues for five
(5) consecutive Business Days after delivery of any such notice or for five (5)
non-consecutive Business Days in any thirty (30) period (each the "Eligibility
Period"), then the Fixed Rent, Tenant's Tax Payment, and Tenant's Operating
Payment shall be abated or reduced, as the case may be, after expiration of the
Eligibility Period for such time that Tenant continues to be so prevented from
using, and does not use for the normal conduct of Tenant's business, the
Premises or a portion thereof, in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises for a period of time in excess of the Eligibility Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, Fixed Rent, Tenant's Tax Payment, and Tenant's
Operating Payment shall be abated for such time as Tenant continues to be so
prevented from using, and does not use, the Premises. If, however, Tenant
reoccupies any portion of the Premises during such period, the Rent allocable to
such reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises. Such right to abate Fixed Rent, Tenant's Tax Payment,
and Tenant's Operating Payment shall be Tenant's sole and exclusive remedy for
rent abatement at law or in equity for an Abatement Event. Solely for purposes
of this Article 27, Tenant may deliver notice of an Abatement Event by personal
delivery to Landlord's management office at the Building and in such event the
five (5) consecutive Business Day period and the five (5) non-consecutive
Business Days in any thirty (30) period described above in this Article 27 will
begin the day after such delivery so long as Tenant also delivers, within one
(1) Business Day thereafter, notice to Landlord's other addresses for notices
described in this Lease, as the same may be modified from time to time.









736057.06/WLA
888888-00365/4-16-15/sb/sb
84








--------------------------------------------------------------------------------




ARTICLE 28    

ARBITRATION
Section 28.1    Submittals to Arbitration. To the extent that any Section of
this Lease specifically provides that a dispute between the parties be resolved
pursuant to this Article 28, the submittal of such dispute to arbitration in
accordance with the terms of this Article 28 shall be the sole and exclusive
method, means and procedure to resolve such dispute. The parties hereby
irrevocably waive any and all rights to the contrary and shall at all times
conduct themselves in strict, full, complete and timely accordance with the
terms of this Article 28 with respect to any such dispute and all attempts to
circumvent the terms of this Article 28 shall be absolutely null and void and of
no force or effect whatsoever.
Section 28.2    JAMS. Any dispute to be arbitrated pursuant to the provisions of
this Article 28 shall be determined by binding arbitration before a retired
judge of the Superior Court of the State of California (the "Arbitrator") under
the auspices of JAMS to be determined pursuant to JAMS' Expedited Procedures
then in effect. Such arbitration shall be initiated by the parties, or either of
them, within ten (10) days after either party sends written notice (the
"Arbitration Notice") of a demand to arbitrate by registered or certified mail
to the other party and to JAMS. The Arbitration Notice shall contain a
description of the subject matter of the arbitration, the dispute with respect
thereto, the amount involved, if any, and the remedy or determination sought.
The parties may agree on a retired judge from the JAMS panel. If they are unable
to promptly agree, JAMS will provide a list of three available judges and each
party may strike one. The remaining judge (or if there are two, the one selected
by JAMS) will serve as the Arbitrator. In the event that JAMS shall no longer
exist or if JAMS fails or refuses to accept submission of such dispute, then the
dispute shall be resolved by binding arbitration before the American Arbitration
Association under its Expedited Procedures of Commercial Arbitration Rules then
in effect.
Section 28.3    The Decision. The arbitration shall be conducted in San
Francisco, California. Any party may be represented by counsel or other
authorized representative. In rendering a decision(s), the Arbitrator shall
determine the rights and obligations of the parties according to the substantive
and procedural laws of the State of California and the terms and provisions of
this Lease. The Arbitrator's decision shall be based on the evidence introduced
at the hearing, including all logical and reasonable inferences therefrom. The
Arbitrator may make any determination, and/or grant any remedy or relief that is
just and equitable. The decision must be based on, and accompanied by, a written
statement of decision explaining the factual and legal basis for the decision as
to each of the principal controverted issues. The decision shall be conclusive
and binding, and it may thereafter be confirmed as a judgment by the Superior
Court of the State of California, subject only to challenge on the grounds set
forth in the California Rules of Court. The validity and enforceability of the
Arbitrator's decision is to be determined exclusively by the California courts
pursuant to the provisions of this Lease. The Arbitrator may award costs,
including without limitation attorneys' fees, and expert and witness costs, to
the prevailing party, if any, as determined by the Arbitrator in his discretion.
The Arbitrator's fees and costs shall be paid by the non-prevailing party as
determined by the Arbitrator in his discretion. A party shall be determined by
the Arbitrator to be the prevailing party if its proposal for the resolution of
dispute is the closer to that adopted by the Arbitrator.

736057.06/WLA
888888-00365/4-16-15/sb/sb
85








--------------------------------------------------------------------------------




ARTICLE 29    

SIGNAGE
Section 29.1    Tenant's Signage. Subject to the terms of this Article 29 below,
as a part of the Tenant Improvements in accordance with terms of the Work Letter
or as Alterations in accordance with Article 5 above, Tenant shall have the
right to install the following signs (collectively, the "Tenant's Signage") at
the Real Property at its sole cost and expense (subject to the Tenant
Improvement Allowance): (i) two (2) Building fascia signs on both sides of the
Building located at the corner of Market Street and Second Street, identifying
the name and/or logo of the Original Tenant (i.e., "LendingClub") or any
Permitted Assignee in the approximate locations shown and as depicted on Exhibit
H-1 attached hereto (the "Exterior Building Signage"); (ii) one
electroluminescent/LED sign located on the Second Floor Premises, and visible
from the street, identifying the name and/or logo of the Original Tenant (i.e.,
"LendingClub") or any Permitted Assignee (the "Electroluminescent Sign"), (iii)
signage on the entry glass doors of the Suite 100 Premises (the "Glass Door
Signage"), and (iv) one fascia sign located on the side of the Building located
at the corner of Stevenson Street (the "Stevenson Sign"). The locations of the
Electroluminescent Sign, the Glass Door Signage and the Stevenson Sign shall be
in the approximate locations shown and depicted on Exhibit H-1, Exhibit H-2, and
Exhibit H-3, attached hereto, respectively. If at any time, Tenant ceases to
lease the Concourse Level Premises, the Suite 100 Premises or the Second Floor
Premises, then Tenant's right to install and maintain the Electroluminescent
Sign and the Glass Door Signage shall be deemed terminated and without any
further force or effect, and, Tenant, at its sole cost and expense, shall be
required to remove the Electroluminescent Sign and the Glass Door Signage in
accordance with the terms of Section 29.4, below. The graphics, materials,
color, design, lettering, size, quality and specifications of Tenant Signage
shall be subject to the prior written approval of Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed in connection with the
Exterior Building Signage and the Stevenson Sign, but which may be withheld in
Landlord's sole discretion in connection with the Electroluminescent Sign and
the Glass Door Signage. Notwithstanding the foregoing, Landlord hereby approves
Tenant's Signage as depicted on Exhibit H, attached hereto. All of Tenant's
Signage shall also comply with and be subject to all applicable Restrictions,
including, but not limited to, all requirements of the City of San Francisco
("City") (or other applicable Governmental Authorities); provided, however, that
in no event shall the approval by the City (or other applicable Governmental
Authorities) of any of Tenant's Signage be deemed a condition precedent to the
effectiveness of this Lease. Following the initial construction and installation
of Tenant's Signage, Tenant shall be entitled to modify the name and/or logo for
such signage, at Tenant's sole cost and expense, to the new name and/or logo
adopted by Original Tenant or any Permitted Assignee, provided that the new name
and/or logo shall not be an Objectionable Name or Logo (defined below).
"Objectionable Name or Logo" shall mean any name or logo which relates to an
entity which is of a character or reputation, or is associated with a political
orientation or faction, which is inconsistent with the quality of the Building
as a first-class office building, or which would otherwise reasonably offend a
landlord of the Comparable Buildings. Tenant shall, at its sole cost and
expense, maintain Tenant's Signage in good condition and repair. In no event
shall Tenant have any right to Tenant's Signage if Original Tenant or any
Permitted Assignee is not (i) occupying at least 50,269 rentable square feet
(i.e., 50% of the Agreed Area of the Premises, excluding the Suite 2250
Premises), (iii) occupying the Second Floor Premises, and (iii) leasing the
entire Premises, excluding the Suite 2250 Premises (the "Occupancy Threshold").
The signage rights granted to Tenant under this Section 29.1 are personal to the
Original Tenant and any Permitted Assignee, and may only be exercised by the
Original Tenant or its Permitted Assignee (and not any other assignee, or any
sublessee or other transferee of the Original Tenant's interest in this Lease).
Except as set forth in this Article 29, Tenant shall not have any signage
rights.

736057.06/WLA
888888-00365/4-16-15/sb/sb
86








--------------------------------------------------------------------------------




Section 29.2    Suite Entry Signage. Subject to Landlord's prior written
approval, in its reasonable discretion, and provided all signs are in keeping
with the quality of the Building and Real Property, Tenant, at its sole cost and
expense, may install identification signage anywhere in any portion of the
Premises comprising an entire floor of the Building, including in the elevator
lobby of such floor, provided that such signs must not be visible from the
exterior of the Building. If, however, other tenants occupy space on any floor
on which any portion of the Premises is located, Tenant's identifying signage to
the Premises and the elevator lobby of such floor upon which a portion of the
Premises is located, shall be provided by Landlord, initially at Landlord's cost
(with any subsequent changes at Tenant's cost), and such signage shall be
comparable to that used by Landlord for other similar floors in the Building and
shall comply with Landlord's then-current Building standard signage program.
Section 29.3    Building Directory. Tenant shall have the right, at no charge to
Tenant, to have Tenant's name and the names of all of Tenant's employees at the
Premises entered into Landlord's electronic directory in the lobby of the
Building.
Section 29.4    Restoration. Upon the expiration or earlier termination of this
Lease or Tenant's right to possession of the Premises, or the earlier
termination of Tenant's applicable rights to any of Tenant's Signage, by
Landlord's written notice to Tenant by reason of Tenant's failure to meet the
Occupancy Threshold or other requirements applicable thereto pursuant to this
Article 29, Tenant shall remove the applicable Tenant's Signage, at Tenant's
sole cost and expense and repair and restore to good condition the areas of the
Building on which the signage was located or that were otherwise affected by
such signage or the removal thereof, or at Landlord's election, Landlord may
perform any such removal and/or repair and restoration and Tenant shall pay
Landlord the reasonable cost thereof within 30 days after Landlord's demand from
time to time.
ARTICLE 30    

LETTER OF CREDIT
Section 30.1    Form of Letter of Credit; Letter of Credit Amount. Tenant shall
deliver to Landlord, within ten (10) Business Days following the full execution
and delivery of this Lease, and as protection for the full and faithful
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer as a result of any breach or default by
Tenant under this Lease, an irrevocable and unconditional negotiable standby
letter of credit (the "Letter of Credit"), in the form attached hereto as
Exhibit I and containing the terms required herein, payable in the City of San
Francisco, California (or, alternatively, providing for presentation of the
Letter of Credit for draw purposes by facsimile), running in favor of Landlord
and issued by a solvent, nationally recognized bank with a long term rating of A
or higher (by Standard Poor's) or a long term rating of A2 or higher (by
Moody's), under the supervision of the Superintendent of Banks of the State of
California, or a national banking association, in the amount of Three Million
Eighty-Seven Thousand Three Hundred Nine and 00/100 Dollars ($3,087,309.00) (the
"Letter of Credit Amount"). The Letter of Credit shall (i) be "callable" at
sight, irrevocable and unconditional, (ii) be maintained in effect, whether
through renewal or extension, for the period from the Commencement Date and
continuing until the date (the "LC Expiration Date") that is one hundred twenty
(120) days after the expiration of the Term (as the same may be extended), and
Tenant shall deliver a new Letter of Credit or certificate of renewal or
extension to Landlord at least sixty (60) days prior to the expiration of the
Letter of Credit then held by Landlord, without any action whatsoever on the
part of Landlord, (iii) be fully assignable by Landlord, its successors and
assigns, (iv) permit partial draws and multiple presentations and drawings,

736057.06/WLA
888888-00365/4-16-15/sb/sb
87








--------------------------------------------------------------------------------




and (v) be otherwise subject to the International Standby Practices 1998,
International Chamber of Commerce Publication No. 590. If Tenant exercises its
option to extend the Term pursuant to Section 2.7 of this Lease then, not later
than forty-five (45) days prior to the commencement of the Renewal Term, Tenant
shall deliver to Landlord a new Letter of Credit or certificate of renewal or
extension evidencing the LC Expiration Date as one hundred twenty (120) days
after the expiration of the Renewal Term. The form and terms of the Letter of
Credit and the bank issuing the same (the "Bank") shall be acceptable to
Landlord, in Landlord's sole discretion; provided that, Landlord hereby approves
Silicon Valley Bank as the Bank for issuing the Letter of Credit. Landlord, or
its then managing agent, shall have the right to draw down an amount up to the
face amount of the Letter of Credit if any of the following shall have occurred
or be applicable: (1) such amount is due and owing to Landlord under the terms
and conditions of this Lease, or (2) Tenant has filed a voluntary petition under
the U.S. Bankruptcy Code or any state bankruptcy code (collectively, "Bankruptcy
Code"), or (3) an involuntary petition has been filed against Tenant under the
Bankruptcy Code, or (4) the Bank has notified Landlord that the Letter of Credit
will not be renewed or extended through the LC Expiration Date and Tenant has
not provided Landlord with a replacement Letter of Credit that satisfies the
conditions of this Article 30 within thirty (30) days prior to the expiration
thereof, or (5) the long term rating of the Bank has been downgraded to BBB or
lower (by Standard & Poor's) or Baa2 or lower (by Moody's) and Tenant has failed
to deliver a new Letter of Credit from a bank with a long term rating of A or
higher (by Standard & Poor's) or A2 or higher (by Moody's) and otherwise meeting
the requirements set forth in this Article 30 within thirty (30) days following
notice from Landlord. The Letter of Credit will be honored by the Bank
regardless of whether Tenant disputes Landlord's right to draw upon the Letter
of Credit. If, at any time, Tenant delivers a new Letter of Credit to Landlord
in accordance with the terms of this Article 30, which new Letter of Credit
shall replace the existing Letter of Credit then held by Landlord hereunder,
then Landlord, within a reasonable period of time after receiving the new Letter
of Credit, shall return the existing Letter of Credit to Tenant and cooperate
with Tenant in providing any correspondence reasonably required by the Bank to
effectuate the termination of such returned Letter of Credit, and Landlord's
acceptance of the new Letter of Credit and subsequent return of the existing
Letter of Credit shall be deemed to be a contemporaneous exchange.
Section 30.2    Transfer of Letter of Credit by Landlord. The Letter of Credit
shall also provide that Landlord, its successors and assigns, may, at any time
and without notice to Tenant and without first obtaining Tenant's consent
thereto, transfer (one or more times) all of its interest in and to the Letter
of Credit to another party, person or entity, as a part of the assignment by
Landlord of its rights and interests in and to this Lease. In the event of a
transfer of Landlord's interest in the Building, Landlord shall transfer the
Letter of Credit to the transferee and thereupon Landlord, without any further
agreement between the parties, shall be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the Letter of Credit to a new landlord. In connection
with any such transfer of the Letter of Credit by Landlord, Tenant shall, at
Tenant's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer, and Tenant shall be responsible for paying the Bank's transfer and
processing fees in connection therewith.
Section 30.3    Maintenance of Letter of Credit by Tenant. If, as a result of
any drawing by Landlord on the Letter of Credit, the amount of the Letter of
Credit shall be less than the Letter of Credit Amount, Tenant shall, within five
(5) Business Days thereafter, provide Landlord with additional letter(s) of
credit in an amount equal to the deficiency (or, at Tenant's option, an
amendment to the existing Letter of Credit reinstating the face amount of the
Letter of Credit to the Letter of Credit Amount), and any such additional
letter(s) of credit shall comply with all of the provisions of this Article 30,
and if Tenant fails to comply with the foregoing, notwithstanding anything to
the contrary contained in Section 15.1 of this Lease, the same

736057.06/WLA
888888-00365/4-16-15/sb/sb
88








--------------------------------------------------------------------------------




shall constitute a Default by Tenant. Tenant further covenants and warrants that
it will neither assign nor encumber the Letter of Credit or any part thereof and
that neither Landlord nor its successors or assigns will be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance. Without
limiting the generality of the foregoing, if the Letter of Credit expires
earlier than the LC Expiration Date, Landlord will accept a renewal thereof
(such renewal letter of credit to be in effect and delivered to Landlord, as
applicable, not later than sixty (60) days prior to the expiration of the Letter
of Credit), which shall be irrevocable and automatically renewable as above
provided through the LC Expiration Date upon the same terms as the expiring
Letter of Credit or such other terms as may be acceptable to Landlord in its
sole discretion. However, if the Letter of Credit is not timely renewed, or if
Tenant fails to maintain the Letter of Credit in the amount and in accordance
with the terms set forth in this Article 30, Landlord shall have the right to
present the Letter of Credit to the Bank in accordance with the terms of this
Article 30, and the proceeds of the Letter of Credit may be applied by Landlord
against any Rent payable by Tenant under this Lease that is not paid when due
and/or to pay for all losses and damages that Landlord has suffered or that
Landlord reasonably estimates that it will suffer as a result of any breach or
default by Tenant under this Lease. Any unused proceeds shall constitute the
property of Landlord and need not be segregated from Landlord's other assets.
Landlord agrees to pay to Tenant within thirty (30) days after the LC Expiration
Date the amount of any proceeds of the Letter of Credit received by Landlord and
not applied against any Rent payable by Tenant under this Lease that was not
paid when due or used to pay for any losses and/or damages suffered by Landlord
(or reasonably estimated by Landlord that it will suffer) as a result of any
breach or default by Tenant under this Lease; provided, however, that if prior
to the LC Expiration Date a voluntary petition is filed by Tenant, or an
involuntary petition is filed against Tenant by any of Tenant's creditors, under
the Bankruptcy Code, then Landlord shall not be obligated to make such payment
in the amount of the unused Letter of Credit proceeds until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed.
Section 30.4    Landlord's Right to Draw Upon Letter of Credit. Tenant hereby
acknowledges and agrees that Landlord is entering into this Lease in material
reliance upon the ability of Landlord to draw upon the Letter of Credit upon the
occurrence of any breach or default on the part of Tenant under this Lease. If
Tenant shall breach any provision of this Lease or otherwise be in Default
hereunder, Landlord may, but without obligation to do so, and without notice to
Tenant, draw upon the Letter of Credit, in part or in whole, to cure any breach
or Default of Tenant and/or to compensate Landlord for any and all damages of
any kind or nature sustained or which Landlord reasonably estimates that it will
sustain resulting from Tenant's breach or Default. The use, application or
retention of the Letter of Credit, or any portion thereof, by Landlord shall not
prevent Landlord from exercising any other right or remedy provided by this
Lease or by any applicable law, it being intended that Landlord shall not first
be required to proceed against the Letter of Credit, and shall not operate as a
limitation on any recovery to which Landlord may otherwise be entitled. Tenant
agrees not to interfere in any way with payment to Landlord of the proceeds of
the Letter of Credit, either prior to or following a "draw" by Landlord of any
portion of the Letter of Credit, regardless of whether any dispute exists
between Tenant and Landlord as to Landlord's right to draw upon the Letter of
Credit. No condition or term of this Lease shall be deemed to render the Letter
of Credit conditional to justify the issuer of the Letter of Credit in failing
to honor a drawing upon such Letter of Credit in a timely manner. Tenant agrees
and acknowledges that (a) the Letter of Credit constitutes a separate and
independent contract between Landlord and the Bank, (b) Tenant is not a third
party beneficiary of such contract, (c) Tenant has no property interest
whatsoever in the Letter of Credit or the proceeds thereof, and (d) in the event
Tenant becomes a debtor under any chapter of the Bankruptcy Code, neither
Tenant, any trustee, nor Tenant's

736057.06/WLA
888888-00365/4-16-15/sb/sb
89








--------------------------------------------------------------------------------




bankruptcy estate shall have any right to restrict or limit Landlord's claim
and/or rights to the Letter of Credit and/or the proceeds thereof by application
of Section 502(b)(6) of the U. S. Bankruptcy Code or otherwise.
Section 30.5    Reduction of Letter of Credit Amount. Provided that, as of the
third (3rd) anniversary of the Fifteenth Floor Commencement Date and on each
anniversary of the Fifteenth Floor Commencement Date thereafter (each such
anniversary being referred to herein as a "Reduction Date"), (i) not more than
one monetary Default under this Lease shall have occurred during 12 month period
immediately preceding such Reduction Date, (ii) no Default under this Lease
shall then be continuing as of such Reduction Date, (iii) Tenant has had an
"EBITDA," as that term is defined below, equal to at least Twenty-Five Millions
Dollars ($25,000,000.00) during the twelve (12) month period immediately
preceding, and as reflected in, Tenant's most recent (annual or quarterly, as
applicable) earnings report as of the Reduction Date, and (iv) Tenant has
operating revenue of at least Three Hundred Fifty Million Dollars
($350,000,000.00) during the twelve (12) month period immediately preceding, and
as reflected in, Tenant's most recent (annual or quarterly, as applicable)
earnings report as of the Reduction Date, the Letter of Credit Amount shall be
reduced by Six Hundred Seventeen Thousand Four Hundred Sixty-One and 80/100
Dollars ($617,461.80); provided that, in no event shall the Letter of Credit
Amount be reduced below Six Hundred Seventeen Thousand Four Hundred Sixty-One
and 80/100 Dollars ($617,461.80) at any time during the Term (as the same may be
extended). If the conditions for reduction set forth in items (i) and (ii) of
the immediately preceding sentence are not satisfied on any given Reduction
Date, then the Letter of Credit Amount shall not be reduced on such Reduction
Date, although the Letter of Credit thereafter may be reduced (upon satisfaction
of said conditions for reduction) on any future Reduction Date. For purposes of
this Lease, "EBITDA," shall mean Tenant's Earnings Before Interest, Taxes,
Depreciation and Amortization, determined in accordance with GAAP. In the event
that the Letter of Credit Amount is reduced pursuant to this Section 30.5, then,
at any time after the applicable Reduction Date, Tenant shall have the right to
tender to Landlord a replacement Letter of Credit or a certificate of amendment
to the existing Letter of Credit, conforming in all respects to the requirements
of this Article 30, in the amount of the reduced Letter of Credit Amount, in
which event (i) in the event of the delivery of a new Letter of Credit,
Landlord, within a reasonable period of time after receiving the new letter of
Credit, shall return the existing Letter of Credit then held by Landlord to
Tenant and cooperate with Tenant in providing any correspondence reasonably
required by the Bank to effectuate the termination of such returned Letter of
Credit, and Landlord's acceptance of the new Letter of Credit and subsequent
return of the existing Letter of Credit shall be deemed to be a contemporaneous
exchange; or (ii) in the event of the delivery of an amendment to the existing
Letter of Credit satisfying the requirements of this Section 30.5, Landlord
shall promptly execute such amendment, if applicable. Tenant shall pay all
expenses, points and fees incurred by Tenant or Landlord in connection with the
replacement or amended Letter of Credit.
Section 30.6    Letter of Credit Not a Security Deposit. Landlord and Tenant
acknowledge and agree that in no event or circumstance shall the Letter of
Credit or any renewal thereof or any proceeds thereof be (i) deemed to be or
treated as a "security deposit" within the meaning of California Civil Code
Section 1950.7, (ii) subject to the terms of such Section 1950.7, or (iii)
intended to serve as a "security deposit" within the meaning of such Section
1950.7. The parties hereto (A) recite that the Letter of Credit is not intended
to serve as a security deposit and such Section 1950.7 and any and all other
laws, rules and regulations applicable to security deposits in the commercial
context ("Security Deposit Laws") shall have no applicability or relevancy
thereto and (B) waive any and all rights, duties and obligations either party
may now or, in the future, will have relating to or arising from the Security
Deposit Laws.
[Signatures to appear on the following page]

736057.06/WLA
888888-00365/4-16-15/sb/sb
90








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date.
LANDLORD:
595 MARKET STREET, INC.,
a Delaware corporation
By: /s/ Steven R. Wechsler
Name: Steven R. Wechsler
Title: Senior Managing Director


TENANT:
LENDINGCLUB CORPORATION,
a Delaware corporation
By: /s/ Renaud Laplanche
Name: Renaud Laplanche
Title: CEO
By: /s/ Carrie Dolan
Name: Carrie Dolan
Title: CFO








736057.06/WLA
888888-00365/4-16-15/sb/sb
91








--------------------------------------------------------------------------------




EXHIBIT A-1
Floor Plan
The floor plan which follows is intended solely to identify the general location
of the Premises, and should not be used for any other purpose. All areas,
dimensions and locations are approximate, and any physical conditions indicated
may not exist as shown.
[ATTACHED]



736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-1
 

-1-

--------------------------------------------------------------------------------




[exhibit1031595marketl_1a01.jpg]

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-1
 

-2-

--------------------------------------------------------------------------------




[exhibit1031595l_im2a01.jpg]

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-1
 

-3-

--------------------------------------------------------------------------------




[exhibit1031595marketl_3a01.jpg]

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-1
 

-4-

--------------------------------------------------------------------------------




[exhibit1031595l_im4a01.jpg]

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-1
 

-5-

--------------------------------------------------------------------------------




[exhibit1031595market_5a01.jpg]

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-1
 

-6-

--------------------------------------------------------------------------------




[exhibit1031595l_im6a01.jpg]

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-1
 

-7-

--------------------------------------------------------------------------------




[exhibit1031595l_im7a01.jpg]

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-1
 

-8-

--------------------------------------------------------------------------------




[exhibit1031595l_im8a01.jpg]

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-1
 

-9-

--------------------------------------------------------------------------------




[exhibit1031595marketl_9a01.jpg]

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-1
 

-10-

--------------------------------------------------------------------------------




[exhibit1031595t_10a01.jpg]



736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-1
 

-11-

--------------------------------------------------------------------------------







736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-1
 

-12-

--------------------------------------------------------------------------------




EXHIBIT A-2
Floor Plan of Alternate Premises
The floor plan which follows is intended solely to identify the general location
of the Premises, and should not be used for any other purpose. All areas,
dimensions and locations are approximate, and any physical conditions indicated
may not exist as shown.
[ATTACHED]

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-2
 

-1-

--------------------------------------------------------------------------------




[exhibit1031595_im11a01.jpg]

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-2
 

-2-

--------------------------------------------------------------------------------




[exhibit1031595_im12a01.jpg]



736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A-2
 

-3-

--------------------------------------------------------------------------------




EXHIBIT B
Definitions
Base Rate: The annual rate of interest publicly announced from time to time by
Citibank, N.A., or its successor, in New York, New York as its "base rate" (or
such other term as may be used by Citibank, N.A., from time to time, for the
rate presently referred to as its "base rate").
Building Standard Installations: The type of core and shell improvements
typically provided by Landlord in connection with the initial occupancy of
tenants in the Building.
Building Systems: The mechanical, electrical, plumbing, sanitary, sprinkler,
heating, ventilation and air conditioning, security, life-safety, elevator and
other service systems or facilities of the Building up to the point of
connection of localized distribution to the Premises (excluding, however,
supplemental HVAC systems of tenants, sprinklers and the horizontal distribution
systems within and servicing the Premises and by which mechanical, electrical,
plumbing, sanitary, heating, ventilating and air conditioning, security,
life-safety and other service systems are distributed from the base Building
risers, feeders, panelboards, etc. for provision of such services to the
Premises).
Business Days: All days, excluding Saturdays, Sundays and Observed Holidays.
Common Areas: The lobby, plaza and sidewalk areas, and other similar areas of
general access and the areas on individual multi-tenant floors in the Building
devoted to corridors, elevator lobbies, restrooms, and other similar facilities
serving the Premises.
Comparable Buildings: First-class office buildings of comparable age and quality
located in the financial district of San Francisco, California.
Design Problem: Will be deemed to exist if any Tenant Improvements or
Alterations (a) are structural or adversely affect any Building Systems, (b)
affect the exterior appearance of the Building, (c) affect the certificate of
occupancy issued for the Building or the Premises, (d) unreasonably interfere
with any other occupant's normal and customary office operation, (e) fail to
meet or exceed the Standard Tenant Improvement Specifications (or to comply with
the Standard Tenant Improvement Specifications to the extent required under
Section 3.1 of the Work Letter) or the Tenant Construction Guidelines, or (f)
violate any Requirements.
Excluded Expenses:
(a)     Taxes;
(b)     franchise or income taxes imposed upon Landlord;
(c)     mortgage amortization and interest, except to the extent the same may be
included in Operating Expenses pursuant to the terms of Section 7.1(e) of this
Lease;

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT B
 

-1-

--------------------------------------------------------------------------------




(d)     leasing commissions;
(e)     the cost of tenant installations and decorations incurred in connection
with preparing space for any Building tenant, including work letters and
concessions;
(f)     fixed rent under Superior Leases, if any;
(g)     management fees to the extent in excess of 3.5% of the gross rentals and
other revenues collected for the Real Property;
(h)     wages, salaries and benefits paid to any persons above the grade of
property manager or chief engineer (or employees with equivalent
responsibilities regardless of job title) and their respective immediate
supervisors (provided that Operating Expenses expressly include commercially
reasonable employee severance benefits paid to persons at or below the level of
property manager or chief engineer and their respective immediate supervisors
commensurate with the practice of owners of Comparable Buildings);
(i)     legal and accounting fees relating to (A) disputes with tenants,
prospective tenants or other occupants of the Building, (B) disputes with
purchasers, prospective purchasers, mortgagees or prospective mortgagees of the
Building or the Real Property or any part of either, or (C) negotiations of
leases, contracts of sale or mortgages;
(j)     costs of services provided to other tenants of the Building on a
"rent-inclusion" basis which are not provided to Tenant on such basis;
(k)     costs that are reimbursed out of insurance, warranty or condemnation
proceeds, or which are reimbursed by Tenant or other tenants other than pursuant
to an expense escalation clause;
(l)     costs in the nature of penalties or fines;
(m)     costs for services, supplies or repairs paid to any related entity in
excess of costs that would be payable in an "arm's length" or unrelated
situation for comparable services, supplies or repairs;
(n)     allowances, concessions or other costs and expenses of improving or
decorating any demised or demisable space in the Building;
(o)     advertising and promotional expenses in connection with leasing of the
Building;
(p)     the costs of installing, operating and maintaining a specialty
improvement, including a cafeteria, lodging or private dining facility, or an
athletic, luncheon or recreational club unless Tenant is permitted to make use
of such facility without additional cost (other than payments

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT B
 

-2-

--------------------------------------------------------------------------------




for key deposits, use of towels or other incidental items) or on a subsidized
basis consistent with other users;
(q)     any costs or expenses (including fines, interest, penalties and legal
fees) arising out of Landlord's failure to timely pay Operating Expenses or
Taxes;
(r)     costs incurred in connection with the removal, encapsulation or other
treatment of asbestos or any other Hazardous Materials (classified as such on
the Effective Date) existing in the Premises in violation of applicable
Requirements as of the Effective Date hereof;
(s)    the cost of capital improvements, capital replacements or capital repairs
other than Permitted Capital Expenditures;
(t)    costs relating to maintaining Landlord's existence, either as a
corporation, partnership, or other entity, such as trustee's fees, annual fees,
partnership or organization or administration expenses, deed recordation
expenses, as well as the operation of the entity which constitutes Landlord, as
the same are distinguished from the costs of operation of the Building, as well
as partnership accounting and legal matters, costs of defending any lawsuits
with any mortgagee, costs of any disputes between Landlord and its employees,
disputes of Landlord with Building management or personnel, or outside fees paid
in connection with disputes with other tenants;
(u)    the entertainment expenses and travel expenses of Landlord, its
employees, agents, partners and affiliates (provided that Operating Expenses
shall expressly include (i) employment-related travel expenses that are
commensurate with the practices of owners of Comparable Buildings and (ii) the
costs and expenses of tenant parties to the extent that such events are made
available to all tenants of the Building, rather than specific tenants only);
(v)    acquisition costs for sculptures, paintings, or other art;
(w)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Real Property unless such wages and
benefits are prorated to reflect time spent on operating and managing the Real
Property vis-à-vis time spent on matters unrelated to operating and managing the
Real Property; and
(x)    any cost to repair the Base, Shell and Core, the Common Areas, or the
Building structure to the extent covered by warranties or guaranties.
Governmental Authority: The United States of America, the City of San Francisco,
County of San Francisco, or State of California, or any political subdivision,
agency, department, commission, board, bureau or instrumentality of any of the
foregoing, now existing or hereafter created, having jurisdiction over the Real
Property.

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT B
 

-3-

--------------------------------------------------------------------------------




Hazardous Materials: Any substances, materials or wastes currently or in the
future deemed or defined in any Requirement as "hazardous substances," "toxic
substances," "contaminants," "pollutants" or words of similar import.
HVAC System: The Building System designed to provide heating, ventilation and
air conditioning.
Indemnitees: Landlord, Landlord's Agent, each Mortgagee and Lessor, and each of
their respective direct and indirect partners, officers, shareholders,
directors, members, managers, trustees, beneficiaries, employees, principals,
contractors, servants, agents, and representatives.
Lease Year: The first Lease Year with respect to each applicable portion of the
Premises shall commence on the applicable Commencement Date for such portion of
the Premises and shall end on the last day of the calendar month preceding the
month in which the first anniversary of such applicable Commencement Date
occurs. Each succeeding Lease Year with respect to such portion of the Premises
shall commence on the day following the end of the preceding Lease Year for such
portion of the Premises and shall extend for 12 consecutive months; provided,
however, that the last Lease Year applicable to all of the Premises shall expire
on the Expiration Date.
Lessor: A lessor under a Superior Lease.
Losses: Any and all losses, liabilities, damages, claims, judgments, fines,
suits, demands, costs, interest and expenses of any kind or nature (including
reasonable attorneys' fees and disbursements) incurred in connection with any
claim, proceeding or judgment and the defense thereof, and including all costs
of repairing any damage to the Premises or the Real Property or the
appurtenances of any of the foregoing to which a particular indemnity and hold
harmless agreement applies.
Mortgage(s): Any mortgage, trust indenture or other financing document which may
now or hereafter affect the Premises, the Real Property, the Building or any
Superior Lease and the leasehold interest created thereby, and all renewals,
extensions, supplements, amendments, modifications, consolidations and
replacements thereof or thereto, substitutions therefor, and advances made
thereunder.
Mortgagee(s): Any mortgagee, trustee or other holder of a Mortgage.
Observed Holidays: New Year's Day, Martin Luther King Day, Presidents Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day,
plus days observed by the State of California, the City of San Francisco, and/or
the labor unions servicing the Building as holidays.

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT B
 

-4-

--------------------------------------------------------------------------------




Ordinary Business Hours: 8:00 a.m. to 6:00 p.m. on Business Days and 8:00 a.m.
to 2:00 p.m. on Saturdays.
Premises Fixtures: Supplemental HVAC systems within the Premises (whether
located above or below the finished ceilings or the floors in the Premises),
Tenant's security systems and facilities for or in the Premises (whether located
above or below the finished ceilings or the floors in the Premises and whether
or not such systems and facilities may be compatible with the Building's
security system), all non-Building standard lighting in the Premises (including,
without limitation, any wall-mounted lighting), and other systems or equipment
otherwise related to Premises Systems but located below the finished ceilings
(other than those which are part of the finished ceiling grid) or above the
floors in the Premises, and any horizontal distribution systems within and
servicing the Premises otherwise related to Premises Systems (whether located
above or below the finished ceilings or the floors of the Premises) that were
installed by Tenant as part of subsequent Alterations.
Premises Systems: The mechanical, electrical, plumbing, sanitary, sprinkler,
heating, ventilation and air conditioning, life-safety, elevator and other
service systems or facilities of the Building beyond the point of connection of
localized distribution to the Premises (including the horizontal distribution
systems within and serving the Premises and by which mechanical, electrical,
plumbing, sanitary, heating, ventilating and air conditioning, life-safety and
other service systems are distributed from the base Building risers, feeders,
panelboards, etc. for provision of such services to the Premises) that (i) are
installed by Landlord (including as part of the Tenant Improvements) and (ii)
are located above the finished ceilings or are part of the finished ceiling grid
(expressly including Building standard down-light and tube-lighting fixtures
(but not other lighting fixtures), as well as sprinkler heads, smoke detectors,
speakers, enunciators and strobes that are part of the fire alarm and
life-safety system) or are located below the floors in the Premises (excluding
in each instance, however, Premises Fixtures).
Prohibited Use: Any use or occupancy of the Premises that in Landlord's
reasonable judgment would: (a) cause damage to the Real Property or any
equipment, facilities or other systems therein; (b) impair the exterior
appearance of the Real Property; (c) materially interfere with the efficient and
economical maintenance, operation and repair of the Premises or the Real
Property or the equipment, facilities or systems thereof; (d) adversely affect
any service provided to, and/or the use and occupancy by, any tenant or occupant
of the Real Property in any material way, and/or injure or annoy any Building
tenant or occupants by reason of noise, odors, or vibrations; (e) violate the
certificate of occupancy issued for the Premises or the Building; (f) materially
and adversely affect the first-class image of the Real Property or (g) result in
protests or civil disorder or commotions at, or other disruptions of the normal
business activities in, the Real Property. Prohibited Use also includes the use
of any part of the Premises for: (i) a restaurant or bar that is open to the
public; (ii) the preparation, consumption, storage, manufacture or sale of food
or beverages (except in connection with vending machines (provided that each
machine, where necessary, shall have a waterproof pan thereunder and be
connected to a drain) and/or warming kitchens installed for the use of Tenant's
employees and visitors only), liquor, tobacco or

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT B
 

-5-

--------------------------------------------------------------------------------




drugs; (iii) the business of photocopying, multilith or offset printing (except
photocopying in connection with Tenant's own business); (iv) a school or
classroom (which will not be deemed to preclude Tenant from constructing and
operating a training room for Tenant's employees and/or clients); (v) lodging or
sleeping; (vi) the operation of retail facilities (meaning a business whose
primary patronage arises from the generalized solicitation of the general public
to visit Tenant's offices in person without a prior appointment) of a savings
and loan association or retail facilities of any financial, lending, securities
brokerage or investment activity; (vii) a payroll office; (viii) a barber,
beauty or manicure shop; (ix) an employment agency or similar enterprise; (x)
offices of any Governmental Authority, any foreign government, the United
Nations, or any agency or department of the foregoing; (xi) the manufacture,
retail sale, storage of merchandise or auction of merchandise, goods or property
of any kind to the general public which could reasonably be expected to create a
volume of pedestrian traffic substantially in excess of that normally
encountered in the Premises; (xii) the rendering of medical, dental or other
therapeutic or diagnostic services; or (xiii) any illegal purposes or any
activity constituting a nuisance.
Requirements: All present and future laws, rules, orders, ordinances,
regulations, statutes, requirements, codes and executive orders, extraordinary
and ordinary of (i) all Governmental Authorities, including, without limitation,
(A) the Americans With Disabilities Act, 42 U.S.C. §12101 (et seq.), and any law
of like import, and all rules, regulations and government orders with respect
thereto, and (B) any of the foregoing relating to Hazardous Materials,
environmental matters, public health and safety matters and landmarks
protection, (ii) any applicable fire rating bureau or other body exercising
similar functions, affecting the Real Property or the maintenance, use or
occupation thereof, or any street, avenue or sidewalk comprising a part of or in
front thereof or any vault in or under the same, (iii) all requirements of all
insurance bodies affecting the Premises, (iv) utility service providers, and (v)
Mortgagees or Lessors. "Requirements" shall also include the terms and
conditions of any certificate of occupancy issued for the Premises or the
Building, and any other covenants, conditions or restrictions affecting the
Building and/or the Real Property from time to time.
Rules and Regulations: The rules and regulations annexed to and made a part of
this Lease as Exhibit F, as they may be modified from time to time by Landlord.
Specialty Alterations: Alterations which are not standard office installations
such as kitchens, executive bathrooms, raised computer floors, computer room
installations, supplemental HVAC equipment, safe deposit boxes, vaults,
libraries or file rooms requiring reinforcement of floors, internal staircases,
slab penetrations, conveyors, dumbwaiters, and other Alterations of a similar
character; however, Specialty Alterations shall expressly exclude the stairwell
located between the Concourse Level Premises and the Second Floor Premises. All
Specialty Alterations are Above-Building Standard Installations.
Substantial Completion: As to any construction performed by any party in or
serving the Premises, "Substantial Completion" or "Substantially Completed"
means that such work has been completed, as reasonably determined by performing
party's architect, in accordance

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT B
 

-6-

--------------------------------------------------------------------------------




with (a) the provisions of this Lease applicable thereto, (b) the plans and
specifications for such work, and (c) all applicable Requirements, except for
minor details of construction, decoration and mechanical adjustments, if any,
the noncompletion of which and the work of completion of which does not
materially interfere with Tenant's use of the Premises ("Punch List Items").
Superior Lease(s): Any ground or underlying lease of the Real Property or any
part thereof heretofore or hereafter made by Landlord and all renewals,
extensions, supplements, amendments, modifications, consolidations, and
replacements thereof.
Tax Code: The Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, as amended.
Tenant Delay: Any action or inaction by Tenant, which actually delays Landlord
in fulfilling any of Landlord's obligations under the Work Letter, which action
or inaction is not cured within two (2) Business Days following notice to Tenant
(which may be delivered via electronic mail to Tenant's representative
identified in Section 7.1 of the Work Letter) specifying in reasonable detail
the nature of the action or inaction the delayed obligation (in any event,
Landlord will at all times use reasonable efforts to mitigate the potential
effect of any action or inaction which could constitute Tenant Delay).
Tenant-Insured Improvements: All Tenant Improvements, Alterations and any other
alterations, modifications or tenant improvements in the Premises, regardless of
whether such Tenant Improvements, Alterations, or other alterations,
modifications or tenant improvements are installed by Landlord or Tenant.
Tenant Party: Tenant and any subtenants or occupants of the Premises and their
respective agents, contractors, subcontractors, employees, invitees or
licensees.
Tenant's Property: Tenant's movable fixtures and movable partitions, telephone
and other equipment, computer systems, telecommunications, data and other
cabling, trade fixtures, furniture, furnishings, and other items of personal
property which are removable without material damage to the Building.
Unavoidable Delays: A party's inability to fulfill or delay in fulfilling any of
its obligations under this Lease expressly or impliedly to be performed by such
party (other than the obligation to pay any sum due) or such party's inability
to make or delay in making any repairs, additions, alterations, improvements or
decorations or such party's inability to supply or delay in supplying any
equipment or fixtures, if such party's inability or delay is due to or arises by
reason of strikes, labor troubles or by accident, or by any cause whatsoever
beyond such party's reasonable control, including governmental preemption in
connection with a national emergency, Requirements or shortages, or
unavailability of labor, fuel, steam, water, electricity or materials, or delays
caused by the other or other tenants, mechanical breakdown, acts of God, acts of
war, enemy action, terrorism, bio-terrorism, civil commotion, fire or other
casualty.

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT B
 

-7-

--------------------------------------------------------------------------------




EXHIBIT C
Work Letter
This Work Letter shall set forth the terms and conditions relating to (i) the
"Base, Shell and Core Work", as that term is defined in Section 1.1.1 below and
(ii) the construction of the "Tenant Improvements," as that term is defined in
Section 2.1 below, in the Premises. This Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises. All references in this Work Letter to Articles or Sections of "the
Lease" shall mean the relevant portion of Articles 1 through 30 of the Lease to
which this Work Letter is attached as Exhibit C and of which this Work Letter
forms a part, and all references in this Work Letter to Sections of "this Work
Letter" shall mean the relevant portion of Sections 1 through 6 of this Work
Letter. Landlord and Tenant acknowledge and agree that different portions of the
Premises will be delivered to Tenant at different times and that Tenant may
elect to construct the Premises on a portion-by-portion basis, in which event
the terms of this Work Letter shall apply separately to each portion of the
Premises being constructed separately (or to multiple portions of the Premises
being constructed simultaneously as a single construction project), references
to the term “Premises” shall be deemed to refer to such portions being
constructed as part of a single construction project as the context may require,
and the references to term “Tenant Improvements” shall be deemed to refer to
those Tenant Improvements being constructed for such portions of the Premises
and as the context may require. All initially capitalized words not separately
defined herein shall have the meanings given to such words in the Lease.
SECTION 1

LANDLORD'S INITIAL CONSTRUCTION IN THE PREMISES
1.1    Base, Shell and Core and Base, Shell and Core Work. Landlord has
constructed, the base, shell and core, including mechanical systems, restrooms
and elevator lobbies (i) of the Premises and (ii) of the floor or floors of the
Building on which each portion of the Premises is located (collectively, the
"Base, Shell and Core"). Tenant acknowledges that Tenant has thoroughly examined
the Premises and that, subject to the express terms of this Tenant Work Letter,
upon the mutual execution and delivery of this Lease, Tenant shall accept the
Base, Shell and Core from Landlord in their "as is" condition as of the
Effective Date. The foregoing shall in no event be deemed to modify Landlord's
repair and maintenance obligations, as and to the extent set forth in the Lease.
Notwithstanding the foregoing, Landlord shall construct and perform, at its sole
cost and expense, and without deduction from the "Tenant Improvement Allowance,"
as that term is defined in Section 2.1 below, the work described in Schedule 1
attached hereto (collectively, "Base, Shell and Core Work"). Subject to any time
periods set forth in Schedule 1 for the performance of certain items, the Base,
Shell and Core shall be in good operating order and in compliance with all
applicable Requirements in effect as of the applicable Delivery Date to the
extent necessary to obtain a certificate of occupancy or its legal equivalent
for each portion of the Premises; provided,

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-1-

--------------------------------------------------------------------------------




however, Tenant hereby acknowledges and agrees that Tenant (not Landlord) shall
be solely responsible for making any changes to the restrooms located on the
second (2nd) floor of the Building to the extent necessary to cause the same to
comply with Code.
1.2    Landlord Work. In addition to Landlord's obligation to construct the
Base, Shell and Core Work, Landlord shall, at Landlord's sole cost and expense,
and without deduction from the Tenant Improvement Allowance, complete the work
set forth on Schedule 2 (collectively, the "Landlord Work") on or before the
dates set forth on Schedule 2, attached hereto (where applicable). Additionally,
Landlord shall, on or before the applicable Delivery Date for each portion of
the Premises, remove from such portion of the Premises all existing data and
telephone cabling located therein and any furniture, fixtures and equipment
(which work shall be deemed part of the Landlord Work).
1.3    Warranty Walk-Through. Landlord shall procure from all contractors and/or
vendors performing work or supplying equipment or materials in connection with
the Base, Shell and Core Work, a warranty with respect to such work or materials
for one (1) year following Substantial Completion of the Base, Shell and Core
Work. On or about the date that is thirty (30) days following completion of any
Base, Shell and Core Work in any applicable portion of the Premises, at Tenant's
request, Landlord and Tenant shall meet and confer in good faith in order to
compile a list of items (if any), which represent components of the Base, Shell
and Core Work in such portion of the Premises which are defective or deficient
(the "Warranty Walk-Through", and such items being referred to as "Warranty
Items"). Promptly following the Warranty Walk-Through and the compilation of
such list of Warranty Items, Landlord, at Landlord's sole cost and expense, will
diligently seek to enforce all applicable warranties with respect to any
Warranty Items.
1.4    Cooperation. Tenant hereby acknowledges that Landlord may be performing
construction of some of the Base, Shell and Core Work and the Landlord Work
during the period in which Tenant is constructing the Tenant Improvements
pursuant to this Work Letter. In connection with the foregoing, during such
periods, Landlord will allow Tenant and Tenant's employees, consultants,
contractors and vendors to have access to the applicable portion of the Premises
as early as possible prior to Landlord's Delivery of the applicable portion of
the Premises to Tenant in order to allow Tenant to plan and, subject to
Landlord's approval, perform limited investigation in advance of construction of
the Tenant Improvements therein (but not to commence construction or store
materials prior to Delivery Date of the applicable portion of the Premises), and
following the applicable Delivery of the Premises to Tenant, Tenant will allow
Landlord, Landlord's employees, vendors and contractors to have access such
applicable portion of the Premises in order to allow them to complete the Base,
Shell and Core Work and the Landlord Work, and thus there will at times be
certain "overlap" pursuant to which both Landlord's representatives, employees,
vendors and contractors and Tenant's representatives, employees, vendors and
contractors may be present and performing work in a portion of the Premises
concurrently. During any such "overlap" period(s) when both parties and/or their
respective employees, vendors, contractors or consultants are concurrently
performing work in, or accessing, any portion of the Premises, neither party
shall unreasonably interfere with or delay the work of the other party and/or
its contractors or consultants,

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-2-

--------------------------------------------------------------------------------




and both parties shall mutually coordinate and cooperate with each other, and
shall cause their respective employees, vendors, contractors, and consultants to
work in harmony with and to mutually coordinate and cooperate with the other's
employees, vendors, contractors and consultants, respectively, to minimize any
interference or delay by either party with respect to the other party's work. As
Tenant proceeds with the design and planning and construction of the Tenant
Improvements pursuant to this Work Letter and as Landlord proceeds with its
planning for and construction of the Base, Shell and Core Work and the Landlord
Work, the parties agree to cooperate diligently, reasonably and in good faith to
develop a mutually agreeable construction schedule for the Base, Shell and Core
Work, the Landlord Work, and the Tenant Improvements.
SECTION 2

TENANT IMPROVEMENTS
2.1    Tenant Improvement Allowance. Tenant shall be entitled to a tenant
improvement allowance (the "Tenant Improvement Allowance") in the aggregate of
the amounts specified for each applicable portion of the Premises in Article 1
of this Lease (which amount shall be $6,955,725.00 assuming that this Lease is
not terminated with respect to the Fifteenth Floor Premises and the Sixteenth
Floor Premises as provided in Section 2.2(b)(iv) of this Lease; and the amount
of Tenant Improvement Allowance will be revised as necessary to reflect, if and
as applicable (i) such termination of the Lease with respect to the Fifteenth
Floor Premises and the Sixteenth Floor Premises, and (ii) the addition of the
Alternate Premises as provided in Section 2.2(b)(v) of this Lease) for the costs
relating to the initial design and construction of Tenant's improvements which
are affixed to the Premises (the "Tenant Improvements"). Landlord hereby
acknowledges and agrees that, subject to the terms hereof, Tenant may allocate
the Tenant Improvement Allowance unevenly among the various portions of the
Premises, provided that in no event shall Tenant (a) have the right to allocate
more than $80.00 per rentable square foot to any particular portion of the
Premises, nor (b) be entitled at any time to more than the then remaining
undisbursed portion of the total aggregate Tenant Improvement Allowance. For
each separate construction project involving construction of Tenant Improvements
in any portion(s) of the Premises, Tenant shall notify Landlord in writing, not
later than the date that Tenant provides Landlord with the detailed breakdown of
Final Costs for such construction project in accordance with the terms of
Section 4.2.1 of this Work Letter, of the amount of the Tenant Improvement
Allowance that Tenant is allocating to such portion(s) of the Premises in
connection with such construction project, subject to the limitations set forth
in the preceding sentence. In the event that Tenant fails to timely notify
Landlord of any such allocation, then Tenant shall be deemed to have allocated
the applicable portion of the Tenant Improvement Allowance specified in Article
1 of this Lease for each applicable portion of the Premises that is the subject
of such construction project. For purposes of any particular construction
project, references to the term "Tenant Improvement Allowance" shall be deemed
to refer to that portion of the total aggregate of the Tenant Improvement
Allowance allocated (or deemed allocated) to the portion(s) of the Premises that
are subject to such construction project.

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-3-

--------------------------------------------------------------------------------




Except as set forth in Section 1 above, in no event shall Landlord be obligated
to make disbursements pursuant to this Work Letter in a total amount which
exceeds the Tenant Improvement Allowance, except to the extent specifically
required by the terms of the Lease and this Work Letter. All Tenant Improvements
for which the Tenant Improvement Allowance has been utilized shall be deemed
Landlord's property under the terms of the Lease. In the event that Tenant shall
fail to use the entire Tenant Improvement Allowance (whether for Tenant
Improvements or as a credit against Fixed Rent, as and to the extent permitted
hereunder) within one (1) year following the Fourth Floor Commencement Date (the
"Allowance Window"), such unused amounts shall revert to Landlord and Tenant
shall have no further rights with respect thereto (whether as a Rent credit,
cash payment or otherwise). The Allowance Window shall be extended on a
day-for-day basis for each day that Tenant's construction is delayed due to an
Unavoidable Delay or a Landlord Delay, provided that in no event will the
Allowance Window be extended beyond forty-five (45) days for Unavoidable Delays.
2.2    Disbursement of the Tenant Improvement Allowance.
2.2.1 Tenant Improvement Allowance Items. Except as otherwise set forth in this
Work Letter, the Tenant Improvement Allowance shall be disbursed by Landlord
only for the following items and costs (collectively the "Tenant Improvement
Allowance Items"):
2.2.1.1 Payment of the fees of the "Architect" and the "Engineers," as those
terms are defined in Section 3.1 of this Work Letter, and their respective
consultants and reimbursables, of Tenant's consultants for project management
and other engineers and/or consultants for design, construction and move into
the Premises, including for lighting, HVAC and audio video equipment, which
payment shall, notwithstanding anything to the contrary contained in this Work
Letter, not exceed an aggregate amount equal to $5.00 per rentable square foot
of the Premises, and payment of the out-of-pocket fees incurred by, and the cost
of documents and materials supplied by, Landlord and Landlord's consultants in
connection with the preparation and review of the "Construction Drawings", as
that term is defined in Section 3.1 of this Work Letter;
2.2.1.2 The payment of plan check, plan check expeditor, permit and license fees
relating to construction of the Tenant Improvements;
2.2.1.3 The cost of construction of the Tenant Improvements, including, without
limitation, supplemental HVAC, after hours charges, testing and inspection
costs, and freight elevator usage, trash removal costs, and contractors' fees
and general conditions;
2.2.1.4 The cost of any changes in the Base, Shell and Core when such changes
are required by the Construction Drawings (including if such changes are due to
the fact that such work is prepared on an unoccupied basis) but not to the
extent such charges represent corrections to deficiencies in Landlord's
construction of the Base, Shell and Core Work, such cost to include all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;
2.2.1.5 The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the "Code");

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-4-

--------------------------------------------------------------------------------




2.2.1.6 The "Landlord Coordination Fee," as that term is defined in Section 6.10
of this Work Letter;
2.2.1.7 Sales and use taxes; and
2.2.1.8 Any costs and/or expenses which are (i) the obligation of Tenant under
this Work Letter, or (ii) expressly designated in the Lease as costs and/or
expenses which may be deducted from the Tenant Improvement Allowance.
2.2.2 Disbursement of Tenant Improvement Allowance. During the design and
construction of the Tenant Improvements, Landlord shall make monthly
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows.
2.2.2.1 Monthly Disbursements. On or before the twenty-fifth (25th) day of each
calendar month after the Effective Date (or such other date as Landlord may
designate) ("Submitted Date") during the design and/or construction of the
Tenant Improvements or Tenant's move into the Premises or afterwards if the
Tenant Improvement Allowance has not been exhausted, Tenant shall deliver to
Landlord: (i) a request for payment of the "Contractor," as that term is defined
in Section 4.1.1 of this Work Letter (or reimbursement to Tenant if Tenant has
already paid the Contractor or other person or entity entitled to payment),
and/or "Tenant's Agents," as that term is defined in Section 4.1.2 of this Work
Letter, and/or to Tenant, approved by Tenant, in a form to be provided by
Landlord, showing the schedule, by trade, of percentage of completion of the
Tenant Improvements in the Premises, detailing the portion of the work completed
and the portion not completed and, or when appropriate, the work and/or services
provided by Tenant's Agents, which shall be certified by the Architect and
Tenant; (ii) invoices from Tenant's Agents related to the request for payment,
for labor rendered and materials delivered to the Premises and/or services
performed in the design and engineering of the Tenant Improvements; (iii)
executed mechanic's lien releases (either conditional or unconditional, as
appropriate) from all of Tenant's Agents which shall comply with the appropriate
provisions, as reasonably determined by Landlord, of California Civil Code
Sections 8132, 8134, 8136 and 8138, provided, however, that with respect to fees
and expenses of the Architect, or construction or project managers or other
similar consultants, and/or any other pre-construction items for which the
payment scheme set forth in clause (i) above, of this Work Letter, is not
applicable (collectively, the "Non Contribution Items"), Tenant shall only be
required to deliver to Landlord on or before the applicable Submittal Date, a
reasonably particularized invoice of the cost for the applicable
Non-Contribution Items (unless Landlord has received a preliminary notice in
connection with such costs, in which event, conditional lien releases must be
submitted in connection with such costs); and (iv) all other information related
to the design and construction of the Tenant Improvements reasonably requested
by Landlord. Tenant's request for payment shall be deemed (vis-à-vis Landlord)
Tenant's acceptance and approval of the work furnished and/or the materials
supplied as set forth in Tenant's payment request. On or before the date that is
forty-five (45) days after such submission, Landlord shall deliver a check to
Tenant made jointly payable to Tenant and the Contractor, the Architect or the
Engineers or such other Tenant's Agents as Tenant may request, as applicable, in
payment of the lesser of: (A) the amounts so requested by Tenant (less any
amount payable by Tenant pursuant to Section 4.2.1, below), as set forth in this
Section 2.2.2.1, above, less a ten percent (10%) retention (the aggregate amount
of such retentions to be known as the "Final Retention") (as more fully
described below), and (B) the balance of any remaining available portion of the
Tenant Improvement Allowance (not including the Final Retention); provided that,
if Landlord, in good faith, disputes any item in a request for

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-5-

--------------------------------------------------------------------------------




payment based on non-compliance of any work with the Approved Working Drawings
or due to any substandard work and delivers a written objection to such item
setting forth with reasonable particularity Landlord's reasons for its dispute
(a "Draw Dispute Notice") within five (5) Business Days following Tenant's
submission of such draw request, Landlord may deduct the amount of such disputed
item from the payment. Landlord and Tenant shall, in good faith, endeavor to
resolve any such dispute with diligence and dispatch. Landlord's payment of such
amounts shall not be deemed Landlord's approval or acceptance of the work
furnished or materials supplied as set forth in Tenant's payment request.
Notwithstanding anything set forth herein to the contrary, with respect to draws
of the Tenant Improvement Allowance, Tenant may elect to make a lump-sum draw
following the completion of the Tenant Improvements in a particular portion of
the Premises, as opposed to monthly draw requests.
2.2.2.2 Final Retention. Subject to the provisions of this Work Letter, a check
for the Final Retention payable jointly to Tenant and the Contractor or to such
of Tenant's Agents as may be applicable shall be delivered by Landlord to Tenant
following the completion of construction of the Premises, provided that (i)
Tenant delivers to Landlord properly executed mechanics lien releases in
compliance with both California Civil Code Section 8134 and either Section 8136
or Section 8138, (ii) Landlord has determined that no substandard work exists
that materially adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant's use of such other tenant's leased premises in
the Building, (iii) Architect delivers to Landlord a certificate, in the form of
the then applicable standard AIA document, certifying that the construction of
the Tenant Improvements in the Premises has been Substantially Completed, and
(iv) Tenant supplies Landlord with evidence that all required governmental
approvals required for Tenant to legally occupy the Premises have been obtained,
and (v) Tenant has fulfilled its obligations pursuant to the terms of item (i)
of Section 4.3 of this Work Letter and has otherwise complied with Landlord's
commercially reasonable "close-out" requirements regarding city approvals,
closeout tasks, closeout documentation regarding the general contractor,
financial close-out matters, and tenant vendors.
2.2.2.3 Other Terms; Fixed Rent Abatement. Landlord shall only be obligated to
make disbursements from the Tenant Improvement Allowance to the extent costs are
incurred by Tenant for Tenant Improvement Allowance Items. Except as otherwise
set forth in the Lease, all Tenant Improvement Allowance Items for which the
Tenant Improvement Allowance has been made available shall be deemed to
automatically become Landlord's property upon the expiration or earlier
termination of the Lease. To the extent that a dispute shall arise as to whether
certain amounts of the Tenant Improvement Allowance are due and/or payable to
Tenant, any amounts which are not the subject of such dispute, shall be
disbursed by Landlord, subject to the terms of this Work Letter. Notwithstanding
the foregoing, Tenant shall have the right, exercisable by written notice to
Landlord delivered within thirty (30) days after the completion of the last
construction project involving construction of the Tenant Improvements, to elect
to apply up to $5.00 per rentable square foot of the entire Premises of the
unused and undisbursed portion, if any, of the Tenant Improvement Allowance as a
credit against the Fixed Rent next due and owing by Tenant under the Lease.
Notwithstanding anything contained herein to the contrary, but subject to the
terms of Section 2.1, above, in the event that the total aggregate Tenant
Improvement Allowance is not fully utilized by Tenant under this Work Letter
(whether for Tenant Improvements or as a credit against Fixed Rent, as and to
the extent permitted hereunder) prior to the expiration of the Allowance Window,
then such unused amounts shall revert to Landlord and Tenant shall have no
further rights with respect thereto.

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-6-

--------------------------------------------------------------------------------




2.2.2.4    Offset Right. If and to the extent that Landlord fails to fund any
portion of the Tenant Improvement Allowance within sixty (60) following the date
the same is due and payable pursuant to the terms hereof, and such failure
continues for five (5) Business Days after Tenant's delivery of a second written
notice to Landlord that contains the following statement in bold and capital
letters: "THIS IS A SECOND REQUEST FOR REIMBURSEMENT PURSUANT TO THE PROVISIONS
OF SECTION 2.2.2.4 OF THE WORK LETTER. IF LANDLORD FAILS TO MAKE REIMBURSEMENT
OR OBJECT TO TENANT'S REQUEST WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF
THIS NOTICE, THEN TENANT SHALL BE ENTITLED TO OFFSET AGAINST RENT.", then Tenant
shall be entitled to pay such unfunded amount to the applicable party and deduct
the same, together with interest at the Interest Rate, from Fixed Rent next due
and payable by Tenant under the Lease, provided that Tenant will concurrently
deliver notice to Landlord of the amount so funded by Tenant. Notwithstanding
the foregoing, Tenant shall not be entitled to offset against Fixed Rent,
pursuant to this Section 2.2.2.4, any portion of the Tenant Improvement
Allowance that is the subject of a good faith dispute between Landlord and
Tenant so long as Landlord has provided Tenant with written notice regarding
such dispute, in the form of a Draw Dispute Notice or otherwise, prior to the
expiration of the five (5) Business Day period described above in this Section
2.2.2.4. If Tenant commences to offset any unfunded amount of the Tenant
Improvement Allowance pursuant to the provisions of this Section 2.2.2.4,
Landlord shall have the right, at any time, to pay to Tenant all or any portion
of the then-unfunded amount and accrued interest, in which event Tenant shall
have no further right to continue such offset with respect to the amount so
paid. Notwithstanding the terms of this Section 2.2.2.4, Tenant hereby
acknowledges and agrees that (a) terms of this Section 2.2.2.4 shall only be
applicable as between Landlord and Tenant, and (b) in no event shall any
Mortgagee or Lessor be required to recognize or comply with the terms of this
Section 2.2.2.4, unless otherwise agreed to in writing by any such Mortgagee or
Lessor, which agreement shall not be deemed a requirement of a "commercially
reasonable" SNDA.
2.3    Standard Tenant Improvement Specifications; Tenant Construction
Guidelines. Landlord has established specifications (the "Standard Tenant
Improvement Specifications") for the Building standard components to be used in
the construction of the Tenant Improvements in the Premises. The quality of
Tenant Improvements shall be equal to or of greater quality than the quality of
the Standard Tenant Improvement Specifications, provided that Landlord may, at
Landlord's option, require the Tenant Improvements to comply with certain of the
Standard Tenant Improvement Specifications. Additionally, Tenant shall cause the
Tenant Improvements to be designed and performed in compliance with the 595
Market Street Tenant Construction Guidelines delivered to Tenant governing
construction of tenant improvements in the Building (the "Tenant Construction
Guidelines"). The Standard Tenant Improvement Specifications are set forth in
the Tenant Construction Guidelines. Landlord may make changes to the Standard
Tenant Improvement Specifications and the Tenant Construction Guidelines from
time to time; provided, however, that any such changes shall not apply with
respect to any Construction Drawings that have been previously approved by
Landlord prior to the date of such change.
SECTION 3

CONSTRUCTION DRAWINGS

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-7-

--------------------------------------------------------------------------------




3.1    Selection of Architect/Construction Drawings. Tenant shall retain a
reputable architect selected by Tenant and reasonably approved by Landlord (such
retained party, the "Architect"), to prepare the Construction Drawings; Landlord
hereby approves Rapt Studio Architects as the Architect. Tenant shall retain
engineering consultants selected by Tenant and reasonably approved by Landlord
(the "Engineers") to prepare all plans and engineering working drawings relating
to the structural, mechanical, electrical, and plumbing work in the Premises,
which work is not part of the Base, Shell and Core; provided, however, Tenant
shall be required to retain Landlord's designated fire alarm/life safety
subcontractor, Bilcor, and Landlord's designated HVAC controls subcontractor,
Siemen Control, provided that such subcontractors will charge commercially
competitive rates for their services. However, subject to the foregoing,
Landlord acknowledges that Tenant may elect to use the plans and drawings
prepared by Architect for the purpose of retaining so-called design-build
subcontractors (the "Design-Build Subcontractors") for the design (including
preparation of plans and working drawings) and completion of some or all of the
Systems Work (as defined below), in which event Landlord shall have the right to
review and approve the scope and design of all improvements proposed to be
performed by the Design-Build Subcontractors (including, without limitation, for
consistency and compatibility of such proposed improvements with the Base
Building and the Building Systems). All costs incurred by Landlord in connection
with Landlord's review of the scope and design of improvements proposed to be
performed by the Design-Build Subcontractors shall be at Tenant's cost and shall
be deducted from the Tenant Improvement Allowance. As used herein, "Systems
Work" means any alterations or improvements performed by Tenant in connection
with the Tenant Improvements to the mechanical, electrical, plumbing, HVAC, life
safety or sprinklers in the Building. The plans and drawings to be prepared by
Architect and the Engineers hereunder shall be known collectively as the
"Construction Drawings," and shall comply with all applicable Requirements. All
Construction Drawings shall materially comply with or exceed the Standard Tenant
Improvement Specifications, shall comply with the Tenant Construction
Guidelines, and shall be subject to Landlord's approval (which approval, except
as otherwise expressly provided, herein, shall not be unreasonably withheld);
provided that, it shall be deemed reasonable for Landlord to withhold its
consent if a Design Problem exists; and further provided that, Tenant
acknowledges and understands that Landlord is particularly concerned about the
appearance of the Suite 100 Premises and the Second Floor Premises (both from
the Building lobby, as well as from the exterior of the Building) and,
accordingly, Landlord shall have the right to review and approve (in Landlord's
reasonable discretion) the Construction Drawings for the Suite 100 Premises and
the Second Floor Premises, as well as the furniture plan for the Suite 100
Premises and the Second Floor Premises, and all furniture, fixtures, equipment
and personal property located in, and visible from the exterior of, the Suite
100 Premises and/or the Second Floor Premises; provided, however, Tenant
acknowledges that it shall be deemed reasonable for Landlord to withhold its
approval to the Construction Drawings to the extent any Tenant Improvements set
forth therein (or any such furniture, fixtures, equipment or other personal
property) that would be visible from the exterior of the Suite 100 Premises
and/or the Second Floor Premises are not consistent with the quality and style
of the Building and Real Property. Landlord hereby approves the conceptual plan
for the Second Floor Premises attached hereto as Schedule 3; provided, however,
said conceptual plan is merely a hypothetical example of improvements and
personal property that Landlord would reasonably approve and is not intended

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-8-

--------------------------------------------------------------------------------




to constitute any obligation on the part of Tenant to construct or install all
or any portion of the improvements and personal property shown thereon.
Landlord's review of the Construction Drawings as set forth in this Section 3,
shall be for its sole purpose and shall not imply Landlord's review of the same,
or obligate Landlord to review the same, for quality, design, Code compliance or
other like matters. Accordingly, notwithstanding that any Construction Drawings
are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord's space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection
therewith. Tenant's waiver and indemnity set forth in Article 25 of this Lease
shall specifically apply to the Construction Drawings.
3.2    Final Space Plan. Tenant and the Architect shall prepare the final space
plan for the Tenant Improvements (the "Final Space Plan"), and shall deliver the
Final Space Plan to Landlord for Landlord's approval. The Final Space Plan shall
show all corridors, internal offices and partitions, paths of travel, and
exiting. Landlord shall advise Tenant within ten (10) Business Days after
Landlord's receipt of the Final Space Plan for the Premises if the same is
unsatisfactory or incomplete in any respect; if Landlord disapproves the Final
Space Plan, Landlord will include in Landlord's notice of disapproval a
reasonably detailed description of the basis for such disapproval and the
changes necessary to be made to the Final Space Plan in order to achieve
Landlord's approval of same. If Tenant is so advised, Tenant shall promptly
cause the Final Space Plan to be revised to correct any deficiencies or other
matters Landlord may reasonably require. Landlord shall approve or disapprove of
the resubmitted Final Space Plan, based upon the criteria set forth in this
Section 3.2, within five (5) Business Days after Landlord receives such
resubmitted Final Space Plan. Such procedures shall be repeated until the Final
Space Plan is approved. If Landlord fails to respond to such request for
approval within such period, Tenant may deliver a written "reminder notice" to
Landlord that contains the following statement in bold and capital letters:
"THIS IS A SECOND REQUEST FOR APPROVAL PURSUANT TO THE PROVISIONS OF SECTION 3.2
OF THE WORK LETTER. IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS
AFTER RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE
FINAL SPACE PLAN DESCRIBED HEREIN." If Landlord fails to respond to such
"reminder notice" within five (5) Business Days, then Landlord shall be deemed
to have approved the submitted Final Space Plan. Such procedures shall be
repeated until the Final Space Plan is approved.
3.3    Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant, the Architect and the Engineers shall complete the
architectural and working drawings for the Premises in a form which is
sufficient to allow contractors to bid on the work and to obtain all applicable
permits (the "Final Working Drawings") and shall submit the Final Working
Drawings to Landlord for Landlord's approval. The Final Working Drawings may be
submitted in no more than three (3) stages at one or more times, provided that
Tenant ultimately supplies Landlord with two (2) completed hard copies and one
(1) electronic copy of such Final Working Drawings signed by Tenant. Landlord
shall advise Tenant within seven (7) Business Days after Landlord's receipt of
all components of the Final Working Drawings for the Premises if the same

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-9-

--------------------------------------------------------------------------------




is unsatisfactory or incomplete in any respect. If Tenant is so advised, Tenant
shall promptly revise the Final Working Drawings in accordance with such review
and any disapproval of Landlord in connection therewith. Such procedure shall be
repeated until the Final Working Drawings are approved.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
by Landlord (as so approved, the "Approved Working Drawings") prior to the
commencement of construction of the Tenant Improvements; however, Tenant shall
be allowed to submit a request for a demolition permit for each applicable floor
of the Premises and to commence such demolition work upon receipt of such permit
prior to receipt of Landlord’s approval of the Final Work Drawings. After
Landlord's approval thereof, Tenant shall submit the Approved Working Drawings
to the appropriate municipal authorities for all applicable building permits
required in connection with the construction of the Tenant Improvements (the
"Permits"), and, in connection therewith, Tenant shall supply Landlord with all
plan check numbers and dates of submittal and obtain the Permits.
Notwithstanding anything to the contrary set forth in this Section 3.4, Tenant
hereby agrees that neither Landlord nor Landlord's consultants shall be
responsible for obtaining any Permits or certificate of occupancy for the
Premises and that the obtaining of the same shall be Tenant's responsibility;
provided, however, that Landlord shall cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such Permit or certificate of occupancy. Tenant
shall not commence construction until all required governmental permits are
obtained. No material changes, modifications or alterations in the Approved
Working Drawings may be made without the prior written consent of Landlord,
which consent may not be unreasonably withheld.
3.5    Change Orders. In the event Tenant desires to materially change the
Working Drawings, Tenant shall deliver notice (the "Drawing Change Notice") of
the same to Landlord, setting forth in detail the changes (the "Tenant Change")
Tenant desires to make to the Working Drawings. Landlord shall, within five (5)
Business Days of receipt of a Drawing Change Notice, either (i) approve the
Tenant Change, or (ii) disapprove the Tenant Change and deliver a notice to
Tenant specifying in reasonably sufficient detail the reasons for Landlord's
disapproval; provided, however, that Landlord may only disapprove of the Tenant
Change if the Tenant Change contains a Design Problem. Any additional costs
which arise in connection with such Tenant Change shall be paid by Tenant
pursuant to this Work Letter; provided, however, that to the extent the Tenant
Improvement Allowance has not been fully disbursed, such payment shall be made
out of the Tenant Improvement Allowance subject to the terms of this Work
Letter.
SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1    Tenant's Selection of Tenant's Agents.
4.1.1    Contractor. A general contractor selected by Tenant from the list of
general contractors set forth in the Tenant Construction Guidelines and approved
by Landlord shall be

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-10-

--------------------------------------------------------------------------------




retained by Tenant to construct the Tenant Improvements (the "Contractor"),
subject to Landlord's approval, which approval shall not be unreasonably
withheld or delayed. The Contractor shall perform the construction of the Tenant
Improvements. Notwithstanding the foregoing, Tenant shall have the right to
submit a proposed general contractor who is not on Landlord's pre-approved list
to Landlord for approval, and Landlord shall, in good faith, review such
proposed general contractor's qualifications and will not unreasonably withhold
its consent to Tenant's selection of such general contractor as the Contractor
provided that (i) such general contractor's qualifications meet all of the
standard Building requirements for contractors, (ii) such general contractor
utilizes union labor, and (iii) in all events, subject to the terms of Section
3.1, above, Tenant shall be required to retain Landlord's designated fire
alarm/life safety subcontractor, Bilcor, and Landlord's designated HVAC controls
subcontractor, Siemen Control.
4.1.2    Tenant's Agents. All subcontractors (including, without limitation,
Design-Build Subcontractors), materialmen, and suppliers used by Tenant, in each
instance who perform work on-site at the Real Property (such subcontractors,
materialmen, and suppliers, and the Contractor, Architect and Engineers to be
known collectively as "Tenant's Agents") must be approved in writing by
Landlord, which approval shall not be unreasonably withheld or delayed; provided
that, all subcontractors retained by Tenant to perform Systems Work in the
Premises must be selected from a list provided and approved by Landlord, which
list shall include a minimum of two subcontractors per trade; further provided
that, Landlord shall have the right to require that Tenant retain only
Landlord's designated subcontractor to perform life safety work in the Premises,
and further provided that any Design-Build Subcontractor retained by Tenant in
connection with the Tenant Improvements must first be approved by Landlord, with
such approval not to be unreasonably withheld. If Landlord does not approve any
of Tenant's proposed subcontractors, laborers, materialmen or suppliers, Tenant
shall submit other proposed subcontractors, laborers, materialmen or suppliers
for Landlord's written approval. All of Tenant's Agents who perform any portion
of the Tenant Improvements must utilize union labor.
4.2    Construction of Tenant Improvements by Tenant's Agents.
4.2.1    Construction Contract; Cost Budget. Tenant shall execute a construction
contract and general conditions with the Contractor (the "Contract") for
construction of any Tenant Improvements, and shall provide a copy of such
Contract to Landlord for its approval, which approval shall not be unreasonably
withheld or delayed. If Landlord fails to respond to such request for approval
of the Contract within five (5) Business Days after submittal, Tenant may
deliver a second written notice to Landlord that contains the following
statement in bold and capital letters: "THIS IS A SECOND REQUEST FOR APPROVAL OF
THE CONTRACT PURSUANT TO THE PROVISIONS OF SECTION 4.2 OF THE WORK LETTER. IF
LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS
NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE CONTRACT DESCRIBED
HEREIN." If Landlord fails to respond within such additional five (5) Business
Day period, Landlord shall be deemed to have approved the Contract. Tenant shall
provide Landlord with a detailed breakdown, including all hard and soft costs,
by trade, of the final costs to be incurred or which have been

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-11-

--------------------------------------------------------------------------------




incurred, as set forth more particularly in Sections 2.2.1.1 through 2.2.1.8,
above, in connection with the design and construction of the Tenant Improvements
to be performed by or at the direction of Tenant or the Contractor, which costs
form a basis for the amount of the Contract (the "Final Costs"). The difference
between the amount of the Final Costs and the amount of the Tenant Improvement
Allowance (as allocated or deemed allocated in accordance with Section 2.1 of
this Work Letter, less any portion of such allocated amount already disbursed by
Landlord, or in the process of being disbursed by Landlord, on or before the
commencement of construction of the Tenant Improvements) is referred to herein
as the "Over-Allowance Amount." In the event that an Over-Allowance Amount
exists in connection with any particular construction project involving
construction of Tenant Improvements, then Tenant shall pay a percentage of each
amount requested by the Contractor or otherwise to be disbursed under this Work
Letter, which percentage shall be equal to the Over-Allowance Amount divided by
the amount of the Final Costs (after deducting from the Final Costs any amounts
expended in connection with the preparation of the Construction Drawings, and
the cost of all other Tenant Improvement Allowance Items incurred prior to the
commencement of construction of the Tenant Improvements), and such payments by
Tenant (the "Over-Allowance Payments") shall be a condition to Landlord's
obligation to pay any amounts from the Tenant Improvement Allowance. In the
event that, after the Final Costs have been delivered by Tenant to Landlord, the
costs relating to the design and construction of the Tenant Improvements shall
change, any additional costs for such design and construction in excess of the
Final Costs shall be added to the Over-Allowance Amount and the Final Costs, and
the Over-Allowance Payments shall be recalculated in accordance with the terms
of the immediately preceding sentence (provided, however, that, subject to the
limitations of Section 2.1 above, Tenant may elect to increase the allocation of
the Tenant Improvement Allowance to such Final Costs, in which case the Over
Allowance Amount shall be adjusted accordingly). In connection with any payment
of the Over-Allowance Amount made by Tenant pursuant to this Section 4.2.1,
Tenant shall provide Landlord with the documents described in Sections 2.2.2.1
(i), (ii), (iii) and (iv) of this Work Letter, above, for Landlord's approval,
prior to Tenant paying such costs. All Tenant Improvements paid for by the
Over-Allowance Amount shall be deemed Landlord's property under the terms of the
Lease.
4.2.2    Tenant's Agents.
4.2.2.1 Landlord's General Conditions for Tenant's Agents and Tenant Improvement
Work. Tenant's and Tenant's Agent's construction of the Tenant Improvements
shall comply with the following: (i) the Tenant Improvements shall be
constructed in substantial accordance with the Approved Working Drawings (as
modified by Change Orders); (ii) Tenant's Agents shall submit schedules of all
work relating to the Tenant Improvements to Landlord and Landlord shall, within
five (5) Business Days of receipt thereof, inform Tenant's Agents of any changes
which are reasonably necessary thereto, and Tenant's Agents shall adhere to such
corrected schedule; and (iii) Tenant shall abide by all reasonable rules made by
Landlord's Building manager in accordance with industry custom and practice with
respect to the use of freight, loading dock and service elevators, storage of
materials, coordination of work with the contractors of other tenants, and any
other matter in connection with this Work Letter, including, without limitation,
the construction of the Tenant Improvements to the extent not inconsistent with
the Lease, provided such rules are reasonably consistent with the practices of
landlords of Comparable Buildings.

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-12-

--------------------------------------------------------------------------------




4.2.2.2 Indemnity. Tenant's indemnity of Landlord and Landlord's indemnity of
Tenant as set forth in the Lease shall also apply with respect to any and all
costs, losses, damages, injuries and liabilities related in any way to any
negligence or willful misconduct of Tenant or Tenant's Agents or any negligence
or willful misconduct of Landlord or the parties, or anyone directly or
indirectly employed by any of them, or in connection with Tenant's or
Landlord's, as the case may be, non-payment of any amount arising out of the
Tenant Improvements and/or Tenant's or Landlord's, as the case may be,
disapproval of all or any portion of any request for payment. Such indemnity by
Tenant, as set forth in this Lease, shall also apply with respect to any and all
costs, losses, damages, injuries and liabilities related in any way to
Landlord's performance of any ministerial acts reasonably necessary (i) to
permit Tenant to complete the Tenant Improvements, and (ii) to enable Tenant to
obtain any building permit or certificate of occupancy for the Premises.
4.2.2.3 Requirements of Tenant's Agents. The Contractor and the Contractor's
sub-contractors shall guarantee to Tenant and for the benefit of Landlord that
the portion of the Tenant Improvements for which it is responsible shall be free
from any defects in workmanship and materials for a period of not less than one
(1) year from the date of completion thereof. Each of Tenant's Agents (not
including Tenant) shall be responsible for the replacement or repair, without
additional charge, of all work done or furnished in accordance with its contract
that shall become defective within one (1) year after the later to occur of (a)
the completion of the work performed by such contractor or subcontractors and
(b) the applicable Commencement Date. The correction of such work shall include,
without additional charge, all additional expenses and damages incurred in
connection with such removal or replacement of all or any part of the Tenant
Improvements, and/or the Building and/or common areas that may be damaged or
disturbed thereby. All such warranties or guarantees as to materials or
workmanship of or with respect to the Tenant Improvements shall be contained in
the Contract or subcontract and shall be written such that such guarantees or
warranties shall inure to the benefit of both Landlord and Tenant, as their
respective interests may appear, and can be directly enforced by either. Tenant
covenants to give to Landlord any assignment or other assurances which may be
necessary to effect such right of direct enforcement.
4.2.2.4 Insurance Requirements.
4.2.2.4.1 General Coverages. All of Tenant's Agents shall carry worker's
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in this Lease (provided that the limits of liability to be carried by
Tenant's Agents and Contractor, shall be in an amount and with companies which
are customary for such respective Tenant's Agents employed by tenants
constructing improvements in the Comparable Buildings).
4.2.2.4.2 Special Coverages. The Contractor shall carry "Builder's All Risk"
insurance in an amount of the Contract covering the construction of the Tenant
Improvements, and such other insurance as Landlord may reasonably require in
accordance with industry custom and practice, it being understood and agreed
that the Tenant Improvements shall be insured by Tenant pursuant to this Lease
immediately upon completion thereof. Such insurance shall be in amounts and
shall include such customary extended coverage endorsements as may be reasonably
required by Landlord in accordance with custom and practice then prevailing at
Comparable Buildings, including, but not limited to, the requirement that (i)
all of Tenant's Agents, excluding the Contractor, shall carry excess liability
and Products and Completed Operation

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-13-

--------------------------------------------------------------------------------




Coverage insurance, each in amounts not less than $2,000,000 per incident,
$5,000,000 in aggregate, and in form and with companies as are required to be
carried by Tenant as set forth in this Lease; and (ii) the Contractor shall
carry excess liability and Products and Completed Operation Coverage insurance,
each in amounts not less than $5,000,000 per incident, $10,000,000 in aggregate,
and in form and with companies as are required to be carried by Tenant as set
forth in this Lease.
4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site. All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance. In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof and this Lease does not terminate, Tenant shall immediately repair the
same at Tenant's sole cost and expense. Tenant's Agents shall maintain all of
the foregoing insurance coverage in force until the Tenant Improvements are
fully completed and accepted by Landlord, except for any Products and Completed
Operation Coverage insurance required by Landlord, which is to be maintained for
four (4) years following completion of the work and acceptance by Landlord and
Tenant. All policies carried under this Section 4.2.2.4 shall insure Landlord
and Tenant, as their interests may appear, as well as the Contractor and
Tenant's Agents. All insurance, except Workers' Compensation, maintained by
Tenant's Agents shall preclude subrogation claims by the insurer against anyone
insured thereunder. Such insurance shall provide that it is primary insurance
with respect to the Tenant Improvements and that any other insurance maintained
by Landlord or Tenant is excess and noncontributing with the insurance required
hereunder. The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under Section 4.2.2.2
of this Work Letter and each party's rights under the waiver of subrogation set
forth in the Lease.
4.2.3 Governmental Compliance. The Tenant Improvements shall comply in material
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; and (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code.
4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all reasonable times; provided, however, that Landlord's
failure to inspect the Tenant Improvements shall in no event constitute a waiver
of any of Landlord's rights hereunder nor shall Landlord's inspection of the
Tenant Improvements constitute Landlord's approval of the same. Should Landlord
disapprove any portion of the Tenant Improvements, Landlord shall, as soon as
reasonably possible, notify Tenant in writing of such disapproval and shall
specify in reasonable detail the items disapproved. Any defects or deviations
in, and/or disapproval by Landlord of, the Tenant Improvements shall be
rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord determines that a defect or deviation exists or disapproves of
any matter in connection with any portion of the Tenant Improvements and such
defect, deviation or matter might materially adversely affect the Building
Systems, the structure or

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-14-

--------------------------------------------------------------------------------




exterior appearance of the Building or any other tenant's use of such other
tenant's leased premises, Landlord may, following notice to Tenant and a
reasonable period of time for Tenant to cure (which shall not be less than ten
(10) Business Days except in an emergency) take such action as Landlord
reasonably deems necessary, at Tenant's expense and without incurring any
liability on Landlord's part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Tenant Improvements until such time as the defect,
deviation and/or matter is corrected to Landlord's satisfaction.
4.2.5 Meetings. Commencing upon the execution of this Lease, Tenant shall hold
weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held at a
mutually agreed-upon location in San Francisco, and Landlord and/or its agents
shall receive prior notice of, and shall have the right to attend, all such
meetings, and, upon Landlord's reasonable request, Tenant shall request that
certain of Tenant's Agents shall attend such meetings if their presence is
necessary. In addition, minutes shall be taken at all such meetings, a copy of
which minutes shall be promptly delivered to Landlord. One such meeting each
month shall include the review of the Contractor's current request for payment.
4.3    Notice of Completion; Copy of Record Set of Plans. Within fifteen (15)
days after completion of construction of the Tenant Improvements, Tenant shall
cause a Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 8182 of the
California Civil Code or any successor statute and furnish a copy thereof to
Landlord upon such recordation. In the event Tenant fails to so record the
Notice of Completion as required pursuant to this Section 4.3, then such failure
shall not, in and of itself, constitute a default hereunder but Tenant shall (I)
indemnify, defend, protect and hold harmless Landlord and the Landlord Related
Parties from any and all loss, cost, damage, expense and liability (including,
without limitation, court costs and reasonable attorneys' fees) in connection
with such failure by Tenant to so record the Notice of Completion as required
hereunder, and (II) not be entitled to receive the Final Retention pursuant to
this Work Letter until such time as the lien period for Tenant's Agents has
expired. If Tenant fails to do so, Landlord may execute and file such Notice of
Completion and give such notices on behalf of Tenant as Tenant's agent for such
purpose, at Tenant's sole cost and expense. At the conclusion of construction,
(i) Tenant shall cause the Architect and the Contractor (A) to update the
Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the "record-set" of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
this Lease, and (C) to deliver to Landlord two (2) sets of copies of such record
set of drawings and a disk with an electronic version of drawings in pdf format
and an electronic version of the same in dwg format within thirty (30) days
following issuance of a certificate of occupancy for the Premises, and (ii)
Tenant shall deliver to Landlord a copy of all warranties, guaranties, and
operating manuals and information relating to the improvements, equipment, and
systems in the Premises.

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-15-

--------------------------------------------------------------------------------




SECTION 5

LANDLORD DELAY
As used herein, "Landlord Delay" shall mean an actual delay in the performance
of the Tenant Improvements resulting from the acts or omissions of Landlord,
Landlord's employees, agents or contractors, including, but not limited to (i)
failure of Landlord to timely approve or disapprove Tenant's Construction
Drawings or any Drawing Change Notice (i.e., within the initial review and
response times described in Sections 3.2, 3.3 and 3.5 above); (ii) interference
by Landlord, its employees, agents or contractors with the completion of the
Tenant Improvements, (including while performing the completion of Punch List
Items described in Section 1.1 above, as well as the impairment of Tenant's
contractors' or vendors' or employees' access to the Premises, failure to
provide reasonable access to the Building's loading dock or other facilities
necessary for the construction of the Tenant Improvements and/or the movement of
materials and personnel to the Premises for such purpose (provided that Tenant
shall be required to schedule the use of the Building loading dock or other
facilities in accordance with Landlord's reasonable procedures for the Building,
subject to scheduled use by Landlord and other tenants of the Building and
reasonable restrictions established by Landlord); and (iii) delays due to the
acts or failures to act of Landlord, its agents, employees or contractors with
respect to payment of the Tenant Improvement Allowance, subject to the terms of
Sections 2.2.2.1 and 2.2.2.4 above in this Work Letter regarding Landlord's
right to contest in good faith the payment of such amounts. If Tenant contends
that a Landlord Delay has occurred, Tenant shall notify Landlord in writing (the
"Delay Notice") of the event which constitutes such Landlord Delay; such notice
may be via electronic mail to Landlord's construction representative described
below, provided that if Tenant notifies Landlord's construction representative
via electronic email, then Tenant must also deliver notice to Landlord's other
notice addresses required under the Lease within one (1) Business Day after
delivery of such electronic mail. Tenant will additionally use reasonable
efforts to mitigate the effects of any Landlord Delay through the re-sequencing
or re-scheduling of work, if feasible, but this sentence will not be deemed to
require Tenant to incur overtime or after-hours costs unless Landlord agrees in
writing to bear such costs. If the actions or inactions or circumstances
described in the Delay Notice qualify as a Landlord Delay, and are not cured by
Landlord within two (2) Business Days after Landlord's receipt of the Delay
Notice, then a Landlord Delay shall be deemed to have occurred commencing as of
the expiration of the two (2) Business Day period. If and to the extent (x)
Tenant incurs increased costs of design or construction of the Tenant
Improvements in any portion of the Premises as a direct result of any Landlord
Delay, Landlord will be responsible for such increased costs and (y) the
completion of the Tenant Improvements in any portion of the Premises is delayed
beyond the later of (1) the scheduled completion date therefor or (2) the
Commencement Date for such portion of the Premises (such date, the "Scheduled
Completion Date") by Landlord Delay, Tenant will receive one (1) days' abatement
of Fixed Rent payable for each day beyond the Scheduled Completion Date that
completion of such work is delayed due to Landlord Delay (such abatement to be
applicable immediately following the Fixed Rent Abatement Period for such
portion of the Premises).

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-16-

--------------------------------------------------------------------------------




SECTION 6

MISCELLANEOUS
6.1    Tenant's Representative. Tenant has designated Kristy Schmidt
(kschmidt@lendingclub.com) as its sole representative, who, until further notice
to Landlord shall have full authority and responsibility to act on behalf of the
Tenant as required in this Work Letter.
6.2    Landlord's Representative. Landlord has designated Lily Ng
(LNg@TishmanSpeyer.com) as its sole representative, who, until further Notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Work Letter. With regard to all matters involving
the Base, Shell and Core or the Tenant Improvements, Tenant shall communicate
with Landlord's representative rather than with the contractor constructing the
Base, Shell and Core. Landlord shall not be responsible for any statement,
representation or agreement made between Tenant and the contractor constructing
the Base, Shell and Core.
6.3    Labor Relations. Tenant shall not employ, or permit the employment of,
any contractor, subcontractor, mechanic or laborer, or permit any materials to
be delivered to or used in the Building, if, in Landlord's sole judgment, such
employment, delivery or use will interfere or cause any conflict with other
contractors, subcontractors, mechanics or laborers engaged in the construction,
maintenance or operation of the Building by Landlord, Tenant or others. If such
interference or conflict occurs, upon Landlord's request, Tenant shall cause all
contractors, mechanics or laborers causing such interference or conflict to
leave the Building immediately.
6.4    Time of the Essence. Time of the essence in this Work Letter. Unless
otherwise indicated, all references in this Work Letter to a "number of days"
shall mean and refer to calendar days. If any item requiring approval is timely
disapproved by Landlord, the procedure for preparation of the document and
approval thereof shall be repeated until the document is approved by Landlord.
6.5    Tenant's Lease Default. Notwithstanding any terms and conditions to the
contrary contained in the Lease, if a Default as described in Article 15 of this
Lease or a material default by Tenant under this Work Letter beyond the
applicable notice and cure period set forth in Article 15 of the Lease has
occurred at any time on or before the Substantial Completion of the Tenant
Improvements, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may cause the Contractor to cease the construction of the Tenant
Improvements (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Tenant Improvements and any increased costs to
Tenant resulting therefrom, and such stoppage shall not be a Landlord Caused
Delay), and (ii) all other obligations of Landlord under the terms and
conditions of this Work Letter shall be suspended until such time as such Event
of Default is cured pursuant to the terms and conditions of the Lease (in which
case, Tenant shall be responsible for any delay in the Substantial Completion of
the Tenant Improvements, including any increased costs to Tenant resulting
therefrom, and such delay shall not be a Landlord

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-17-

--------------------------------------------------------------------------------




Caused Delay). Notwithstanding the foregoing, if a default by Tenant is cured,
forgiven or waived, Landlord's suspended obligations shall be fully reinstated
and resumed, effective immediately.
6.6    No Miscellaneous Charges. Tenant shall not be charged for, and Landlord
shall provide, electricity, freight elevator access, and water during the design
and construction by Tenant of the Tenant Improvements and during Tenant's
move-in into the Premises; provided, however, that Tenant shall be charged for
Landlord's actual cost of any security guard that is on duty at the Building to
the extent that such guard is reasonably necessary to monitor Tenant's
after-hours use of the loading dock and/or freight elevator. Tenant shall pay
Landlord any amounts due under this Section 7.6 within thirty (30) days after
Landlord's written demand therefor.
6.7    Bonding. Notwithstanding anything to the contrary set forth in this
Lease, Tenant shall not be required to obtain or provide any completion or
performance bond in connection with any Tenant Improvement work performed by or
on behalf of Tenant.
6.8    Survival Of Provisions Upon Termination Of Work Letter. Any term,
covenant or condition of this Work Letter which requires the performance of
obligations or forbearance of an act by either party hereto after the
termination of this Work Letter shall survive such termination of this Work
Letter. Such survival shall be to the extent reasonably necessary to fulfill the
intent thereof, or if specified, to the extent of such specification, as same is
reasonably necessary to perform the obligations and/or forbearance of an act set
forth in such term, covenant or condition. Notwithstanding the foregoing in the
event a specific term, covenant or condition is expressly provided for in such a
clear fashion as to indicate that such performance of an obligation or
forbearance of an act is no longer required, then the specific shall govern over
this general provision of this Work Letter.
6.9     Reasonable Cooperation. Each of Landlord and Tenant acknowledges that
the timing of the completion of the Tenant Improvements and the Landlord Work is
of the utmost importance. Accordingly, each of Landlord and Tenant hereby agrees
to fully and diligently cooperate with all reasonable requests by the other
party in connection with or related to the design and construction of the Tenant
Improvements and the Landlord Work, as applicable.
6.10    Landlord Coordination Fee. Tenant shall pay a construction supervision
and management fee (the "Landlord Coordination Fee") to Landlord in an amount
equal to one percent (1%) of the "hard" costs of construction of the Tenant
Improvements, up to a maximum of one percent (1%) of the Tenant Improvement
Allowance. Except for the Landlord Coordination Fee, Landlord shall receive no
fee for supervision, profit, overhead or general conditions in connection with
the construction of the Tenant Improvements.





736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT C
 

-18-

--------------------------------------------------------------------------------




SCHEDULE 1 TO EXHIBIT C
Base, Shell and Core Work
Landlord will construct or perform, in accordance with all applicable
Requirements (to the extent necessary to obtain a certificate of occupancy or
its legal equivalent for each portion of the Premises) the following Base, Shell
and Core Work (as and when set forth below):
1.    All Landlord core wall penetrations (that are pre-existing as of the
Delivery Date of the particular portion of the Premises, and that are discovered
either by Landlord during performance of the Base, Shell and Core Work or the
Landlord Work or by Tenant during performance of the initial Tenant
Improvements) shall be sealed to meet one hour demising ratings around the
entire core area on each floor if and to the extent required by applicable
Requirements (which sealing shall be performed reasonably promptly after such
discovery).
2.    Landlord shall make changes to the restrooms and elevator lobbies and to
ingress and egress points and paths of travel located on the basement level of
the Building (i.e., the Concourse Level) and on the fourth (4th), sixth (6th),
thirteenth (13th), fourteenth (14th), fifteenth (15th), sixteenth (16th) and
seventeenth (17th) floors of the Building, respectively (but, with respect to
the fifteenth (15th) and sixteenth (16th) floors, only if this Lease is not
terminated with respect to the Fifteenth Floor Premises and the Sixteenth Floor
Premises pursuant to Section 2.2(b)(iv) of this Lease, and with respect to the
each of the sixth (6th) and thirteenth (13th) floors, only if Tenant leases the
Alternate Premises pursuant to Section 2.2(b)(v) of this Lease and only to the
extent all or a portion of the Alternate Premises is located on such floor),if
and to the extent necessary to cause the same to comply with all applicable
Requirements (but subject to any variances or approvals obtained by Landlord for
any applicable Governmental Authorities). All such Base, Shell and Core Work
described in this item 2 shall be performed following the applicable Delivery
Dates of the respective floors, except that Landlord shall make any necessary
changes to the restrooms located on the basement level of the Building, as part
of the Landlord Work described in item 3 of Schedule 2 to Exhibit C, prior to
the Delivery Date of the Concourse Level Premises. Tenant hereby acknowledges
and agrees that Landlord shall have no obligation to install showers in any
portion of the Premises, including, without limitation, the basement level of
the Building. The Base, Shell and Core Work described in this item 2 shall be
performed using Building standard materials, methods and finishes.
3.    Landlord shall provide, at no cost to Tenant, current path of travel
drawings and egress plans from the Building architect for use for all floors
(all of which shall be updated to meet current City Code requirements as of the
Effective Date).
4.     Landlord, at its sole cost, shall provide access and point of connections
to MEP systems at the Building core.
5.    In the event that during performance of the Base, Shell and Core Work, the
Landlord Work or the initial Tenant Improvements, any Hazardous Materials are
discovered within the Premises, which Hazardous Materials were not brought in or
introduced to the Premises by a Tenant Party, then Tenant shall promptly notify
Landlord of the same. In connection therewith, in the event that Landlord
determines, in its reasonable discretion, that any such Hazardous Materials were
not brought in or introduced to the Premises by a Tenant Party, then Landlord
shall, at its sole cost and expense, remove such Hazardous Materials from the
Premises.

736057.06/WLA
888888-00365/4-24-15/sb/lae
SCHEDULE 1 TO EXHIBIT C
-1-
 




--------------------------------------------------------------------------------




SCHEDULE 2 TO EXHIBIT C
Landlord Work
Landlord will construct, in accordance with all applicable Requirements (to the
extent necessary to obtain a certificate of occupancy or its legal equivalent
for each portion of the Premises) the following Landlord Work on or before the
dates set forth below:
1.    Landlord shall perform the work described on Schedule 2-A, attached hereto
(with further architectural details and finishes being generally consistent with
those shown on Exhibit H-2), in the Suite 100 Premises prior to the applicable
Delivery Date of the Suite 100 Premises.
2.    Landlord shall construct a Class A metal staircase between the Concourse
Level Premises (which is located in the basement level of the Building) and the
Second Floor Premises consistent with the drawings shown on Schedule 2-B,
attached hereto (the finishes of which shall be comparable to the internal
staircase currently located between the fifteenth (15th) and sixteenth (16th)
floors of the Building), prior to the Delivery Date of the Concourse Level
Premises, the Suite 100 Premises and the Second Floor Premises.
3.    Landlord shall perform the work described on Schedule 2-C, attached hereto
(using Building standard materials and finishes in the restrooms comparable to
those used in the restrooms located on the twenty-second (22nd) floor of the
Building, and constructing the elevator lobby with a drywall lid ceiling in a
condition ready for finishes and with life-safety system and fire doors
installed in accordance with Code), in the Concourse Level Premises prior to the
Delivery Date of the Concourse Level Premises.
4.     Landlord shall install a man lift within the Second Floor Premises
between the floor level and Mezzanine Level thereof in a location to be mutually
and reasonably approved by the parties following the Delivery Date of the Second
Floor Premises.



736057.06/WLA
888888-00365/4-16-15/sb/sb
SCHEDULE 2 TO EXHIBIT C
-1-
 




--------------------------------------------------------------------------------




SCHEDULE 2-A
[exhibit1031595_im13a01.jpg]



736057.06/WLA
888888-00365/4-16-15/sb/sb
SCHEDULE 2-A
-1-
 




--------------------------------------------------------------------------------




SCHEDULE 2-B
[exhibit1031595market_14a01.jpg]



736057.06/WLA
888888-00365/4-16-15/sb/sb
SCHEDULE 2-B
-1-
 




--------------------------------------------------------------------------------




SCHEDULE 2-C
[exhibit1031595_im15a01.jpg]



736057.06/WLA
888888-00365/4-16-15/sb/sb
SCHEDULE 2-C
-1-
 




--------------------------------------------------------------------------------







736057.06/WLA
888888-00365/4-16-15/sb/sb
SCHEDULE 2-C
-1-
 




--------------------------------------------------------------------------------




SCHEDULE 3 TO EXHIBIT C
Conceptual Plan for Second Floor Premises
The conceptual plan which follows is intended solely as a hypothetical example
of Tenant Improvements, Alterations, furniture, fixtures, equipment or other
personal property that Landlord would reasonably approve and is not intended to
constitute any obligation on the part of Tenant to construct or install all or
any portion of the improvements and personal property shown on said conceptual
plan.
[exhibit1031595market_16a01.jpg]



736057.06/WLA
888888-00365/4-16-15/sb/sb
SCHEDULE 3 TO EXHIBIT C
-1-
 




--------------------------------------------------------------------------------




EXHIBIT D
Design Standards
(a)    HVAC. The Building HVAC System serving the Premises is designed to
provide air at the Building core at temperatures sufficient to maintain (subject
to localized distribution within the Premises, the design of which shall be the
responsibility of Tenant) average temperatures within the Premises during
Ordinary Business Hours of (i) not less than 70º F. +/- 2º F during the heating
season when the outdoor temperature is 40º F. or more and (ii) not more than 75º
F. +/- 2º F during the cooling season, when the outdoor temperatures are at 83º
F. dry bulb and 64º F. wet bulb, with, in the case of clauses (i) and (ii), a
population load per floor of not more than one person per 143 square feet of
rentable area, other than in dining and other special use areas per floor for
all purposes, and shades fully drawn and closed, including lighting and power,
and to provide at least .15 CFM of outside ventilation per square foot of
rentable area. Use of the Premises, or any part thereof, in a manner exceeding
the foregoing design conditions or rearrangement of partitioning after the
initial preparation of the Premises which interferes with normal operation of
the air-conditioning service in the Premises may require changes in the
air-conditioning system serving the Premises at Tenant's expense.
(b)    Electrical. The Building Electrical system serving the Premises is
designed to provide:
(i)    High voltage (480/277 Volt) connected power for lighting, as required by
applicable Requirements, and
(ii)    5.0 watts per usable square foot of low voltage (120/208 volt) connected
power for convenience receptacles.





736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT D
-1-
 




--------------------------------------------------------------------------------




EXHIBIT E
Cleaning Specifications
GENERAL CLEANING
NIGHTLY
General Offices:
1.
All hard surfaced flooring to be swept using approved dustdown preparation.

2.
Carpet sweep all carpets, moving only light furniture (desks, file cabinets,
etc. not to be moved).

3.
Hand dust and wipe clean all furniture, fixtures and window sills.

4.
Empty all waste receptacles and remove wastepaper.

5.
Wash clean all Building water fountains and coolers.

6.
Sweep all private stairways.

Pantries and Break Rooms:
1.
All hard surfaced flooring to be swept.

2.
Wipe clean horizontal surfaces

3.
Empty all waste receptacles.

Lavatories:
1.
Sweep and wash all floors, using proper disinfectants.

2.
Wash and polish all mirrors, shelves, bright work and enameled surfaces.

3.
Wash and disinfect all basins, bowls and urinals.

4.
Wash all toilet seats.

5.
Hand dust and clean all partitions, tile walls, dispensers and receptacles in
lavatories and restrooms.

6.
Empty paper receptacles, fill receptacles and remove wastepaper.

7.
Fill toilet tissue holders.

8.
Empty and clean sanitary disposal receptacles.


736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT E
 

-1-

--------------------------------------------------------------------------------




WEEKLY
1.
Vacuum all carpeting and rugs.

2.
Dust all door louvers and other ventilating louvers within a person's normal
reach.

3.
Wipe clean all brass and other bright work.

MONTHLY
1.
Wet mop pantry and break room hard surface floors.

NOT MORE THAN 3 TIMES PER YEAR
High dust premises complete including the following:
1.
Dust all pictures, frames, charts, graphs and similar wall hangings not reached
in nightly cleaning.

2.
Dust all vertical surfaces, such as walls, partitions, doors, door frames and
other surfaces not reached in nightly cleaning.

3.
Dust all venetian blinds.

4.
Wash all windows.






736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT E
 

-2-

--------------------------------------------------------------------------------




EXHIBIT F
Rules and Regulations
1.    Nothing shall be attached to the outside walls of the Building. Other than
Building standard blinds, no curtains, blinds, shades, screens or other
obstructions shall be attached to or hung in or used in connection with any
exterior window or entry door of the Premises, without the prior consent of
Landlord.
2.    No sign, advertisement, notice or other lettering visible from the
exterior of the Premises shall be exhibited, inscribed, painted or affixed to
any part of the Premises without the prior written consent of Landlord. All
lettering on doors shall be inscribed, painted or affixed in a size, color and
style acceptable to Landlord.
3.    The grills, louvers, skylights, windows and doors that reflect or admit
light and/or air into the Premises or Common Areas shall not be covered or
obstructed by Tenant, nor shall any articles be placed on the window sills,
radiators or convectors.
4.    Landlord shall have the right to prohibit any advertising by any Tenant
which, in Landlord's reasonable opinion, tends to impair the reputation of the
Building, and upon written notice from Landlord, Tenant shall refrain from or
discontinue such advertising.
5.    Common Areas shall not be obstructed or encumbered by any Tenant or used
for any purposes other than ingress of egress to and from the Premises and for
delivery of merchandise and equipment in a prompt and efficient manner, using
elevators and passageways designated for such delivery by Landlord.
6.    Except in those areas designated by Tenant as "security areas," all locks
or bolts of any kind shall be operable by the Building's Master Key. No locks
shall be placed upon any of the doors or windows by Tenant, nor shall any
changes be made in locks or the mechanism thereof which shall make such locks
inoperable by the Building's Master Key. Tenant shall, upon the termination of
its Lease, deliver to Landlord all keys of stores, offices and lavatories,
either furnished to or otherwise procured by Tenant and in the event of the loss
of any keys furnished by Landlord, Tenant shall pay to Landlord the cost
thereof.
7.    Tenant shall keep the entrance door to the Premises closed at all times.
8.    All movement in or out of any freight, furniture, boxes, crates or any
other large object or matter of any description must take place during such
times and in such elevators as Landlord may reasonably prescribe. Landlord
reserves the right to inspect all articles to be brought into the Building and
to exclude from the Building all articles which violate any of these Rules and
Regulations or the Lease. Landlord may require that any person leaving the
public areas of the Building with any article to submit a pass, signed by an
authorized person, listing each article being removed, but the establishment and
enforcement of such requirement shall not impose any

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT F
 

-1-

--------------------------------------------------------------------------------




responsibility on Landlord for the protection of any Tenant against the removal
of property from the Premises.
9.    All hand trucks shall be equipped with rubber tires, side guards and such
other safeguards as Landlord may require.
10.    No Tenant Party shall be permitted to have access to the Building's roof,
mechanical, electrical or telephone rooms without permission from Landlord.
11.    Tenant shall not permit or suffer the Premises to be occupied or used in
a manner offensive or objectionable to Landlord or other occupants of the
Building by reason of noise, odors, vibrations or interfere in any way with
other tenants or those having business therein.
12.    Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises, unless otherwise agreed to by
Landlord. Tenant shall not cause any unnecessary labor by reason of such
Tenant's carelessness or indifference in the preservation of good order and
cleanliness.
13.    Tenant shall store all its trash and recyclables within its Premises. No
material shall be disposed of which may result in a violation of any
Requirement. All refuse disposal shall be made only though entryways and
elevators provided for such purposes and at such times as Landlord shall
designate. Tenant shall use the Building's hauler.
14.    Tenant shall not deface any part of the Building. No boring, cutting or
stringing of wires shall be permitted, except with prior consent of Landlord,
and as Landlord may direct.
15.    The water and wash closets, electrical closets, mechanical rooms, fire
stairs and other plumbing fixtures shall not be used for any purposes other than
those for which they were constructed and no sweepings, rubbish, rags, acids or
other substances shall be deposited therein. All damages resulting from any
misuse of the fixtures shall be borne by Tenant where a Tenant Party caused the
same.
16.    Tenant, before closing and leaving the Premises at any time, shall see
that all lights, water faucets, etc. are turned off. All entrance doors in the
Premises shall be kept locked by Tenant when the Premises are not in use.
17.    No bicycles, in-line roller skates, vehicles or animals of any kind
(except for seeing eye dogs) shall be brought into or kept by any Tenant in or
about the Premises or the Building.
18.    Canvassing or soliciting in the Building is prohibited.
19.    Employees of Landlord or Landlord's Agent shall not perform any work or
do anything outside of the regular duties, unless under special instructions
from the office of Landlord or in response to any emergency condition.

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT F
 

-2-

--------------------------------------------------------------------------------




20.    Tenant is responsible for the delivery and pick up of all mail from the
United States Post Office.
21.    Landlord reserves the right to exclude from the Building during other
than Ordinary Business Hours all persons who do not present a valid Building
pass. Tenant shall be responsible for all persons for whom a pass shall be
issued at the request of Tenant and shall be liable to Landlord for all acts of
such persons.
22.    Landlord shall not be responsible to Tenant or to any other person or
entity for the non-observance or violation of these Rules and Regulations by any
other tenant or other person or entity. Tenant shall be deemed to have read
these Rules and Regulations and to have agreed to abide by them as a condition
to its occupancy of the Premises.
23.    The review/alteration of Tenant drawings and/or specifications by
Landlord's Agent and any of its representatives is not intended to verify
Tenant's engineering or design requirements and/or solutions. The
review/alteration is performed to determine compatibility with the Building
Systems and lease conditions. Tenant renovations must adhere to the Building's
applicable Standard Operating Procedures and be compatible with all Building
Systems.



736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT F
 

-3-

--------------------------------------------------------------------------------




EXHIBIT G
VIA HAND DELIVERY




____________, 20__




_________________
_________________
_________________
_________________


RE:    Office Lease ("Lease") dated ______________, 20__ between, LendingClub,
Inc., as "Tenant", and 595 Market Street, Inc., as "Landlord", for the premises
located at 595 Market Street, San Francisco, California, Suite ___
Commencement Agreement


Dear ______________:


In accordance with Articles 1 and 2 and Exhibit G of the above referenced Lease,
this letter is to confirm the following:
Premises consist of ____ square feet on the ______________ floors and are hereby
delivered by Landlord as of ______________.
Delivery Date is _______________.
Commencement Date is __________________.
Tenant's Share is _____% with respect to ______________.
Expiration Date is ___________, 20___ unless earlier terminated.


If you concur with the aforementioned, please execute and return one original
copy to my attention. Should Landlord not receive a signed response within 10
Business Days from the date above, the aforementioned dates shall deemed to be
accepted by Tenant.


Thank you.                            ACCEPTED AND AGREED:


Sincerely,                            LENDINGCLUB CORPORATION


TISHMAN SPEYER                         By: _________________________



736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT G
-1-
 




--------------------------------------------------------------------------------




Name:_______________________


__________________                    
Property Manager



736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT G
-1-
 




--------------------------------------------------------------------------------




EXHIBIT H-1
Location and Depiction of Exterior Building Signage and Location and
Electroluminescent Sign
[exhibit1031595market_17a01.jpg]





736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT H-1
-1-
 




--------------------------------------------------------------------------------




EXHIBIT H-2
Location and depiction of Glass Door Signage


[exhibit1031595_18a01.jpg]



736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT H-2
-1-
 




--------------------------------------------------------------------------------




EXHIBIT H-3
Location and Depiction of Stevenson Sign
[exhibit1031595_im19a01.jpg]

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT H-3
-1-
 




--------------------------------------------------------------------------------




EXHIBIT I
Form of Letter of Credit


[LETTERHEAD OF ISSUER OF LETTER OF CREDIT]


____________________ (MONTH, DAY, YEAR)




595 MARKET STREET, INC.
C/O TISHMAN SPEYER PROPERTIES, L.P.
45 ROCKEFELLER PLAZA
NEW YORK, NEW YORK 10111
ATTENTION: CHIEF FINANCIAL OFFICER


REF:    IRREVOCABLE LETTER OF CREDIT NO. _____________


GENTLEMEN:


WE HEREBY OPEN OUR UNCONDITIONAL IRREVOCABLE CLEAN LETTER OF CREDIT NO.
__________ IN YOUR FAVOR AVAILABLE BY YOUR DRAFT(S) AT SIGHT FOR AN AMOUNT NOT
TO EXCEED IN THE AGGREGATE ($__________) EFFECTIVE IMMEDIATELY.
ALL DRAFTS SO DRAWN MUST BE MARKED "DRAWN UNDER IRREVOCABLE LETTER OF CREDIT OF
[ISSUING BANK], NO. __________, DATED _______________, 20__."
THIS LETTER OF CREDIT IS ISSUED, PRESENTABLE AND PAYABLE AT OUR OFFICE AT
_________________________, OR SUCH OTHER OFFICE AS WE MAY DESIGNATE BY WRITTEN
NOTICE TO YOU, AND EXPIRES WITH OUR CLOSE OF BUSINESS ON ____________________.
IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED FOR ADDITIONAL TWELVE MONTH PERIODS THROUGH ____________________
[INSERT DATE WHICH IS 120 DAYS AFTER LEASE EXPIRATION], UNLESS WE INFORM YOU IN
WRITING BY REGISTERED MAIL AT THE ABOVE ADDRESS (WITH A COPY TO TISHMAN SPEYER
PROPERTIES, L.P., 45 ROCKEFELLER PLAZA, NEW YORK, NEW YORK 10111, ATTENTION:
CHIEF LEGAL OFFICER) DISPATCHED BY US AT LEAST 90 DAYS PRIOR TO THE THEN
EXPIRATION DATE THAT THIS LETTER OF CREDIT SHALL NOT BE EXTENDED. IN THE EVENT
THIS CREDIT IS NOT EXTENDED FOR AN ADDITIONAL PERIOD AS PROVIDED ABOVE, YOU MAY
DRAW HEREUNDER. SUCH DRAWING IS TO BE MADE BY MEANS OF A DRAFT ON US AT SIGHT
WHICH MUST BE PRESENTED TO US BEFORE THE THEN EXPIRATION DATE OF THIS LETTER OF
CREDIT. THIS LETTER OF CREDIT CANNOT BE MODIFIED OR REVOKED WITHOUT YOUR
CONSENT. THIS LETTER OF CREDIT IS PAYABLE IN MULTIPLE DRAFTS AND SHALL BE
TRANSFERABLE BY YOU WITHOUT ADDITIONAL CHARGE.



736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT I
 

-1-

--------------------------------------------------------------------------------




DRAWS MAY BE PRESENTED BY FACSIMILE TO OUR FAX NUMBER __________. IF
PRESENTATION IS BY FACSIMILE, THE ORIGINAL DRAFT AND THIS LETTER OF CREDIT MUST
BE SENT BY OVERNIGHT COURIER THE SAME DAY AS THE FAX PRESENTATION. PAYMENT WILL
BE EFFECTED ONLY UPON RECEIPT OF THE ORIGINAL DRAFT AND THE LETTER OF CREDIT AT
OUR ABOVE OFFICE.
IF DEMAND FOR PAYMENT IS PRESENTED BEFORE 11:00 A.M. CENTRAL TIME, PAYMENT SHALL
BE MADE TO YOU OF THE AMOUNT DEMANDED IN IMMEDIATELY AVAILABLE FUNDS NOT LATER
THAN 4:00 P.M. CENTRAL TIME ON THE FOLLOWING BUSINESS DAY. IF DEMAND FOR PAYMENT
IS PRESENTED AFTER 11:00 A.M. CENTRAL TIME, PAYMENT SHALL BE MADE TO YOU OF THE
AMOUNT DEMANDED IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 4:00 P.M. CENTRAL
TIME ON THE SECOND BUSINESS DAY.
WE HEREBY DO UNDERTAKE TO PROMPTLY HONOR YOUR SIGHT DRAFT OR DRAFTS DRAWN ON US,
INDICATING OUR LETTER OF CREDIT NO. __________ FOR THE AMOUNT AVAILABLE TO BE
DRAWN ON THIS LETTER OF CREDIT UPON PRESENTATION OF YOUR SIGHT DRAFT IN THE FORM
OF SCHEDULE A ATTACHED HERETO DRAWN ON US AT OUR OFFICES SPECIFIED ABOVE DURING
OUR USUAL BUSINESS HOURS ON OR BEFORE THE EXPIRATION DATE HEREOF.
EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENTS, REQUIREMENTS OR QUALIFICATION. OUR OBLIGATION UNDER THIS LETTER OF
CREDIT IS OUR INDIVIDUAL OBLIGATION AND IS IN NO WAY CONTINGENT UPON
REIMBURSEMENT WITH RESPECT THERETO OR UPON OUR ABILITY TO PERFECT ANY LIEN,
SECURITY INTEREST OR ANY OTHER REIMBURSEMENT.
EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED, THIS LETTER OF CREDIT IS SUBJECT TO
INTERNATIONAL STANDBY PRACTICES 1998, INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590.




[ISSUER OF LETTER OF CREDIT]



                        





736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT I
 

-2-

--------------------------------------------------------------------------------




SCHEDULE A
TO LETTER OF CREDIT




FOR VALUE RECEIVED


PAY AT SIGHT BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO
_________________________ THE SUM OF U.S. $__________ DRAWN UNDER IRREVOCABLE
LETTER OF CREDIT NO. __________, DATED _______________, 20__, ISSUED BY
_________________________.
                    


TO:    [ISSUER OF LETTER OF CREDIT]


____________________________
[CITY, STATE]



736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT I
-1-








--------------------------------------------------------------------------------




EXHIBIT J
California Asbestos Annual Notice
In 1988, California enacted legislation (specifically, Chapter 10.4 of the
Health and Safety Code, Section 25915 et seq.) requiring landlords and tenants
of commercial buildings constructed prior to 1979 to notify certain people,
including each other and their respective employees working within such
building, of any knowledge they may have regarding any asbestos containing
materials or asbestos-containing construction materials (collectively, "ACM") in
the building.
On July 13, 1995, Title 29, Code of Federal Regulations, Section 1910.1001 and
1926.1101 defined Presumed Asbestos Containing Material ("PACM") as thermal
system insulation and surfacing material found in buildings constructed no later
than 1980. Although not considered PACM, asphalt and vinyl flooring installed in
buildings constructed no later than 1980 must also be considered asbestos
containing. Both PACM and asphalt and vinyl flooring can be shown not to contain
asbestos through comprehensive sampling. The federal standard requires the
building and/or facility owner to notify contractors and tenants of the presence
of ACM/PACM. On May 3, 1996, Cal/OSHA adopted the same notification requirements
for PACM in Title 8 CCR 5208 & 1529.
This notification is being given to provide the information required under this
Legislation in order to help Tenant avoid any unintentional contact with the
ACM/PACM, to assure that appropriate precautionary measures are taken before
disturbing any ACM/PACM, and to assist Tenant in making appropriate disclosures
to its employees and others.
The building at 595 Market Street, San Francisco, California ("Building") was
constructed prior to 1980. As such, the PACM rules apply. Landlord has engaged
qualified asbestos consultants to survey portions of the Building for asbestos
and to assist in implementing an asbestos operations and management program that
includes, among other things, periodic re-inspection and surveillance,
information and training programs for project and building personnel/engineering
and other measures to minimize potential fiber releases as well as recordkeeping
requirements. A description of the current Operations and Management Plan
prepared for the Building (the "O&M Program") is set forth on Schedule A
attached hereto and must be complied with by Lending Club ("Tenant") and
Tenant's contractors performing any work in the Building. Landlord has not
completed an AHERA survey of the Building for asbestos.
595 Market Street, Inc., a Delaware corporation ("Landlord") has no reason to
believe, based upon document review and an asbestos inspection conducted by RGA
Environmental (its current environmental consultant) that the ACM/PACM in the
Building is currently in a condition to release asbestos fibers which would pose
a significant health hazard to the Building's occupants. This should remain so
if such ACM/PACM is properly handled and remains undisturbed. Tenant should take
into consideration that Landlord's knowledge as to the absence of health risks
is based solely upon general information and the information contained in the
O&M Program, and that Landlord has no special knowledge concerning potential
health risks resulting from exposure to

736057.06/WLA
888888-00365/4-24-15/sb/lae
-1-








--------------------------------------------------------------------------------




asbestos in the Building. Landlord is, therefore, required by the
above-mentioned Legislation to encourage Tenant to contact local or state public
agencies if Tenant wishes to obtain a better understanding of the potential
impacts resulting from exposure to asbestos. The health risks generally
associated with asbestos result from the inhalation of asbestos fibers. The
inhalation of asbestos fibers has been associated with serious lung diseases
including asbestosis, lung cancer, and mesothelioma.
Because any Tenant alterations or other work at the Building could disturb
ACM/PACM and possibly release asbestos fibers into the air, Landlord must
require that Tenant obtain Landlord's written approval prior to beginning such
projects. This includes major alterations, but might also include such
activities as replacing carpet or flooring, drilling or boring holes, installing
electrical, telecommunications or computer lines, sanding floors, removing
ceiling tiles or other work which disturbs ACM/PACM. In many cases, such
activities will not affect ACM/PACM, but Tenant must check with the property
manager in advance, just in case. Tenant should check with the property manager
at the address set forth on Schedule A. The property manager will make available
such instruction as may be required. Any such work should not be attempted by an
individual or contractor who is not qualified to handle ACM/PACM. In the areas
specified in Schedule A, Tenant should avoid touching, moving or disturbing the
ACM/PACM in any way. If Tenant observes any activity which has the potential to
disturb the ACM/PACM, please report the same to the property manager
immediately.
In connection with the foregoing, Landlord has adopted the following policies
(which shall be considered rules under Tenant leases): (1) Landlord and
representatives of Landlord, including, without limitation, the Landlord's
ACM/PACM consultant, are entitled to enter into the premises of any tenant to
inspect for ACM/PACM and perform air tests and abatement; and (2) any tenant,
contractor, or other party must obtain Landlord's prior written approval before
performing any alterations on any tenant space, or performing any other work at
the Building that might disturb ACM/PACM or involve exposure to asbestos fibers
as described above and all such work must comply with the requirements of the
O&M Program.
California law also requires persons in the course of doing business whose
activities may result in exposures to asbestos and other substances regulated
under the Safe Drinking Water and Toxic Enforcement Act of 1986, commonly
referred to as Proposition 65, to provide a clear and reasonable warning.
Accordingly, Tenant is advised as follows:
WARNING: THE AREAS WITHIN THE BUILDING THAT ARE DESCRIBED IN SCHEDULE A BELOW
CONTAIN A CHEMICAL KNOWN TO THE STATE OF CALIFORNIA TO CAUSE CANCER.



736057.06/WLA
888888-00365/4-16-15/sb/sb
-2-








--------------------------------------------------------------------------------




SCHEDULE A
TO
CALIFORNIA ASBESTOS NOTICE
BUILDING:
595 Market Street


San Francisco, California
PROPERTY MANAGER:
Lily Ng

ADDRESS OF PROPERTY

MANAGER'S OFFICE:    Tishman Speyer Properties
595 Market Street, Suite 1140
San Francisco, CA 94105

Telephone No.: (415) 512-6801
I.
EXISTING ASBESTOS SURVEYS WHICH DESCRIBE THE EXISTENCE, LOCATION AND CONDITION
OF ACM

DESCRIPTION
BY COMPANY
DATE
1. Bulk Asbestos Analysis
RGA Environmental
August 8, 2014

II.
AUGUST 2014 SURVEY

During the limited asbestos survey conducted in the basement of the Building,
three samples of suspect ACMs were obtained and analyzed for asbestos content.
The results are described in Section IV below.
III.
EXISTING OPERATIONS AND MANAGEMENT PROGRAM

DESCRIPTION
BY COMPANY
DATE
1. Operations & Management Plan for Asbestos
Denis Edwards Inspections Services
June 2, 2004


736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT J





-1-



--------------------------------------------------------------------------------




IV.
SPECIFIC LOCATIONS WHERE ACM IS PRESENT IN ANY QUANTITY

REPORT
MATERIAL
DESCRIPTION
LOCATION
ASBESTOS QUANTITY
Bulk Asbestos Analysis
Vinyl Floor Tile Beige with Dark Specks and Black Mastic
Basement/Elevator Lobby North
Tile: 3% Chrysotile
Mastic: 8% Chrysotile
Bulk Asbestos Analysis
Vinyl Floor Tile Beige with Dark Specks and Black Mastic
Basement/Elevator Lobby South
Tile: 3% Chrysotile
 
Mastic: 8% Chrysotile


Bulk Asbestos Analysis
Vinyl Floor Tile Beige with Dark Specks and Black Mastic
Basement/Service Elevator That goes to Loading Dock
Tile: 3% Chrysotile
 
Mastic: 8% Chrysotile



V.
AVAILABLE REPORTS. ASBESTOS SURVEYS, REPORTS AND THE OPERATIONS AND MANAGEMENT
PLAN ARE AVAILABLE FOR REVIEW DURING NORMAL BUSINESS HOURS IN THE PROPERTY
MANAGER'S OFFICE AT THE ABOVE ADDRESS, MONDAY THROUGH FRIDAY EXCEPT LEGAL
HOLIDAYS. NO REPRESENTATIONS OR WARRANTIES WHATSOEVER ARE MADE REGARDING THE
REPORTS, CONCERNING THE SURVEYS, OR THE OPERATIONS AND MANAGEMENT PLAN
(INCLUDING WITHOUT LIMITATION, THE CONTENTS OR ACCURACY THEREOF), OR THE
PRESENCE OR ABSENCE OF TOXIC OR HAZARDOUS MATERIALS IN, AT, OR UNDER ANY
PREMISES, BUILDING, OR THE PROJECT.




736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT J





-2-



--------------------------------------------------------------------------------




EXHIBIT K
Form of SNDA
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


MassMutual Loan

No. 13204
Massachusetts Mutual Life Insurance Company
c/o Cornerstone Real Estate Advisers
One Financial Plaza
Hartford, Connecticut 06103
Attention: Finance Group Loan Servicing




Re: 595 Market Street, San Francisco, California 94105


The undersigned, Lending Club, Inc. (“Tenant”) understands that Massachusetts
Mutual Life Insurance Company (“Lender”) has made or will be making a loan (the
“Loan”) to 595 Market Street, Inc. (“Landlord”) secured by a mortgage or deed of
trust (the “Mortgage”) encumbering the real property (the “Property”) described
in Exhibit A, attached hereto and made a part hereof. Tenant and Landlord
entered into a lease agreement (the “Lease”) dated April 16, 2015 by which
Tenant leased from Landlord certain premises constituting a portion of the
Property and located on the basement level, the lobby level, the second floor,
the fourth floor, the fourteenth floor, the fifteenth floor, the sixteenth
floor, the seventeenth floor and the twenty-second floor of the building on the
Property (the “Leased Premises”). Tenant desires to be able to obtain the
advantages of the Lease and occupancy thereunder in the event of foreclosure of
the Mortgage and Lender wishes to have Tenant confirm the priority of the
Mortgage over the Lease.


NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties hereto agree as follows:


1.
Tenant hereby subordinates all of its right, title and interest under the Lease
to the lien, operation and effect of the Mortgage and any other mortgages (as
the same may be modified and/or extended from time to time) now or hereafter in
force against the Property, and to any and all existing and future advances made
under such Mortgage and any other mortgages.



2.
In the event that Lender becomes the owner of the Property by foreclosure, deed
in lieu of foreclosure, or otherwise, Tenant agrees to unconditionally attorn to
Lender and to recognize it as the owner of the Property and the Landlord under
the Lease. The Lender agrees not to terminate the Lease or disturb or interfere
with Tenant’s possession of the Leased Premises during the term of the Lease, or
any extension or renewal thereof, so long as Tenant is not in default under the
Lease beyond applicable notice, grace and cure periods, if any.



3.
Lender and any other subsequent owner of the Property, whether through
foreclosure, deed in lieu of foreclosure, or any other means, or any other
transfer or means after a foreclosure or a deed in lieu of foreclosure (a
“Subsequent Owner”) shall not be:




736057.06/WLA
888888-00365/4-16-15/sb/sb
-1-
 




--------------------------------------------------------------------------------




(a)
Personally liable under the Lease, its liability being limited solely to its
ownership interest in the Property;

(b)
Liable for any act or omission of any prior landlord, including Landlord;

(c)
Subject to any offsets or defenses which Tenant might have against any prior
landlord, including Landlord;

(d)
Bound by any prepayment of rent or deposit, rental security or any other sums
deposited with any prior Landlord, including Landlord, under the Lease (other
than the required pre-payment of Fixed Rent described in Section 2.4 of the
Lease in an amount equal to $571,339.01), unless actually received by Lender or
Purchaser;

(e)
Bound by any agreement or modification of the Lease (other than a modification
reflecting the exercise by Tenant of a right or option expressly set forth in
the Lease) made without Lender’s or Subsequent Owner’s prior written consent;

(f)
Bound to commence or complete any construction or to make any contribution
toward construction or installation of any improvements upon the Leased Premises
or the Property required under the Lease, including, without limitation, for any
expansion or rehabilitation of existing improvements thereon; or for the payment
of any tenant allowance or incentive, or for restoration of improvements
following any casualty not required to be insured under the Lease or for the
costs of any restorations in excess of any proceeds recovered under any
insurance required to be carried under the Lease; and

(g)
Bound by any radius restriction or other restriction on competition or use
beyond the Property.



4.
Tenant certifies to Lender that to Tenant’s knowledge the Lease is presently in
full force and effect with no defaults thereunder by Landlord or by Tenant; the
Lease is unmodified except as indicated hereinabove (other than the required
pre-payment of Fixed Rent described in Section 2.4 of the Lease in an amount
equal to $571,339.01); that no rent under the Lease has been paid more than
thirty (30) days in advance of its due date; that the address for notices to be
sent to Tenant is as set forth in the Lease; and that Tenant has no current
charge, lien, claim or offset under the Lease or otherwise, against rents or
other charges due or to become due thereunder.



5.
Tenant agrees with Lender that from and after the date hereof, Tenant will not
enter into any agreements amending the Lease (other than a modification
reflecting the exercise by Tenant of a right or option expressly set forth in
the Lease) without Lender’s prior written consent and that Tenant will not
terminate or seek to terminate the Lease by reason of any act or omission of the
Landlord thereunder until Tenant shall have given written notice, by certified
mail, return receipt requested, of said act or omission to Lender, which notice
shall be addressed to Massachusetts Mutual Life Insurance Company, c/o
Cornerstone Real Estate Advisers, One Financial Plaza, Hartford, Connecticut
06103, Attention: Finance Group Loan Servicing, with a copy to: Massachusetts
Mutual Life Insurance Company, c/o Cornerstone Real Estate Advisers, One
Financial Plaza, Attention: Paralegal (Finance Group Loan Servicing), and for a
reasonable period of time shall have elapsed following the giving of such
notice, during which period Lender shall have the right, but not the obligation,
to remedy such act or omission. For the purposes of the immediately preceding
sentence, the “reasonable period of time” shall not exceed thirty (30) days;
provided, however, that if Lender requires additional time in order remedy such
act or omission on the part of Landlord and, within such thirty (30) days
period, notifies Tenant of Lender’s intent to attempt to remedy such act or
omission, and thereafter diligently proceed on a continuance basis to attempt to
remedy such act or omission, Lender may have such additional time as may be
reasonably necessary to remedy such act or omission.




736057.06/WLA
888888-00365/4-16-15/sb/sb
-2-
 




--------------------------------------------------------------------------------




6.
Tenant covenants that it will not subordinate its interest in the Lease to any
other mortgage or deed of trust without Lender’s prior written consent.



7.
Tenant agrees to commence paying all rents, revenues and other payments due
under the Lease directly to Lender after Lender notifies Tenant that Lender is
the owner and holder of the Loan and is invoking Lender’s rights under the Loan
documents to directly receive from Tenant all rents, revenues and other payments
due under the Lease. By making such payments to Lender, Landlord hereby
acknowledges and agrees that Tenant shall be deemed to have satisfied all such
payment obligations to Landlord under the Lease.



8.
This agreement shall inure to the benefit of Lender’s affiliates, agents,
co-investors, co-lenders and participants, and each of their respective
successors and assigns (each a “Lender Party” and collectively, the “Lender
Parties”).



9.
This agreement shall inure to the benefit of and shall be binding upon Tenant,
Landlord and Lender, and each of their respective heirs, personal
representatives, executors, administrators, successors and assigns. This
agreement may not be altered, modified or amended except in writing signed by
all of the parties hereto. In the event any one or more of the provisions
contained in this agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this agreement, but this agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. This agreement shall be governed by and construed
according to the laws of the state where the Property is located, with regard
for conflicts of laws rules. This agreement may be executed in multiple
counterparts, each of which shall constitute an original agreement, and all of
which shall together constitute one and the same agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Subordination,
Non-Disturbance and Attornment Agreement to be duly executed as of the ____ day
of __________, 20___.


TENANT:


LENDING CLUB, INC.

a Delaware corporation




By     ____________________________
Name:
Title:




LANDLORD:


595 MARKET STREET, INC.,
a Delaware corporation




By:    _____________________________
Name:
Title:




LENDER:

736057.06/WLA
888888-00365/4-16-15/sb/sb
-3-
 




--------------------------------------------------------------------------------






MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY


By:
Cornerstone Real Estate Advisers LLC,


its authorized agent




By:    _____________________________
Name:
Title:





736057.06/WLA
888888-00365/4-16-15/sb/sb
-4-
 




--------------------------------------------------------------------------------




ACKNOWLEDGMENT (Tenant)

--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

--------------------------------------------------------------------------------



State of ______________________    )
County of ______________________    )
On _________________________, before me,     ,
(insert name of notary)
Notary Public, personally appeared     ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature        (Seal)

736057.06/WLA
888888-00365/4-16-15/sb/sb
 
 




--------------------------------------------------------------------------------






ACKNOWLEDGMENT (Landlord)

--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

--------------------------------------------------------------------------------



State of ______________________    )
County of ______________________    )
On _________________________, before me,     ,
(insert name of notary)
Notary Public, personally appeared     ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature        (Seal)

736057.06/WLA
888888-00365/4-16-15/sb/sb
 
 




--------------------------------------------------------------------------------








ACKNOWLEDGMENT (Lender)

--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

--------------------------------------------------------------------------------



State of ______________________    )
County of ______________________    )
On _________________________, before me,     ,
(insert name of notary)
Notary Public, personally appeared     ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature        (Seal)



736057.06/WLA
888888-00365/4-16-15/sb/sb
 
 




--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION
THE LAND REFERRED TO IN THIS POLICY IS SITUATED IN THE COUNTY OF SAN FRANCISCO,
STATE OF CALIFORNIA, AS IS DESCRIBED AS FOLLOWS:
LOTS 43 AND 59 AS SHOWN ON THE MAP ENTITLED "PARCEL MAP OF ASSESSOR'S LOTS 33,
41, 42, 43 AND 44, BLOCK 3708" FILED ON MARCH 11, 1977, IN BOOK 6 OF PARCEL MAPS
AT PAGE 3 IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO,
CALIFORNIA.
APN: LOT 043 BLK 3708

736057.06/WLA
888888-00365/4-16-15/sb/sb
EXHIBIT A
-1-








